Exhibit 10.1

 

 

 

MASTER OUTSOURCING SERVICES AGREEMENT

 

between

 

IDEARC MEDIA SERVICES—WEST INC.

 

and

 

TATA AMERICA INTERNATIONAL CORPORATION

 

and

 

TATA CONSULTANCY SERVICES LIMITED

 

dated as of

 

October 30, 2009

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS; BACKGROUND AND OBJECTIVES

1

1.1.

Definitions

1

1.2.

Performance and Management by Provider

1

1.3.

Goals and Objectives

1

1.4.

RFP

2

1.5.

Interpretation

2

1.6.

Structure of the Agreement

2

 

 

 

ARTICLE II TERM

3

2.1.

Initial Term

3

2.2.

Extension

3

 

 

 

ARTICLE III TRANSITION

3

3.1.

Tower Commencement Date

3

3.2.

Transition Services

4

 

 

 

ARTICLE IV SERVICES

6

4.1.

Overview

6

4.2.

Services to the Idearc Group

6

4.3.

Natural Growth and Contraction

7

4.4.

Certain Idearc Transactions

7

4.5.

Service Volumes;Insourcing/Resourcing; Special Incentive Pricing

8

4.6.

New Services

9

4.7.

Technology and Business Process Evolution

11

4.8.

Disaster Recovery and Business Continuity

11

4.9.

Savings Clause

12

4.10.

Processing Norms

13

4.11.

Processing Transactions

13

 

 

 

ARTICLE V SERVICE LEVELS

13

5.1.

General

13

5.2.

Performance Credits

13

5.3.

Failure to Perform

14

5.4.

Performance Review

14

5.5.

Measurement and Monitoring

14

5.6.

Productivity Gain-Share

14

5.7.

Exceptions to Service Level Failures

15

 

 

 

ARTICLE VI RESOURCES

15

6.1.

Required Resources

15

6.2.

Software, Equipment and Third-Party Contracts

16

6.3.

Required Consents

18

6.4.

Refresh

18

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII SERVICE LOCATIONS

18

7.1.

Service Locations

18

 

 

 

ARTICLE VIII HUMAN RESOURCE MATTERS

22

8.1.

General Principles Regarding Provider Personnel

22

8.2.

Replacement, Qualifications, and Retention of Provider Personnel

22

8.3.

Hiring of Employees

24

8.4.

Certain Employee Restrictions

24

8.5.

Other Personnel Requirements

25

 

 

 

ARTICLE IX RELATIONSHIP MANAGEMENT

26

9.1.

Provider Project Executive

26

9.2.

Idearc Program Manager

26

9.3.

Governance

26

9.4.

Annual Reviews

26

9.5.

Key Provider Personnel

27

9.6.

Policies and Procedures Manual

28

9.7.

Service Level Reports

29

9.8.

Quality Assurance and Provider Internal Controls

29

9.9.

Change Management

29

9.10.

Change Control Procedure

30

9.11.

Compliance with Laws

32

9.12.

Subcontractors

33

9.13.

Cooperation with Third-Party Contractors

35

9.14.

Requirement of Writing

36

 

 

 

ARTICLE X CHARGES

36

10.1.

General

36

10.2.

Invoicing

37

10.3.

Payment Due

37

10.4.

Chargeback

38

10.5.

Proration

38

10.6.

Refundable Items; Credits

38

10.7.

Pass-Through Expenses

38

10.8.

Extraordinary Events

39

10.9.

Efforts to Reduce Costs and Charges

40

10.10.

Set Off

40

10.11.

Disputed Charges

40

10.12.

Taxes

41

10.13.

Benchmarking

43

 

 

 

ARTICLE XI REPRESENTATIONS, WARRANTIES AND COVENANTS

45

11.1.

Idearc Representations and Warranties

45

11.2.

Provider Representations and Warranties

46

11.3.

Additional Provider Warranties

47

11.4.

Malicious Code; Disabling Code; Spam

48

11.5.

Pass-Through Warranties; Third-Party Software

49

 

iii

--------------------------------------------------------------------------------


 

11.6.

Disclaimer

49

 

 

 

ARTICLE XII CONFIDENTIALITY

49

12.1.

Idearc Ownership of Idearc Data

49

12.2.

Safeguarding Idearc Data

50

12.3.

Confidentiality

51

 

 

 

ARTICLE XIII PROPRIETARY RIGHTS

55

13.1.

Idearc Materials

55

13.2.

Provider Materials

56

13.3.

Third-Party Materials

58

13.4.

Publishing Product

59

13.5.

General Rights

60

13.6.

Idearc Rights Upon Expiration or Termination of Agreement

61

 

 

 

ARTICLE XIV AUDIT RIGHTS

63

14.1.

Audit Rights

63

14.2.

SAS 70 Reviews

66

14.3.

Idearc Internal Control Matters

67

 

 

 

ARTICLE XV INSURANCE AND RISK OF LOSS

68

15.1.

Insurance

68

15.2.

Risk of Loss

69

 

 

 

ARTICLE XVI INDEMNIFICATION

69

16.1.

Indemnity by Provider

69

16.2.

Indemnity by Idearc

70

16.3.

Infringement

71

16.4.

Indemnification Procedures

73

16.5.

Subrogation

74

 

 

 

ARTICLE XVII LIMITATION OF LIABILITY

75

17.1.

General Intent

75

17.2.

Limitation of Liability

75

 

 

 

ARTICLE XVIII TERMINATION

77

18.1.

Termination for Cause

77

18.2.

Termination for Nonpayment

78

18.3.

Termination for Convenience

78

18.4.

Termination Upon Provider Investment in or Acquisition of Idearc Competitor

78

18.5.

Termination Upon Provider Change of Control

79

18.6.

Termination Upon Idearc Change of Control

80

18.7.

Termination for Change in Law

80

18.8.

Termination for Provider Insolvency

80

18.9.

Idearc Rights Upon Provider’s Bankruptcy

80

18.10.

Termination Fee

81

18.11.

Partial Terminations

82

 

iv

--------------------------------------------------------------------------------


 

18.12.

Equitable Remedies

82

18.13.

Termination Assistance

82

18.14.

Extension of Services

83

18.15.

Termination Assistance to Designees

84

 

 

 

ARTICLE XIX DISPUTE RESOLUTION

84

19.1.

Informal Dispute Resolution

84

19.2.

Continued Performance

85

19.3.

Binding Arbitration

86

19.4.

Governing Law; Jurisdiction; Venue

87

 

 

 

ARTICLE XX FORCE MAJEURE

88

20.1.

Force Majeure

88

 

 

 

ARTICLE XXI GENERAL

90

21.1.

Joint and Several Liability

90

21.2.

Binding Nature and Assignment

90

21.3.

Entire Agreement

90

21.4.

Amendment; Waivers

91

21.5.

Notices

91

21.6.

Counterparts

92

21.7.

Rules of Construction

92

21.8.

Relationship of Parties

92

21.9.

Severability

92

21.10.

Consents and Approval

92

21.11.

Waiver of Default; Cumulative Remedies

93

21.12.

Survival

93

21.13.

Publicity

93

21.14.

Export

93

21.15.

No Third-Party Beneficiaries

94

21.16.

Covenant Against Pledging

94

21.17.

Order of Precedence

94

21.18.

Further Assurances

94

21.19.

Liens

94

21.20.

Covenant of Good Faith

94

21.21.

Acknowledgment

94

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

Exhibit A

Business Standards Code of Ethics

Exhibit B

Expense Reimbursement Policy

Exhibit C

Information Security Policy

 

 

SCHEDULES

 

 

 

Schedule 1.1

Definitions

 

Attachment 1.1-A       Idearc Competitors

 

Attachment 1.1-B       Peer Group

Schedule 3.2

Transition Plan

Schedule 4.8

Disaster Recovery and Business Continuity Plan

Schedule 5.1

Service Level Methodology

Schedule 6.2

Financial Responsibility Matrix

Schedule 9.3

Governance

Schedule 9.6

Policies and Procedures Manual Outline

Schedule 10.1

Charges

Schedule 10.13(b)

Approved Benchmarkers

Schedule 13.3

Provider Third-Party Materials

Schedule 15.1

Insurance

Schedule 18.10

Termination Fees

Schedule 18.13

Termination Assistance Services

 

TRANSACTION DOCUMENTS

 

1.  Account Management (AM)

2.  Book Close (BC)

3.  Ad Production

4.  Pagination

5.  Listings

6.  Verticals

 

vi

--------------------------------------------------------------------------------


 

MASTER OUTSOURCING SERVICES AGREEMENT

 

This Master Outsourcing Services Agreement (this “Master Agreement”) is entered
into as of October 30, 2009 (the “Effective Date”) between Idearc Media
Services—West Inc., a Delaware corporation (“Idearc”), and Tata America
International Corporation, operating as TCS America, a New York corporation
(“TCS America”) and Tata Consultancy Services Limited, a company established
under the laws of the Republic of India (“TCSL”) (TCS America and TCSL
collectively referred to herein as “Provider”).

 

WHEREAS, Idearc desires to outsource certain internal publishing functions to a
service provider in the business of providing such services in order to achieve
efficiencies, scalability, market responsiveness and significant operational
cost savings;

 

WHEREAS, on or about July 25, 2008, Idearc issued its Request for Proposal for
Full Publishing RFP (the “RFP”) to invite interested and qualified service
providers to submit proposals to provide such services to Idearc;

 

WHEREAS, Provider is in the business of providing such services to third
parties, and is willing to enter into the Agreement (as defined below) in order
to set forth the terms on which Provider will provide to Idearc the services
described herein;

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valid consideration, the receipt and sufficiency of
which are hereby acknowledged, Idearc and Provider (collectively, the “Parties”
and each, a “Party”) hereby agree as follows:

 


ARTICLE I


DEFINITIONS; BACKGROUND AND OBJECTIVES

 

1.1.                              Definitions.  As used in this Master
Agreement, the terms set forth in Schedule 1.1 will have the respective meanings
set forth therein.  Other terms used in this Master Agreement are defined in the
context in which they are used and will have the meanings therein indicated.

 

1.2.                              Performance and Management by Provider. 
Idearc desires that certain services presently provided and/or managed by or for
Idearc and its Affiliates be provided and/or managed by Provider.  Provider has
carefully reviewed Idearc’s requirements, has performed all necessary due
diligence, and desires to provide and manage such services for Idearc as
described herein.

 

1.3.                              Goals and Objectives.  The Parties acknowledge
and agree that the specific goals and objectives of Idearc in entering into the
Agreement are to (i) achieve significant long-term operational cost savings due
to continuous improvement and spreading of fixed costs, (ii) obtain dynamic
access to resources for increased flexibility to adapt to changing technology
and business needs, (iii) convert a portion of Idearc’s fixed costs to variable
costs, (iv) develop enhanced consumption and cost forecasting capabilities,
(v) obtain proactive access to new technologies that will lower costs to Idearc
and that

 

1

--------------------------------------------------------------------------------


 

facilitates, rather than constrains, Idearc’s business decisions and strategies,
(vi) establish a relationship whereby Idearc and Provider are allocated
reasonable and managed risk and (vii) continuously improve quality and service.

 

1.4.                              RFP.  Provider has (i) thoroughly reviewed,
analyzed and understood the RFP; (ii) timely raised all questions or objections
to the RFP; and (iii) reviewed and thoroughly understands Idearc’s current
program and operating environments for the activities that are the subject of
the Agreement and the needs and requirements of Idearc during the Term.  Based
on such review and understanding, Provider currently has the capability to
perform in accordance with the terms and conditions of the Agreement and it will
continue to possess such capability throughout the Term.

 

1.5.                              Interpretation.  The provisions of Sections
1.2 and 1.3 are intended to be a general introduction to the Agreement and are
not intended to expand the scope of the Parties’ obligations or alter the plain
meaning of the terms and conditions of the Agreement, as set forth hereinafter. 
However, to the extent the terms and conditions of the Agreement are unclear or
ambiguous, such terms and conditions are to be construed so as to give the
fullest possible effect to the goals and objectives set forth in Sections 1.2
and 1.3.

 


1.6.                              STRUCTURE OF THE AGREEMENT.


 


(A)                                  COMPONENTS OF THE AGREEMENT.  THE
“AGREEMENT” CONSISTS OF:


 

(I)                                     THE PROVISIONS SET FORTH IN THIS MASTER
AGREEMENT, THE EXHIBITS AND THE SCHEDULES REFERENCED HEREIN; AND

 

(II)                                  ALL OF THE TRANSACTION DOCUMENTS EXECUTED
BY THE PARTIES PURSUANT TO THIS MASTER AGREEMENT, INCLUDING THE APPENDICES AND
SCHEDULES THAT MAY BE REFERENCED IN EACH TRANSACTION DOCUMENT.

 


(B)                                 TRANSACTION DOCUMENTS.  THE SERVICES WILL BE
DESCRIBED IN AND BE THE SUBJECT OF (I) ONE OR MORE TRANSACTION DOCUMENTS
EXECUTED BY THE PARTIES PURSUANT TO THIS MASTER AGREEMENT AND (II) THIS MASTER
AGREEMENT.


 


(C)                                  DEVIATIONS FROM MASTER AGREEMENT; PRIORITY.


 

(I)                                     SUBJECT TO SUBPARAGRAPH (II) BELOW, IN
THE EVENT OF A CONFLICT, THE TERMS OF THE TRANSACTION DOCUMENTS, INCLUDING THE
APPENDICES AND SCHEDULES REFERENCED THEREIN, SHALL BE GOVERNED BY THE TERMS OF
THIS MASTER AGREEMENT INCLUDING THE EXHIBITS AND SCHEDULES, UNLESS AN INDIVIDUAL
TRANSACTION DOCUMENT EXPRESSLY AND SPECIFICALLY NOTES THE DEVIATIONS FROM THE
TERMS OF THE MASTER AGREEMENT, EXHIBITS AND SCHEDULES.  IN THE EVENT OF A
CONFLICT, THE TERMS OF EACH TRANSACTION DOCUMENT SHALL GOVERN OVER THE TERMS OF
THE APPENDICES AND SCHEDULES REFERENCED THEREIN AND THE TERMS OF THE
THEN-CURRENT POLICIES AND PROCEDURES MANUAL.  IN THE EVENT OF A CONFLICT, THE
TERMS OF THIS MASTER AGREEMENT SHALL GOVERN OVER THE TERMS OF THE EXHIBITS AND
SCHEDULES ATTACHED HERETO.  IN THE EVENT OF A CONFLICT, A

 

2

--------------------------------------------------------------------------------


 

CHANGE ORDER SHALL GOVERN OVER THIS MASTER AGREEMENT AND/OR ANY TRANSACTION
DOCUMENT(S), APPENDICES, SCHEDULE(S) AND/OR EXHIBIT(S) TO WHICH SUCH CHANGE
ORDER APPLIES.

 

(II)                                  NOTWITHSTANDING THE FOREGOING, ANY
CONFLICT BETWEEN THE LIST OF PROVISIONS SET FORTH BELOW AND THE TERMS OF ANY
TRANSACTION DOCUMENT, EXHIBIT, APPENDIX OR SCHEDULE SHALL BE RESOLVED IN FAVOR
OF THIS MASTER AGREEMENT, AND SUCH PROVISIONS MAY BE AMENDED ONLY PURSUANT TO
SECTION 21.4:

 

(A)                              ARTICLE XI - REPRESENTATIONS, WARRANTIES AND
COVENANTS

 

(B)                                ARTICLE XVI - INDEMNIFICATION

 

(C)                                ARTICLE XVII - LIMITATION OF LIABILITY

 

(D)                               ARTICLE XVIII - TERMINATION

 


ARTICLE II


TERM


 

2.1.                              Initial Term.  The initial term of the
Agreement (including the initial six Transaction Documents) shall commence on
the Effective Date and continue until December 31, 2014, unless the Agreement is
terminated as provided herein or the Term is extended as provided in Section 2.2
or 18.14, in which case the term shall end on the effective date of such
termination or the date to which the Agreement is extended (collectively, the
“Term”).

 

2.2.                              Extension.  Idearc may unilaterally extend the
initial Term on the then-current terms and conditions of the Agreement (subject
to any mutually agreed adjustments to the Charges solely in respect of the
extended Term) for up to two additional one-year periods by providing written
notice of extension to Provider no less than 90 days prior to the expiration of
the initial Term or the first one-year extension period, as applicable.  At
least six months prior to the expiration of the initial Term or the first
one-year extension, as applicable, Provider shall provide Idearc with
(i) written notice of the date that the then-current Term will expire and
(ii) Provider’s proposed adjustments to the Charges in respect of such extended
Term.

 


ARTICLE III


TRANSITION

 


3.1.                              TOWER COMMENCEMENT DATE.

 

As of each Tower Commencement Date, Provider shall assume responsibility for,
and commence providing, the Services specified in the applicable Transaction
Document.  Except as otherwise expressly provided in the Agreement, Idearc will
retain responsibility for all

 

3

--------------------------------------------------------------------------------


 

operations that comprise the Services under a Transaction Document until the
applicable Tower Commencement Date.

 


3.2.                              TRANSITION SERVICES.

 


(A)                                  TRANSITION.  DURING THE TRANSITION PERIOD
FOR EACH TOWER, PROVIDER SHALL PERFORM THE SERVICES, FUNCTIONS AND
RESPONSIBILITIES AND PROVIDE THE DELIVERABLES IDENTIFIED IN THIS SECTION 3.2 AND
IN THE TRANSITION PLAN (COLLECTIVELY FOR ALL TOWERS, THE “TRANSITION
SERVICES”).  PROVIDER SHALL PERFORM THE TRANSITION SERVICES IN ACCORDANCE WITH
THE TIMETABLE AND THE TRANSITION MILESTONES SET FORTH IN THE TRANSITION PLAN. 
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE AGREEMENT, IDEARC WILL NOT INCUR
ANY CHARGES, FEES OR EXPENSES PAYABLE TO PROVIDER IN CONNECTION WITH THE
TRANSITION SERVICES.  IDEARC SHALL PROVIDE REASONABLE COOPERATION TO PROVIDER IN
CONNECTION WITH ITS PERFORMANCE OF THE TRANSITION SERVICES.


 


(B)                                 TRANSITION PLAN.  SCHEDULE 3.2 SETS FORTH A
DRAFT TRANSITION PLAN AND THE HIGH-LEVEL DESCRIPTION OF THE TRANSITION
MILESTONES, ACCEPTANCE CRITERIA AND MILESTONE CREDITS FOR EACH TOWER.  DURING
THE PRE-TRANSITION PHASE, THE PARTIES SHALL COOPERATE IN GOOD FAITH TO FINALIZE
THE TRANSITION PLAN TO INCLUDE ADDITIONAL DETAIL AROUND EACH MILESTONE.


 


(C)                                  PERFORMANCE.  PROVIDER SHALL PERFORM THE
TRANSITION SERVICES IN A MANNER THAT WILL TO THE EXTENT REASONABLY PRACTICABLE
(I) AVOID OR MINIMIZE ANY ADVERSE IMPACT ON THE BUSINESS OR OPERATIONS OF
IDEARC, AND (II) AVOID DEGRADATION TO THE SERVICES THEN BEING RECEIVED BY
IDEARC.  PROVIDER SHALL PERFORM THE TRANSITION SERVICES IN CONFORMANCE WITH ANY
APPLICABLE SPECIFICATIONS SET FORTH IN THE TRANSITION PLAN OR OTHERWISE
ESTABLISHED BY THE PARTIES.  IN ADDITION, PROVIDER SHALL PERFORM THE TRANSITION
SERVICES WITH A LEVEL OF PROMPTNESS, DUE CARE, SKILL AND DILIGENCE CONSISTENT
WITH THE PRACTICES AND PROFESSIONAL STANDARDS GENERALLY FOLLOWED BY THE PEER
GROUP FOR SIMILARLY SITUATED CUSTOMERS.  PRIOR TO UNDERTAKING ANY TRANSITION
ACTIVITY, PROVIDER SHALL DISCUSS WITH IDEARC ALL KNOWN MATERIAL RISKS AND SHALL
NOT PROCEED WITH SUCH ACTIVITY UNTIL IDEARC IS REASONABLY SATISFIED WITH THE
PLANS WITH REGARD TO SUCH RISKS.  PROVIDER SHALL IDENTIFY ANY PROBLEMS THAT MAY
IMPEDE OR DELAY THE TIMELY COMPLETION OF EACH TASK IN THE TRANSITION PLAN AND,
UNLESS SUCH PROBLEMS WERE CAUSED BY IDEARC, RESOLVE THE SAME.  IDEARC SHALL
PERFORM THE TASKS ASSIGNED TO IT UNDER THE TRANSITION PLAN.


 


(D)                                 DELAYS.  IN ITS SOLE DISCRETION, IDEARC MAY
DELAY, FOR A REASONABLE PERIOD, PROVIDER FROM PROCEEDING WITH ANY PART OF THE
TRANSITION OR ALTER THE TIMING FOR IMPLEMENTATION OF PORTIONS OF THE SERVICES. 
ANY SUCH DELAY WILL NOT INCREASE THE CHARGES PAYABLE BY IDEARC IF THE REASON FOR
SUCH DELAY ARISES FROM IDEARC’S REASONABLE CONCERN ABOUT PROVIDER’S ABILITY TO
PERFORM THE TRANSITION SERVICES WHICH ARE NOT RESOLVED TO IDEARC’S REASONABLE
SATISFACTION AFTER (I) IDEARC HAS GIVEN PROVIDER NOTICE DESCRIBING SUCH CONCERNS
IN REASONABLE DETAIL, (II) IDEARC PROVIDES PROVIDER WITH A REASONABLE
OPPORTUNITY TO ADDRESS SUCH CONCERNS, AND (III) PROVIDER HAS NOT RESOLVED SUCH
CONCERNS AS PROMPTLY AS PRACTICABLE, BUT IN ANY EVENT NO LATER THAN 14 DAYS
AFTER RECEIPT OF IDEARC’S NOTICE.  IF IDEARC’S DECISION TO

 

4

--------------------------------------------------------------------------------


 


DELAY IS BASED UPON REASONS OTHER THAN AS DESCRIBED ABOVE, THEN (X) ANY OTHER
TRANSITION MILESTONE DATES DIRECTLY ATTRIBUTABLE TO SUCH DELAY MAY ALSO BE
CORRESPONDINGLY DELAYED, (Y) PROVIDER WILL NOT BE LIABLE FOR MILESTONE CREDITS
DIRECTLY RELATING TO SUCH DELAY, AND (Z) SUBJECT TO SECTION 9.10, PROVIDER MAY
RECOVER ANY INCREMENTAL COSTS INCURRED BY PROVIDER PROXIMATELY CAUSED BY SUCH
IDEARC DECISION TO DELAY.


 


(E)                                  REPORTS.  PROVIDER SHALL REPORT TO IDEARC,
AS IS REASONABLY NECESSARY, ON THE PROGRESS IN PERFORMING PROVIDER’S
RESPONSIBILITIES AND MEETING THE TIMETABLE SET FORTH IN THE TRANSITION PLAN. 
PROVIDER ALSO SHALL PROVIDE THE TRANSITION-RELATED REPORTS AS MAY BE REASONABLY
REQUESTED BY IDEARC.  IN ADDITION, PROVIDER SHALL PROVIDE SUCH REPORTS AS IDEARC
MAY REASONABLY REQUEST REGARDING THE PERFORMANCE OF PROVIDER’S RESPONSIBILITIES
AND THE THEN-CURRENT STATUS WITH RESPECT TO THE TIMETABLE, IN EACH CASE AS SET
FORTH IN THE TRANSITION PLAN.  PROMPTLY UPON RECEIVING ANY INFORMATION
INDICATING THAT PROVIDER MAY NOT PERFORM ITS RESPONSIBILITIES OR MEET THE
TIMETABLE SET FORTH IN THE TRANSITION PLAN, PROVIDER SHALL NOTIFY IDEARC OF
MATERIAL DELAYS AND SHALL IDENTIFY FOR IDEARC’S CONSIDERATION AND APPROVAL
SPECIFIC MEASURES TO ADDRESS SUCH DELAY AND MITIGATE THE RISKS ASSOCIATED
THEREWITH.


 


(F)                                    FAILURE TO MEET CRITICAL TRANSITION
MILESTONES.

 

(I)                                     THE PARTIES ACKNOWLEDGE AND AGREE THAT
THE TRANSITION PLAN SPECIFIES VARIOUS MUTUALLY AGREED UPON TRANSITION MILESTONES
FOR THE TRANSITION SERVICES TO BE PROVIDED UNDER EACH TOWER.  THE TRANSITION
MILESTONES IDENTIFY THE DATES BY WHICH CERTAIN TRANSITION ACTIVITIES AND/OR
DELIVERABLES ARE TO BE COMPLETED.  PROVIDER RECOGNIZES THAT ITS FAILURE TO MEET
THE TRANSITION MILESTONES SHALL HAVE A MATERIAL ADVERSE IMPACT ON THE BUSINESS
AND OPERATIONS OF IDEARC AND THAT THE DAMAGES RESULTING FROM PROVIDER’S FAILURE
TO MEET SUCH TRANSITION MILESTONES (AS DETERMINED PURSUANT TO A ROOT CAUSE
ANALYSIS) ARE NOT CAPABLE OF PRECISE DETERMINATION.  ACCORDINGLY, IF PROVIDER
FAILS TO MEET A TRANSITION MILESTONE FOR WHICH SCHEDULE 3.2 SPECIFIES A
MILESTONE CREDIT, TO THE EXTENT SUCH FAILURE IS ATTRIBUTABLE TO PROVIDER, THEN,
IN ADDITION TO ANY OTHER REMEDIES AVAILABLE TO IDEARC UNDER THE AGREEMENT, AT
LAW OR IN EQUITY, AND SUBJECT TO SECTION 5.2(B), PROVIDER SHALL BE SUBJECT TO
THE IMPOSITION OF APPLICABLE MILESTONE CREDITS AS DAMAGES FOR THE CORRESPONDING
FAILURES AND NOT AS A PENALTY.

 

(II)                                  NEITHER THE TRANSITION NOR THE ACTIVITIES
AND DELIVERABLES ASSOCIATED WITH INDIVIDUAL TRANSITION MILESTONES SHALL BE
DEEMED ACCEPTED OR COMPLETE UNTIL (I) PROVIDER HAS SUCCESSFULLY COMPLETED THE
APPLICABLE TRANSITION SERVICES ACCEPTANCE CRITERIA IN ACCORDANCE WITH THE
PROCESS AND STANDARDS IDENTIFIED IN THE TRANSITION PLAN FOR THE TRANSITION
SERVICES TO BE PROVIDED UNDER THE APPLICABLE TOWER OR (II) IN THE ABSENCE OF
SUCH ACCEPTANCE CRITERIA, IDEARC HAS NOTIFIED PROVIDER OF IDEARC’S ACCEPTANCE OF
THE SAME.

 

5

--------------------------------------------------------------------------------


 


(G)                                 ADJUSTMENT TO CHARGES.  IF, AS A RESULT OF
PROVIDER’S FAILURE TO PERFORM IN ACCORDANCE WITH THE AGREEMENT (SUBJECT TO
SECTIONS 4.9 AND 5.7), PROVIDER DOES NOT ASSUME RESPONSIBILITY FOR ALL OF THE
SERVICES UNDER A TRANSACTION DOCUMENT AS OF THE APPLICABLE TOWER COMMENCEMENT
DATE, THE CHARGES PAYABLE TO PROVIDER HEREUNDER SHALL BE EQUITABLY REDUCED IN A
MANNER SUCH THAT IDEARC IS NOT REQUIRED TO PAY ANY AMOUNTS FOR SERVICES THAT IT
IS NOT RECEIVING.

 


ARTICLE IV


SERVICES

 

4.1.                              Overview.  Provider shall provide Idearc with
the following services, functions and responsibilities (“Services”), as they may
evolve during the Term or be supplemented, enhanced, modified or replaced
pursuant to the Agreement:

 


(A)                                  THE SERVICES, FUNCTIONS AND
RESPONSIBILITIES SET FORTH IN THE STATEMENT OF WORK INCLUDED WITHIN EACH
TRANSACTION DOCUMENT (EACH A “STATEMENT OF WORK,” AND COLLECTIVELY, THE
“STATEMENTS OF WORK”) OR OTHERWISE IN THE AGREEMENT;


 


(B)                                 THE SERVICES, FUNCTIONS AND RESPONSIBILITIES
REASONABLY RELATED TO THE SERVICES CONTEMPLATED BY EACH STATEMENT OF WORK AND
ROUTINELY PERFORMED DURING THE 12 MONTHS PRECEDING THE APPLICABLE TOWER
COMMENCEMENT DATE BY IDEARC PERSONNEL WHO WERE DISPLACED OR WHOSE FUNCTIONS WERE
DISPLACED AS A RESULT OF THE SERVICES UNDER THE APPLICABLE TRANSACTION DOCUMENT,
EVEN IF SUCH SERVICES, FUNCTIONS OR RESPONSIBILITIES ARE NOT SPECIFICALLY
DESCRIBED IN SUCH STATEMENT OF WORK;


 


(C)                                  ANY RELATED SERVICES, FUNCTIONS OR
RESPONSIBILITIES NOT SPECIFICALLY DESCRIBED IN THE AGREEMENT AS FORMING PART OF
THE SERVICES THAT ARE AN INHERENT, NECESSARY OR CUSTOMARY PART OF THE SERVICES
OR ARE REQUIRED OR REASONABLY NECESSARY FOR THE PROPER PERFORMANCE OR PROVISION
OF THE SERVICES IN ACCORDANCE WITH THE AGREEMENT; PROVIDED, HOWEVER, NONE OF THE
IDEARC RETAINED FUNCTIONS (OR SERVICES, FUNCTIONS OR RESPONSIBILITIES RELATED
THERETO) SHALL BE DEEMED TO BE PART OF THE SERVICES, FUNCTIONS AND
RESPONSIBILITIES OF PROVIDER UNDER THIS PARAGRAPH (C);


 


(D)                                 TRANSITION SERVICES;


 


(E)                                  TERMINATION ASSISTANCE SERVICES; AND


 


(F)                                    ANY NEW SERVICES WITH RESPECT TO WHICH
THE PARTIES HAVE EXECUTED AND DELIVERED A WRITTEN AGREEMENT CONSTITUTING AN
AMENDMENT TO THE AGREEMENT PURSUANT TO SECTION 4.8.


 


PROVIDER SHALL PROVIDE ALL SERVICES, FUNCTIONS AND RESPONSIBILITIES DESCRIBED IN
PARAGRAPHS (A) THROUGH (F) ABOVE TO THE SAME EXTENT AND IN THE SAME MANNER AS IF
SPECIFICALLY DESCRIBED IN THE AGREEMENT.


 

4.2.                              Services to the Idearc Group.  From time to
time, Idearc may request that Provider provide Services to, or on behalf of, any
member of the Idearc Group not otherwise

 

6

--------------------------------------------------------------------------------


 

contemplated as of the Effective Date or requested pursuant to Section 4.4
below.  Subject to Section 9.10, such Services shall be performed under the
Agreement in accordance with the terms, conditions and prices then applicable to
the provisions of the same Services to Idearc.

 

4.3.                              Natural Growth and Contraction.  Provider
acknowledges that Idearc may, through natural business growth and contraction,
expand its operations within existing markets or into new markets (including
geographic markets and industry vertical markets) or contract its operations or
withdraw from existing markets.  Provider shall provide as part of the Services
the assessments, integration or transition planning and migration support to, or
on behalf of, Idearc and members of the Idearc Group in connection with such
growth and contraction events.  Such events will not be considered to be
Transactions.

 


4.4.                              CERTAIN IDEARC TRANSACTIONS.

 


(A)                                  SUPPORT.  PROVIDER ACKNOWLEDGES THAT IDEARC
MAY NEED SUPPORT AND ASSISTANCE FROM PROVIDER IN CONNECTION WITH BUSINESS
REORGANIZATIONS, ACQUISITIONS, DIVESTITURES, SPIN-OFFS, SIGNIFICANT EQUITY
INVESTMENTS, FORMATION OF PARTNERSHIPS OR SIMILAR ENTITIES, OR SIMILAR BUSINESS
TRANSACTIONS OR COMBINATIONS (COLLECTIVELY “TRANSACTIONS”).  FURTHER, IDEARC
REQUIRES THE ABILITY TO MOVE SERVICES IN AND OUT OF SCOPE (AND POTENTIALLY
BETWEEN DIFFERENT CORPORATE ENTITIES) IN CONNECTION WITH TRANSACTIONS.  IN ORDER
TO PROVIDE IDEARC WITH THIS FLEXIBILITY, PROVIDER AGREES THAT, AS PART OF THE
CHARGES, PROVIDER SHALL PROVIDE THE SERVICES, INCLUDING AS DESCRIBED IN
SECTION 4.3 ABOVE, ASSESSMENTS, INTEGRATION OR TRANSITION PLANNING AND MIGRATION
SUPPORT TO, OR ON BEHALF OF, IDEARC AND MEMBERS OF THE IDEARC GROUP IN
CONNECTION WITH TRANSACTIONS AND TO, OR ON BEHALF OF, ANY SUCCESSOR THAT ASSUMES
RESPONSIBILITY FOR THE OPERATION OR MANAGEMENT OF ANY ASPECT OF THEIR RESPECTIVE
BUSINESSES.  IF IDEARC CHANGES ALL OR PART OF ITS BUSINESS STRUCTURE IN
CONNECTION WITH A TRANSACTION AND AS A RESULT THERE IS A NEW ENTITY THAT BECOMES
A MEMBER OF THE IDEARC GROUP (“NEW ENTITY”), THEN, AT IDEARC’S REQUEST AND IN
ACCORDANCE WITH ITS DIRECTIONS, PROVIDER ALSO SHALL PROVIDE THE SERVICES TO, OR
ON BEHALF OF, THE NEW ENTITY; PROVIDED, HOWEVER, THAT IF PROVIDER IS NOT ABLE TO
PROVIDE SUCH SUPPORT USING RESOURCES OTHERWISE ASSIGNED TO THE PROVISION OF
SERVICES HEREUNDER (AFTER WORKING WITH IDEARC TO ADJUST SERVICE PRIORITIES AND
RESOURCE ALLOCATIONS AND, IF CONSENTED IN WRITING BY IDEARC, TEMPORARILY
SUSPENDING CERTAIN SERVICE LEVELS), THEN THE COST OF ANY ADDITIONAL RESOURCES
NEEDED TO PROVIDE SUCH SUPPORT SHALL BE SUBJECT TO THE OPERATION OF
SECTION 9.10.


 


(B)                                 ASSISTANCE.  PROVIDER SHALL PROVIDE TO
IDEARC, AT NO ADDITIONAL COST, SUCH ASSISTANCE AND INFORMATION AS MAY BE
REASONABLY REQUESTED BY IDEARC IF IDEARC INDICATES THAT IT IS CONSIDERING A
TRANSACTION.  SUCH ASSISTANCE WILL INCLUDE (I) RESPONDING PROMPTLY TO REQUESTS
FOR INFORMATION RELATING TO THE SERVICES AND CHARGES FOR THE SERVICES; (II) IF
REQUESTED BY IDEARC, ASSISTING IN DISCUSSIONS WITH THIRD PARTIES RELATING TO ANY
EQUIPMENT, LICENSES OR CONTRACTS RELATING TO THE BUSINESSES OR ASSETS AFFECTED
BY THE CONTEMPLATED TRANSACTION; (III) COOPERATING IN GOOD FAITH WITH IDEARC
WITH RESPECT TO THE TRANSACTION; AND (IV) SUCH OTHER ASSISTANCE (INCLUDING THE
PROVISION OF TERMINATION ASSISTANCE SERVICES TO THE EXTENT NECESSARY UNDER

 

7

--------------------------------------------------------------------------------


 


THE CIRCUMSTANCES) AS MAY BE REASONABLY NECESSARY AT THE TIME.  FURTHER,
PROVIDER ACKNOWLEDGES AND AGREES THAT IDEARC MAY DISCLOSE PROVIDER CONFIDENTIAL
INFORMATION TO PROSPECTIVE COUNTERPARTIES IN A TRANSACTION, SUBJECT TO MEETING
THE REQUIREMENTS SET FORTH IN SECTION 12.3(B)(I)(A) THROUGH (C).


 


(C)                                  DIVESTITURE.  UPON IDEARC’S REQUEST,
PROVIDER SHALL PROVIDE THE SERVICES (INCLUDING DIVESTITURE TRANSITION SUPPORT
SERVICES) TO A FORMER MEMBER OF THE IDEARC GROUP IN ACCORDANCE WITH THE
AGREEMENT FOR UP TO 12 MONTHS FOLLOWING THE DIVESTITURE, PROVIDED THAT IDEARC
WILL REMAIN FINANCIALLY OBLIGATED THEREFOR.  WITHOUT DIMINISHING PROVIDER’S
OBLIGATION UNDER THE PRECEDING SENTENCE, PROVIDER MAY ALSO PROVIDE THE SERVICES
TO THE DIVESTED ENTITY PURSUANT TO A SEPARATE AGREEMENT ENTERED INTO BY PROVIDER
AND SUCH DIVESTED ENTITY.  IF IDEARC REQUESTS PROVIDER TO CONTINUE PROVIDING THE
SERVICES TO SUCH DIVESTED ENTITY PURSUANT TO THE FOREGOING, PROVIDER SHALL, AT
IDEARC’S REQUEST, ENTER INTO GOOD FAITH NEGOTIATIONS WITH SUCH ENTITY WITH
RESPECT TO SUCH A SEPARATE AGREEMENT.  IF THE SERVICES ARE PROVIDED PURSUANT TO
A SEPARATE AGREEMENT, (X) IDEARC WILL HAVE NO OBLIGATION TO PAY ANY FEES IN
RELATION TO THOSE SERVICES PROVIDED TO SUCH DIVESTED ENTITY, AND (Y) IDEARC WILL
RECEIVE THE BENEFIT OF PROVIDING PROVIDER WITH THE OPPORTUNITY OF PROVIDING
SERVICES TO SUCH DIVESTED ENTITY BY, AMONG OTHER THINGS, (I) PROVIDING THAT, FOR
PURPOSES OF CALCULATING ANY UNIT PRICE VOLUME DISCOUNTS (OR SIMILAR BENEFITS)
UNDER THE AGREEMENT, THE SERVICES PROVIDED TO SUCH DIVESTED ENTITY WILL BE
DEEMED INCLUDED IN ANY CALCULATION OF SERVICE VOLUMES UNDER THE AGREEMENT, AND
(II) ANY TERMINATION FEES PAYABLE AS A RESULT OF TERMINATION OF THE AGREEMENT
SHALL BE EQUITABLY REDUCED TO REFLECT THE VOLUME OF SERVICES THEN BEING PROVIDED
UNDER SUCH SEPARATE AGREEMENT.  SECTION 9.10 SHALL GOVERN ANY ADJUSTMENT TO THE
SERVICES REQUIRED IN RESPECT OF A DIVESTITURE WHERE THE DIVESTED ENTITY DOES NOT
RECEIVE SERVICES PURSUANT TO A SEPARATE AGREEMENT.


 

4.5.                              Service Volumes;Insourcing/Resourcing; Special
Incentive Pricing .

 


(A)                                  RIGHT TO CHANGE SERVICE VOLUMES.  DURING
THE TERM, IDEARC MAY FROM TIME TO TIME INCREASE OR DECREASE THE SERVICE VOLUMES,
INCLUDING AS A RESULT OF FLUCTUATIONS IN IDEARC’S BUSINESS OR BY ADDING OR
REMOVING MEMBERS OF THE IDEARC GROUP.  ANY SUCH CHANGE IN VOLUMES, AND ANY
RESULTING ADJUSTMENT TO THE CHARGES, WILL BE GOVERNED BY SCHEDULE 10.1.


 


(B)                                 INSOURCING; RESOURCING.  PROVIDER
ACKNOWLEDGES THAT ITS RELATIONSHIP WITH IDEARC IS NOT EXCLUSIVE AND THAT NOTHING
IN THE AGREEMENT SHALL BE CONSTRUED AS A REQUIREMENTS CONTRACT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE AGREEMENT SHALL NOT BE
INTERPRETED TO PREVENT IDEARC FROM OBTAINING FROM THIRD PARTIES OR PROVIDING TO
ITSELF ANY OR ALL OF THE SERVICES DESCRIBED IN THE AGREEMENT OR ANY OTHER
SERVICES.  IDEARC MAY OBTAIN SERVICES SIMILAR TO THE SERVICES FROM ONE OR MORE
THIRD PARTIES OR PERFORM SUCH SERVICES INTERNALLY.  SUCH RESOURCING OF SERVICES
BY IDEARC TO THIRD PARTIES OR INSOURCING OF SERVICES BY IDEARC TO ITSELF WILL
NEITHER CONSTITUTE A TERMINATION UNDER ARTICLE XVIII NOR RESULT IN ANY
TERMINATION FEE BECOMING PAYABLE BY IDEARC; PROVIDED, HOWEVER, THAT, IF ANY
INSOURCING OR RESOURCING RESULTS IN THE REDUCTION IN THE VOLUME OF SERVICES BY

 

8

--------------------------------------------------------------------------------


 


MORE THAN 40% ON A CUMULATIVE BASIS MEASURED FROM THE IN-SCOPE VOLUME OF THE
APPLICABLE SERVICES AS OF THE EFFECTIVE DATE, THEN THE PARTIES SHALL COOPERATE
IN GOOD FAITH TO RENEGOTIATE PRICING OR ANY OTHER TERMS AFFECTED BY SUCH
INSOURCING OR RESOURCING INCLUDING THE AMOUNT PAYABLE TO PROVIDER AS PARTIAL
TERMINATION FEE UNDER SECTION 18.3.  IF THE PARTIES ARE UNABLE TO REACH
AGREEMENT WITHIN 90 DAYS OF THE DELIVERY OF NOTICE OF SUCH INSOURCING OR
RESOURCING, SUCH INSOURCING OR RESOURCING SHALL BE DEEMED TO BE A PARTIAL
TERMINATION FOR CONVENIENCE PURSUANT TO SECTION 18.3.  UPON IDEARC’S EXERCISE OF
ANY OF ITS RIGHTS UNDER THIS SECTION 4.5, THE CHARGES WILL BE ADJUSTED IN
ACCORDANCE WITH SCHEDULE 10.1.


 

(C)                                  SPECIAL INCENTIVE PRICING.  [REDACTED]

 

[**CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO 17 C.F.R. §240.24b-2 AND 17
C.F.R. §200.80**]

 


4.6.                              NEW SERVICES.

 


(A)                                  IDEARC MAY REQUEST PROVIDER TO PROVIDE
SERVICES (I) THAT ARE MATERIALLY DIFFERENT FROM AND IN ADDITION TO THE SERVICES,
(II) FOR WHICH THERE IS NO CHARGING METHODOLOGY UNDER THE AGREEMENT, AND
(III) THAT CANNOT BE PERFORMED USING THEN ASSIGNED RESOURCES WITHOUT ADVERSELY
IMPACTING THE PERFORMANCE OF THE SERVICES  THAT IS APPLICABLE TO THE EFFORT TO
BE PROVIDED (“NEW SERVICES”).  FOR THE AVOIDANCE OF DOUBT, NEW SERVICES DO NOT
INCLUDE (A) INCREASES IN THE VOLUME OF SERVICES TO BE PROVIDED BY PROVIDER, OR
(B) CHANGES TO THE SERVICES AS A RESULT OF THE EVOLUTION OF THE SERVICES DUE TO
CONTINUOUS IMPROVEMENT REQUIRED PURSUANT TO THE AGREEMENT.


 


(B)                                 PROCEDURES.

 

(I)                                     IF IDEARC REQUESTS THAT PROVIDER PERFORM
ANY NEW SERVICES, PROVIDER SHALL PROMPTLY PREPARE A NEW SERVICES PROPOSAL FOR
IDEARC’S CONSIDERATION.  UNLESS OTHERWISE AGREED BY THE PARTIES, PROVIDER SHALL
PREPARE SUCH NEW SERVICES PROPOSAL AT NO ADDITIONAL CHARGE TO IDEARC AND SHALL
DELIVER SUCH PROPOSAL TO IDEARC AS SOON AS PRACTICABLE, BUT NO LATER THAN 30
DAYS AFTER ITS RECEIPT OF IDEARC’S REQUEST; PROVIDED, HOWEVER, THAT PROVIDER
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO RESPOND WITHIN IDEARC’S REQUESTED
TIME-FRAME IN THE CASE OF A PRESSING BUSINESS NEED OR AN EMERGENCY SITUATION. 
IDEARC SHALL PROVIDE SUCH INFORMATION AND COOPERATION AS PROVIDER MAY REASONABLY
REQUEST TO PREPARE SUCH NEW SERVICE PROPOSAL.

 

(II)                                  EACH NEW SERVICES PROPOSAL WILL INCLUDE,
AMONG OTHER THINGS, (A) A REASONABLY DETAILED PROJECT PLAN AND FIXED PRICE OR
PRICE ESTIMATE FOR THE NEW SERVICE; (B) A DETAILED BREAKDOWN OF SUCH PRICE OR
ESTIMATE; (C) A DETAILED DESCRIPTION OF THE SERVICE LEVELS TO BE ASSOCIATED WITH
SUCH NEW SERVICE; (D) A SCHEDULE FOR COMMENCING AND COMPLETING THE NEW SERVICE;
(E) A DESCRIPTION OF ANY NEW HARDWARE OR SOFTWARE TO BE PROVIDED BY

 

9

--------------------------------------------------------------------------------


 

PROVIDER IN CONNECTION WITH THE NEW SERVICE; (F) AN ESTIMATE OF THE SOFTWARE,
HARDWARE AND OTHER RESOURCES NECESSARY TO PROVIDE THE NEW SERVICE; AND (G) ANY
ADDITIONAL FACILITIES OR LABOR RESOURCES TO BE PROVIDED BY IDEARC IN CONNECTION
WITH THE PROPOSED NEW SERVICE; AND (H) A SERVICES DESCRIPTION.

 

(III)                               IDEARC MAY ACCEPT OR REJECT ANY NEW SERVICES
PROPOSAL, OR CONDITION APPROVAL OF ANY NEW SERVICES PROPOSAL UPON THE PROVISION
OF ADDITIONAL INFORMATION BY PROVIDER, IN EACH CASE IN ITS SOLE DISCRETION.  ANY
AGREEMENT OF THE PARTIES WITH RESPECT TO NEW SERVICES SHALL BE EXPRESSED IN
WRITING AND SIGNED BY BOTH PARTIES PURSUANT TO SECTION 21.4.  UPON THE PARTIES’
EXECUTION AND DELIVERY OF A DOCUMENT REGARDING SUCH NEW SERVICES, THE SCOPE OF
THE SERVICES WILL BE DEEMED TO HAVE BEEN EXPANDED, AND THE AGREEMENT WILL BE
DEEMED AMENDED TO INCLUDE THE PARTIES’ AGREEMENT WITH RESPECT TO SUCH NEW
SERVICES.  IF APPLICABLE, SUCH WRITTEN DOCUMENT MAY CONSTITUTE A NEW OR AMENDED
TRANSACTION DOCUMENT.

 

(IV)                              PROVIDER SHALL ACT REASONABLY AND IN GOOD
FAITH IN FORMULATING ANY PRICING PROPOSAL FOR NEW SERVICES AND PROVIDER SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO IDENTIFY POTENTIAL MEANS OF REDUCING THE
COST TO IDEARC, INCLUDING UTILIZING SUBCONTRACTORS AS AND TO THE EXTENT
APPROPRIATE.

 

(V)                                 PROVIDER SHALL NOT UNREASONABLY REFUSE TO
PROVIDE NEW SERVICES TO IDEARC AND MEMBERS OF THE IDEARC GROUP IF SUCH REQUESTED
SERVICES ARE WITHIN THE GENERAL SCOPE OF PROVIDER’S SERVICE AND PRODUCT
OFFERINGS.  NOTWITHSTANDING THE EXISTENCE OF ANY DISPUTE BETWEEN THE PARTIES AS
TO WHETHER A REQUESTED SERVICE CONSTITUTES A NEW SERVICE OR AS TO THE CHARGES AT
WHICH ANY NEW SERVICE WILL BE PROVIDED TO IDEARC, PROVIDER SHALL BEGIN PROVIDING
THE REQUESTED SERVICE AT THE RATES SPECIFIED IN SCHEDULE 10.1 FOR THE
CORRESPONDING SKILLSET IF IDEARC NOTIFIES PROVIDER THAT SUCH SERVICE NEEDS TO BE
PROVIDED DUE TO A PRESSING BUSINESS NEED OR EMERGENCY SITUATION; PROVIDED,
HOWEVER, THAT IF A GOOD FAITH DISPUTE EXISTS BETWEEN THE PARTIES REGARDING THE
CHARGES AT WHICH A NEW SERVICE IS TO BE PROVIDED TO IDEARC, (I) PROVIDER SHALL
NOT BE REQUIRED TO EXPEND CAPITAL TO ACQUIRE ASSETS OR TO INCUR OTHER MATERIAL
OUT-OF-POCKET COSTS (EXCEPT, IF AGREED BY IDEARC, ON A PASS-THROUGH BASIS) UNTIL
THE PARTIES AGREE UPON THE CHARGES AT WHICH SUCH REQUESTED SERVICE WILL BE
PROVIDED AND (II) THE PARTIES SHALL ENDEAVOR TO RESOLVE SUCH DISPUTE ON AN
EXPEDITED BASIS PURSUANT TO ARTICLE XIX.  IN ACCORDANCE WITH SECTION 10.2,
PROVIDER SHALL ADJUST (EITHER UPWARDS OR DOWNWARDS) THE INVOICES SENT TO IDEARC
TO REFLECT THE AGREED-UPON CHARGES FOR SUCH SERVICE FROM THE DATE PROVIDER BEGAN
PROVIDING SUCH SERVICE.

 


(C)                                  USE OF THIRD PARTIES. IDEARC MAY ELECT TO
SOLICIT AND RECEIVE BIDS FROM THIRD PARTIES TO PERFORM ANY NEW SERVICES.  IF
IDEARC ELECTS TO USE THIRD PARTIES TO PERFORM NEW SERVICES, PROVIDER SHALL
REASONABLY COOPERATE WITH SUCH THIRD PARTIES AS PROVIDED IN SECTION 9.13.

 

10

--------------------------------------------------------------------------------


 


(D)                                 APPROVAL.  PROVIDER SHALL PROMPTLY INFORM
THE IDEARC PROGRAM MANAGER OF REQUESTS FOR NEW SERVICES AND SHALL SUBMIT ANY
PROPOSALS FOR NEW SERVICES TO THE IDEARC PROGRAM MANAGER OR HIS OR HER
DESIGNEE.  PROVIDER SHALL NOT AGREE TO PROVIDE NEW SERVICES WITHOUT THE PRIOR
APPROVAL OF THE IDEARC PROGRAM MANAGER OR HIS OR HER DESIGNEE.  IDEARC WILL NOT
BE OBLIGATED TO COMPENSATE PROVIDER FOR ANY NEW SERVICES RENDERED ABSENT SUCH
PRIOR APPROVAL.


 


4.7.                              TECHNOLOGY AND BUSINESS PROCESS EVOLUTION.


 


IN PROVIDING THE SERVICES, PROVIDER SHALL EMPLOY TECHNOLOGIES AND BUSINESS
PROCESS STRATEGIES THAT ARE FLEXIBLE ENOUGH TO ALLOW INTEGRATION WITH NEW
TECHNOLOGIES OR BUSINESS PROCESSES, OR SIGNIFICANT CHANGES IN IDEARC’S BUSINESS
OBJECTIVES AND STRATEGIES.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
PROVIDER SHALL ENSURE THAT EQUIPMENT WILL HAVE SUFFICIENT SCALABILITY AND BE
SUFFICIENTLY MODULAR TO ALLOW INTEGRATION OF NEW TECHNOLOGIES WITHOUT THE NEED
TO REPLACE WHOLE, OR SIGNIFICANT PARTS OF, SYSTEMS OR BUSINESS PROCESSES SO THAT
IDEARC’S BUSINESS WILL BECOME INCREASINGLY SCALABLE AND FLEXIBLE THROUGHOUT THE
TERM.


 


4.8.                              DISASTER RECOVERY AND BUSINESS CONTINUITY.


 


(A)                                  RESPONSIBILITY.  PROVIDER WILL BE
RESPONSIBLE FOR DISASTER RECOVERY AND BUSINESS CONTINUITY PLANNING, TESTING,
IMPLEMENTATION AND EXECUTION RELATED TO PROVIDER SERVICE LOCATIONS (AND
LOCATIONS OF ITS SUBCONTRACTORS).  PROVIDER SHALL PROVIDE THE SERVICES DESCRIBED
IN SUBPARAGRAPHS (I) AND (IV) BELOW AS PART OF THE CHARGES.  FOR ALL SERVICES
DESCRIBED IN THIS PARAGRAPH (A), PROVIDER SHALL CONTINUE TO PROVIDE AT LEAST THE
SAME LEVEL OF DISASTER RECOVERY AND BUSINESS CONTINUITY CAPABILITY AS IT RELATES
TO THE SERVICES IN PLACE AS OF THE EFFECTIVE DATE, INCLUDING:


 

(I)                                     MAINTAINING THE DISASTER RECOVERY AND
BUSINESS CONTINUITY PLAN (AS DEFINED IN PARAGRAPH (B) BELOW);

 

(II)                                  IMPLEMENTING PROVIDER’S DISASTER RECOVERY
PLANS IN THE EVENT OF A DISASTER AFFECTING PROVIDER SERVICE LOCATIONS WITHIN THE
SPECIFIED TIMEFRAMES;

 

(III)                               CARRYING OUT DISASTER RECOVERY, BUSINESS
CONTINUITY OR REDUNDANCY PROCEDURES RELATED TO THE SERVICES IN ACCORDANCE WITH
SUCH DISASTER RECOVERY AND BUSINESS CONTINUITY PLAN; AND

 

(IV)                              DESIGNING AND IMPLEMENTING A BUSINESS
CONTINUITY PLAN SPECIFIC TO PROVIDER’S PROCESSES AND SERVICE LOCATIONS TO
MINIMIZE DISRUPTION TO IDEARC’S BUSINESS PROCESSES IN THE EVENT OF ANY
DISRUPTION TO THE SERVICES.

 


(B)                                 DISASTER RECOVERY AND BUSINESS CONTINUITY
PLAN.  IN ACCORDANCE WITH THE TRANSITION PLAN, PROVIDER SHALL PREPARE AND SUBMIT
FOR IDEARC APPROVAL A DRAFT DISASTER RECOVERY AND BUSINESS CONTINUITY PLAN
COVERING THE SERVICES UNDER EACH TRANSACTION DOCUMENT (THE “DISASTER RECOVERY
AND BUSINESS CONTINUITY PLAN”).  SCHEDULE 4.8 SETS FORTH THE GENERAL PRINCIPLES
AND SPECIFIC INFORMATION TO BE

 

11

--------------------------------------------------------------------------------


 


INCLUDED IN THE DISASTER RECOVERY AND BUSINESS CONTINUITY PLAN.  PROVIDER SHALL
INCLUDE MODIFICATIONS AND AMENDMENTS REQUESTED BY IDEARC, AND PROVIDER SHALL
IMPLEMENT SUCH PLAN FOLLOWING FINAL APPROVAL BY IDEARC.  ADDITIONALLY, AT LEAST
ANNUALLY DURING THE TERM AND AS PART OF THE CHARGES, PROVIDER SHALL REVIEW AND
DEVELOP UPDATES AND MODIFICATIONS WHICH WILL BE SUBMITTED TO IDEARC FOR
APPROVAL.  IF IDEARC APPROVES SUCH UPDATES AND MODIFICATIONS, PROVIDER SHALL, AS
PART OF THE CHARGES, IMPLEMENT THE NEW UPDATED PLAN(S).


 


(C)                                  PRIORITY. IF A DISASTER OR MAJOR SITE
IMPACT OCCURS INVOLVING THE NEED TO RECOVER OPERATIONS AT THE AFFECTED SITE OR
TO OPERATE FROM A FALLBACK SITE AND, AS A RESULT, IT IS NECESSARY FOR PROVIDER
OR ITS AFFILIATES OR SUBCONTRACTORS PROVIDING THE SERVICES (COLLECTIVELY, THE
“PROVIDER GROUP”) TO ALLOCATE LIMITED RESOURCES BETWEEN OR AMONG SEVERAL
ORGANIZATIONS, PROVIDER SHALL NOT (AND SHALL USE COMMERCIALLY REASONABLE EFFORTS
TO CAUSE OTHER MEMBERS OF PROVIDER GROUP TO NOT) TREAT IDEARC, IN ANY RESPECT,
LESS FAVORABLY THAN ANY SIMILARLY SITUATED PROVIDER CUSTOMER.


 


4.9.                              SAVINGS CLAUSE.


 


(A)                                  DUE TO THE IMPACT THAT ANY TERMINATION OR
SUSPENSION OF SERVICES WOULD HAVE ON THE BUSINESS AND OPERATIONS OF IDEARC AND
MEMBERS OF THE IDEARC GROUP, PROVIDER ACKNOWLEDGES THAT IDEARC HAS INFORMED IT
THAT IDEARC WOULD NOT HAVE BEEN WILLING TO ENTER INTO THE AGREEMENT WITHOUT
ASSURANCE THAT (I) THE AGREEMENT MAY NOT BE TERMINATED BY PROVIDER (OTHER THAN
AS CONTEMPLATED IN SECTION 18.2) AND (II) PROVIDER WOULD NOT SUSPEND SERVICES. 
CONSEQUENTLY, IDEARC’S FAILURE TO PERFORM ANY OF ITS OBLIGATIONS SET FORTH IN
THE AGREEMENT SHALL NOT BE DEEMED TO BE GROUNDS FOR TERMINATION OF THE AGREEMENT
BY PROVIDER (OTHER THAN AS CONTEMPLATED IN SECTION 18.2) OR FOR SUSPENSION OF
SERVICES BY PROVIDER.


 


(B)                                 PROVIDER’S FAILURE TO PERFORM, OR DELAY IN
PERFORMING, ITS RESPONSIBILITIES UNDER THE AGREEMENT OR TO MEET THE SERVICE
LEVELS SHALL BE EXCUSED IF, AND TO THE EXTENT THAT, PROVIDER DEMONSTRATES THAT
ITS NON-PERFORMANCE IS PROXIMATELY CAUSED BY THE FAILURE OF IDEARC (OR ANY
IDEARC THIRD-PARTY CONTRACTOR) TO PERFORM IDEARC’S EXPRESSLY SPECIFIED
OBLIGATIONS UNDER THE AGREEMENT; PROVIDED THAT (I) PROVIDER PROVIDES IDEARC
REASONABLY PROMPT WRITTEN NOTICE OF SUCH FAILURE TO PERFORM AND PROVIDER’S
INABILITY TO PERFORM UNDER SUCH CIRCUMSTANCES, (II) PROVIDER PROVIDES IDEARC
WITH A REASONABLE OPPORTUNITY TO CORRECT SUCH FAILURE TO PERFORM IF PRACTICABLE
UNDER THE CIRCUMSTANCES AND THEREBY AVOID SUCH PROVIDER NON-PERFORMANCE,
(III) PROVIDER IDENTIFIES AND EXERCISES COMMERCIALLY REASONABLE EFFORTS TO AVOID
OR MITIGATE THE IMPACT OF SUCH FAILURE TO PERFORM AND (IV) PROVIDER USES
COMMERCIALLY REASONABLE EFFORTS TO PERFORM NOTWITHSTANDING SUCH FAILURE TO
PERFORM.


 


(C)                                  PROVIDER SHALL BE RESPONSIBLE FOR THE
PROVISION OF THE SERVICES IN ACCORDANCE WITH THE AGREEMENT EVEN IF, BY AGREEMENT
OF THE PARTIES, SUCH SERVICES ARE PERFORMED OR DEPENDENT UPON SERVICES PERFORMED
BY PROVIDER PERSONNEL OR IDEARC THIRD-PARTY CONTRACTORS FOR WHICH PROVIDER HAS
OPERATIONAL RESPONSIBILITY.

 

12

--------------------------------------------------------------------------------


 


4.10.                        PROCESSING NORMS.


 


IDEARC AND PROVIDER ACKNOWLEDGE AND AGREE THAT, AS PART OF THE SERVICES,
PROVIDER WILL BE RESPONSIBLE FOR PROCESSING CERTAIN ORDERS INTO IDEARC’S ACCOUNT
MANAGEMENT SYSTEMS.  THE AM TRANSACTION DOCUMENT AND THE POLICIES AND PROCEDURES
MANUAL WILL ESTABLISH THE NORMS AND PROCEDURES FOR PROVIDER’S ENTRY OF SUCH
ORDERS (“PROCESSING NORMS”).  PROVIDER SHALL BE ENTITLED TO RELY ON AND ACT IN
ACCORDANCE WITH SUCH PROCESSING NORMS AS THE SAME MAY BE UPDATED FROM TIME TO
TIME UPON NOTICE TO PROVIDER.


 


4.11.                        PROCESSING TRANSACTIONS.


 


THE APPLICABLE TRANSACTION DOCUMENT OR ANY ATTACHMENTS THERETO MUTUALLY AGREED
AND SIGNED BY THE PARTIES SHALL DESCRIBE THE DELIVERY METHOD FOR TRANSMISSION OF
PROCESSED TRANSACTIONS AND/OR REPORTING BY PROVIDER IF APPLICABLE TO THE
SERVICES BEING PROVIDED UNDER SUCH TRANSACTION DOCUMENT.  PROVIDER AGREES TO
CONFORM THE SERVICES AND DELIVERIES IN ACCORDANCE WITH SUCH ESTABLISHED
PROCEDURE SET FORTH IN THE APPLICABLE TRANSACTION DOCUMENT AND/OR APPLICABLE
ATTACHMENTS THERETO.


 


ARTICLE V
SERVICE LEVELS

 

5.1.                              General.  Provider shall perform the Services
at such levels of accuracy, quality, timeliness, responsiveness and productivity
and otherwise in such a manner as to meet or exceed the higher of (i) practices
and professional standards generally followed by the Peer Group; and (ii) the
documented or otherwise verifiable levels achieved by or on behalf of Idearc for
services similar to the Services.  In addition, Provider shall perform the
Services so as to meet or exceed the KPI’s and GPI’s set forth in each
Transaction Document (collectively, the “Service Levels”); provided, however,
that to the extent the Parties have established a KPI or GPI for a specific
Service, the obligations described in the first sentence of this Section 5.1
shall not be construed to alter, expand, diminish or supersede such KPI or GPI.

 


5.2.                              PERFORMANCE CREDITS.


 


(A)                                  PERFORMANCE CREDITS.  PROVIDER RECOGNIZES
THAT IDEARC IS PAYING PROVIDER TO DELIVER CERTAIN SERVICES AT SPECIFIED SERVICE
LEVELS.  SUBJECT TO SECTIONS 4.9(B) AND 5.7, IF PROVIDER FAILS TO MEET A KPI,
THEN PROVIDER SHALL PAY OR CREDIT TO IDEARC THE PERFORMANCE CREDIT CALCULATED IN
ACCORDANCE WITH SCHEDULE 5.1 IN RECOGNITION OF THE DIMINISHED VALUE OF THE
SERVICES RESULTING FROM PROVIDER’S FAILURE TO MEET THE AGREED-UPON LEVEL OF
PERFORMANCE AND NOT AS A PENALTY.


 


(B)                                 NOT SOLE AND EXCLUSIVE REMEDY.  THE
PERFORMANCE CREDITS, ARE NOT INTENDED AS AN EXCLUSIVE REMEDY FOR DAMAGES
SUSTAINED OR INCURRED AS A RESULT OF THE OCCURRENCE OF A SERVICE LEVEL DEFAULT,
AND IDEARC MAY PURSUE OTHER REMEDIES AGAINST PROVIDER FOR SUCH DAMAGES AS MAY BE
AVAILABLE AT LAW (INCLUDING PURSUANT TO THE AGREEMENT) OR IN EQUITY; PROVIDED,
HOWEVER, THAT, ANY DAMAGE AWARD OBTAINED BY IDEARC AGAINST PROVIDER SHALL BE
REDUCED BY ANY PERFORMANCE CREDIT RECEIVED BY

 

13

--------------------------------------------------------------------------------


 


IDEARC WITH RESPECT TO THE INCIDENT FROM WHICH SUCH DAMAGE AWARD RESULTED,
EXCEPT TO THE EXTENT SUCH PERFORMANCE CREDIT RECEIVED BY IDEARC HAD ALREADY BEEN
TAKEN INTO ACCOUNT IN DETERMINING THE AMOUNT OF SUCH DAMAGE AWARD.


 

5.3.                              Failure to Perform.  In response to any
Service Level Default, Provider shall (after restoring service or otherwise
resolving any immediate problem) (i) promptly investigate, perform a root cause
analysis and report to Idearc on the causes of the Service Level Default;
(ii) correct the Service Level Default as soon as practicable (regardless of
cause or fault) and begin meeting the Service Level; (iii) advise Idearc of the
status of remedial efforts being undertaken with respect to such Service Level
Default; (iv) use Commercially Reasonable Efforts to prevent any recurrence of
such Service Level Default; and (v) participate in and contribute to Idearc’s
situation management process.

 

5.4.                              Performance Review.  Annually, or more
frequently if requested by Idearc, the Parties shall jointly review (i) the
then-current Service Levels, (ii) the percentage difference between Provider’s
actual performance and the then-current Service Levels and (iii) generally
available information indicating industry-wide improvements of and trends in the
delivery of substantially similar services.  The Parties shall, to the extent
reasonable, (1) increase the Service Levels to reflect improved performance
capabilities associated with advances in the proven processes, technologies and
methods available to perform the Services; (2) add new Service Levels to permit
further measurement or monitoring of the accuracy, quality, timeliness,
responsiveness, cost-effectiveness, or productivity of the Services; (3) modify
or increase the Service Levels to reflect changes in the processes,
architecture, standards, strategies, needs or objectives defined by Idearc; and
(4) modify or increase the Service Levels to reflect agreed-upon changes in the
manner in which the Services are performed by Provider.

 

5.5.                              Measurement and Monitoring.  Provider shall
implement the measurement and monitoring tools and metrics and standard
reporting procedures developed during the Transition Period under each
Transaction Document, all acceptable to Idearc, to measure and report Provider’s
performance of the Services proactively and periodically and at a level of
detail reasonably sufficient to verify Provider’s compliance with the applicable
Service Levels.  Provider shall provide Idearc with up-to-date problem
management data and other data regarding the status of service problems, service
requests and user inquiries.  Provider also shall provide Idearc with reasonable
access to the data used by Provider to calculate its performance against the
Service Levels and the measurement and monitoring tools and procedures utilized
by Provider to generate such data for purposes of audit and verification.  Such
measurement and monitoring tools or the resource utilization associated with
their use will be included in the Charges.  If a trend is detected whereby
Provider anticipates a decline in any KPI or GPI in the near future, upon such
detection, Provider will propose actions to reverse such downward trend. 
Provider will continue such actions until the downward trend has been reversed;
provided, however, that, subject to Section 5.7, Provider will not be excused
from the imposition of any Performance Credits as a result of such declined KPI
or GPI.

 

5.6.                              Productivity Gain-Share.  The Parties
acknowledge and agree that Schedule 10.1 sets forth the Productivity metrics to
be used in connection with the calculation of the Charges

 

14

--------------------------------------------------------------------------------


 

for each month during the Term.  At any time during the Term, either Party may
propose certain process improvements or technology investments that are intended
to generate significant improvements in the then-current Productivity metrics. 
Any such proposals shall be handled in accordance with Section 9.10; provided,
however, that (1) Idearc shall receive the full benefit of any improvements for
which Idearc is financially responsible for implementing (as measured in both
internal costs and third party expenses) and (2) Idearc shall receive 75% of the
benefit of any improvements jointly implemented by the Parties (no matter the
allocation of financial responsibility) and, in each case, the applicable
Productivity metric shall be adjusted to reflect the benefit accruing to
Idearc.  The Parties shall mutually determine the structure and process under
which either Party will receive such benefits as part of the Change Control
Procedure.

 

5.7.                              Exceptions to Service Level Failures.  In
addition to the relief to which Provider may be entitled under Section 4.9(b),
Provider’s failure to meet any KPI or GPI, will not constitute a Service Level
Default if and to the extent such failure is caused by any of the following:

 


(A)                                  SERVICE OR RESOURCE REDUCTIONS OR
RE-PRIORITIZATION OF TASKS REQUESTED OR APPROVED BY IDEARC ON AN EMERGENCY BASIS
IN ADVANCE OF THE EVENT REQUIRING SUCH REDUCTIONS (I.E., NOT AS PART OF THE
ORDINARY COURSE OF BUSINESS FORECASTING AND RESOURCE ADJUSTMENT PROCESSES IN
SCHEDULE 10.1) AND AGREED TO BY THE PARTIES; PROVIDED, HOWEVER, THAT UPON
RECEIVING ANY SUCH REQUEST, PROVIDER SHALL PROMPTLY NOTIFY IDEARC OF THE
EXPECTED IMPACT TO SERVICE LEVELS;


 


(B)                                 SOLELY WITH RESPECT TO THE SERVICES DIRECTLY
AFFECTED BY A DISASTER, IMPLEMENTATION BY THE PARTIES OF THE DISASTER RECOVERY
AND BUSINESS CONTINUITY PLAN;


 


(C)                                  SOLELY WITH RESPECT TO THE SERVICES
DIRECTLY AFFECTED THEREBY AND WITHOUT ALTERING ANY RESPONSIBILITIES THE PARTIES
UNDER ARTICLE XX, THE OCCURRENCE OF ANY FORCE MAJEURE EVENT;


 


(D)                                 SUBJECT TO PROVIDER’S RESPONSIBILITIES UNDER
SECTION 4.9, FAILURES OR DELAYS CAUSED BY COMPONENTS (NETWORK HARDWARE,
SOFTWARE, NETWORK, MAINTENANCE) REQUIRED BY PROVIDER TO PERFORM THE SERVICES AND
FOR WHICH IDEARC OR IDEARC THIRD PARTY CONTRACTORS ARE OPERATIONALLY AND
ADMINISTRATIVELY RESPONSIBLE; AND


 


(E)                                  AS MUTUALLY AGREED BY THE PARTIES PRIOR TO
CONDUCTING ANY PLANNED ACTIVITY OR OUTAGE.


 


ARTICLE VI
RESOURCES


 

6.1.                              Required Resources.  Except as otherwise
expressly provided in the Agreement, Provider shall be responsible for providing
the facilities, personnel, Equipment, Software, technical expertise,
telecommunications transport and systems, tools and other resources necessary to
provide the Services (as they are defined as of the Effective Date) at no charge
to Idearc.  All material items of the foregoing are identified in Schedule 6.2. 
With

 

15

--------------------------------------------------------------------------------


 

respect to any additional facilities, personnel, Equipment, Software, technical
expertise, telecommunications transport and systems, tools and other resources
that may become necessary as a result of any Change or for any New Services,
Provider and Idearc shall identify any such additional items required by
Provider in respect of such change or New Services and shall allocate financial
responsibility therefor.

 


6.2.                              SOFTWARE, EQUIPMENT AND THIRD-PARTY CONTRACTS.


 


(A)                                  FINANCIAL RESPONSIBILITY.  PROVIDER’S
CHARGES SHALL INCLUDE ALL FEES AND EXPENSES (INCLUDING THIRD-PARTY FEES AND
EXPENSES) RELATING TO SERVICES TO BE PERFORMED ON OR AFTER THE EFFECTIVE DATE
WITH RESPECT TO (1) THE SOFTWARE AND EQUIPMENT FOR WHICH PROVIDER IS FINANCIALLY
RESPONSIBLE UNDER EACH TOWER AS SET FORTH ON THE FINANCIAL RESPONSIBILITY MATRIX
IN SCHEDULE 6.2 (THE “FINANCIAL RESPONSIBILITY MATRIX”) (INCLUDING UPGRADES,
ENHANCEMENTS, NEW VERSIONS OR NEW RELEASES OF SUCH SOFTWARE AND EQUIPMENT) AND
(2) THE THIRD-PARTY CONTRACTS, EQUIPMENT LEASES AND THIRD-PARTY SOFTWARE
LICENSES FOR WHICH PROVIDER IS FINANCIALLY RESPONSIBLE UNDER EACH TOWER AS SET
FORTH ON THE FINANCIAL RESPONSIBILITY MATRIX (INCLUDING NEW, SUBSTITUTE OR
REPLACEMENT ITEMS THEREOF).  WITH RESPECT TO THIRD-PARTY SOFTWARE LICENSES,
EQUIPMENT LEASES AND THIRD-PARTY CONTRACTS THAT ARE TRANSFERRED TO PROVIDER OR
FOR WHICH PROVIDER OTHERWISE ASSUMES FINANCIAL RESPONSIBILITY UNDER THE
AGREEMENT, PROVIDER SHALL (I) PAY ALL AMOUNTS BECOMING DUE UNDER SUCH LICENSES,
LEASES AND CONTRACTS, AND ALL RELATED EXPENSES, FOR PERIODS ON OR AFTER THE
TOWER COMMENCEMENT DATE; (II) REBATE TO IDEARC ANY PREPAYMENT OF SUCH AMOUNTS IN
ACCORDANCE WITH SECTION 10.7; (III) PAY ALL MODIFICATION, TERMINATION,
CANCELLATION, LATE PAYMENT, RENEWAL OR OTHER FEES, PENALTIES, CHARGES, INTEREST
OR OTHER EXPENSES RELATING TO PERIODS ON OR AFTER THE TOWER COMMENCEMENT DATE;
(IV) PAY ALL COSTS ASSOCIATED WITH THE TRANSFER OF SUCH LICENSES, LEASES AND
CONTRACTS TO PROVIDER, INCLUDING ALL TAXES ASSOCIATED WITH SUCH TRANSFER; (V) BE
RESPONSIBLE FOR CURING ANY DEFAULTS IN PROVIDER’S PERFORMANCE UNDER SUCH
LICENSES, LEASES AND CONTRACTS; AND (VI) OTHERWISE ENFORCE ALL OF IDEARC’S
RIGHTS UNDER SUCH LICENSES, LEASES AND CONTRACTS (BUT IN NO EVENT SHALL SUCH
ENFORCEMENT INCLUDE INITIATING LITIGATION OR ARBITRATION ACTIVITIES).


 


(B)                                 RIGHTS UPON EXPIRATION/TERMINATION.  WITH
RESPECT TO ALL PROVIDER THIRD-PARTY SOFTWARE LICENSES, EQUIPMENT LEASES AND
THIRD-PARTY CONTRACTS ENTERED INTO DURING THE TERM, PROVIDER SHALL, TO THE
EXTENT PERMITTED UNDER SUCH LICENSE, LEASE OR CONTRACT, USE COMMERCIALLY
REASONABLE EFFORTS TO:


 

(I)                                     OBTAIN FOR IDEARC AND ITS DESIGNEES THE
LICENSE, SUBLICENSE, ASSIGNMENT AND OTHER RIGHTS SPECIFIED IN SECTIONS 13.3(B),
13.6 AND 18.9;

 

(II)                                  NOT SUBJECT THE GRANTING OF SUCH LICENSE,
SUBLICENSE, ASSIGNMENT AND OTHER RIGHTS TO SUBSEQUENT THIRD-PARTY APPROVAL OR
THE PAYMENT BY IDEARC OR ITS DESIGNEES OF LICENSE, ASSIGNMENT OR TRANSFER FEES;

 

(III)                               CAUSE THE TERMS, CONDITIONS AND PRICES
APPLICABLE TO IDEARC AND ITS DESIGNEES FOLLOWING EXPIRATION OR TERMINATION OF
THE AGREEMENT TO BE NO

 

16

--------------------------------------------------------------------------------


 

LESS FAVORABLE THAN THOSE OTHERWISE APPLICABLE TO PROVIDER, AND AT LEAST
SUFFICIENT FOR THE CONTINUATION OF THE ACTIVITIES COMPRISING THE SERVICES; AND

 

(IV)                              ENSURE THAT NEITHER THE EXPIRATION OR
TERMINATION OF THE AGREEMENT NOR THE ASSIGNMENT OF THE LICENSE, LEASE OR
CONTRACT WILL TRIGGER LESS FAVORABLE TERMS, CONDITIONS OR PRICING.

 

IF PROVIDER IS UNABLE TO OBTAIN ANY SUCH RIGHTS AND ASSURANCES, PROVIDER SHALL
NOTIFY IDEARC IN ADVANCE AND SHALL NOT USE SUCH THIRD-PARTY SOFTWARE LICENSE,
EQUIPMENT LEASE OR THIRD-PARTY CONTRACT PROVIDED BY PROVIDER WITHOUT IDEARC’S
PRIOR WRITTEN CONSENT (AND ABSENT SUCH CONSENT, PROVIDER’S USE OF ANY SUCH
PROVIDER THIRD-PARTY SOFTWARE LICENSE, EQUIPMENT LEASE OR THIRD-PARTY CONTRACT
SHALL OBLIGATE PROVIDER TO OBTAIN OR ARRANGE, AT NO ADDITIONAL COST TO IDEARC,
FOR SUCH LICENSE, SUBLICENSE, ASSIGNMENT OR OTHER RIGHT FOR IDEARC AND ITS
DESIGNEES UPON EXPIRATION OR TERMINATION OF THE AGREEMENT).  IF IDEARC CONSENTS
TO PROVIDER’S USE OF SPECIFIC PROVIDER THIRD-PARTY SOFTWARE LICENSES, EQUIPMENT
LEASES OR THIRD-PARTY CONTRACTS UNDER SUCH CIRCUMSTANCES, SUCH CONSENT SHALL BE
DEEMED TO BE CONDITIONED ON PROVIDER’S COMMITMENT TO USE COMMERCIALLY REASONABLE
EFFORTS TO CAUSE SUCH THIRD PARTY TO AGREE AT EXPIRATION OR TERMINATION OF THE
AGREEMENT OR THE COMPLETION OF TERMINATION ASSISTANCE SERVICES TO PERMIT IDEARC
AND ITS DESIGNEES TO ASSUME PROSPECTIVELY THE LICENSE, LEASE OR CONTRACT IN
QUESTION OR TO ENTER INTO A NEW LICENSE, LEASE OR CONTRACT WITH IDEARC AND ITS
DESIGNEES ON SUBSTANTIALLY THE SAME TERMS AND CONDITIONS, INCLUDING PRICE.  IF
IDEARC CONSENTS TO PROVIDER’S USE OF SPECIFIC PROVIDER THIRD-PARTY SOFTWARE
LICENSES, EQUIPMENT LEASES OR THIRD-PARTY CONTRACTS UNDER SUCH CIRCUMSTANCES,
SUCH PROVIDER THIRD-PARTY SOFTWARE LICENSES, EQUIPMENT LEASES OR THIRD-PARTY
CONTRACTS SHALL BE ADDED AS AN EXHIBIT TO THIS MASTER AGREEMENT.

 


(C)                                  MODIFICATION AND SUBSTITUTION.  PROVIDER
MAY TERMINATE, SHORTEN OR EXTEND THE THIRD-PARTY SOFTWARE LICENSES, EQUIPMENT
LEASES AND THIRD-PARTY CONTRACTS FOR WHICH PROVIDER IS FINANCIALLY RESPONSIBLE
UNDER THE FINANCIAL RESPONSIBILITY MATRIX AND, SUBJECT TO SECTION 9.12, MAY
SUBSTITUTE OR CHANGE VENDORS (INCLUDING USING PROVIDER ITSELF TO PROVIDE SUCH
GOODS OR SERVICES) RELATING TO GOODS OR SERVICES COVERED THEREBY; PROVIDED,
HOWEVER, THAT, EXCEPT AS OTHERWISE DISCLOSED BY PROVIDER AND AGREED TO BY
IDEARC, SUCH CHANGES (I) SHALL NOT CONSTITUTE A BREACH OF ANY OBLIGATION OF
IDEARC UNDER SUCH SOFTWARE LICENSES, EQUIPMENT LEASES OR THIRD-PARTY CONTRACTS;
(II) SHALL NOT RESULT IN ADDITIONAL FINANCIAL OBLIGATIONS, FINANCIAL OR
OPERATIONAL RISK TO IDEARC; (III) SHALL NOT RESULT IN ANY INCREASE TO IDEARC IN
THE COST OF RECEIVING THE SERVICES; AND (IV) IF ASSUMABLE BY IDEARC, SHALL NOT
PROVIDE FOR LESS FAVORABLE TERMS, CONDITIONS OR PRICES FOR IDEARC OR ITS
DESIGNEES FOLLOWING THE EXPIRATION OR TERMINATION OF THE AGREEMENT OR ANY
APPLICABLE SERVICE THAN WOULD OTHERWISE BE APPLICABLE TO PROVIDER (EXCEPT FOR
TERMS, CONDITIONS OR PRICES AVAILABLE TO PROVIDER BECAUSE OF ITS VOLUME
PURCHASES).  PROVIDER’S RIGHTS UNDER THE IMMEDIATE PRECEDING SENTENCE ARE
CONDITIONED UPON PROVIDER PAYING ALL APPLICABLE TERMINATION OR CANCELLATION
CHARGES, AND OTHER AMOUNTS DUE TO THE APPLICABLE VENDOR ASSOCIATED WITH SUCH
ACTION AND

 

17

--------------------------------------------------------------------------------


 


INDEMNIFYING IDEARC IN ACCORDANCE WITH SECTION 16.1(E).  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, PROVIDER SHALL NOT TERMINATE, SHORTEN OR MODIFY
WITHOUT IDEARC’S PRIOR WRITTEN CONSENT ANY LICENSE FOR THIRD-PARTY SOFTWARE
EITHER CREATED EXCLUSIVELY FOR IDEARC OR OTHERWISE NOT COMMERCIALLY AVAILABLE. 
PROVIDER SHALL REIMBURSE IDEARC FOR ANY TERMINATION CHARGES, CANCELLATION
CHARGES, OR OTHER AMOUNTS PAID BY IDEARC IN CONNECTION WITH OBTAINING ANY SUCH
MODIFICATION.


 


(D)                                 RECOMMENDATION.  AT PROVIDER’S
RECOMMENDATION, IDEARC MAY AGREE TO TERMINATE, SHORTEN OR EXTEND ONE OR MORE
THIRD-PARTY SOFTWARE LICENSES, LEASES OR CONTRACTS FOR WHICH IDEARC HAS RETAINED
FINANCIAL RESPONSIBILITY AND PERMIT PROVIDER TO PROVIDE (OR PROCURE THE
PROVISION OF) REPLACEMENTS FOR ANY SUCH THIRD-PARTY SOFTWARE LICENSE, LEASE OR
CONTRACTS; PROVIDED, HOWEVER, THAT PROVIDER SHALL BE RESPONSIBLE FOR PAYING ALL
APPLICABLE TERMINATION OR CANCELLATION CHARGES, AND OTHER AMOUNTS DUE TO THE
APPLICABLE VENDOR ASSOCIATED WITH SUCH ACTION.


 

6.3.                              Required Consents.  Idearc shall be
administratively and financially responsible for obtaining all Required Consents
as provided in this Section 6.3.  Provider shall cooperate with and provide such
assistance as is reasonably requested by Idearc in obtaining the Required
Consents.

 

6.4.                              Refresh.  Except as otherwise agreed under any
Transaction Document or where the Financial Responsibility Matrix allocates
financial responsibility to Idearc, during the Term, Provider shall implement
new Provider-owned or Provider-leased Equipment and new Provider-owned or
Provider-licensed Software, and otherwise maintain the currency and operating
condition of the existing Provider Equipment and Software, in each case as
directed by Idearc and at Provider’s sole cost and expense.

 


ARTICLE VII
SERVICE LOCATIONS


 


7.1.                              SERVICE LOCATIONS.


 


(A)                                  SERVICE LOCATIONS.  THE SERVICES SHALL BE
PROVIDED AT OR FROM (I) THE IDEARC SERVICE LOCATIONS OWNED OR LEASED BY IDEARC
AND IDENTIFIED IN EACH TRANSACTION DOCUMENT, AS THEY MAY BE CHANGED BY IDEARC
FROM TIME TO TIME (THE “IDEARC SERVICE LOCATIONS”), (II) THE SERVICE LOCATIONS
OWNED OR LEASED BY PROVIDER AND IDENTIFIED IN EACH TRANSACTION DOCUMENT (THE
“PROVIDER SERVICE LOCATIONS”), OR (III) ANY OTHER SERVICE LOCATION APPROVED BY
BOTH PROVIDER AND IDEARC ((I), (II) AND (III) COLLECTIVELY, THE “SERVICE
LOCATIONS”).  PROVIDER SHALL NOT CHANGE ANY PROVIDER SERVICE LOCATIONS UNDER
THIS SECTION 7.1(A) WITHOUT IDEARC’S ADVANCE WRITTEN CONSENT, WHICH IDEARC MAY
WITHHOLD IN ITS SOLE DISCRETION.


 


(B)                                 IDEARC SERVICE LOCATIONS.  IDEARC SHALL
PROVIDE PROVIDER WITH REASONABLE ACCESS TO THE IDEARC SERVICE LOCATIONS SOLELY
FOR PROVIDER’S USE IN CONNECTION WITH ITS PROVISION OF SERVICES TO IDEARC UNDER
THE AGREEMENT.  PROVIDER’S RECEIPT AND USE OF THE IDEARC SERVICE LOCATIONS SHALL
BE SUBJECT TO SECTION 4.9.  PROVIDER SHALL PROMPTLY DISCONTINUE ITS USE OF THE
IDEARC SERVICE LOCATIONS UPON EXPIRATION OR

 

18

--------------------------------------------------------------------------------


 


TERMINATION OF THE AGREEMENT AND COMPLETION OF THE TERMINATION ASSISTANCE
SERVICES.  ALL IDEARC-OWNED OR IDEARC-LEASED ASSETS PROVIDED FOR THE USE OF
PROVIDER UNDER THE AGREEMENT SHALL REMAIN IN IDEARC SERVICE LOCATIONS UNLESS
IDEARC OTHERWISE AGREES.  IN ADDITION, ALL IMPROVEMENTS OR MODIFICATIONS TO
IDEARC SERVICE LOCATIONS REQUESTED BY PROVIDER (I) SHALL BE SUBJECT TO REVIEW
AND APPROVAL IN ADVANCE BY IDEARC, (II) SHALL BE MADE IN COMPLIANCE WITH
IDEARC’S THEN CURRENT STANDARDS, RULES AND PROCEDURES, (III) SHALL BE PERFORMED
BY AND THROUGH IDEARC AT PROVIDER’S EXPENSE, AND (IV) SHALL ACCRUE TO THE
PROPERTY AT THE TERMINATION OR EXPIRATION OF THE LEASE.  PROVIDER ACKNOWLEDGES
AND AGREES THAT IT HAS INSPECTED THE IDEARC SERVICE LOCATIONS TO THE EXTENT IT
DEEMS NECESSARY AND THAT SUCH FACILITIES ARE SUFFICIENT FOR PERFORMING THE
SERVICES AND FOR SATISFYING PROVIDER’S RESPONSIBILITIES UNDER THE AGREEMENT. 
THE IDEARC SERVICE LOCATIONS ARE PROVIDED BY IDEARC TO PROVIDER ON AN “AS-IS,
WHERE-IS” BASIS.  IDEARC EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, AS TO SUCH IDEARC SERVICE LOCATIONS, INCLUDING ANY
WARRANTIES AS TO THEIR CONDITION OR SUITABILITY FOR USE BY PROVIDER.  THE
PARTIES ACKNOWLEDGE AND AGREE THAT THE FOREGOING DISCLAIMER SHALL NOT BE
CONSTRUED TO LIMIT THE RELIEF OR OTHERWISE THE INTENT OF SECTION 4.9 OR 5.7(D).


 


(C)                                  OFFICE FURNITURE, FIXTURES, AND EQUIPMENT
TO BE PROVIDED BY IDEARC.  IDEARC SHALL PROVIDE OFFICE SPACE AND OFFICE
FURNITURE FOR PROVIDER PERSONNEL IN EACH IDEARC SERVICE LOCATION AS SPECIFIED IN
THE FINANCIAL RESPONSIBILITY MATRIX AND EACH TRANSACTION DOCUMENT.  PROVIDER
SHALL BE FINANCIALLY RESPONSIBLE FOR PROVIDING ALL OTHER OFFICE FURNITURE AND
FIXTURES REASONABLY REQUIRED BY PROVIDER OR PROVIDER PERSONNEL AT THE IDEARC
SERVICE LOCATIONS TO PROVIDE THE SERVICES, AND FOR ALL UPGRADES, REPLACEMENTS
AND ADDITIONS TO SUCH FURNITURE OR FIXTURES; PROVIDED, HOWEVER, THAT (I) SUCH
FURNITURE AND FIXTURES SHALL BE APPROVED IN ADVANCE BY IDEARC AND SHALL COMPLY
WITH IDEARC’S THEN-CURRENT STANDARDS (II) PROVIDER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO USE SURPLUS IDEARC FURNITURE AND FIXTURES TO THE EXTENT
AVAILABLE AND (III) IDEARC SHALL BE RESPONSIBLE FOR INSTALLING SUCH FURNITURE
AND FIXTURES.  PROVIDER PERSONNEL USING THE OFFICE FACILITIES PROVIDED BY IDEARC
AT THE IDEARC SERVICE LOCATIONS WILL BE ACCORDED REASONABLE ACCESS TO THE
COMMUNICATIONS WIRING IN SUCH FACILITIES (INCLUDING FIBER, COPPER AND WALL
JACKS) AND THE USE OF CERTAIN SHARED OFFICE EQUIPMENT AND SERVICES, SUCH AS
PHOTOCOPIERS, LOCAL AND LONG DISTANCE TELEPHONE SERVICE FOR CALLS RELATED TO THE
DELIVERY OF SERVICES, TELEPHONE HANDSETS, MAIL SERVICE, OFFICE SUPPORT SERVICE
(E.G., JANITORIAL), HEAT, LIGHT, AND AIR CONDITIONING; PROVIDED, HOWEVER, THAT
SUCH ACCESS AND USAGE SHALL BE SOLELY FOR AND IN CONNECTION WITH THE PROVISION
OF SERVICES BY SUCH PROVIDER PERSONNEL; PROVIDED FURTHER THAT PROVIDER SHALL
REIMBURSE IDEARC FOR THE ADDITIONAL INCREMENTAL COSTS, IF ANY, INCURRED BY
IDEARC IF AND TO THE EXTENT PROVIDER’S TECHNOLOGY SOLUTION, SERVICE DELIVERY
MODEL OR INEFFICIENCY CAUSES ITS USAGE OR CONSUMPTION OF SUCH RESOURCES TO
EXCEED HISTORICAL LEVELS.

 

19

--------------------------------------------------------------------------------


 


(D)                                 PROVIDER’S RESPONSIBILITIES REGARDING
FACILITIES.  EXCEPT AS PROVIDED IN PARAGRAPH (C) ABOVE, PROVIDER SHALL BE
RESPONSIBLE FOR PROVIDING ALL OTHER FURNITURE, FIXTURES, EQUIPMENT, SPACE AND
FACILITIES REQUIRED TO PERFORM THE SERVICES AND ALL UPGRADES, IMPROVEMENTS,
REPLACEMENTS AND ADDITIONS TO SUCH FURNITURE, FIXTURES, EQUIPMENT, SPACE AND
FACILITIES.


 


(E)                                  PHYSICAL SECURITY.  PROVIDER SHALL NOT
PERMIT ANY PERSON TO HAVE ACCESS TO, OR CONTROL OF, ANY IDEARC SERVICE LOCATION
UNLESS SUCH ACCESS OR CONTROL IS PERMITTED IN ACCORDANCE WITH CONTROL PROCEDURES
APPROVED BY IDEARC AND SET FORTH IN THE  POLICIES AND PROCEDURES MANUAL OR
OTHERWISE PREVIOUSLY COMMUNICATED (IN WRITING OR ELECTRONICALLY) TO PROVIDER. 
PROVIDER SHALL BE SOLELY RESPONSIBLE FOR COMPLIANCE BY PROVIDER PERSONNEL WITH
SUCH CONTROL PROCEDURES, INCLUDING OBTAINING ADVANCE APPROVAL TO THE EXTENT
REQUIRED.  PROVIDER ALSO SHALL BE RESPONSIBLE FOR THE ACCESS, CONTROL AND
PHYSICAL SECURITY OF THE PROVIDER SERVICE LOCATIONS, IN EACH CASE IN ACCORDANCE
WITH THE STANDARDS, REQUIREMENTS, AND PROCEDURES THAT ARE AT LEAST EQUAL TO THE
HIGHEST OF THE FOLLOWING: (I) INDUSTRY STANDARDS FOR LOCATIONS SIMILAR TO THE
PROVIDER SERVICE LOCATIONS, (II) PROCEDURES APPLICABLE TO THE IDEARC SERVICE
LOCATIONS; AND (III) ANY HIGHER STANDARD OTHERWISE AGREED BY IDEARC AND
PROVIDER.


 


(F)                                    STANDARDS, REQUIREMENTS AND PROCEDURES AT
IDEARC SERVICE LOCATIONS.  PROVIDER SHALL ADHERE TO AND ENFORCE, AND CAUSE
PROVIDER PERSONNEL TO ADHERE TO AND ENFORCE, IDEARC’S ROUTINE OPERATIONAL,
SAFETY, SECURITY OR OTHER STANDARDS, REQUIREMENTS AND PROCEDURES AT THE IDEARC
SERVICE LOCATIONS ALL AS SET FORTH IN THE POLICIES AND PROCEDURES MANUAL OR
OTHERWISE PREVIOUSLY COMMUNICATED TO PROVIDER.  SUCH COMMUNICATION AND ALL
ADDITIONS OR MODIFICATIONS TO ANY OF SUCH STANDARDS, REQUIREMENTS AND PROCEDURES
MAY BE COMMUNICATED BY IDEARC IN WRITING TO PROVIDER OR PROVIDER PERSONNEL OR
MAY BE MADE AVAILABLE TO PROVIDER OR PROVIDER PERSONNEL BY POSTING AT AN IDEARC
SERVICE LOCATION, ELECTRONIC POSTING OR BY OTHER MEANS OF DISTRIBUTION. 
PROVIDER AND PROVIDER PERSONNEL SHALL COMPLY WITH ALL SUCH ADDITIONS AND
MODIFICATIONS.  PROVIDER SHALL BE RESPONSIBLE FOR THE PROMULGATION AND
DISTRIBUTION OF ALL SUCH STANDARDS, REQUIREMENTS AND PROCEDURES TO PROVIDER
PERSONNEL AS AND TO THE EXTENT NECESSARY AND APPROPRIATE.


 


(G)                                 EMPLOYEE SERVICES.  SUBJECT TO APPLICABLE
SECURITY REQUIREMENTS, IDEARC SHALL PERMIT PROVIDER PERSONNEL TO USE CERTAIN
EMPLOYEE FACILITIES (E.G., PARKING FACILITIES, CAFETERIA, AND COMMON FACILITIES)
AT THE IDEARC SERVICE LOCATIONS THAT ARE GENERALLY MADE AVAILABLE TO THE
EMPLOYEES AND CONTRACTORS OF IDEARC.  THE EMPLOYEE FACILITIES IN QUESTION AND
THE EXTENT OF PROVIDER PERSONNEL’S PERMITTED USE SHALL BE SPECIFIED IN WRITING
BY IDEARC AND SHALL BE SUBJECT TO MODIFICATION WITHOUT ADVANCE NOTICE IN
IDEARC’S SOLE DISCRETION.


 


(H)                                 USE OF IDEARC SERVICE LOCATIONS.  WITHOUT
OBTAINING IDEARC’S PRIOR WRITTEN CONSENT (WHICH MAY BE WITHHELD BY IDEARC IN ITS
SOLE DISCRETION), PROVIDER SHALL NOT USE THE IDEARC SERVICE LOCATIONS OR THE
EQUIPMENT AND SOFTWARE LOCATED THEREIN, FOR ANY PURPOSES OTHER THAN TO PROVIDE
THE SERVICES TO IDEARC AND MEMBERS OF THE IDEARC GROUP.  IDEARC RESERVES THE
RIGHT TO (I) RELOCATE AN IDEARC SERVICE LOCATION FROM

 

20

--------------------------------------------------------------------------------


 


WHICH SERVICES ARE THEN BEING PROVIDED TO ANOTHER GEOGRAPHIC LOCATION AND
(II) DIRECT PROVIDER TO IMPLEMENT A SPACE COMPRESSION PLAN OR OTHERWISE CEASE
USING ALL OR PART OF THE SPACE IN AN IDEARC SERVICE LOCATION FROM WHICH SERVICES
ARE THEN BEING PROVIDED AND TO THEREAFTER USE SUCH SPACE FOR ITS OWN PURPOSES;
PROVIDED, HOWEVER, THAT, IN THE EVENT OF SUCH AN IDEARC-DIRECTED CESSATION,
IDEARC SHALL PROVIDE PROVIDER WITH COMPARABLE SPACE IN THE NEW LOCATION TO THE
EXTENT NECESSARY FOR CONTINUED PROVISION OF THE SERVICES.


 


(I)                                     CONDITIONS FOR RETURN.  WHEN THE IDEARC
SERVICE LOCATIONS ARE NO LONGER TO BE USED BY PROVIDER AS CONTEMPLATED BY THIS
SECTION 7.1 OR ARE OTHERWISE NO LONGER REQUIRED FOR PERFORMANCE OF THE SERVICES,
PROVIDER SHALL NOTIFY IDEARC AS SOON AS PRACTICABLE AND SHALL VACATE AND RETURN
SUCH IDEARC SERVICE LOCATIONS (INCLUDING ANY IMPROVEMENTS TO SUCH FACILITIES
MADE BY OR AT THE REQUEST OF PROVIDER) TO IDEARC IN SUBSTANTIALLY THE SAME
CONDITION AS WHEN SUCH FACILITIES WERE FIRST PROVIDED TO PROVIDER, SUBJECT TO
REASONABLE WEAR AND TEAR; PROVIDED, HOWEVER, THAT PROVIDER SHALL NOT BE
RESPONSIBLE FOR THE ACTS OF IDEARC, MEMBERS OF THE IDEARC GROUP, OR THEIR
AFFILIATES OR AGENTS (OTHER THAN PROVIDER AND ITS SUBCONTRACTORS AND AFFILIATES)
CAUSING DAMAGE TO SUCH FACILITIES.


 


(J)                                     NO VIOLATION OF LAWS.  PROVIDER SHALL
TREAT, USE AND MAINTAIN THE IDEARC SERVICE LOCATIONS IN A REASONABLE MANNER. 
NEITHER PROVIDER NOR ANY OF ITS SUBCONTRACTORS SHALL COMMIT ANY ACT IN VIOLATION
OF ANY LAWS IN SUCH PROVIDER-OCCUPIED IDEARC SERVICE LOCATION OR ANY ACT IN
VIOLATION OF IDEARC’S INSURANCE POLICIES OR IN BREACH OF IDEARC’S OBLIGATIONS
UNDER THE APPLICABLE REAL ESTATE LEASES IN SUCH PROVIDER-OCCUPIED IDEARC SERVICE
LOCATIONS (IN EACH CASE, TO THE EXTENT PROVIDER HAS RECEIVED PRIOR NOTICE OF
SUCH INSURANCE POLICIES OR REAL ESTATE LEASES OR SHOULD REASONABLY BE EXPECTED
TO KNOW OF SUCH OBLIGATIONS OR LIMITATIONS).


 


(K)                                  CONTROL OF SERVICE LOCATIONS.  NO OWNERSHIP
INTEREST OR OBLIGATION OF ANY IDEARC SITE OR RELATED ITEM IS CONFERRED UPON
PROVIDER BEYOND THE LIMITED RIGHT TO USE THE IDEARC SERVICE LOCATIONS AND
RELATED ITEMS IN ACCORDANCE WITH THE AGREEMENT.  ALL SUCH IDEARC ITEMS WILL
REMAIN IN THE CARE, CUSTODY AND CONTROL OF IDEARC.  NO INTEREST OR OBLIGATION OF
ANY PROVIDER FACILITY IS CONFERRED UPON IDEARC.  ALL SUCH PROVIDER FACILITIES
WILL REMAIN IN THE CARE, CUSTODY AND CONTROL OF PROVIDER.  IN ADDITION, EXCEPT
FOR PROPERTY TO WHICH TITLE IS TRANSFERRED TO PROVIDER AS EVIDENCED BY A BILL OF
SALE, OR ASSIGNMENT OR COMPARABLE WRITTEN INSTRUMENT OF CONVEYANCE OR AS
OTHERWISE PROVIDED HEREIN, NO OWNERSHIP INTEREST OR OBLIGATION IS CONFERRED UPON
PROVIDER UNDER THE AGREEMENT REGARDING IDEARC’S PROPERTY BEYOND THE LIMITED
RIGHT TO USE SUCH PROPERTY FOR PURPOSES OF THE AGREEMENT.


 


(L)                                     CERTIFICATION OF PROVIDER SERVICE
LOCATIONS.  PROVIDER WILL MAINTAIN THE QUALITY CERTIFICATIONS AND INDICATED
LEVELS SPECIFIED IN EACH TRANSACTION DOCUMENT FOR THE TERM FOR EACH PROVIDER
SERVICE LOCATION SET FORTH THEREON.

 

21

--------------------------------------------------------------------------------


 


ARTICLE VIII


HUMAN RESOURCE MATTERS


 

8.1.                             General Principles Regarding Provider
Personnel.  The personnel assigned to the Idearc account by Provider (or its
subcontractors) will be employees of Provider (or such subcontractors) during
the Term.  Provider (or Provider subcontractors) will be solely responsible for
(i) the proper and lawful payment to Provider Personnel of the compensation and
other benefits of such personnel, including salary and bonus, health and
workers’ compensation benefits and all taxes and contributions that Provider (or
a Provider subcontractor), as an employer, is required to pay with respect to
the employment of employees, (ii) the proper maintaining of accurate records of
hours worked and amounts paid or deducted as required by applicable Law, and
(iii) instructing and training the Provider Personnel to accurately and
completely report all hours worked.  No Provider Personnel will receive, or be
entitled to participate in, any of Idearc’s benefits or benefit plans (or those
of Idearc’s Affiliates).  No work or service under the Agreement by Provider
Personnel will be credited as service for any purposes under any of Idearc’s
employee benefit or compensation plans or arrangements (or those of Idearc’s
Affiliates).  All Provider Personnel shall clearly identify themselves as
employees of Provider (or the applicable subcontractor) and not as employees of
Idearc, including in connection with any and all communications on behalf of
Idearc, whether oral, written or electronic.  Each of such Provider Personnel
shall wear a badge indicating that he or she is employed by Provider (or its
subcontractor).  No employee, agent, Affiliate, contractor or subcontractor
retained by Provider to perform work on Idearc’s behalf hereunder will be deemed
to be an employee, agent, Affiliate, contractor or subcontractor of Idearc for
any purpose.  Provider (or a Provider subcontractor), and not Idearc, has the
right, power, authority and duty to supervise and direct the activities of
Provider Personnel and to compensate such Provider Personnel for any work
performed by them on behalf of Idearc pursuant to the Agreement.  Provider will
be responsible and therefore solely liable for the acts and omissions of
Provider Personnel.  Provider Personnel will not be deemed to be third party
beneficiaries under the Agreement.  At least quarterly or as otherwise requested
by Idearc, Provider shall provide Idearc with (i) a list of those Provider
Personnel (x) providing Services at Idearc Service Locations and (y) who are
authorized to access, or otherwise have accessed, Idearc Systems or networks to
provide the Services, and (ii) the current security passwords used by such
Provider Personnel to access the Idearc Systems.

 


8.2.                             REPLACEMENT, QUALIFICATIONS, AND RETENTION OF
PROVIDER PERSONNEL.

 


(A)                                  SUFFICIENCY AND SUITABILITY OF PERSONNEL. 
AT ALL TIMES DURING THE TERM AND DURING PROVISION OF TERMINATION ASSISTANCE
SERVICES, (I) PROVIDER SHALL ASSIGN (OR CAUSE TO BE ASSIGNED) SUFFICIENT
PROVIDER PERSONNEL TO PROVIDE THE SERVICES IN ACCORDANCE WITH THE AGREEMENT,
(II) SUCH PROVIDER PERSONNEL SHALL POSSESS SUITABLE COMPETENCE, ABILITY AND
QUALIFICATIONS, (III) SUCH PROVIDER PERSONNEL SHALL BE PROPERLY EDUCATED AND
TRAINED FOR THE SERVICES THEY ARE TO PERFORM, AND (IV) SUCH PROVIDER PERSONNEL
THAT ARE KEY PROVIDER PERSONNEL SHALL HAVE BEEN APPROVED BY IDEARC PRIOR TO
ASSIGNMENT IN ACCORDANCE WITH SECTION 9.5(A).

 

22

--------------------------------------------------------------------------------


 


(B)                                 REQUESTED REMOVAL/REPLACEMENT.  IF IDEARC
LAWFULLY AND IN GOOD FAITH DETERMINES THAT THE CONTINUED ASSIGNMENT TO IDEARC OF
ANY PROVIDER PERSONNEL (INCLUDING KEY PROVIDER PERSONNEL) IS NOT IN THE BEST
INTERESTS OF IDEARC, THEN IDEARC SHALL GIVE PROVIDER NOTICE TO THAT EFFECT
REQUESTING THAT SUCH PROVIDER PERSONNEL BE REPLACED.  AS SOON AS PRACTICABLE,
PROVIDER SHALL REPLACE SUCH PROVIDER PERSONNEL WITH AN INDIVIDUAL OF SUITABLE
ABILITY AND QUALIFICATIONS AT NO ADDITIONAL COST TO IDEARC.  IN ADDITION, IDEARC
RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO DISAPPROVE OF ANY PROVIDER
PERSONNEL DESIGNATED TO WORK AT A IDEARC SERVICES LOCATION FOR ANY REASON AND TO
REQUIRE THAT ANY SUCH PERSON BE REPLACED.  NOTHING IN THIS PROVISION SHALL
OPERATE OR BE CONSTRUED TO LIMIT PROVIDER’S RESPONSIBILITY FOR THE ACTS OR
OMISSION OF PROVIDER PERSONNEL.  FOR PURPOSES OF THIS SECTION 8.2(B), “PROVIDER
PERSONNEL” WILL NOT BE DEEMED TO INCLUDE EMPLOYEES OF PROVIDER SUBCONTRACTORS,
AS REMOVAL OF SUBCONTRACTORS IS PROVIDED FOR IN SECTION 9.12.


 


(C)                                  TURNOVER RATE AND DATA.  PROVIDER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO KEEP THE TURNOVER RATE OF PROVIDER PERSONNEL
TO A LEVEL COMPARABLE TO OR BETTER THAN THE INDUSTRY AVERAGE GENERALLY
EXPERIENCED BY THE PEER GROUP IN THE PROVISIONS OF SERVICES SIMILAR TO THE
SERVICES.  UPON IDEARC’S REQUEST, PROVIDER SHALL PROMPTLY PROVIDE DATA REGARDING
PROVIDER’S TURNOVER RATE FOR THE PROVIDER PERSONNEL PRIMARILY PERFORMING THE
SERVICES.  IF IDEARC, IN GOOD FAITH, EXPRESSES CONCERN THAT THE TURNOVER RATE IS
UNACCEPTABLE, PROVIDER SHALL PROMPTLY MEET WITH IDEARC TO DISCUSS THE REASONS
FOR THE TURNOVER RATE.  IF IDEARC CONTINUES TO EXPRESS A GOOD FAITH CONCERN
REGARDING TURNOVER RATES THAT ARE ABOVE THE INDUSTRY AVERAGE GENERALLY
EXPERIENCED BY THE PEER GROUP IN THE PROVISION OF SERVICES SIMILAR TO THE
SERVICES, PROVIDER PROMPTLY SHALL (I) SUBMIT A PROPOSAL FOR REDUCING THE
TURNOVER RATE FOR IDEARC’S REVIEW AND APPROVAL, AND (II) IMPLEMENT A PROGRAM
DESIGNED TO REDUCE THE TURNOVER RATE AT NO ADDITIONAL COST TO IDEARC. 
NOTWITHSTANDING ANY TRANSFER OR TURNOVER OF PROVIDER PERSONNEL, PROVIDER SHALL
REMAIN OBLIGATED TO PERFORM THE SERVICES IN ACCORDANCE WITH THE AGREEMENT AND
THE SERVICE LEVELS.


 


(D)                                 RESTRICTION ON REASSIGNMENT.  NEITHER
PROVIDER NOR ANY PROVIDER SUBCONTRACTOR SHALL CAUSE OR PERMIT ANY KEY PROVIDER
PERSONNEL PRIMARILY DEDICATED TO THE PROVISION OF SERVICES TO PERFORM SERVICES
DIRECTLY OR INDIRECTLY FOR AN IDEARC COMPETITOR, EITHER WHILE ENGAGED IN THE
PROVISION OF SERVICES TO IDEARC OR DURING THE ONE-YEAR PERIOD IMMEDIATELY
FOLLOWING THE TERMINATION OF HIS OR HER INVOLVEMENT IN THE PROVISION OF THE
SERVICES, IN EACH CASE WITHOUT IDEARC’S PRIOR WRITTEN CONSENT (WHICH MAY BE
WITHHELD BY IDEARC IN ITS SOLE DISCRETION).  FURTHER, PROVIDER PERSONNEL
PRIMARILY DEDICATED TO THE PROVISION OF SERVICES SHALL NOT PERFORM SERVICES
DIRECTLY OR INDIRECTLY FOR AN IDEARC COMPETITOR WHILE ENGAGED IN THE PROVISION
OF SERVICES TO IDEARC.


 


(E)                                  REVIEW OF QUALIFICATIONS.  FROM TIME TO
TIME AND SUBJECT TO APPLICABLE LAWS, IDEARC MAY REQUEST THAT PROVIDER PROVIDE
INFORMATION ON THE QUALIFICATIONS OF THE PROVIDER PERSONNEL.  IF IDEARC, IN GOOD
FAITH, EXPRESSES CONCERN REGARDING THE LEVEL OF QUALIFICATIONS POSSESSED BY THE
PROVIDER PERSONNEL (WHETHER ON AN INDIVIDUAL OR AGGREGATE BASIS), PROVIDER SHALL
PROMPTLY MEET WITH IDEARC TO DISCUSS THE CURRENT LEVEL AND MIX OF QUALIFICATIONS
OF THE PROVIDER PERSONNEL.  IF IDEARC CONTINUES TO

 

23

--------------------------------------------------------------------------------


 


EXPRESS A REASONABLE AND GOOD FAITH CONCERN REGARDING SUCH LEVEL OF
QUALIFICATIONS, PROVIDER SHALL (I) SUBMIT A PROPOSAL FOR IMPROVING OR
INCREASING, AS APPROPRIATE, THE QUALIFICATIONS POSSESSED BY THE PROVIDER
PERSONNEL (WHETHER ON AN INDIVIDUAL OR AGGREGATE BASIS, AS APPLICABLE),
INCLUDING INCREASED TRAINING FOR EXISTING PROVIDER PERSONNEL AND REVISED HIRING
GUIDELINES FOR FUTURE PROVIDER PERSONNEL, AND (II) IMPLEMENT A PROGRAM DESIGNED
TO IMPROVE OR INCREASE, AS APPROPRIATE, THE QUALIFICATIONS OF THE PROVIDER
PERSONNEL AT NO ADDITIONAL COST TO IDEARC.


 


(F)                                    NOTICE TO IDEARC.  WITH RESPECT TO ANY
PROVIDER PERSONNEL THAT (I) PROVIDE SERVICES AT AN IDEARC SERVICE LOCATION OR
(II) ACCESS THE IDEARC SYSTEMS, PROVIDER SHALL NOTIFY IDEARC AS SOON AS
PRACTICABLE, BUT IN ANY EVENT NO LATER THAN 24 HOURS FOLLOWING THE DATE THAT
SUCH PROVIDER PERSONNEL IS TERMINATED OR OTHERWISE CEASES TO PROVIDE SERVICES.

 


8.3.                             HIRING OF EMPLOYEES.


 


(A)                                  SOLICITATION AND HIRING.  EXCEPT AS
EXPRESSLY SET FORTH HEREIN (INCLUDING THE TERMINATION ASSISTANCE SCHEDULE),
NEITHER PARTY SHALL KNOWINGLY SOLICIT, DIRECTLY OR INDIRECTLY, FOR EMPLOYMENT OR
EMPLOY ANY EMPLOYEE OF THE OTHER PARTY WHO IS OR WAS SUBSTANTIVELY INVOLVED IN
THE PERFORMANCE, PROVISION, RECEIPT OR EVALUATION OF THE SERVICES DURING THE
PERIOD SUCH INDIVIDUAL WAS SUBSTANTIVELY INVOLVED IN THE PERFORMANCE, PROVISION,
RECEIPT OR EVALUATION OF THE SERVICES AND FOR A PERIOD OF 12 MONTHS AFTER THE
INDIVIDUAL WAS NO LONGER PRIMARILY ENGAGED IN THE PERFORMANCE, PROVISION,
RECEIPT OR EVALUATION OF THE SERVICES (UNLESS SEPARATION WAS DUE TO A REDUCTION
IN FORCE).  THE PROHIBITION ON SOLICITATION AND HIRING SHALL EXTEND 12 MONTHS
AFTER THE TERMINATION OF THE EMPLOYEE’S EMPLOYMENT OR, IN THE CASE OF PROVIDER,
THE CESSATION OF HIS OR HER INVOLVEMENT IN THE PERFORMANCE OF SERVICES UNDER THE
AGREEMENT, BUT IN NO EVENT BEYOND THE EXPIRATION OF THE 12-MONTH PERIOD
FOLLOWING CONCLUSION OF THE TERMINATION ASSISTANCE SERVICES.  THIS PROVISION
SHALL NOT OPERATE OR BE CONSTRUED TO PREVENT OR LIMIT ANY EMPLOYEE’S RIGHT TO
PRACTICE HIS OR HER PROFESSION OR TO UTILIZE HIS OR HER SKILLS FOR ANOTHER
EMPLOYER OR TO RESTRICT ANY EMPLOYEE’S FREEDOM OF MOVEMENT OR ASSOCIATION.


 


(B)                                 PUBLICATIONS.  THE (I) PUBLICATION OF
CLASSIFIED ADVERTISEMENTS IN NEWSPAPERS, PERIODICALS, INTERNET BULLETIN BOARDS,
OR OTHER PUBLICATIONS OF GENERAL AVAILABILITY OR CIRCULATION, (II) CONSIDERATION
AND HIRING OF PERSONS RESPONDING TO SUCH ADVERTISEMENTS, OR  (III) USE OF
INDEPENDENT EMPLOYMENT AGENCIES OR SEARCH FIRMS NOT SPECIFICALLY TARGETING
IDEARC’S EMPLOYEES SHALL NOT BE DEEMED A BREACH OF PARAGRAPH (A) ABOVE, UNLESS
THE ADVERTISEMENT AND SOLICITATION IS UNDERTAKEN WITH THE INTENT TO CIRCUMVENT
OR CONCEAL A BREACH OF SUCH PARAGRAPH (A).


 

8.4.                             Certain Employee Restrictions.  Provider shall
not, without Idearc’s prior written approval (such approval not to be
unreasonably withheld or delayed):

 


(A)                                  DURING THE LAST 12 MONTHS OF THE TERM,
ALLOW FOR THE DECREASE OF THE TOTAL NUMBER OF EMPLOYEES THAT PROVIDER AND ITS
AFFILIATES AND SUBCONTRACTORS USE TO PROVIDE THE

 

24

--------------------------------------------------------------------------------


 


SERVICES TO SUCH AN EXTENT THAT EITHER THE TOTAL NUMBER OF EMPLOYEES OR THE
TOTAL COST PER ANNUM OF EMPLOYING SUCH EMPLOYEES (OTHER THAN AS A RESULT OF
CHANGES MADE TO COMPENSATION AND BENEFITS IN THE ORDINARY COURSE OF BUSINESS)
WOULD DECREASE BY MORE THAN 5%;


 


(B)                                 DURING THE LAST 12 MONTHS OF THE TERM, ALLOW
FOR THE INCREASE OF THE TOTAL NUMBER OF EMPLOYEES THAT PROVIDER AND ITS
AFFILIATES AND SUBCONTRACTORS USE TO PROVIDE THE SERVICES TO SUCH AN EXTENT THAT
THE TOTAL NUMBER OF EMPLOYEES WOULD INCREASE BY MORE THAN 10%; OR


 


(C)                                  CHANGE THE TERMS AND CONDITIONS OF
EMPLOYMENT OF ANY EMPLOYEE WHO PROVIDES SERVICES IF SUCH CHANGE WOULD TAKE
EFFECT DURING THE LAST 12 MONTHS OF THE TERM OR THEREAFTER, INCLUDING ANY CHANGE
TO THE TERM OF EMPLOYMENT OR ANY CHANGE REGARDING ANY PAYMENT OR BENEFIT
TRIGGERED BY THE TERMINATION OF SUCH EMPLOYEE’S EMPLOYMENT (EXCLUDING CHANGES
MADE TO COMPENSATION AND BENEFITS IN THE ORDINARY COURSE OF BUSINESS);

 

8.5.                             Other Personnel Requirements.

 


(A)                                  PROVIDER SHALL VERIFY THAT PROVIDER
PERSONNEL (I) ARE AUTHORIZED TO WORK IN ANY COUNTRY IN WHICH THEY ARE ASSIGNED
TO PROVIDE SERVICES, (II) HAVE NOT BEEN CONVICTED OF A FELONY OR A MISDEMEANOR
INVOLVING A DISHONEST ACT, (III) DO NOT USE ILLEGAL DRUGS, AND (IV) ARE NOT
OTHERWISE DISQUALIFIED FROM PERFORMING THE ASSIGNED WORK UNDER APPLICABLE LAWS. 
TO THE EXTENT ALLOWED BY APPLICABLE LAW, PROVIDER SHALL SCREEN, INTERVIEW AND
CONDUCT REFERENCE AND BACKGROUND CHECKS ON ALL PROVIDER PERSONNEL ASSIGNED TO
WORK HEREUNDER AND, TO THE EXTENT PERMITTED BY LAW, SHALL DELIVER TO IDEARC ALL
INFORMATION OBTAINED FROM EACH BACKGROUND CHECK UPON REQUEST.   PROVIDER SHALL
NOT ASSIGN ANY PROVIDER PERSONNEL WHO FAIL TO MEET SUCH CRITERIA TO PROVIDE ANY
OF THE SERVICES.  BACKGROUND CHECKS WILL INCLUDE THE VERIFICATIONS IDENTIFIED
BELOW.


 

(I)                                    EMPLOYMENT RECORDS VERIFICATION: 
VERIFICATION OF EMPLOYMENT WITH THE VERIFIABLE PERSON’S PREVIOUS THREE
(3) EMPLOYERS OR ALL OF PERSONNEL’S EMPLOYERS OVER THE PAST FIVE (5) YEARS OF
EMPLOYMENT.  WHEN EMPLOYMENT HISTORY CANNOT BE VERIFIED BY PROVIDER, IDEARC
RESERVES THE RIGHT TO DISAPPROVE ANY SUCH VERIFIABLE PERSON.

 

(II)                               CRIMINAL RECORDS VERIFICATION:  CRIMINAL
RECORDS CHECK FOR ANY HISTORY OF FELONY OR MISDEMEANOR CONVICTIONS FOR THE PRIOR
SEVEN (7) YEARS.

 

(III)                            DRUG SCREENING VERIFICATION:  DRUG SCREENING
TEST (EXCEPT IN THE CASE OF PROVIDER PERSONNEL LOCATED IN NON-UNITED STATES
LOCATIONS).

 

(IV)                             MOTOR VEHICLE RECORDS VERIFICATION:  STATE AND
MOTOR VEHICLE RECORDS CHECKING THE PAST THREE (3) YEARS FOR ANY VERIFIABLE
PERSON THAT WILL BE DRIVING A VEHICLE IN THE PERFORMANCE OF PROVIDER OBLIGATIONS
UNDER THE

 

25

--------------------------------------------------------------------------------


 

AGREEMENT AND/OR ANY AUTHORIZATION (EXCEPT IN THE CASE OF PROVIDER PERSONNEL
LOCATED IN NON-UNITED STATES LOCATIONS).

 

Provider shall deliver to Idearc all information obtained from each background
check upon request.

 


(B)                                 PROVIDER ACKNOWLEDGES THAT ANY PROVIDER
PERSONNEL WHO PROVIDES SERVICES OR IS SCHEDULED TO PROVIDE SERVICES AT AN IDEARC
SERVICE LOCATION MAY BE SUBJECT TO AN IDEARC BACKGROUND CHECK, INCLUDING
FINGERPRINTING AND DRUG TESTING, PRIOR TO, OR IN THE COURSE OF, PROVIDING
SERVICES AT SUCH IDEARC SERVICE LOCATION.


 


(C)                                  PROVIDER AGREES TO HOLD ALL PROVIDER
PERSONNEL SUBJECT TO IDEARC’S BUSINESS STANDARDS CODE OF ETHICS (THE “CODE OF
ETHICS”), ATTACHED HERETO AS EXHIBIT A.  IN THE EVENT OF ANY VIOLATION OF THE
CODE OF ETHICS BY PROVIDER PERSONNEL, PROVIDER SHALL PROMPTLY NOTIFY IDEARC OF
(I) THE IDENTITY OF SUCH PROVIDER PERSONNEL IN VIOLATION OF THE CODE OF ETHICS,
(II) THE SPECIFIC VIOLATION COMMITTED AND (III) THE DISCIPLINARY ACTION TAKEN BY
PROVIDER IN RELATION TO SUCH VIOLATION.  IDEARC RESERVES THE RIGHT TO REQUIRE
ANY PROVIDER PERSONNEL DETERMINED TO BE IN VIOLATION OF THE CODE OF ETHICS TO BE
REMOVED FROM PERFORMING SERVICES.

 


ARTICLE IX


RELATIONSHIP MANAGEMENT

 

9.1.                             Provider Project Executive.  Provider shall
designate a “Provider Project Executive” for Idearc.  The Provider Project
Executive shall (i) be one of the Key Provider Personnel; (ii) be a full time
employee of Provider; (iii) devote substantially all of his or her business time
and effort to managing the Services; (iv) remain in this position for a minimum
period of two years from initial assignment; (v) serve as the single point of
accountability for the Services, and (vi) have day-to-day authority for ensuring
reasonable Idearc satisfaction regarding the Services delivery and attainment of
all Service Levels.

 

9.2.                             Idearc Program Manager.  Idearc shall designate
one individual to whom all Provider communications concerning the Agreement may
be addressed (the “Idearc Program Manager”), who shall have the authority to act
on behalf of Idearc in all day-to-day matters pertaining to the Agreement. 
Idearc may change any designated Idearc Program Manager from time to time by
providing notice to Provider.  Additionally, Idearc may designate additional
representatives who will be authorized to make certain decisions (e.g.,
regarding emergency maintenance) if the Idearc Program Manager is not available.

 

9.3.                             Governance.  Provider and Idearc will establish
the governance structure set forth in Schedule 9.3 for both Tower- and
Agreement-level governance as part of the Transition Services.

 

9.4.                             Annual Reviews.  Annually, or more frequently
if requested by Idearc, the Parties shall conduct a review of the Services then
being performed by Provider and Provider’s performance against the Service
Levels and the Agreement in general.  As part of such review, the Parties shall
(i) review the baseline against actual service volumes for the

 

26

--------------------------------------------------------------------------------


 

previous year, (ii) forecast the service volumes for the next year and
(iii) examine (A) whether the fees are consistent with Idearc’s forecasts and
Provider’s representations, (B) the quality of the performance and delivery of
the Services, (C) whether Provider has delivered cost savings or efficiencies,
(D) business process strategy and direction, and (E) such other things as Idearc
may reasonably require.  The Parties also shall assess whether Provider is
meeting the objectives of the relationship.  Provider shall provide Idearc any
reasonably requested assistance to verify the information provided in such
reviews.  If the review identifies any material issues with Provider’s
performance against its corresponding obligations (including failing to meet the
objectives of the relationship), Provider shall prepare a remediation plan with
objectively measurable actions within 30 days after the date of the review and,
when approved, implement that plan to improve Provider’s performance.  Idearc
may allocate Performance Credits (in accordance with Schedule 5.1) to the
implementation of objectively measurable components of any such plan.

 


9.5.                             KEY PROVIDER PERSONNEL.


 


(A)                                  APPROVAL OF KEY PROVIDER PERSONNEL.


 

(I)                                    THE INITIAL KEY PROVIDER ACCOUNT
MANAGEMENT AND OPERATIONAL POSITIONS TO BE HELD BY KEY PROVIDER PERSONNEL ARE
LISTED IN EACH TRANSACTION DOCUMENT.  AT LEAST 40 DAYS PRIOR TO ASSIGNING AN
INDIVIDUAL TO ACT AS ONE OF THE KEY PROVIDER PERSONNEL, WHETHER AS AN INITIAL
ASSIGNMENT OR A SUBSEQUENT ASSIGNMENT, PROVIDER SHALL (I) NOTIFY IDEARC OF THE
PROPOSED ASSIGNMENT, (II) INTRODUCE THE INDIVIDUAL TO APPROPRIATE IDEARC
REPRESENTATIVES, (III) PROVIDE REASONABLE OPPORTUNITY FOR IDEARC REPRESENTATIVES
TO INTERVIEW THE INDIVIDUAL AND (IV) CONSISTENT WITH APPLICABLE LAW, PROVIDE
IDEARC WITH A RESUME AND SUCH OTHER INFORMATION ABOUT THE INDIVIDUAL AS MAY BE
REASONABLY REQUESTED BY IDEARC.  IF IDEARC LAWFULLY AND IN GOOD FAITH OBJECTS TO
THE PROPOSED ASSIGNMENT, PROVIDER SHALL NOT ASSIGN THE INDIVIDUAL TO THAT
POSITION AND SHALL PROPOSE TO IDEARC THE ASSIGNMENT OF ANOTHER INDIVIDUAL OF
SUITABLE ABILITY AND QUALIFICATIONS.

 

(II)                                 IDEARC MAY FROM TIME TO TIME CHANGE THE
INDIVIDUALS OR POSITIONS DESIGNATED AS KEY PROVIDER PERSONNEL UNDER THE
AGREEMENT WITH PROVIDER’S CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD.

 

(III)                             PROVIDER SHALL ALLOW IDEARC THE OPPORTUNITY TO
CONDUCT AN ANNUAL REVIEW OF THE PROVIDER PROJECT EXECUTIVE AND EACH OF THE OTHER
KEY PROVIDER PERSONNEL UNDER SUCH TRANSACTION DOCUMENT AND AN OPPORTUNITY TO
PROVIDE MEANINGFUL INFORMATION TO PROVIDER WITH RESPECT TO IDEARC’S EVALUATION
OF THE PERFORMANCE OF THE PROVIDER PROJECT EXECUTIVE AND THE OTHER KEY PROVIDER
PERSONNEL.  PROVIDER (OR THE APPLICABLE SUBCONTRACTOR) SHALL APPROPRIATELY TAKE
SUCH EVALUATION INTO ACCOUNT IN ESTABLISHING BONUS AND OTHER COMPENSATION FOR
SUCH INDIVIDUALS.

 

27

--------------------------------------------------------------------------------


 


(B)                                 KEY PROVIDER PERSONNEL/MINIMUM RETENTION
PERIOD.  PROVIDER SHALL CAUSE EACH OF THE INITIALLY DESIGNATED KEY PROVIDER
PERSONNEL TO DEVOTE SUBSTANTIALLY ALL OF HIS OR HER BUSINESS TIME AND EFFORT TO
THE PROVISION OF THE SERVICES UNDER THE AGREEMENT FOR A MINIMUM PERIOD OF 12
MONTHS FROM THE DATE OF INITIAL ASSIGNMENT.  DURING SUCH 12 MONTH PERIOD,
PROVIDER SHALL NOT TRANSFER, REASSIGN OR REMOVE ANY OF THE KEY PROVIDER
PERSONNEL (EXCEPT AS A RESULT OF VOLUNTARY RESIGNATION, INVOLUNTARY TERMINATION
FOR CAUSE, ILLNESS, DISABILITY, OR DEATH), REMOVE OR ELIMINATE ANY POSITION HELD
BY KEY PROVIDER PERSONNEL, OR ANNOUNCE ITS INTENTION TO DO ANY OF THE FOREGOING
DURING SUCH 12 MONTH PERIOD WITHOUT IDEARC’S PRIOR WRITTEN CONSENT.  PROVIDER
SHALL MAINTAIN ACTIVE SUCCESSION PLANS FOR EACH OF THE KEY PROVIDER PERSONNEL.


 


(C)                                  REPLACEMENT OF KEY PROVIDER PERSONNEL. 
AFTER THE 12-MONTH PERIOD SPECIFIED IN PARAGRAPH (B) ABOVE, PROVIDER SHALL NOT
TRANSFER, REASSIGN OR REMOVE ITS KEY PROVIDER PERSONNEL (EXCEPT AS A RESULT OF
VOLUNTARY RESIGNATION, INVOLUNTARY TERMINATION FOR CAUSE, ILLNESS, DISABILITY OR
DEATH) UNLESS PROVIDER (I) GIVES IDEARC AT LEAST 60 DAYS PRIOR WRITTEN NOTICE OF
SUCH ACTION, AND (II) IDENTIFIES AND OBTAINS IDEARC’S APPROVAL OF A SUITABLE
REPLACEMENT.  IF IDEARC RAISES A GOOD FAITH CONCERN THAT SUCH ACTION MAY HAVE AN
ADVERSE IMPACT ON PROVIDER’S PERFORMANCE OF ITS OBLIGATIONS UNDER THE AGREEMENT,
PROVIDER SHALL MEET WITH IDEARC AND, IF NECESSARY, TAKE SUCH COMMERCIALLY
REASONABLE ACTIONS TO ADDRESS SUCH CONCERN TO IDEARC’S REASONABLE SATISFACTION. 
PROVIDER SHALL NOT (EXCEPT AS A RESULT OF VOLUNTARY RESIGNATION, INVOLUNTARY
TERMINATION FOR CAUSE, ILLNESS, DISABILITY OR DEATH) TRANSFER, REASSIGN OR
REMOVE MORE THAN THE GREATER OF ONE OR 10% OF THE KEY PROVIDER PERSONNEL IN ANY
SIX-MONTH PERIOD UNLESS OTHERWISE AGREED BY THE PARTIES.  IN THE EVENT OF THE
VOLUNTARY RESIGNATION, INVOLUNTARY TERMINATION FOR CAUSE, ILLNESS, DISABILITY OR
DEATH OF ANY KEY PROVIDER PERSONNEL DURING OR AFTER THE SPECIFIED 12-MONTH
PERIOD, PROVIDER SHALL (1) GIVE IDEARC AS MUCH NOTICE AS REASONABLY PRACTICABLE
OF SUCH DEVELOPMENT, AND (2) IDENTIFY AND OBTAIN IDEARC’S APPROVAL OF A SUITABLE
REPLACEMENT AS SOON AS IS REASONABLY PRACTICABLE IN ACCORDANCE WITH
SECTION 9.5(A).


 


9.6.                             POLICIES AND PROCEDURES MANUAL.

 


(A)                                  DELIVERY AND CONTENTS.  AN OUTLINE SETTING
FORTH PRELIMINARY POLICIES AND PROCEDURES (INCLUDING SECURITY AND CONTROL
REQUIREMENTS) TO BE FOLLOWED BY PROVIDER IN ITS PERFORMANCE OF THE SERVICES
UNDER EACH TRANSACTION DOCUMENT, AS SUCH POLICIES AND PROCEDURES MAY BE UPDATED
FROM TIME TO TIME DURING THE TERM, IS SET FORTH IN SCHEDULE 9.6.  THE POLICIES
AND PROCEDURES OUTLINE WILL BE FINALIZED IN ACCORDANCE WITH THE TRANSITION PLAN
AND WILL BECOME THE FINAL DOCUMENTATION FOR POLICIES AND PROCEDURES UNDER EACH
TRANSACTION DOCUMENT (THE “POLICIES AND PROCEDURES MANUAL”).  THE OUTLINE SHALL
INCLUDE, AT A MINIMUM, THE PROCEDURES UNDER EACH TRANSACTION DOCUMENT FOR
IDEARC/PROVIDER INTERACTION AND COMMUNICATION, INCLUDING (A) WORK FLOW/DEMAND
MANAGEMENT; (B) SERVICE LEVEL MONITORING; (C) PROCEDURES FOR AND LIMITS ON
DIRECT COMMUNICATION BY PROVIDER WITH IDEARC PERSONNEL; (D) PROBLEM MANAGEMENT
AND ESCALATION PROCEDURES; (E) QUALITY ASSURANCE PROCEDURES, INTERNAL CONTROLS
AND CHECKPOINT REVIEWS; AND (F)

 

28

--------------------------------------------------------------------------------


 


PRACTICES AND PROCEDURES ADDRESSING SUCH OTHER ISSUES AND MATTERS AS IDEARC
SHALL REASONABLY REQUIRE.


 


(B)                                 REVISION AND MAINTENANCE.  THE POLICIES AND
PROCEDURES MANUAL SHALL BE DELIVERED AND MAINTAINED BY PROVIDER AND IDEARC IN AN
ELECTRONIC FORMAT AND SHALL BE ACCESSIBLE ELECTRONICALLY TO BOTH PARTIES IN A
MANNER CONSISTENT WITH IDEARC’S SECURITY POLICIES.  PROVIDER AND IDEARC SHALL
PERIODICALLY MODIFY AND UPDATE THE POLICIES AND PROCEDURES MANUAL TO (I) REFLECT
CHANGES IN THE OPERATIONS OR PROCEDURES DESCRIBED THEREIN, AND (II) TO RESPOND
TO COMMENTS PROVIDED BY THE IDEARC PROGRAM MANAGER FROM TIME TO TIME DURING THE
TERM.


 


(C)                                  COMPLIANCE.  PROVIDER SHALL PERFORM THE
SERVICES UNDER EACH TRANSACTION DOCUMENT IN ACCORDANCE WITH IDEARC’S
THEN-CURRENT POLICIES AND PROCEDURES PROVIDED OR OTHERWISE MADE AVAILABLE TO
PROVIDER UNTIL THE POLICIES AND PROCEDURES MANUAL IS FINALIZED AND AGREED UPON
BY THE PARTIES.  THEREAFTER, PROVIDER SHALL PERFORM THE SERVICES UNDER EACH
TRANSACTION DOCUMENT IN ACCORDANCE WITH THE POLICIES AND PROCEDURES MANUAL.  IN
THE EVENT OF A CONFLICT BETWEEN THE PROVISIONS OF A TRANSACTION DOCUMENT AND THE
POLICIES AND PROCEDURES MANUAL, THE PROVISIONS OF THE TRANSACTION DOCUMENT SHALL
GOVERN AND CONTROL.  IN THE EVENT OF A CONFLICT BETWEEN THE POLICIES AND
PROCEDURES MANUAL AND IDEARC’S THEN-CURRENT POLICIES AND PROCEDURES, IDEARC’S
THEN-CURRENT POLICIES AND PROCEDURES SHALL PREVAIL SO LONG AS PROVIDER HAS
ACTUAL KNOWLEDGE OF SUCH IDEARC POLICIES AND PROCEDURES.


 

9.7.                             Service Level Reports.  Provider shall provide
Idearc with reports agreed upon by both parties and access to associated
supporting data, relating to the performance of the Services reasonably
sufficient to permit Idearc to monitor and manage Provider’s performance
(“Reports”).  In addition, from time to time, Idearc may make reasonable
requests for additional Reports to be generated by Provider and delivered to
Idearc on an ad hoc or periodic basis.  All Reports shall be provided to Idearc
as part of the Services.

 

9.8.                             Quality Assurance and Provider Internal
Controls.  Provider shall develop and implement Quality Assurance procedures,
including implementing tools and/or methodologies, for monitoring whether the
Services are performed in an accurate and timely manner, in accordance with the
Service Levels.  Such procedures and controls will include verification,
checkpoint reviews, testing, acceptance, and other procedures for Idearc to
assure the accuracy, quality and timeliness of Provider’s performance.

 


9.9.                             CHANGE MANAGEMENT.

 


(A)                                  IDEARC APPROVAL.  WITHOUT IDEARC’S PRIOR
APPROVAL, PROVIDER SHALL MAKE NO CHANGE THAT WILL OR WILL BE REASONABLY LIKELY
TO:


 

(I)                                     INCREASE IDEARC’S TOTAL COSTS OF
RECEIVING THE SERVICES (INCLUDING IDEARC’S RETAINED COSTS);

 

29

--------------------------------------------------------------------------------


 

(II)                                 REQUIRE CHANGES TO, OR HAVE AN ADVERSE
IMPACT ON, IDEARC’S BUSINESS, FACILITIES, OPERATIONS, BUSINESS PROCESSES,
SYSTEMS, SOFTWARE, UTILITIES, TOOLS OR EQUIPMENT (INCLUDING THOSE PROVIDED,
MANAGED, OPERATED, SUPPORTED AND/OR USED ON IDEARC’S BEHALF BY IDEARC
THIRD-PARTY CONTRACTORS);

 

(III)                              HAVE AN ADVERSE IMPACT ON THE FUNCTIONALITY,
PERFORMANCE, ACCURACY, SPEED, QUALITY OR RESOURCE EFFICIENCY OF THE SERVICES;

 

(IV)                             HAVE AN ADVERSE IMPACT ON THE COST, EITHER
ACTUAL OR PLANNED, TO IDEARC OF TERMINATING ALL OR ANY PART OF THE SERVICES OR
EXERCISING ITS RIGHT TO IN-SOURCE OR USE THIRD PARTIES;

 

(V)                                VIOLATE OR BE INCONSISTENT WITH THE
TRANSITION PLAN OR IDEARC’S POLICIES OR STANDARDS SET FORTH IN THE POLICIES AND
PROCEDURES MANUAL OR OTHERWISE PREVIOUSLY COMMUNICATED (IN WRITING OR
ELECTRONICALLY) TO PROVIDER.

 


(B)                                 IMPLEMENTATION.  PROVIDER SHALL SCHEDULE AND
IMPLEMENT ALL CHANGES IN SUCH A MANNER TO MINIMIZE (I) ANY DISRUPTION OR ADVERSE
IMPACT TO IDEARC’S BUSINESS OR OPERATIONS OR (II) ANY DEGRADATION TO THE
SERVICES THEN BEING RECEIVED.  IN ADDITION, IDEARC MAY DIRECT PROVIDER TO
PRIORITIZE ANY CHANGES, WITH SUCH PRIORITIES TO BE REFLECTED IN PROVIDER’S
SCHEDULING, IDEARC WILL COOPERATE WITH PROVIDER IN SCHEDULING SUCH CHANGES.


 


(C)                                  NOTIFICATION.  IN CONNECTION WITH ITS
CHANGE MANAGEMENT ACTIVITIES, PROVIDER SHALL PROMPTLY NOTIFY IDEARC OF (I) ANY
COMPLAINTS MADE TO PROVIDER OR ANY PROVIDER PERSONNEL AND SHALL IDENTIFY THE
PARTY MAKING SUCH COMPLAINT AND THE PARTY AGAINST WHICH SUCH COMPLAINT WAS MADE
AND SHALL SPECIFY IN REASONABLE DETAIL THE NATURE OF AND CIRCUMSTANCES GIVING
RISE TO SUCH COMPLAINT AND (II) THE OCCURRENCE OF ANY EVENT OR THE EXISTENCE OF
ANY CIRCUMSTANCE THAT WOULD BE REASONABLY LIKELY TO RESULT IN PROVIDER’S
INABILITY TO ACHIEVE ANY SERVICE LEVEL OR OTHERWISE SATISFY ITS OBLIGATIONS
HEREUNDER.


 


9.10.                       CHANGE CONTROL PROCEDURE.


 


(A)                                 EITHER PARTY MAY REQUEST IN WRITING THAT
PROVIDER MAKE CHANGES, MODIFICATIONS OR ENHANCEMENTS (EACH A “SERVICE CHANGE”)
TO THE SERVICES OR TO THE AGREEMENT (INCLUDING CORRESPONDING CHANGES TO THE
SERVICE DESCRIPTIONS, CHARGES AND SERVICE LEVELS), PROVIDED THAT SUCH SERVICE
CHANGE IS WITHIN THE SCOPE OF THE SERVICES AND DOES NOT CONSTITUTE A NEW
SERVICE.  SERVICE CHANGES SHALL BE REQUESTED BY WRITTEN NOTICE DELIVERED TO THE
IDEARC PROGRAM MANAGER OR THE PROVIDER PROJECT EXECUTIVE, AS APPLICABLE, IN ANY
CASE SPECIFYING IN DETAIL THE PROPOSED SERVICE CHANGE (A “CHANGE CONTROL
REQUEST”).  ANY REQUESTED CHANGE THAT CONSTITUTES A NEW SERVICE SHALL BE SUBJECT
TO THE OPERATION OF SECTION 4.6.


 


(B)                                IDEARC AND PROVIDER SHALL COOPERATE WITH EACH
OTHER IN GOOD FAITH IN DISCUSSING THE SCOPE AND NATURE OF EACH CHANGE CONTROL
REQUEST, THE AVAILABILITY OF PROVIDER PERSONNEL AND RESOURCES TO ACCOMMODATE
SUCH SERVICE CHANGE AND THE TIMETABLE

 

30

--------------------------------------------------------------------------------


 


FOR IMPLEMENTATION OF SUCH SERVICE CHANGE.  IN ADDITION, IDEARC AND PROVIDER
WILL COOPERATE TO MANAGE THE VOLUME OF CHANGE CONTROL REQUESTS AND THE LEVEL OF
EFFORT REQUIRED TO PERFORM CHANGE ANALYSES.


 


(C)                                 AS SOON AS REASONABLY PRACTICABLE FOLLOWING
RECEIPT OF A CHANGE CONTROL REQUEST FROM IDEARC OR SIMULTANEOUSLY WITH
PROVIDER’S DELIVERY OF A CHANGE CONTROL REQUEST, PROVIDER WILL PREPARE AND
DELIVER TO THE IDEARC PROGRAM MANAGER A WRITTEN ANALYSIS (A “CHANGE ANALYSIS”)
DESCRIBING ANY CHANGES IN PRODUCTS, SERVICES, ASSIGNMENT OF PERSONNEL AND OTHER
RESOURCES THAT PROVIDER BELIEVES WOULD BE REQUIRED.  IN ADDITION, SUCH CHANGE
ANALYSIS SHALL INCLUDE, AS APPROPRIATE OR APPLICABLE, (I) AN ESTIMATION OF THE
NET INCREASE OR NET DECREASE, IF ANY, IN THE CHARGES THAT WOULD BE REQUIRED TO
THE EXTENT SUCH CHANGE CONTROL REQUEST REQUIRES MATERIALLY DIFFERENT LEVELS OR
TYPES OF EFFORT, RESOURCES OR EXPENSE FROM PROVIDER, (II) AN ESTIMATE OF THE NET
EFFECT (POSITIVE OR NEGATIVE) ON THE PRODUCTIVITY METRICS SET FORTH ON SCHEDULE
10.1, (III) A DESCRIPTION OF HOW THE CHANGE CONTROL REQUEST WOULD BE
IMPLEMENTED, (IV) A DESCRIPTION OF THE EFFECT, IF ANY, SUCH CHANGE CONTROL
REQUEST WOULD BE ESTIMATED TO HAVE ON THE AGREEMENT, INCLUDING ON SERVICE LEVELS
AND TERMINATION FEES, (V) AN ESTIMATION OF ALL RESOURCES REQUIRED TO IMPLEMENT
SUCH CHANGE CONTROL REQUEST, INCLUDING A DESCRIPTION OF THE DELIVERY RISKS AND
ASSOCIATED RISK MITIGATION PLANS, AND (VI) SUCH OTHER INFORMATION AS MAY BE
RELEVANT TO THE CHANGE CONTROL REQUEST.  EACH CHANGE CONTROL REQUEST WILL BE
EVALUATED, AND EACH CHANGE ANALYSIS WILL BE PREPARED, TAKING INTO ACCOUNT ANY
EFFORT, RESOURCES OR EXPENSE FORMERLY REQUIRED TO PROVIDE SERVICES THAT HAVE
BEEN REDUCED OR ELIMINATED PRIOR TO OR IN CONNECTION WITH SUCH SERVICE CHANGE,
WHICH HAVE NOT OTHERWISE BEEN UTILIZED BY PROVIDER TO PROVIDE OTHER SERVICES OR
MODIFIED OR ENHANCED SERVICES (E.G., THE INTRODUCTION OF NEW SOFTWARE
APPLICATIONS WILL BE CONSIDERED WITH THE RELATED RETIREMENT OF SOFTWARE
APPLICATIONS).


 


(D)                                THE PROVIDER PROJECT EXECUTIVE AND IDEARC
PROGRAM MANAGER WILL MEET TO DETERMINE WHETHER THEY DESIRE FOR PROVIDER TO
PROCEED WITH THE IMPLEMENTATION OF THE PROPOSED SERVICE CHANGE IN ACCORDANCE
WITH THE APPLICABLE CHANGE ANALYSIS, AND IF THE PROVIDER PROJECT EXECUTIVE AND
IDEARC PROGRAM MANAGER DESIRE TO PROCEED WITH THE IMPLEMENTATION OF THE PROPOSED
SERVICE CHANGES, THEY SHALL EVIDENCE SUCH AGREEMENT IN WRITING (A “CHANGE
ORDER”).  NEITHER PARTY SHALL HAVE ANY OBLIGATION WITH RESPECT TO A SERVICE
CHANGE UNLESS AND UNTIL A CHANGE ORDER HAS BEEN SIGNED BY BOTH PARTIES.


 


(E)                                 FOLLOWING IMPLEMENTATION OF ANY SERVICE
CHANGE, ALL AFFECTED EXHIBITS AND SCHEDULES TO THE AGREEMENT, SHALL BE UPDATED
IN ACCORDANCE WITH THE APPLICABLE CHANGE ORDER.  NOTWITHSTANDING ANY PROVISION
OF THE AGREEMENT TO THE CONTRARY, A SERVICE CHANGE THAT DOES NOT CONSTITUTE A
NEW SERVICE OR DOES NOT, INDIVIDUALLY OR IN THE AGGREGATE (WHEN CONSIDERED ON A
NET BASIS WITH RELATED SERVICE CHANGES), REQUIRE MATERIALLY DIFFERENT LEVELS OR
TYPES OF EFFORT, RESOURCES OR EXPENSE FROM PROVIDER SHALL NOT RESULT IN AN
INCREASE IN THE CHARGES PAYABLE BY IDEARC HEREUNDER, EXCEPT AS OTHERWISE AGREED
BY IDEARC.

 

31

--------------------------------------------------------------------------------


 


9.11.                       COMPLIANCE WITH LAWS.


 


(A)                                 ALLOCATION OF COMPLIANCE RESPONSIBILITY. 
EACH PARTY SHALL COMPLY WITH ALL LAWS APPLICABLE TO ITS RESPECTIVE BUSINESSES
AND FACILITIES (“GENERAL LAWS”).  WITHOUT LIMITING THE GENERALITY OF THE
PRECEDING SENTENCE, IN ADDITION TO GENERAL LAWS, PROVIDER SHALL COMPLY WITH ALL
LAWS, INCLUDING DATA PRIVACY LAWS AS SET FORTH IN PARAGRAPH (B) BELOW,
APPLICABLE TO IT AS A PROVIDER OF PUBLISHING SERVICES OR PUBLISHING BPO SERVICES
(“PROVIDER LAWS”).  WITHOUT LIMITING THE GENERALITY OF THE FIRST SENTENCE OF
THIS PARAGRAPH (A), IN ADDITION TO GENERAL LAWS, IDEARC SHALL COMPLY WITH ALL
LAWS, INCLUDING DATA PRIVACY LAWS AS SET FORTH IN PARAGRAPH (B) BELOW,
SPECIFICALLY APPLICABLE TO IDEARC’S RECEIPT AND USE OF THE SERVICES AND ITS CORE
BUSINESSES (THE “IDEARC LAWS”).  IDEARC SHALL BE RESPONSIBLE, WITH PROVIDER’S
COOPERATION AND ASSISTANCE, FOR INTERPRETING IDEARC LAWS OR CHANGES IN IDEARC
LAWS AND FOR IDENTIFYING THE IMPACT OF SUCH IDEARC LAWS OR CHANGES IN IDEARC
LAWS ON PROVIDER’S PERFORMANCE AND IDEARC’S OR THE RECEIPT AND USE OF THE
SERVICES.  PROVIDER SHALL BE RESPONSIBLE, WITH IDEARC’S COOPERATION AND
ASSISTANCE, FOR INTERPRETING PROVIDER LAWS OR CHANGES IN PROVIDER LAWS AND FOR
IDENTIFYING THE IMPACT OF SUCH PROVIDER LAWS OR CHANGES IN PROVIDER LAWS ON
PROVIDER’S PERFORMANCE AND IDEARC’S OR THE RECEIPT AND USE OF THE SERVICES.


 


(B)                                DATA PRIVACY LAWS.  WITHOUT LIMITING
PARAGRAPH (A) ABOVE, WITH RESPECT TO ANY IDEARC PERSONAL DATA IN PROVIDER’S
CUSTODY OR CONTROL, PROVIDER SHALL COMPLY WITH ANY OBLIGATIONS IMPOSED ON
PROVIDER UNDER ANY APPLICABLE DATA PRIVACY LAWS TO THE EXTENT THAT SUCH DATA
PRIVACY LAWS ARE APPLICABLE TO PROVIDER AS A PROCESSOR OF DATA, AND IDEARC SHALL
COMPLY WITH ANY OBLIGATIONS IMPOSED ON IDEARC UNDER ANY APPLICABLE DATA PRIVACY
LAWS TO THE EXTENT THAT SUCH DATA PRIVACY LAWS ARE APPLICABLE TO IDEARC AS A
CONTROLLER OF DATA.  IN ADDITION, AND AS PART OF THE SERVICES, PROVIDER SHALL
PROVIDE IDEARC WITH SUCH ASSISTANCE AS IDEARC MAY REASONABLY REQUEST TO FULFILL
ITS RESPONSIBILITIES UNDER SUCH DATA PRIVACY LAWS.  PROVIDER ALSO SHALL COMPLY
WITH THE IDEARC PRIVACY POLICY SET FORTH IN THE POLICIES AND PROCEDURES MANUAL
OR OTHERWISE PREVIOUSLY COMMUNICATED (IN WRITING OR ELECTRONICALLY) TO PROVIDER.


 


(C)                                 NOTICES; CHANGES IN LAWS.  PROVIDER SHALL
PROMPTLY NOTIFY IDEARC OF ANY CHANGES IN PROVIDER LAWS APPLICABLE TO PROVIDER’S
PROVISION OF THE SERVICES OR IDEARC’S RECEIPT AND USE OF THE SERVICES.  IN
ADDITION, PROVIDER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO PROMPTLY NOTIFY
IDEARC OF ANY OTHER LAWS AND CHANGES IN LAWS OF WHICH KEY PROVIDER PERSONNEL
BECOME AWARE THAT ARE OTHERWISE APPLICABLE TO PROVIDER’S PROVISION OF THE
SERVICES OR IDEARC’S OR THE RECEIPT AND USE OF THE SERVICES BUT WITHOUT ASSUMING
AN AFFIRMATIVE OBLIGATION OF INQUIRY.  IN THE EVENT OF ANY CHANGE IN LAWS THAT
REQUIRES A CHANGE, MODIFICATION OR ENHANCEMENT OF THE SERVICES, THE PARTIES,
SUBJECT TO SECTION 9.10, SHALL IMPLEMENT ANY NECESSARY MODIFICATIONS TO THE
SERVICES PRIOR TO THE DEADLINE IMPOSED BY THE REGULATORY OR GOVERNMENTAL BODY
HAVING JURISDICTION FOR SUCH REQUIREMENT OR CHANGE. PROVIDER SHALL IMPLEMENT
SUCH MODIFICATIONS TO THE SERVICES (I) TO THE EXTENT RESULTING FROM ANY CHANGE
IN PROVIDER LAWS, AT PROVIDER’S EXPENSE, AND (II) TO THE EXTENT RESULTING FROM
ANY CHANGE IN IDEARC LAWS AS A NEW SERVICE OR

 

32

--------------------------------------------------------------------------------


 


CHANGE ORDER.  IN NO EVENT SHALL EITHER PARTY BE OBLIGATED TO INTERPRET OR OFFER
LEGAL ADVICE REGARDING LAWS APPLICABLE TO THE OTHER PARTY.  WITH RESPECT TO
IDEARC LAWS, IDEARC SHALL RETAIN THE RIGHT, IN ITS SOLE DISCRETION, TO INTERPRET
AND DETERMINE THE IMPACT OF SUCH IDEARC LAWS ON THE SERVICES TO BE PROVIDED BY
PROVIDER.


 


(D)                                NONCOMPLIANCE.  EACH PARTY SHALL PROMPTLY
NOTIFY THE OTHER PARTY IF IT BECOMES AWARE, OR RECEIVES AN ALLEGATION, THAT IT
IS NOT IN COMPLIANCE WITH ANY LAWS THAT RELATE TO PROVIDER’S PROVISION, OR
IDEARC’S OR THE RECEIPT AND USE, OF THE SERVICES, SPECIFYING IN REASONABLE
DETAIL THE NATURE OF THE NONCOMPLIANCE OR ALLEGED NONCOMPLIANCE AND IDENTIFYING
THE APPLICABLE LAW.


 


(E)                                 RESPONSIBILITY.  PROVIDER SHALL OBTAIN AND
MAINTAIN ALL LICENSES, APPROVALS, PERMITS AND AUTHORIZATIONS REQUIRED BY, AND
APPLICABLE TO, PROVIDER UNDER APPLICABLE LAW TO PERFORM THE SERVICES, INCLUDING
RESPONSIBILITY FOR ALL ASSOCIATED FEES AND TAXES.  PROVIDER SHALL BE RESPONSIBLE
FOR ANY FINES OR PENALTIES IMPOSED ON PROVIDER, IDEARC OR MEMBERS OF THE IDEARC
GROUP RESULTING FROM ANY FAILURE OF PROVIDER OR ITS SUBCONTRACTORS OR THIRD
PARTY PRODUCT OR SERVICE PROVIDERS TO COMPLY WITH LAWS FOR WHICH IT HAS
RESPONSIBILITY PURSUANT TO THE AGREEMENT, RESPOND IN A TIMELY MANNER TO CHANGES
IN SUCH LAWS OR TO COMPLY WITH THE TERMS AND CONDITIONS OF THE AGREEMENT TO THE
EXTENT SUCH NONCOMPLIANCE CAUSES IDEARC TO FAIL TO COMPLY WITH LAWS APPLICABLE
TO IDEARC.  IDEARC SHALL BE FINANCIALLY RESPONSIBLE FOR (I) OBTAINING ANY
LICENSE, APPROVAL OR PERMIT IN CONNECTION WITH THE USE OR RECEIPT OF SERVICES
AND (II) ANY FINES OR PENALTIES IMPOSED ON IDEARC, IDEARC GROUP MEMBERS OR OTHER
PERMITTED RECIPIENTS OF THE SERVICES RESULTING FROM ANY FAILURE OF IDEARC TO
COMPLY WITH LAWS FOR WHICH IT HAS RESPONSIBILITY PURSUANT TO THE AGREEMENT OR TO
RESPOND IN A TIMELY MANNER TO CHANGES IN SUCH LAWS.  IN ADDITION, IDEARC SHALL
BE RESPONSIBLE FOR ANY FINES OR PENALTIES IMPOSED BY A GOVERNMENTAL OR
REGULATORY BODY THAT ARE IMPOSED ON PROVIDER IF SUCH FINES OR PENALTIES WOULD
NOT HAVE BEEN IMPOSED ON PROVIDER BUT FOR PROVIDER’S COMPLIANCE WITH THE
SPECIFIC WRITTEN INSTRUCTIONS PROVIDED BY IDEARC WITH RESPECT TO IDEARC LAWS.


 


(F)                                   ASSISTANCE TO IDEARC.  UPON IDEARC’S
REASONABLE REQUEST FROM TIME TO TIME, AND IN ACCORDANCE WITH SECTION 9.7,
PROVIDER SHALL PROVIDE IDEARC WITH DATA AND REPORTS REGARDING THE SERVICES OR
IDEARC DATA THAT IS IN PROVIDER’S POSSESSION TO THE EXTENT NECESSARY FOR IDEARC
TO COMPLY WITH ALL LAWS APPLICABLE TO IDEARC.  SUBJECT TO SECTION 9.10, PROVIDER
SHALL ASSIST IDEARC IN ITS EFFORTS TO COMPLY WITH APPLICABLE LAWS (INCLUDING ANY
CHANGES TO LAWS) THAT ARE NOT RELATED TO THE SERVICES.


 


9.12.                       SUBCONTRACTORS.


 


(A)                                 USE OF SUBCONTRACTORS.  PROVIDER SHALL NOT
SUBCONTRACT ITS OBLIGATIONS UNDER THE AGREEMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF IDEARC; PROVIDED, HOWEVER, THAT IDEARC’S CONSENT SHALL NOT BE
REQUIRED WITH RESPECT TO (I) THE APPROVED SUBCONTRACTORS IDENTIFIED IN EACH
TRANSACTION DOCUMENT, OR (II) ANY SUBCONTRACTING ARRANGEMENT WITH AN ANNUAL
CONTRACT VALUE THAT IS LESS THAN $100,000, OR (III) ANY SUBCONTRACTING
ARRANGEMENT FOR ANCILLARY SERVICES THAT ARE IN SUPPORT OF PROVIDER’S PROVISION
OF THE SERVICES (E.G., JANITORIAL SERVICES OR CATERING

 

33

--------------------------------------------------------------------------------


 


SERVICES).  WITH RESPECT TO ANY SUBCONTRACTING ARRANGEMENT REQUIRING IDEARC’S
CONSENT, PROVIDER SHALL GIVE IDEARC REASONABLE PRIOR NOTICE OF THE SUBCONTRACT,
SPECIFYING THE COMPONENTS OF THE SERVICES AFFECTED, THE SCOPE OF THE PROPOSED
SUBCONTRACT, THE IDENTITY AND QUALIFICATIONS OF THE PROPOSED SUBCONTRACTOR, AND
THE REASONS FOR SUBCONTRACTING THE WORK IN QUESTION.


 


(B)                                REQUESTED REMOVAL/REPLACEMENT OF
SUBCONTRACTOR.  IF (I) IDEARC LAWFULLY AND IN GOOD FAITH DETERMINES THAT THE
CONTINUED PROVISION OF SERVICES BY A PROVIDER SUBCONTRACTOR THAT IS AN
INDIVIDUAL IS NOT IN THE BEST INTERESTS OF IDEARC, OR (II) IDEARC DETERMINES IN
GOOD FAITH THAT THE PERFORMANCE OF A PROVIDER SUBCONTRACTOR THAT IS AN ENTITY IS
DEFICIENT, THEN IDEARC SHALL GIVE PROVIDER NOTICE TO THAT EFFECT REQUESTING THAT
SUCH PROVIDER SUBCONTRACTOR BE REPLACED, AND PROVIDER SHALL, AS SOON AS
PRACTICABLE, REMOVE AND REPLACE SUCH SUBCONTRACTOR; PROVIDED, HOWEVER, WITH
RESPECT TO SUBCONTRACTORS AND SUBCONTRACTOR EMPLOYEES THAT ARE AFFILIATES OF
PROVIDER, ANY SUCH IDEARC REQUESTS SHALL BE HANDLED IN ACCORDANCE WITH
SECTION 8.4.  IN ALL CASES, PROVIDER SHALL CONTINUE TO PERFORM ITS OBLIGATIONS
UNDER THE AGREEMENT, NOTWITHSTANDING THE REMOVAL OF THE SUBCONTRACTOR.  IF
IDEARC LAWFULLY AND IN GOOD FAITH DETERMINES THAT THE CONTINUED PROVISION OF
SERVICES BY A PROVIDER SUBCONTRACTOR’S EMPLOYEE IS NOT IN THE BEST INTERESTS OF
IDEARC, THEN IDEARC SHALL GIVE PROVIDER NOTICE TO THAT EFFECT REQUESTING THAT
SUCH PROVIDER SUBCONTRACTOR’S EMPLOYEE BE REPLACED FOR THE PURPOSES OF PROVIDING
SUCH SERVICES.  AS SOON AS PRACTICABLE, PROVIDER SHALL REQUIRE PROVIDER
SUBCONTRACTOR TO REPLACE SUCH PROVIDER SUBCONTRACTOR’S EMPLOYEE WITH AN
INDIVIDUAL OF SUITABLE ABILITY AND QUALIFICATIONS AT NO ADDITIONAL COST TO
IDEARC.  IN ADDITION, IDEARC RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO
DISAPPROVE OF ANY PROVIDER PERSONNEL DESIGNATED TO WORK AT A IDEARC SERVICES
LOCATION FOR ANY REASON AND TO REQUIRE THAT ANY SUCH PERSON BE REPLACED. 
NOTHING IN THIS PROVISION SHALL OPERATE OR BE CONSTRUED TO LIMIT PROVIDER’S
RESPONSIBILITY FOR THE ACTS OR OMISSION OF PROVIDER PERSONNEL.


 


(C)                                 SUBCONTRACTOR WIND-DOWN COSTS.  UNLESS
OTHERWISE EXPRESSLY AGREED BY IDEARC IN THE AGREEMENT, IDEARC SHALL HAVE NO
RESPONSIBILITY FOR ANY CHARGES, FEES OR OTHER EXPENSES, INCLUDING TERMINATION OR
CANCELLATION FEES, THAT PROVIDER MAY BE OBLIGATED TO PAY TO A SUBCONTRACTOR AS A
RESULT OF (I) THE EXPIRATION OF THE AGREEMENT, (II) THE TERMINATION OF THE
AGREEMENT WITH RESPECT TO ALL OR ANY PART OF THE SERVICES, (III) THE REMOVAL OF
SUCH SUBCONTRACTOR AT IDEARC’S REQUEST PURSUANT TO THIS SECTION 9.12 OR (IV) THE
REDUCTION OF THE SERVICES THEN PERFORMED BY SUCH SUBCONTRACTOR AS PERMITTED
UNDER THE AGREEMENT.


 


(D)                                PROVIDER RESPONSIBILITY.  UNLESS OTHERWISE
APPROVED BY IDEARC, THE TERMS OF ANY SUBCONTRACT, TO THE EXTENT APPLICABLE TO
THE PARTICULAR SUBCONTRACTING ARRANGEMENT, MUST BE CONSISTENT WITH THE
AGREEMENT, INCLUDING WITH RESPECT TO (I) CONFIDENTIALITY AND INTELLECTUAL
PROPERTY OBLIGATIONS; (II) IDEARC’S APPROVAL RIGHTS (WHICH SHALL APPLY DIRECTLY
TO THE SUBCONTRACTOR); AND (III) COMPLIANCE WITH REASONABLE IDEARC POLICIES AND
DIRECTIONS.  PROVIDER SHALL BE IDEARC’S SOLE POINT OF CONTACT REGARDING THE
SERVICES, INCLUDING WITH RESPECT TO PAYMENT.  PROVIDER SHALL BE RESPONSIBLE AND
LIABLE FOR ANY PROVIDER SUBCONTRACTOR OR SUBCONTRACTOR

 

34

--------------------------------------------------------------------------------


 


PERSONNEL PERFORMANCE UNDER THE AGREEMENT TO THE SAME EXTENT AS IF SUCH
OBLIGATIONS WERE PERFORMED BY PROVIDER OR PROVIDER EMPLOYEES.


 


9.13.                       COOPERATION WITH THIRD-PARTY CONTRACTORS.


 


(A)                                 PROVIDER COOPERATION.  AS PART OF THE
SERVICES, PROVIDER SHALL COOPERATE WITH AND WORK IN GOOD FAITH WITH IDEARC OR
IDEARC THIRD-PARTY CONTRACTORS AS REASONABLY REQUESTED BY IDEARC.  SUCH
COOPERATION MAY INCLUDE (I) PROVIDING, IN A TIMELY MANNER, REASONABLE ACCESS TO
ANY SERVICE LOCATIONS TO THE EXTENT NECESSARY FOR IDEARC THIRD-PARTY CONTRACTORS
TO PERFORM THE WORK ASSIGNED TO THEM; (II) PROVIDING, IN A TIMELY MANNER,
REASONABLE ELECTRONIC AND PHYSICAL ACCESS TO THE BUSINESS PROCESSES AND
ASSOCIATED EQUIPMENT, SOFTWARE AND/OR SYSTEMS TO THE EXTENT NECESSARY AND
APPROPRIATE FOR IDEARC THIRD-PARTY CONTRACTORS TO PERFORM THE WORK ASSIGNED TO
THEM; (III) PROVIDING, IN A TIMELY MANNER, WRITTEN REQUIREMENTS, STANDARDS,
POLICIES OR OTHER DOCUMENTATION FOR THE BUSINESS PROCESSES AND ASSOCIATED
EQUIPMENT, SOFTWARE OR SYSTEMS PROCURED, OPERATED, SUPPORTED OR USED BY PROVIDER
IN CONNECTION WITH THE SERVICES; OR (IV) USING COMMERCIALLY REASONABLE EFFORTS
(IN COOPERATION WITH IDEARC) TO MINIMIZE ANY DEGRADATION IN THE SERVICES CAUSED
BY THE ADJUSTMENTS MADE BY PROVIDER IN TRANSFERRING SERVICES TO A THIRD PARTY OR
IDEARC; PROVIDED, HOWEVER, THAT PROVISION TO ANY THIRD PARTY OF ANY ACCESS OR
INFORMATION CONSTITUTING PROVIDER CONFIDENTIAL INFORMATION OR PROVIDER MATERIALS
SHALL FIRST REQUIRE THAT SUCH THIRD PARTY AGREE IN WRITING TO CONFIDENTIALITY
PROVISIONS REASONABLY REQUIRED BY PROVIDER.  SO LONG AS SUCH COOPERATION CAN BE
PROVIDED USING RESOURCES OTHERWISE ASSIGNED TO THE PROVISION OF SERVICES WITHOUT
ADVERSELY IMPACTING THE PERFORMANCE OF SERVICES, SUCH COOPERATION WILL BE
PROVIDED AT NO ADDITIONAL CHARGE AS PART OF THE SERVICES.  IF SUCH COOPERATION
CANNOT BE PROVIDED USING THEN-ASSIGNED RESOURCES WITHOUT ADVERSELY IMPACTING THE
PERFORMANCE OF OTHER SERVICES, THEN SUCH COOPERATION WILL BE PROVIDED THROUGH
THE OPERATION OF SECTION 9.10.  IN ADDITION, IF ANY CONFIDENTIAL INFORMATION OF
A THIRD PARTY IS TO BE PROVIDED TO PROVIDER, PROVIDER SHALL AGREE IN WRITING TO
COMPLY WITH SUCH THIRD PARTY’S CUSTOMARY AND REASONABLE CONFIDENTIALITY AND
SECURITY PROCEDURES.  IDEARC SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
REQUIRE (CONTRACTUALLY OR OTHERWISE) IDEARC THIRD-PARTY CONTRACTORS TO COMPLY
WITH (1) PROVIDER’S CUSTOMARY AND REASONABLE SECURITY AND CONFIDENTIALITY
REQUIREMENTS AND ROUTINE SECURITY PROCEDURES, AND, (2) TO THE EXTENT PERFORMING
WORK ON SOFTWARE, EQUIPMENT OR SYSTEMS FOR WHICH PROVIDER HAS OPERATIONAL
RESPONSIBILITY, PROVIDER’S CUSTOMARY AND REASONABLE STANDARDS, METHODOLOGIES,
AND PROCEDURES.


 


(B)                                NOTICE BY PROVIDER.  PROVIDER SHALL PROMPTLY
NOTIFY THE IDEARC PROGRAM MANAGER WHEN IT BECOMES AWARE THAT AN ACT OR OMISSION
OF AN IDEARC THIRD-PARTY CONTRACTOR IS REASONABLY EXPECTED TO CAUSE, OR HAS
CAUSED, AN ADVERSE IMPACT OR DELAY IN PROVIDING THE SERVICES, AND SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO WORK WITH IDEARC AND IDEARC THIRD-PARTY
CONTRACTORS TO PREVENT OR CIRCUMVENT SUCH PROBLEM OR DELAY.  PROVIDER SHALL
COOPERATE WITH IDEARC AND IDEARC THIRD-PARTY CONTRACTORS TO RESOLVE DIFFERENCES
AND CONFLICTS ARISING BETWEEN THE SERVICES AND OTHER ACTIVITIES UNDERTAKEN BY
IDEARC AND IDEARC THIRD-PARTY CONTRACTORS.

 

35

--------------------------------------------------------------------------------


 


ANY NOTIFICATION PROVIDED BY PROVIDER IN ACCORDANCE WITH THIS PARAGRAPH
(B) SHALL NOT EXCUSE PROVIDER FROM THE PERFORMANCE OF ANY OF ITS OBLIGATIONS
UNDER THE AGREEMENT.


 

9.14.                       Requirement of Writing.  To the extent Provider or
Idearc is required under the Agreement to obtain the other Party’s approval,
consent or agreement, such approval, consent or agreement shall be in writing
and shall be signed by the Provider Project Executive (or his or her designee)
and the Idearc Program Manager (or his or her designee).  Notwithstanding the
preceding sentence, the Idearc Program Manager and/or the Provider Project
Executive may agree in advance in writing that as to certain specific matters
for which oral approval, consent or agreement will be sufficient.

 


ARTICLE X


CHARGES


 


10.1.                       GENERAL.


 


(A)                                 PAYMENT OF CHARGES.  IN CONSIDERATION OF
PROVIDER’S PERFORMANCE OF THE SERVICES, IDEARC AGREES TO PAY PROVIDER THE
APPLICABLE CHARGES CALCULATED IN ACCORDANCE WITH SCHEDULE 10.1.


 


(B)                                NO ADDITIONAL CHARGES.  IDEARC SHALL NOT PAY
ANY CHARGES FOR THE SERVICES IN ADDITION TO THOSE EXPRESSLY SET FORTH IN THE
AGREEMENT.  ANY COSTS INCURRED BY PROVIDER PRIOR TO THE TOWER COMMENCEMENT DATE
WILL BE INCLUDED IN THE CHARGES SET FORTH IN SCHEDULE 10.1 AND WILL NOT BE
SEPARATELY PAID OR REIMBURSED BY IDEARC.


 


(C)                                 NO CHARGE FOR REPERFORMANCE.  AT NO
ADDITIONAL EXPENSE TO IDEARC, PROVIDER SHALL REPERFORM (INCLUDING ANY REQUIRED
BACKUP OR RESTORATION OF DATA) ANY SERVICES THAT RESULT IN INCORRECT OUTPUTS DUE
TO AN ERROR OR BREACH BY PROVIDER, AND THE RESOURCES REQUIRED FOR SUCH
PERFORMANCE WILL NOT BE COUNTED IN CALCULATING THE CHARGES PAYABLE OR RESOURCES
UTILIZED BY IDEARC HEREUNDER.


 


(D)                                INCIDENTAL EXPENSES.  PROVIDER ACKNOWLEDGES
THAT, EXCEPT AS EXPRESSLY PROVIDED OTHERWISE IN THE AGREEMENT, EXPENSES THAT
PROVIDER INCURS IN PROVIDING THE SERVICES (INCLUDING MANAGEMENT, TRAINING,
TRAVEL AND LODGING, DOCUMENT REPRODUCTION AND SHIPPING, DESKTOP EQUIPMENT AND
OTHER OFFICE EQUIPMENT REQUIRED BY PROVIDER PERSONNEL, AND LONG-DISTANCE
TELEPHONE) ARE INCLUDED IN THE CHARGES.  ACCORDINGLY, SUCH PROVIDER EXPENSES ARE
NOT SEPARATELY REIMBURSABLE BY IDEARC UNLESS IDEARC HAS AGREED IN ADVANCE TO
REIMBURSE PROVIDER FOR THE EXPENSE.  FURTHERMORE, IN ADDITION TO ANY OTHER
FINANCIAL RESPONSIBILITIES OF PROVIDER CONTEMPLATED BY THE AGREEMENT, PROVIDER
SHALL PAY ALL COSTS AND EXPENSES WITH RESPECT TO WHICH FINANCIAL RESPONSIBILITY
HAS NOT BEEN EXPRESSLY ASSIGNED TO IDEARC, AND WHICH ARE NOT REASONABLY RELATED
TO IDEARC’S EXPRESS OBLIGATIONS UNDER THE AGREEMENT.  WITH REGARD TO THOSE
EXPENSES FOR WHICH IDEARC HAS EXPRESSLY ASSUMED FINANCIAL RESPONSIBILITY,
PROVIDER AGREES THAT REIMBURSEMENT FOR SUCH EXPENSES WILL BE SUBJECT TO, AND IN
ACCORDANCE WITH, IDEARC’S EXPENSE REIMBURSEMENT POLICY ATTACHED HERETO AS
EXHIBIT B.

 

36

--------------------------------------------------------------------------------


 


10.2.                       INVOICING.


 


(A)                                 INVOICE.  ON OR BEFORE THE 21ST DAY OF EACH
MONTH, PROVIDER SHALL PRESENT IDEARC WITH AN INVOICE FOR THE CHARGES FOR THE
PRIOR MONTH’S SERVICES.


 


(B)                                FORMAT AND DATA.  PROVIDER SHALL PROVIDE EACH
INVOICE ELECTRONICALLY (IF REQUESTED BY IDEARC) AND IN THE FORM APPROVED BY
IDEARC PRIOR TO THE INITIAL TOWER COMMENCEMENT DATE.  PROVIDER SHALL INCLUDE IN
EACH INVOICE THE PRICING CALCULATIONS AND RELATED DATA UTILIZED TO CALCULATE THE
CHARGES AND SUFFICIENT INFORMATION TO VALIDATE THE SERVICE VOLUMES AND
ASSOCIATED CHARGES.  EACH INVOICE ALSO SHALL MEET (I) ALL APPLICABLE ACCOUNTING
AND OTHER LEGAL AND REGULATORY REQUIREMENTS (II) ANY OTHER REASONABLE BUSINESS
REQUIREMENTS AND OBJECTIVES OF IDEARC.  ALL REPORTING AND INVOICING FOR SERVICES
WILL BE COMPATIBLE WITH AND INTEGRATE WITH IDEARC’S SYSTEMS.


 


(C)                                 CREDITS.  TO THE EXTENT A CREDIT MAY BE DUE
TO IDEARC PURSUANT TO THE AGREEMENT, PROVIDER SHALL PROVIDE IDEARC WITH AN
APPROPRIATE CREDIT AGAINST AMOUNTS THEN DUE AND OWING ON THE INVOICE FOR THE
MONTH IMMEDIATELY FOLLOWING THE MONTH IN WHICH THE CREDIT ACCRUED.  IF NO
FURTHER PAYMENTS ARE DUE TO PROVIDER, PROVIDER SHALL PAY SUCH AMOUNTS TO IDEARC
WITHIN 30 DAYS.


 


(D)                                SERVICE TAXES.  EACH INVOICE SHALL INCLUDE A
BREAKOUT OF CHARGES THAT ARE SUBJECT TO SERVICE TAXES AND THOSE THAT ARE NOT
SUBJECT TO SERVICE TAXES.  IN ADDITION, EACH INVOICE WILL INCLUDE A LINE-ITEM
DESCRIBING ALL APPLICABLE SERVICE TAXES OWED BY IDEARC FOR THE APPLICABLE MONTH.


 


(E)                                 TIME LIMITATION.  IF PROVIDER FAILS TO
INVOICE IDEARC FOR ANY AMOUNT WITHIN 120 DAYS AFTER THE MONTH IN WHICH THE
SERVICES IN QUESTION ARE RENDERED OR THE EXPENSE INCURRED, PROVIDER SHALL BE
DEEMED TO HAVE WAIVED ANY RIGHT IT MAY OTHERWISE HAVE TO INVOICE FOR AND COLLECT
SUCH AMOUNT.


 


10.3.                       PAYMENT DUE.


 


(A)                                 SUBJECT TO THE OTHER PROVISIONS OF THIS
ARTICLE X AND FOR EACH INVOICE DELIVERED TO IDEARC IN ACCORDANCE WITH
SECTION 10.2, EACH INVOICE SHALL BE DUE AND PAYABLE 30 DAYS AFTER RECEIPT BY
IDEARC OF SUCH INVOICE, IN EACH CASE UNLESS THE AMOUNT IN QUESTION IS DISPUTED
IN ACCORDANCE WITH SECTION 10.11.  PAYMENT WILL BE MADE BY IDEARC TO PROVIDER IN
UNITED STATES DOLLARS.  ALL AMOUNTS TO BE PAID BY IDEARC UNDER THE AGREEMENT
WILL BE PAID BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT OR
ACCOUNTS DESIGNATED BY PROVIDER FROM TIME TO TIME OR BY SUCH OTHER METHOD AS IS
MUTUALLY DETERMINED BY THE PARTIES.  PROVIDER RESERVES THE RIGHT TO APPLY
INTEREST AT 1% PER MONTH ON ANY UNDISPUTED AMOUNTS NOT PAID WHEN DUE.


 


(B)                                IF IDEARC REMITS FULL PAYMENT OF UNDISPUTED
AMOUNTS IN RESPECT OF ANY INVOICE NO LATER THAN [REDACTED] FOLLOWING RECEIPT OF
SUCH INVOICE, THE TOTAL AMOUNT DUE AND PAYABLE SHALL BE CREDITED WITH A
[REDACTED]% EARLY PAYMENT DISCOUNT.

 

37

--------------------------------------------------------------------------------


 

[**CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO 17 C.F.R. §240.24b-2 AND 17
C.F.R. §200.80**]

 

10.4.                        Chargeback.  Provider’s invoices will provide the
chargeback information required by Schedule 10.1.

 

10.5.                        Proration.  Periodic charges under the Agreement
are to be computed on a calendar month basis, and shall be prorated for any
partial month on a calendar day basis.

 


10.6.                        REFUNDABLE ITEMS; CREDITS.


 


(A)                                  PREPAID AMOUNTS.  IF IDEARC HAS PREPAID FOR
A SERVICE OR FUNCTION FOR WHICH PROVIDER IS ASSUMING FINANCIAL RESPONSIBILITY
UNDER THE AGREEMENT, PROVIDER SHALL REFUND TO IDEARC, UPON EITHER PARTY
IDENTIFYING THE PREPAYMENT, THAT PORTION OF SUCH PREPAID EXPENSE WHICH IS
ATTRIBUTABLE TO PERIODS ON AND AFTER THE TOWER COMMENCEMENT DATE.  IF APPROVED
BY IDEARC IN ADVANCE, IDEARC SHALL REIMBURSE PROVIDER FOR THAT PORTION OF ANY
AMOUNT PREPAID BY PROVIDER THAT IS ATTRIBUTABLE TO THE PERIOD ON AND AFTER THE
LATER OF THE END OF THE TERM OR THE COMPLETION OF TERMINATION ASSISTANCE
SERVICES.


 


(B)                                 REFUNDS AND CREDITS.  IF PROVIDER RECEIVES A
REFUND, CREDIT, DISCOUNT OR OTHER REBATE FOR GOODS OR SERVICES PAID FOR BY
IDEARC ON A PASS-THROUGH EXPENSE, RETAINED EXPENSE, COST-PLUS OR
COST-REIMBURSEMENT BASIS, THEN PROVIDER SHALL (I) NOTIFY IDEARC OF SUCH REFUND,
CREDIT, DISCOUNT OR REBATE AND (II) PROMPTLY CREDIT THE FULL AMOUNT OF SUCH
REFUND, CREDIT, DISCOUNT OR REBATE TO IDEARC ON THE NEXT MONTHLY INVOICE.


 


(C)                                  UNUSED CREDITS.  ANY UNUSED CREDITS AGAINST
FUTURE AMOUNTS OWED TO EITHER PARTY BY THE OTHER PURSUANT TO THE AGREEMENT WILL
BE PAID TO THE APPLICABLE PARTY WITHIN 30 DAYS AFTER THE EXPIRATION OR
TERMINATION OF THE AGREEMENT.

 

10.7.                        Pass-Through Expenses.  Unless otherwise agreed by
the Parties, Idearc shall pay all Pass-Through Expenses directly to the
applicable vendors following review, validation and approval of such
Pass-Through Expenses by Provider and proper authorization by Idearc.  Provider
shall not charge any margin or handling or administrative charge or any other
markup of any kind in connection with its processing or review of such
Pass-Through Expenses.  All pre-approved Pass-Through Expenses as of the
applicable Tower Commencement Date, if any, will be detailed in the
corresponding Transaction Document.  No Pass-Through Expenses may be added
without Idearc’s prior consent.  Before submitting an invoice to Idearc for any
Pass-Through Expense, Provider shall review and validate the invoiced charges,
identify any errors or omissions and communicate with the applicable vendor to
correct any errors or omissions and resolve any questions or issues and obtain
any applicable credits for Idearc.  Provider shall deliver to Idearc the
original vendor invoice, together with any documentation supporting such invoice
and a statement that Provider has reviewed and validated the invoiced charges,
at least 30 days prior to the date on which payment is due.  In addition, if the
vendor offers a discount for payment prior to a specified date, Provider shall
deliver such

 

38

--------------------------------------------------------------------------------


 

invoice and associated documentation to Idearc at least three days prior to such
date.  To the extent Provider fails to comply with its obligations hereunder,
Provider shall be financially responsible for any discounts lost or any late
fees or interest charges incurred by Idearc.  In addition, Provider shall be
financially responsible for any Pass-Through Expense that is not processed and
forwarded to Idearc for payment by the end of the third month after the month in
which Provider received a correct and accurate third party invoice for such
Pass-Through Expense.

 

10.8.                        Extraordinary Events.

 


(A)                                  AN “EXTRAORDINARY EVENT” SHALL MEAN ANY ONE
OR COMBINATION OF THE FOLLOWING EVENTS OR CIRCUMSTANCES (OR SERIES OF SUCH
EVENTS OR CIRCUMSTANCES) WITH RESPECT TO IDEARC’S BUSINESS THAT RESULTS OR SHALL
RESULT IN A SUSTAINED AND MATERIAL CHANGE IN THE SCALE OR VOLUME OF THE SERVICES
THAT IDEARC SHALL REQUIRE FROM PROVIDER: (I) MERGERS, ACQUISITIONS, DIVESTITURES
OR REORGANIZATIONS INVOLVING IDEARC; OR (II) CHANGES IN THE NUMBER OR TYPE OF
BUSINESS SEGMENTS IN WHICH IDEARC OPERATES.


 


(B)                                 IF IDEARC NOTIFIES PROVIDER OF THE
OCCURRENCE OF AN EXTRAORDINARY EVENT, THEN THE PARTIES INITIALLY SHALL CONSIDER
IN GOOD FAITH WHETHER THE PARTICULAR EVENTS OR CIRCUMSTANCES ARE AN
EXTRAORDINARY EVENT.  HOWEVER, IF THE PARTIES AGREE THAT THE PARTICULAR EVENTS
OR CIRCUMSTANCES ARE AN EXTRAORDINARY EVENT, THEN THE PARTIES SHALL INITIALLY
ATTEMPT TO AGREE ON A REASONABLE BASIS UPON (I) THE TARGETED RESOURCE
REDUCTIONS, TARGETED COST REDUCTIONS, TARGETED RESOURCE ADDITIONS AND TARGETED
COST INCREASES, AND (II) THE APPROPRIATE ADJUSTMENT TO THE CHARGES AND THE
TIMING THEREOF.  IF WITHIN SIXTY (60) DAYS AFTER THE DATE OF IDEARC’S NOTICE OF
AN EXTRAORDINARY EVENT THE PARTIES HAVE NOT AGREED UPON ANY OF THE FOREGOING,
THEN AT THE INITIATIVE OF IDEARC THE ISSUE SHALL BE TREATED AS A DISPUTE UNDER
ARTICLE XIX.  ONLY IDEARC MAY DECLARE AN EXTRAORDINARY EVENT..


 


(C)                                  UPON THE PARTIES’ AGREEMENT ON (I) THE
TARGETED RESOURCE REDUCTIONS, TARGETED COST REDUCTIONS, TARGETED RESOURCE
ADDITIONS AND TARGETED COST INCREASES, AND (II) THE APPROPRIATE ADJUSTMENT TO
THE CHARGES AND THE TIMING THEREOF, THE CHARGES SHALL BE ADJUSTED IN ACCORDANCE
WITH THIS SUBSECTION.  PROVIDER’S ADJUSTMENT IN RESOURCES USED TO PROVIDE THE
SERVICES SHALL BE IN ACCORDANCE WITH A PLAN PREPARED BY PROVIDER AND APPROVED BY
IDEARC OR, IN THE ABSENCE OF SUCH PLAN, AS REASONABLY REQUESTED BY IDEARC. 
PROVIDER SHALL PROCEED TO ELIMINATE THE TARGETED RESOURCE REDUCTIONS AS QUICKLY
AS FEASIBLE AND PROVIDER SHALL PROCEED TO DEPLOY THE TARGETED RESOURCE ADDITIONS
AS QUICKLY AS FEASIBLE, IN EACH CASE GIVEN IDEARC’S REQUIREMENTS.  AS THE
TARGETED RESOURCE REDUCTIONS ARE ELIMINATED, THE CHARGES SHALL BE REDUCED BY THE
FULL AMOUNT OF THE TARGETED COST REDUCTIONS APPLICABLE TO TARGETED RESOURCE
REDUCTIONS.  AS THE TARGETED RESOURCE ADDITIONS ARE PLACED INTO SERVICE, THE
CHARGES SHALL BE INCREASED BY THE FULL AMOUNT OF THE TARGETED COST INCREASES
APPLICABLE TO SUCH TARGETED RESOURCE ADDITIONS.


 


(D)                                 AS USED IN THE AGREEMENT, IN CONNECTION WITH
AN EXTRAORDINARY EVENT:

 

39

--------------------------------------------------------------------------------


 

(I)                                    “TARGETED COST INCREASES” SHALL MEAN THE
COSTS AND EXPENSES (INCLUDING APPROPRIATE INDIRECT AND OVERHEAD EXPENSES) AND A
REASONABLE PROFIT THAT WOULD BE INCURRED AS AND WHEN THE TARGETED RESOURCE
ADDITIONS ARE PLACED IN SERVICE.

 

(II)                                “TARGETED COST REDUCTIONS” SHALL MEAN THE
COSTS AND EXPENSES (INCLUDING APPROPRIATE INDIRECT AND OVERHEAD EXPENSES) AND
RELATED PROFIT THAT CAN BE ELIMINATED OR REDUCED AS AND WHEN THE TARGETED
RESOURCE REDUCTIONS ARE ELIMINATED.

 

(III)                             “TARGETED RESOURCE ADDITIONS” SHALL MEAN THOSE
NEW OR MODIFIED RESOURCES NEWLY REQUIRED BY PROVIDER TO PROVIDE THE SERVICES.

 

(IV)                             “TARGETED RESOURCE REDUCTIONS” SHALL MEAN THOSE
RESOURCES NO LONGER REQUIRED BY PROVIDER TO PROVIDE THE SERVICES.

 

10.9.                        Efforts to Reduce Costs and Charges. At least
annually, Provider shall identify, and notify Idearc of, methods that Idearc can
employ to use the Services more efficiently and thus minimize the fees paid by
Idearc under the Agreement.  Additionally, from time to time, Idearc may request
that the Parties work together to identify ways to achieve reductions in the
cost of service delivery and corresponding reductions in the Charges to be paid
by Idearc by modifying or reducing the nature or scope of the Services to be
performed by Provider, the applicable Service Levels or other contract
requirements.  If requested by Idearc, Provider shall promptly prepare a
proposal identifying reasonably available means of achieving the desired
reductions without adversely impacting business objectives or requirements
identified by Idearc.  Provider shall negotiate in good faith with Idearc
regarding any requested reduction in Charges and, without disclosing Provider’s
actual cost of providing the Services, shall identify for Idearc if and to what
extent the cost of service delivery may be reduced by implementing various
changes in the contract requirements.  Idearc shall not be obligated to accept
or implement any proposal.  To the extent any of Provider’s or Idearc’s
proposals are projected to increase Productivity, such proposals shall be
handled in accordance with Section 5.6.

 

10.10.                  Set Off.  With respect to any amount to be paid or
reimbursed by Idearc under the Agreement, Idearc may set off against such amount
any undisputed amount that Provider is obligated to pay Idearc under the
Agreement.

 

10.11.                  Disputed Charges. Idearc may withhold payment of
particular Charges that Idearc disputes in good faith and only until such
dispute has been resolved, subject to the following:

 


(A)                                  NOTICE OF DISPUTE.  IF PROVIDER’S INVOICE
INCLUDES SUFFICIENT DETAIL AND SUPPORTING DOCUMENTATION TO ENABLE IDEARC TO
REASONABLY DETERMINE WHETHER PROVIDER’S CHARGES COMPLY WITH THE AGREEMENT,
IDEARC SHALL NOTIFY PROVIDER ON OR BEFORE THE PAYMENT DUE DATE OF SUCH INVOICE
IF IT DISPUTES ANY OF THE CHARGES IN SUCH INVOICE.

 

40

--------------------------------------------------------------------------------


 


(B)                                 NOTICE OF INSUFFICIENT DETAIL, DOCUMENTATION
AND DISPUTE.  IF PROVIDER’S INVOICE DOES NOT INCLUDE SUFFICIENT DETAIL AND
SUPPORTING DOCUMENTATION TO ENABLE IDEARC TO REASONABLY DETERMINE WHETHER
PROVIDER’S CHARGES COMPLY WITH THE AGREEMENT, IDEARC SHALL SO NOTIFY PROVIDER AS
PROMPTLY AS PRACTICABLE AFTER IDEARC’S DETERMINATION THAT SUCH INSUFFICIENCY
EXISTS.  UPON RECEIPT OF SUCH NOTICE, PROVIDER SHALL PROMPTLY PROVIDE SUCH
REASONABLE DETAIL AND SUPPORTING DOCUMENTATION TO IDEARC, AND IDEARC SHALL
NOTIFY PROVIDER PROMPTLY UPON RECEIPT THEREOF BY THE IDEARC PROGRAM MANAGER
WHETHER IT DISPUTES ANY OF THE CHARGES IN PROVIDER’S INVOICE.


 


(C)                                  DESCRIPTION AND EXPLANATION.  IF IDEARC
DISPUTES ANY CHARGES, IDEARC’S NOTICE TO PROVIDER SHALL INCLUDE A DESCRIPTION OF
THE PARTICULAR CHARGES IN DISPUTE AND AN EXPLANATION OF THE REASON WHY IDEARC
DISPUTES SUCH CHARGES.


 


(D)                                 NO WAIVER.  NEITHER THE FAILURE TO DISPUTE
ANY CHARGES OR AMOUNTS PRIOR TO PAYMENT NOR THE FAILURE TO WITHHOLD ANY AMOUNT
SHALL CONSTITUTE, OPERATE OR BE CONSTRUED AS A WAIVER OF ANY RIGHT IDEARC MAY
OTHERWISE HAVE TO DISPUTE ANY CHARGE OR AMOUNT OR RECOVER ANY AMOUNT PREVIOUSLY
PAID.


 


(E)                                  EXPEDITED DISPUTE RESOLUTION.  IF IDEARC
WITHHOLDS PAYMENT OF ANY CHARGES PURSUANT TO THIS SECTION 10.11, EITHER PARTY
MAY, UPON NOTICE TO THE OTHER PARTY, IMMEDIATELY REFER SUCH DISPUTE TO THE
SENIOR CORPORATE EXECUTIVES SPECIFIED IN ARTICLE XIX, FOR ATTEMPTED RESOLUTION
OF SUCH DISPUTE IN ACCORDANCE WITH THE PROCEDURES IN ARTICLE XIX.


 


(F)                                    PAYMENT.  DISPUTED CHARGES WILL BE PAID,
IF APPLICABLE, NET 30 DAYS AFTER RESOLUTION OF THE DISPUTE.


 

10.12.                  Taxes.  The Parties’ respective responsibilities for
taxes arising under or in connection with the Agreement shall be as follows:

 


(A)                                  INCOME TAXES.  EACH PARTY SHALL BE
RESPONSIBLE FOR ITS OWN INCOME TAXES.


 


(B)                                 SALES, USE AND PROPERTY TAXES.  EACH PARTY
SHALL BE RESPONSIBLE FOR ANY SALES, LEASE, USE, PERSONAL PROPERTY OR OTHER SUCH
TAXES ON ANY EQUIPMENT, SOFTWARE OR OTHER PROPERTY WITH RESPECT TO WHICH IT HAS
FINANCIAL RESPONSIBILITY UNDER THE FINANCIAL RESPONSIBILITY MATRIX.


 


(C)                                  TAXES ON GOODS OR SERVICES USED BY
PROVIDER.  PROVIDER SHALL BE RESPONSIBLE FOR ALL SALES, SERVICE, VALUE-ADDED,
LEASE, USE, PERSONAL PROPERTY, EXCISE, CONSUMPTION, AND OTHER TAXES AND DUTIES
PAYABLE BY PROVIDER ON ANY GOODS OR SERVICES USED OR CONSUMED BY PROVIDER IN
PROVIDING THE SERVICES.


 


(D)                                 SERVICE TAXES.


 

(I)                                     IDEARC SHALL BE FINANCIALLY RESPONSIBLE
FOR ALL SERVICE TAXES; PROVIDED THAT THESE TAXES ARE PROPERLY BILLED TO IDEARC
BY PROVIDER.  TO THE EXTENT THESE

 

41

--------------------------------------------------------------------------------


 

TAXES ARE NOT PROPERLY BILLED TO IDEARC OR ARE NOT REMITTED TO THE
JURISDICTIONS, PROVIDER IS FINANCIALLY RESPONSIBLE FOR SUCH TAXES.

 

(II)                                  AFTER THE EFFECTIVE DATE AND UNLESS
OTHERWISE MUTUALLY AGREED BY THE PARTIES IN A CHANGE ORDER OR OTHERWISE, IF
EITHER PARTY MOVES ALL OR PART OF ITS OPERATIONS TO A DIFFERENT JURISDICTION,
THE PARTY INITIATING SUCH MOVE WILL BE RESPONSIBLE FOR THE EXCESS OF (X) ANY
SERVICE TAXES REQUIRED TO BE REMITTED IN CONNECTION WITH AN INVOICE REFERRED TO
IN SECTION 10.2(A) OVER (Y) THE SERVICE TAXES THAT WOULD HAVE BEEN REQUIRED TO
BE REMITTED IN CONNECTION WITH SUCH INVOICE HAD SUCH OPERATIONS NOT BEEN MOVED.

 


(E)                                  WITHHOLDING.  ANY WITHHOLDING TAX OR OTHER
TAX OF ANY KIND THAT IDEARC IS REQUIRED BY APPLICABLE LAW TO WITHHOLD AND PAY ON
BEHALF OF PROVIDER WITH RESPECT TO AMOUNTS PAYABLE TO PROVIDER UNDER THE
AGREEMENT SHALL BE DEDUCTED FROM SUCH AMOUNT PRIOR TO REMITTANCE TO PROVIDER. 
IDEARC WILL PROVIDE TO PROVIDER REASONABLE ASSISTANCE, WHICH SHALL INCLUDE THE
PROVISION OF DOCUMENTATION OR CERTIFICATION AS REQUIRED BY REVENUE AUTHORITIES,
TO ENABLE PROVIDER TO CLAIM EXEMPTION FROM OR OBTAIN A REPAYMENT OF SUCH
WITHHELD TAXES AND WILL, UPON REQUEST, PROVIDE PROVIDER WITH A COPY OF THE
WITHHOLDING TAX CERTIFICATE.


 


(F)                                    EFFORTS TO MINIMIZE TAXES.  THE PARTIES
SHALL COOPERATE FULLY WITH EACH OTHER TO ENABLE EACH TO MORE ACCURATELY
DETERMINE ITS OWN TAX LIABILITY WITH RESPECT TO THE SERVICES AND THE OTHER
TRANSACTIONS CONTEMPLATED BY THE AGREEMENT AND TO MINIMIZE SUCH LIABILITY TO THE
EXTENT LEGALLY PERMISSIBLE.  PROVIDER’S INVOICES SHALL SEPARATELY STATE THE
CHARGES THAT ARE SUBJECT TO TAXATION AND THE AMOUNT OF TAXES INCLUDED THEREIN. 
EACH PARTY SHALL PROVIDE AND MAKE AVAILABLE TO THE OTHER ANY RESALE
CERTIFICATES, INFORMATION REGARDING OUT-OF-STATE OR OUT-OF-COUNTRY SALES OR USE
OF EQUIPMENT, MATERIALS, OR SERVICES, AND OTHER EXEMPTION CERTIFICATES OR
INFORMATION REASONABLY REQUESTED BY EITHER PARTY.  AT IDEARC’S REQUEST, PROVIDER
SHALL PROVIDE IDEARC WITH WRITTEN EVIDENCE OF PROVIDER’S FILING OF ALL REQUIRED
TAX FORMS AND RETURNS AND ITS REMITTANCE OF ALL APPLICABLE SERVICE TAXES.


 


(G)                                 TAX AUDITS OR PROCEEDINGS.  EACH PARTY SHALL
PROMPTLY NOTIFY THE OTHER OF, AND COORDINATE WITH THE OTHER THE RESPONSE TO AND
SETTLEMENT OF, ANY CLAIM FOR TAXES ASSERTED BY APPLICABLE TAXING AUTHORITIES FOR
WHICH THE OTHER PARTY IS RESPONSIBLE HEREUNDER.  WITH RESPECT TO ANY CLAIM
ARISING OUT OF A FORM OR RETURN SIGNED BY A PARTY TO THE AGREEMENT, SUCH PARTY
SHALL HAVE THE RIGHT TO ELECT TO CONTROL THE RESPONSE TO AND SETTLEMENT OF THE
CLAIM, PROVIDED THAT SUCH PARTY SHALL GIVE THE OTHER PARTY (I) A REASONABLE
OPPORTUNITY TO PARTICIPATE (AT ITS OWN COST AND EXPENSE) IN ANY ADMINISTRATIVE
CONTEST OR PROCEEDING RELATING THERETO AND (II) A REASONABLE OPPORTUNITY TO
REVIEW (AT ITS OWN COST AND EXPENSE) PRIOR TO SUBMISSION THE TERMS OF ANY
MATERIAL COMMUNICATION SUCH PARTY UNDERTAKES AS PART OF SUCH RESPONSE AND
SETTLEMENT.  THE PARTY CONTROLLING THE RESPONSE TO AND SETTLEMENT OF THE CLAIM
(I) SHALL KEEP THE OTHER PARTY REASONABLY APPRISED AS TO THE STATUS THEREOF, AND
(II) SHALL OBTAIN THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY BEFORE ENTERING
INTO ANY SETTLEMENT OF SUCH CLAIM ASSERTING ANY LIABILITY AGAINST THE OTHER
PARTY, IMPOSING ANY OBLIGATIONS OR RESTRICTIONS ON THE OTHER PARTY, OR OTHERWISE
ADVERSELY

 

42

--------------------------------------------------------------------------------


 


IMPACTING THE OTHER PARTY.  IF EITHER PARTY REQUESTS THE OTHER TO CHALLENGE THE
IMPOSITION OF ANY TAX, THE REQUESTING PARTY SHALL REIMBURSE THE OTHER FOR ALL
FINES, PENALTIES, INTEREST, ADDITIONS TO TAXES OR SIMILAR LIABILITIES IMPOSED IN
CONNECTION THEREWITH, PLUS THE REASONABLE LEGAL FEES AND EXPENSES INCURRED IN
CONNECTION WITH PARTICIPATING IN SUCH CHALLENGE.  A PARTY SHALL BE ENTITLED TO
ANY TAX REFUNDS OR REBATES GRANTED TO THE EXTENT SUCH REFUNDS OR REBATES ARE OF
TAXES THAT WERE PAID BY IT.


 


(H)                                 TAX FILINGS.  EACH PARTY SHALL FILE ITS
APPROPRIATE TAX RETURNS, AND PAY APPLICABLE TAXES OWED ARISING FROM OR RELATED
TO THE PROVISION OF THE SERVICES IN APPLICABLE JURISDICTIONS.  PROVIDER SHALL
REMIT SERVICE TAXES IN ALL APPLICABLE JURISDICTIONS.


 


(I)                                     ACCESS FEES; SURCHARGES.  TO THE EXTENT
THAT ANY ALLOCATION AMONG PROVIDER CUSTOMERS OF ANY LOCAL ACCESS FEE, OR
SURCHARGE, OR OTHER SIMILAR TAX, FEE OR SURCHARGE APPLICABLE TO THE
TELECOMMUNICATIONS PORTION OF THE SERVICES IS WITHIN PROVIDER’S DISCRETION,
PROVIDER SHALL ACT FAIRLY AND EQUITABLY IN ALLOCATING SUCH TAXES, FEES AND
SURCHARGES TO IDEARC AND SHALL NOT TREAT IDEARC LESS FAVORABLY THAN ANY
SIMILARLY SITUATED PROVIDER CUSTOMER.  IF ANY SUCH TAX, FEE OR SURCHARGE IS
SUBSEQUENTLY REDUCED OR VACATED BY THE APPROPRIATE REGULATORY AUTHORITY OR A
COURT OF COMPETENT JURISDICTION, PROVIDER SHALL SEEK A REFUND ON IDEARC’S
BEHALF.


 


10.13.                  BENCHMARKING.


 


(A)                                  GENERAL.  BEGINNING ON THE SECOND
ANNIVERSARY OF THE TOWER COMMENCEMENT DATE OF EACH TRANSACTION DOCUMENT AND
THEREAFTER NO MORE THAN ONCE PER YEAR, IDEARC MAY, AT ITS OPTION, ENGAGE AN
INDEPENDENT THIRD PARTY SELECTED PURSUANT TO PARAGRAPH (B) BELOW (A
“BENCHMARKER”) TO COMPARE THE CHARGES FOR THE SERVICES UNDER SUCH TRANSACTION
DOCUMENT AGAINST THE PRICES CHARGED BY THE PEER GROUP FOR THE SAME OR SIMILAR
SERVICES (“BENCHMARKING”).


 


(B)                                 SELECTION OF BENCHMARKER.  TO INITIATE ANY
BENCHMARKING, IDEARC SHALL GIVE WRITTEN NOTICE TO PROVIDER SPECIFYING THE
SERVICES TO BE SUBJECTED TO BENCHMARKING.  IDEARC MAY SELECT AND ENGAGE, IN ITS
SOLE DISCRETION, (1) ANY ENTITY LISTED ON SCHEDULE 10.13(B) (OR THEIR SUCCESSORS
OR AFFILIATES) OR (2) ANY OTHER ENTITY THAT (I) IS AN INDEPENDENT AND
INDUSTRY-RECOGNIZED THIRD PARTY WITH BENCHMARKING EXPERTISE, (II) IS NOT
CONSIDERED A PRINCIPAL COMPETITOR TO PROVIDER IN THE PROVISION OF PUBLISHING
OUTSOURCING SERVICES OR BUSINESS PROCESS OUTSOURCING SERVICES, IN EACH CASE
SIMILAR TO THE SERVICES, (III) IS NOT AFFILIATED OR ASSOCIATED WITH EITHER PARTY
IN SUCH A MANNER AS TO REASONABLY CREATE A MATERIAL CONFLICT OF INTEREST; AND
(IV) AGREES TO REASONABLE CONFIDENTIALITY AND SECURITY ARRANGEMENTS APPLICABLE
TO SUCH BENCHMARKING.  UPON SELECTION OF A BENCHMARKER, IDEARC SHALL PROVIDE
PROVIDER PROMPT NOTICE THEREOF.  SUBJECT TO SECTION 10.13(E), IDEARC WILL BE
FINANCIALLY RESPONSIBLE FOR THE PAYMENT OF THE FEES AND EXPENSES OF THE
BENCHMARKER.


 


(C)                                  INSTRUCTIONS; ASSISTANCE.  IDEARC AND
PROVIDER SHALL JOINTLY GIVE ALL INSTRUCTIONS TO THE BENCHMARKER AND SHALL
INSTRUCT THE BENCHMARKER TO PREPARE AND PRESENT TO

 

43

--------------------------------------------------------------------------------


 


THEM A BENCHMARKING PLAN.  EACH OF THE PARTIES SHALL COOPERATE TO FACILITATE THE
BENCHMARKING, INCLUDING BY PROVIDING SUCH ASSISTANCE AND INFORMATION AS IS
REASONABLY NECESSARY TO CONDUCT THE BENCHMARKING.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, PROVIDER SHALL COOPERATE WITH IDEARC AND THE
BENCHMARKER DURING THE BENCHMARKING AND SHALL PROVIDE THE BENCHMARKER
(I) REASONABLE ACCESS TO RELEVANT PREMISES, EQUIPMENT, PERSONNEL, DOCUMENTS AND
INFORMATION, AND (II) ANY ASSISTANCE REASONABLY REQUESTED BY THE BENCHMARKER TO
CONDUCT THE BENCHMARKING; PROVIDED, HOWEVER, THAT PROVIDER SHALL NOT BE REQUIRED
TO PROVIDE ANY INFORMATION WITH RESPECT TO PROVIDER’S MARGINS OR COSTS, EXCEPT
TO THE EXTENT SUCH MARGINS OR COSTS ARE THE BASIS UPON WHICH IDEARC IS CHARGED
(E.G., COST-PLUS PRICING).


 


(D)                                 BENCHMARKER’S PROCESS.  IN MAKING SUCH
COMPARISON, THE BENCHMARKER SHALL CONDUCT A “LIKE-FOR-LIKE” COMPARISON BY
COMPARING THE TYPE OF SERVICE PROVIDED, SERVICE LEVELS, VOLUME OF SERVICE,
LOCATIONS WHERE SERVICES ARE PROVIDED, TERM AND SUCH OTHER INFORMATION AS THE
BENCHMARKER DETERMINES IS RELEVANT.  IN CONNECTION THEREWITH, THE BENCHMARKER
SHALL CONSIDER NORMALIZATION FACTORS SUCH AS THE FOLLOWING AND ADJUST THE PRICES
AS AND TO THE EXTENT APPROPRIATE IN THE BENCHMARKER’S SOLE DISCRETION: 
(I) WHETHER VENDOR TRANSITION CHARGES ARE PAID BY THE CUSTOMER AS INCURRED OR
AMORTIZED OVER THE TERM OF THE AGREEMENT; (II) THE EXTENT TO WHICH VENDOR
PRICING INCLUDES THE PURCHASE OF THE CUSTOMER’S EXISTING ASSETS; (III) THE
EXTENT TO WHICH VENDOR PRICING INCLUDES THE COST OF ACQUIRING FUTURE ASSETS;
(IV) THE EXTENT TO WHICH THE AGREEMENT REQUIRES PROVIDER TO PROVIDE AND COMPLY
WITH UNIQUE IDEARC REQUIREMENTS; (V) WHETHER SERVICE TAXES ARE INCLUDED IN SUCH
PRICING OR STATED SEPARATELY IN VENDOR INVOICES; (VI) THE CURRENCY OF THE
PRICING DATA, AND (VII) DIFFERENCES IN VOLUME OF SERVICES (SCALE), SCOPE OF
SERVICES, SERVICE LEVELS, FINANCING OR PAYMENT STREAMS, GEOGRAPHIC DISTRIBUTION
(INCLUDING THE USE OF OFFSHORE FACILITIES AND LABOR, COMPLEXITY OF SUPPORTED
ENVIRONMENT, TECHNOLOGIES EMPLOYED, TERMS AND CONDITIONS AND OTHER PERTINENT
FACTORS).  WHERE THE DIRECT AND PRECISE APPLICATION OF ANY LIMITATIONS,
CONDITIONS OR OTHER CONSTRAINTS RELATING TO THE MIX, VOLUME, TIMING OR TYPE OF
SERVICES UNDER ANY COMPARABLE AGREEMENT OR ANY OTHER FACTOR DESCRIBED IN THIS
PARAGRAPH (D) WOULD YIELD AN ANOMALOUS OR INEQUITABLE RESULT WITH RESPECT TO
EITHER PARTY, THE BENCHMARKER SHALL COORDINATE WITH IDEARC AND PROVIDER TO
OBTAIN THE INFORMATION NECESSARY TO MAKE REASONABLE ADJUSTMENTS TO APPROPRIATELY
REFLECT THE RELATED DIFFERENCES AND SIMILARITIES.


 


(E)                                  RESULT OF BENCHMARKING.  THE BENCHMARKER
SHALL PROVIDE BOTH PARTIES WITH A COPY OF THE BENCHMARKER’S REPORT SETTING FORTH
ITS FINDINGS AND CONCLUSIONS.  IF THE BENCHMARKER DETERMINES THAT THE CHARGES
PAID BY IDEARC FOR THE SERVICES UNDER THE APPLICABLE TRANSACTION DOCUMENT THAT
ARE THE SUBJECT OF THE BENCHMARKING EXCEED THE MEDIAN OF THE PRICES CHARGED BY
THE PEER GROUP FOR WORK OF A SIMILAR NATURE, TYPE AND VOLUME (“BENCHMARK
STANDARD”) BY MORE THAN 5%, THE PARTIES SHALL ADJUST THE CHARGES TO EQUAL 105%
OF THE MEDIAN PRICE(S); PROVIDED THAT, IF THE CHARGES ARE DETERMINED TO BE
HIGHER THAN 10% ABOVE THE MEDIAN, THE CHARGES SHALL BE ADJUSTED TO EQUAL THE
MEDIAN PRICE(S).  IN ADDITION, PROVIDER SHALL

 

44

--------------------------------------------------------------------------------


 


REIMBURSE IDEARC FOR ITS OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN CONNECTION
WITH THE BENCHMARKING.  SUCH ADJUSTED CHARGES WILL BE EFFECTIVE RETROACTIVELY,
IF NECESSARY, TO THE FIRST DATE OF THE CALENDAR MONTH IN WHICH THE BENCHMARKER’S
REPORT IS FIRST DELIVERED TO THE PARTIES.  AT PROVIDER’S REQUEST, IDEARC SHALL
GRANT PROVIDER UP TO 90 DAYS AFTER THE DATE OF THE BENCHMARKER’S REPORT TO
PREPARE AND IMPLEMENT AN AGREED PLAN TO BRING THE CHARGES INTO LINE WITH THE
BENCHMARKER’S REPORT.  IF PROVIDER FAILS TO MAKE THE ADJUSTMENTS AS REQUIRED BY
THIS SECTION 10.13, IDEARC MAY, AT ITS OPTION, TERMINATE THE AGREEMENT WITH
RESPECT TO ALL OR ANY PART OF THE SERVICES, WITHOUT PAYMENT OF ANY TERMINATION
FEES.  IF THE AGREEMENT IS SO TERMINATED WITH RESPECT TO PART OF THE SERVICES,
PROVIDER’S CHARGES SHALL BE EQUITABLY ADJUSTED TO REFLECT THE SERVICES NO LONGER
PERFORMED BY PROVIDER.


 


(F)                                    PROVIDER REVIEW AND DISPUTE.  PROVIDER
SHALL HAVE 30 DAYS FROM ITS RECEIPT OF THE BENCHMARKER’S REPORT TO REVIEW SUCH
REPORT AND CONTEST THE BENCHMARKER’S FINDINGS.  IF PROVIDER CONCLUDES IN GOOD
FAITH THAT THE BENCHMARKER’S REPORT CONTAINS MANIFEST ERRORS OF FACT, PROVIDER
SHALL NOTIFY IDEARC BY (I) IDENTIFYING, IN REASONABLE DETAIL, THE ERRORS;
(II) PROVIDING ANY REPORT, DATA OR OTHER EVIDENCE THAT DEMONSTRATES AND SUPPORTS
PROVIDER’S CONCLUSION; AND (III) PROPOSING SPECIFIC PROPOSED AMENDMENTS TO THE
BENCHMARKER’S REPORT (AND/OR THE BENCHMARKING RESULTS) NECESSARY TO CORRECT THE
ERRORS.  IDEARC SHALL REVIEW ANY SUCH NOTICE GIVEN BY PROVIDER AND TAKE
APPROPRIATE ACTION.  IF THE PARTIES DO NOT AGREE ON THE APPROPRIATE COURSE OF
ACTION RELATING TO ERROR CORRECTION OR IF THE PARTIES ARE UNABLE TO AGREE UPON
THE VALIDITY OF SUCH FINDINGS, THE MATTER SHALL BE RESOLVED PURSUANT TO THE
DISPUTE RESOLUTION PROCEDURES SET FORTH IN ARTICLE XIX.


 


(G)                                 BENCHMARKER’S DECISIONS FINAL.  THE
BENCHMARKER SHALL ACT AS AN EXPERT AND NOT AS AN ARBITRATOR, AND,
NOTWITHSTANDING ANYTHING IN THE AGREEMENT TO THE CONTRARY (EXCEPT AS PROVIDED IN
PARAGRAPH (F) ABOVE), THE DECISION OF THE BENCHMARKER ON THE MATTERS
CONTEMPLATED BY THIS SECTION 10.13, SHALL BE FINAL AND BINDING UPON THE PARTIES.


 


ARTICLE XI
REPRESENTATIONS, WARRANTIES AND COVENANTS


 

11.1.                        Idearc Representations and Warranties.  Idearc
hereby represents and warrants to Provider as follows:

 


(A)                                  ORGANIZATION; POWER.  IDEARC IS A
CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF DELAWARE.  IDEARC HAS ALL REQUISITE CORPORATE POWER AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE AGREEMENT.


 


(B)                                 AUTHORITY; ENFORCEABILITY.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF THE AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL
REQUISITE CORPORATE ACTION ON THE PART OF IDEARC.  THE AGREEMENT CONSTITUTES THE
LEGAL, VALID AND BINDING AGREEMENT OF IDEARC, ENFORCEABLE AGAINST IDEARC IN
ACCORDANCE WITH ITS TERMS, EXCEPT INSOFAR AS

 

45

--------------------------------------------------------------------------------


 


SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING GENERALLY CREDITORS’
RIGHTS, OR BY GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


(C)                                  APPROVALS.  IDEARC HAS OBTAINED ALL
AUTHORIZATIONS, APPROVALS, CONSENTS OR PERMITS REQUIRED TO PERFORM ITS
OBLIGATIONS UNDER THE AGREEMENT UNDER ALL APPLICABLE LAWS AND REGULATIONS,
EXCEPT TO THE EXTENT THE FAILURE TO OBTAIN ANY SUCH AUTHORIZATIONS, APPROVALS,
CONSENTS OR PERMITS WOULD NOT, IN THE AGGREGATE, ADVERSELY AFFECT IN ANY
MATERIAL RESPECT IDEARC’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THE
AGREEMENT.


 


(D)                                 NO LITIGATION.  THERE IS NO ACTION, CLAIM,
SUIT, LITIGATION, PROCEEDING, ARBITRATION OR INVESTIGATION PENDING, OR TO THE
KNOWLEDGE OF IDEARC, THREATENED, THAT WOULD MATERIALLY AFFECT IDEARC’S ABILITY
TO EXECUTE, DELIVER OR PERFORM ITS OBLIGATIONS UNDER THE AGREEMENT.


 


(E)                                  NO VIOLATION.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE AGREEMENT BY IDEARC DOES NOT VIOLATE ANY JUDGMENT, ORDER, OR
DECREE BY WHICH IDEARC IS BOUND, AND DOES NOT RESULT IN A BREACH OF, OR CONFLICT
WITH, OR CONSTITUTE A DEFAULT UNDER, ANY MATERIAL AGREEMENT OR CONTRACT TO WHICH
IDEARC IS A PARTY.

 

11.2.                        Provider Representations and Warranties.  Each of
TCS America and TCSL jointly and severally hereby represent and warrant to
Idearc as follows:

 


(A)                                  ORGANIZATION; POWER.  TCS AMERICA AND TCSL,
EACH, IS A CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION IN WHICH IT IS INCORPORATED (I.E. THE STATE
OF NEW YORK AND REPUBLIC OF INDIA, RESPECTIVELY).  EACH OF TCS AMERICA AND TCSL
HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM
ITS OBLIGATIONS UNDER THE AGREEMENT.


 


(B)                                 AUTHORITY; ENFORCEABILITY.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF THE AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL
REQUISITE CORPORATE ACTION ON THE PART OF EACH OF TCS AMERICA AND TCSL.  THE
AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING AGREEMENT OF EACH OF TCS
AMERICA AND TCSL, ENFORCEABLE AGAINST EACH OF TCS AMERICA AND TCSL JOINTLY AND
SEVERALLY IN ACCORDANCE WITH ITS TERMS, EXCEPT INSOFAR AS SUCH ENFORCEABILITY
MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR SIMILAR LAWS AFFECTING GENERALLY CREDITORS’ RIGHTS, OR BY GENERAL PRINCIPLES
OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW).


 


(C)                                  APPROVALS.  EACH OF TCS AMERICA AND TCSL
HAS OBTAINED ALL AUTHORIZATIONS, APPROVALS, CONSENTS OR PERMITS REQUIRED TO
PERFORM ITS OBLIGATIONS UNDER THE AGREEMENT UNDER ALL APPLICABLE LAWS AND
REGULATIONS, EXCEPT TO THE EXTENT THE FAILURE TO OBTAIN ANY SUCH AUTHORIZATIONS,
APPROVALS, CONSENTS OR PERMITS WOULD NOT, IN THE AGGREGATE, ADVERSELY AFFECT IN
ANY MATERIAL RESPECT THE ABILITY OF EACH OF TCS AMERICA AND TCSL TO PERFORM ITS
OBLIGATIONS UNDER THE AGREEMENT.

 

46

--------------------------------------------------------------------------------



 


(D)                                 INDUCEMENTS.  NEITHER TCS AMERICA NOR TCSL
HAS GIVEN COMMISSIONS, PAYMENTS, KICKBACKS, LAVISH OR EXTENSIVE ENTERTAINMENT,
OR OTHER INDUCEMENTS OF MORE THAN REASONABLY NOMINAL VALUE TO ANY EMPLOYEE OR
AGENT OF IDEARC IN CONNECTION WITH THE AGREEMENT.


 


(E)                                  NO LITIGATION.  THERE IS NO ACTION, CLAIM,
SUIT, LITIGATION, PROCEEDING, ARBITRATION OR INVESTIGATION PENDING, OR TO THE
KNOWLEDGE OF EACH OF TCS AMERICA AND TCSL, THREATENED, THAT WOULD MATERIALLY
AFFECT SUCH ENTITY’S ABILITY TO EXECUTE, DELIVER OR PERFORM ITS OBLIGATIONS
UNDER THE AGREEMENT.


 


(F)                                    NO VIOLATION.  THE EXECUTION, DELIVERY
AND PERFORMANCE OF THE AGREEMENT BY EACH OF TCS AMERICA AND TCSL DOES NOT
VIOLATE ANY JUDGMENT, ORDER, OR DECREE BY WHICH EITHER TCS AMERICA OR TCSL IS
BOUND, AND DOES NOT RESULT IN A BREACH OF, OR CONFLICT WITH, OR CONSTITUTE A
DEFAULT UNDER, ANY MATERIAL AGREEMENT OR CONTRACT TO WHICH EITHER TCS AMERICA OR
TCSL IS A PARTY.


 


11.3.                        ADDITIONAL PROVIDER WARRANTIES.


 


(A)                                  WORK STANDARDS.  PROVIDER WARRANTS THAT
(I) THE SERVICES SHALL BE PROVIDED WITH PROMPTNESS, DUE CARE, SKILL AND
DILIGENCE AND IN A PROFESSIONAL AND WORKMANLIKE MANNER CONSISTENT WITH THE
PRACTICES GENERALLY FOLLOWED BY THE PEER GROUP; (II) PROVIDER SHALL USE ADEQUATE
NUMBERS OF QUALIFIED INDIVIDUALS WITH SUITABLE TRAINING, EDUCATION, EXPERIENCE,
KNOW-HOW, COMPETENCE AND SKILL TO PERFORM THE SERVICES; AND (III) PROVIDER HAS,
OR WILL HAVE AT THE RELEVANT TIME, THE RESOURCES, CAPACITY, EXPERTISE AND
ABILITY IN TERMS OF EQUIPMENT, SOFTWARE, KNOW-HOW AND PERSONNEL TO PROVIDE THE
SERVICES.


 


(B)                                 MAINTENANCE.  PROVIDER SHALL MAINTAIN
EQUIPMENT AND SOFTWARE TO THE EXTENT THAT PROVIDER HAS MAINTENANCE
RESPONSIBILITY FOR SUCH ASSETS SUCH THAT THEY OPERATE IN ACCORDANCE WITH THEIR
SPECIFICATIONS, INCLUDING (I) MAINTAINING EQUIPMENT IN GOOD OPERATING CONDITION,
SUBJECT TO NORMAL WEAR AND TEAR; (II) UNDERTAKING REPAIRS AND PREVENTIVE
MAINTENANCE ON EQUIPMENT IN ACCORDANCE WITH THE APPLICABLE EQUIPMENT
MANUFACTURER’S RECOMMENDATIONS; AND (III) PERFORMING SOFTWARE MAINTENANCE IN
ACCORDANCE WITH THE APPLICABLE SOFTWARE VENDOR’S DOCUMENTATION AND
RECOMMENDATIONS.


 


(C)                                  EFFICIENCY AND COST EFFECTIVENESS. 
PROVIDER SHALL PROVIDE THE SERVICES IN A COST-EFFICIENT MANNER CONSISTENT WITH
THE LEVEL OF QUALITY AND PERFORMANCE REQUIRED UNDER THE AGREEMENT.


 


(D)                                 CORRECTION OF ERRORS.  PROVIDER SHALL
PROMPTLY CORRECT ANY ERRORS OR INACCURACIES (COLLECTIVELY OR INDIVIDUALLY, AN
“ERROR”) IN OR WITH RESPECT TO ANY REPORT, THE INFORMATION OR DATA CONTAINED IN
SUCH REPORT, OR OTHER CONTRACT DELIVERABLES, IN EACH CASE DELIVERED BY PROVIDER
PURSUANT TO ITS PERFORMANCE OF THE SERVICES.  IF THE ERROR DID NOT RESULT FROM
ERRONEOUS INFORMATION RECEIVED FROM IDEARC, SUCH ERRORS SHALL BE CORRECTED AT NO
CHARGE TO IDEARC.

 

47

--------------------------------------------------------------------------------


 


(E)                                  SOFTWARE WARRANTIES.


 

(I)                                     PROVIDER WARRANTS THAT ANY PROVIDER
MATERIALS THAT ARE SOFTWARE SHALL PERFORM IN CONFORMANCE WITH ITS SPECIFICATIONS
AND WILL PROVIDE THE FUNCTIONS AND FEATURES AND OPERATE IN THE MANNER DESCRIBED
THEREIN.  IF PROVIDER MATERIALS THAT ARE SOFTWARE DO NOT CONFORM TO SUCH
SPECIFICATIONS, PROVIDER SHALL PROMPTLY REPAIR OR REPLACE SUCH SOFTWARE WITH
CONFORMING SOFTWARE.

 

(II)                                  PROVIDER WARRANTS THAT IT IS THE OWNER OF,
OR IS AUTHORIZED TO USE FOR THE PURPOSE OF PROVIDING THE SERVICES, ALL PROVIDER
MATERIALS AND PROVIDER THIRD-PARTY MATERIALS USED IN CONNECTION WITH THE
SERVICES.

 


(F)                                    NON-INFRINGEMENT.  PROVIDER SHALL PROVIDE
THE SERVICES IN A MANNER THAT DOES NOT INFRINGE OR MISAPPROPRIATE ANY PATENT,
COPYRIGHT, TRADEMARK, TRADE SECRET OR OTHER INTELLECTUAL PROPERTY RIGHTS OF ANY
THIRD PARTY; PROVIDED, HOWEVER, THAT SUCH WARRANTY WILL NOT APPLY TO THE EXTENT
THE INFRINGEMENT CLAIM ARISES FROM PROVIDER’S ACCESS OR USE OF ANY IDEARC
MATERIALS OR SUBSEQUENT MODIFICATION OR MISUSE OF THE SERVICES AFTER THEIR
DELIVERY BY THE PROVIDER.


 


11.4.                        MALICIOUS CODE; DISABLING CODE; SPAM.


 


(A)                                  PROVIDER SHALL USE STANDARDS AND
TECHNOLOGIES GENERALLY FOLLOWED BY THE PEER GROUP FOR SERVICES SIMILAR TO THE
SERVICES TO PREVENT THE INTRODUCTION AND PROLIFERATION OF MALICIOUS CODE INTO
IDEARC’S ENVIRONMENT OR SYSTEMS AS A RESULT OF SERVICES PROVIDED BY PROVIDER. 
IF MALICIOUS CODE IS FOUND TO HAVE BEEN INTRODUCED BY PROVIDER INTO THE
EQUIPMENT, SOFTWARE OR SYSTEMS USED BY PROVIDER TO PROVIDE THE SERVICES, AT NO
ADDITIONAL CHARGE TO IDEARC, PROVIDER SHALL USE COMMERCIALLY REASONABLE EFFORTS
TO ELIMINATE THE MALICIOUS CODE AND MINIMIZE, TO THE EXTENT PRACTICABLE, THE
EFFECTS OF SUCH MALICIOUS CODE AND, IF THE MALICIOUS CODE CAUSES A LOSS OF
OPERATIONAL EFFICIENCY OR LOSS OF DATA, TO ASSIST IDEARC TO THE SAME EXTENT TO
MITIGATE SUCH LOSSES AND RESTORE SUCH DATA WITH GENERALLY ACCEPTED DATA
RESTORATION TECHNIQUES.


 


(B)                                 WITHOUT THE PRIOR CONSENT OF IDEARC,
PROVIDER SHALL NOT INSERT INTO THE SOFTWARE ANY CODE THAT COULD BE INVOKED TO
DISABLE OR OTHERWISE SHUT DOWN ALL OR ANY PORTION OF THE SERVICES; PROVIDED,
HOWEVER, THAT THE FOREGOING SHALL NOT APPLY WITH RESPECT TO ANY PROGRAMMING
CODE, PROGRAMMING INSTRUCTIONS OR SET OF INSTRUCTIONS THAT IS (I) INCORPORATED
FOR PURPOSES OF APPLYING A SOFTWARE PATCH OR (II) TO THE EXTENT IDENTIFIED TO
IDEARC PRIOR TO INSTALLATION, DISTRIBUTED AS PART OF SOFTWARE TO ENSURE THAT THE
LICENSEE USES THE PRODUCT IN ACCORDANCE WITH THE LICENSING AGREEMENT.  SUBJECT
TO THE PRECEDING SENTENCE, WITH RESPECT TO ANY DISABLING CODE THAT MAY BE PART
OF THE SOFTWARE, PROVIDER SHALL NOT INVOKE OR CAUSE TO BE INVOKED SUCH DISABLING
CODE AT ANY TIME, INCLUDING UPON EXPIRATION OR TERMINATION OF THE AGREEMENT FOR
ANY REASON.  PROVIDER SHALL NOT USE ON IDEARC SYSTEMS ANY THIRD-PARTY SOFTWARE
KNOWN TO CONTAIN DISABLING CODE WITHOUT THE PRIOR APPROVAL OF IDEARC.

 

48

--------------------------------------------------------------------------------


 

11.5.                        Pass-Through Warranties; Third-Party Software. 
With respect to all third-party software or hardware products and services
purchased by Provider for Idearc in connection with the provision of the
Services, Provider shall, in addition to its separate warranties and obligations
provided in Sections 11.2 and 11.3, pass through or assign to Idearc the rights
Provider obtains from the vendors of such products and services (including
warranty and indemnification rights), all to the extent that such rights may be
reasonably obtained from the corresponding third party.  If such assignment of
pass-through warranties and indemnities reasonably acceptable to Idearc are not
available from such vendors whose products or services are dedicated to Idearc,
then Provider will discuss the matter with Idearc prior to engaging the
particular vendor, and the Parties shall mutually determine to either accept the
terms available from such vendor, in which case Provider will enforce the
applicable warranty or indemnity on behalf of Idearc (not to include any
obligation to initiate litigation or formal dispute resolution), or deal with
another vendor of comparable products or services that will provide warranties
and indemnities reasonably acceptable to Idearc.  In the event of a third-party
software or hardware nonconformance under such assigned warranties, Provider
will coordinate with, and be the point of contact for resolution of the problem
through, the applicable vendor and, upon becoming aware of a problem, will
notify such vendor and will use Commercially Reasonable Efforts to cause such
vendor to promptly repair or replace the nonconforming item in accordance with
such vendor’s corresponding warranty.  Without diminishing its other obligations
under the Agreement, if any warranties or indemnities may not be passed through,
Provider shall, upon the request of Idearc, take commercially reasonable action
to enforce (not to include any obligation to initiate litigation or formal
dispute resolution) any applicable warranty or indemnity that is (i) reasonably
relevant and applicable to the nonconforming Software product or service and
(ii) enforceable by Provider in its own name.

 

11.6.                        Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES TO THE OTHER,
WHETHER EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE.

 


ARTICLE XII
CONFIDENTIALITY


 

12.1.                        Idearc Ownership of Idearc Data.  Idearc Data shall
remain the property of Idearc.  Upon any request by Idearc, Provider shall
promptly provide Idearc with access to any Idearc Data in the possession of
Provider.  At any time at Idearc’s request, Provider shall promptly return
Idearc Data to Idearc in a form reasonably requested by Idearc or, if Idearc so
elects, Provider shall destroy the same.  Thereafter, if requested by Idearc,
Provider shall deliver to Idearc written confirmation of such return or
destruction signed by an authorized representative of Provider.

 

49

--------------------------------------------------------------------------------


 


12.2.                        SAFEGUARDING IDEARC DATA.


 


(A)                                  SAFEGUARDING PROCEDURES.


 

(I)                                     PROVIDER SHALL ESTABLISH AND MAINTAIN
SAFETY AND FACILITY PROCEDURES, DATA SECURITY PROCEDURES AND OTHER SAFEGUARDS
AGAINST THE DESTRUCTION, LOSS, UNAUTHORIZED ACCESS OR ALTERATION OF IDEARC DATA
IN THE POSSESSION OF PROVIDER THAT ARE NO LESS RIGOROUS THAN THE GREATER OF
(I) THOSE MAINTAINED BY IDEARC AS OF THE EFFECTIVE DATE OR AS SUBSEQUENTLY
IMPLEMENTED BY IDEARC AS SUCH SAFEGUARDS ARE SET FORTH IN THE POLICIES AND
PROCEDURES MANUAL OR OTHERWISE PREVIOUSLY COMMUNICATED (IN WRITING OR
ELECTRONICALLY) TO PROVIDER, (II) THOSE MAINTAINED BY PROVIDER FOR SIMILARLY
SITUATED CUSTOMERS RECEIVING SERVICES OF A SIMILAR NATURE, (III) THOSE
SAFEGUARDS UTILIZED BY PROVIDER TO PROTECT ITS OWN SIMILAR DATA, OR (IV) THE
INFORMATION SECURITY REQUIREMENTS SET FORTH IN EXHIBIT C, IDEARC’S INFORMATION
SECURITY POLICY.  IDEARC WILL HAVE THE RIGHT TO REVIEW AND APPROVE ALL SUCH
PROCEDURES (AND ANY CHANGES THERETO) PRIOR TO IMPLEMENTATION.

 

(II)                                  IDEARC WILL HAVE THE RIGHT TO ESTABLISH
BACKUP SECURITY FOR IDEARC DATA AND TO KEEP BACKUP COPIES OF THE IDEARC DATA IN
IDEARC’S POSSESSION AT IDEARC’S EXPENSE.  PROVIDER SHALL PROVIDE IDEARC WITH
DOWNLOADS OF IDEARC DATA, AS REASONABLY REQUESTED BY IDEARC, TO ENABLE IDEARC TO
MAINTAIN SUCH BACKUP SECURITY OR BACKUP COPIES OF IDEARC DATA.  PROVIDER SHALL
PROVIDE IDEARC OR ITS AGENTS (SUBJECT TO PROVIDER’S REASONABLE SECURITY AND
CONFIDENTIALITY REQUIREMENTS) WITH PROMPT ACCESS TO FACILITIES AND EQUIPMENT
UNDER ITS CONTROL OR FOR WHICH IT HAS THE ABILITY TO PROVIDE SUCH ACCESS UPON
REASONABLE NOTICE (AND, IN ANY CASE, WITHIN FIVE DAYS OF ITS RECEIVING NOTICE)
FOR THE PURPOSE OF ALLOWING IDEARC TO COPY AND/OR DESTROY ANY AND ALL IDEARC
DATA STORED AT SUCH FACILITIES AND/OR ON SUCH EQUIPMENT.

 

(III)                               PROVIDER SHALL REMOVE ALL IDEARC DATA FROM
ANY MEDIA TAKEN OUT OF SERVICE AND SHALL DESTROY OR SECURELY ERASE SUCH MEDIA IN
ACCORDANCE WITH THE POLICIES AND PROCEDURES MANUAL.  NO MEDIA ON WHICH IDEARC
DATA IS STORED MAY BE USED OR RE-USED TO STORE DATA OF ANY OTHER CUSTOMER OF
PROVIDER OR TO DELIVER DATA TO A THIRD PARTY, INCLUDING ANOTHER PROVIDER
CUSTOMER, UNLESS SECURELY ERASED IN ACCORDANCE WITH THE POLICIES AND PROCEDURES
MANUAL.

 

(IV)                              PROVIDER SHALL NOT UTILIZE ANY IDEARC DATA FOR
ANY PURPOSE OTHER THAN THE PERFORMANCE OF SERVICES UNDER THE AGREEMENT, AND
PROVIDER SHALL AT ALL TIMES COMPLY WITH IDEARC’S PRIVACY POLICIES TO BE SET
FORTH IN THE POLICIES AND PROCEDURES MANUAL OR AS OTHERWISE PREVIOUSLY
COMMUNICATED (IN WRITING OR ELECTRONICALLY) TO PROVIDER.  IDEARC DATA SHALL NOT
BE SOLD, ASSIGNED, LEASED, ENCUMBERED, COMMERCIALLY EXPLOITED OR OTHERWISE
PROVIDED TO THIRD PARTIES BY OR ON BEHALF OF PROVIDER OR PROVIDER PERSONNEL. 
PROVIDER SHALL SEGREGATE IDEARC DATA FROM THE DATA OF ANY OTHER PROVIDER

 

50

--------------------------------------------------------------------------------


 

CUSTOMER.  PROVIDER SHALL NOT ALLOW PROVIDER PERSONNEL TO ACCESS IDEARC DATA
THAT IS NOT REQUIRED FOR THE PROVISION OF SERVICES.

 

(V)                                 IF PROVIDER DISCOVERS OR IS NOTIFIED OF A
BREACH OR POTENTIAL BREACH OF SECURITY RELATING TO IDEARC DATA, PROVIDER SHALL
(I) PROMPTLY NOTIFY IDEARC OF SUCH BREACH OR POTENTIAL BREACH, (II) INVESTIGATE
SUCH BREACH OR POTENTIAL BREACH, (III) REMEDIATE THE EFFECTS OF SUCH BREACH OR
POTENTIAL BREACH OF SECURITY, AND (IV) PROVIDE IDEARC WITH SUCH ASSURANCES AS
IDEARC SHALL REASONABLY REQUEST THAT SUCH BREACH OR POTENTIAL BREACH WILL NOT
RECUR.

 


(B)                                 RECONSTRUCTION PROCEDURES.  AS PART OF THE
SERVICES, PROVIDER SHALL BE RESPONSIBLE FOR DEVELOPING AND MAINTAINING
PROCEDURES FOR THE RECONSTRUCTION OF LOST IDEARC DATA THAT ARE THE GREATER OF
(I) NO LESS RIGOROUS THAN THOSE MAINTAINED BY IDEARC AS OF THE TOWER
COMMENCEMENT DATE (OR IMPLEMENTED BY IDEARC IN THE FUTURE TO THE EXTENT
REASONABLY DEEMED NECESSARY BY IDEARC), OR (II) NO LESS RIGOROUS THAN THOSE
MAINTAINED BY PROVIDER FOR ITS OWN INFORMATION OF A SIMILAR NATURE.


 


(C)                                  CORRECTIONS.  PROVIDER SHALL CORRECT, AT NO
CHARGE TO IDEARC, ANY DESTRUCTION, LOSS OR ALTERATION OF ANY IDEARC DATA
ATTRIBUTABLE TO THE FAILURE OF PROVIDER OR PROVIDER PERSONNEL TO COMPLY WITH
PROVIDER’S OBLIGATIONS UNDER THE AGREEMENT.


 


12.3.                        CONFIDENTIALITY.


 


(A)                                  CONFIDENTIAL INFORMATION.  PROVIDER AND
IDEARC EACH ACKNOWLEDGES THAT THE OTHER POSSESSES AND WILL CONTINUE TO POSSESS
INFORMATION THAT HAS BEEN DEVELOPED OR RECEIVED BY IT, HAS COMMERCIAL VALUE IN
ITS BUSINESS AND IS NOT IN THE PUBLIC DOMAIN.  EXCEPT AS OTHERWISE SPECIFICALLY
AGREED IN WRITING BY THE PARTIES, “CONFIDENTIAL INFORMATION” SHALL MEAN (I) THE
AGREEMENT AND THE TERMS THEREOF; (II) ALL INFORMATION OF A PARTY MARKED
CONFIDENTIAL, RESTRICTED OR PROPRIETARY BY EITHER PARTY; AND (III) ANY OTHER
INFORMATION OF A PARTY THAT IS TREATED AS CONFIDENTIAL BY THE DISCLOSING PARTY
AND WOULD REASONABLY BE UNDERSTOOD BY THE RECIPIENT TO BE CONFIDENTIAL, WHETHER
OR NOT SO MARKED.  IN THE CASE OF IDEARC, CONFIDENTIAL INFORMATION ALSO SHALL
INCLUDE SOFTWARE PROVIDED TO PROVIDER BY OR THROUGH IDEARC, IDEARC MATERIALS
(INCLUDING IDEARC-OWNED PUBLISHING PRODUCT), IDEARC DATA, ATTORNEY-CLIENT
PRIVILEGED MATERIALS, OPERATIONAL DATA, ATTORNEY WORK PRODUCT, IDEARC LISTS,
IDEARC PRICING, BUSINESS, FINANCIAL, OPERATIONAL, STRATEGIC AND ACCOUNTING PLANS
AND INFORMATION (INCLUDING, BUT NOT LIMITED TO FORECASTS AND BUDGETS), PLANS FOR
CHANGES IN IDEARC FACILITIES, BUSINESS UNITS AND PRODUCT AND SERVICE LINES,
PLANS FOR MERGERS, ACQUISITIONS OR DIVESTITURES, PLANS FOR THE DEVELOPMENT AND
MARKETING OF NEW PRODUCTS OR SERVICES, BUSINESS, ACCOUNTING AND SYSTEMS
PROCESSES, ACCOUNT INFORMATION, RESEARCH INFORMATION, TRADE SECRETS, HUMAN
RESOURCES AND PERSONNEL INFORMATION (INCLUDING EMPLOYEE AND CLIENT LISTS AND
COMPANY TELEPHONE OR E-MAIL DIRECTORIES), CLIENT INFORMATION AND MARKETING/SALES
INFORMATION, INFORMATION REGARDING BUSINESSES, THIRD PARTY CONTRACTS, CUSTOMER
OR ENGAGEMENT LISTS, EXTERNAL OR EXTERNAL AUDITS, OR OTHER INFORMATION OR DATA
OBTAINED, RECEIVED, TRANSMITTED, PROCESSED, STORED, ARCHIVED, OR MAINTAINED BY
PROVIDER UNDER THE AGREEMENT.  IN THE CASE OF PROVIDER,

 

51

--------------------------------------------------------------------------------


 


CONFIDENTIAL INFORMATION SHALL INCLUDE FINANCIAL INFORMATION, ACCOUNT
INFORMATION, INFORMATION REGARDING PROVIDER’S BUSINESS PLANS AND OPERATIONS, AND
PROPRIETARY SOFTWARE, TOOLS AND METHODOLOGIES OWNED BY PROVIDER AND USED IN THE
PERFORMANCE OF THE SERVICES.


 


(B)                                 OBLIGATIONS.


 

(I)                                     NEITHER PROVIDER NOR IDEARC SHALL
DISCLOSE, AND EACH OF PROVIDER AND IDEARC SHALL MAINTAIN THE CONFIDENTIALITY OF,
ALL CONFIDENTIAL INFORMATION OF THE OTHER PARTY.  EACH OF IDEARC AND PROVIDER
SHALL USE AT LEAST THE SAME DEGREE OF CARE TO SAFEGUARD AND TO PREVENT
DISCLOSING TO THIRD PARTIES THE CONFIDENTIAL INFORMATION OF THE OTHER AS IT
EMPLOYS TO AVOID UNAUTHORIZED DISCLOSURE, PUBLICATION, DISSEMINATION,
DESTRUCTION, LOSS, OR ALTERATION OF ITS OWN LIKE INFORMATION (OR INFORMATION OF
ITS CUSTOMERS) OF A SIMILAR NATURE, BUT NOT LESS THAN REASONABLE CARE.  THE
PARTIES MAY DISCLOSE CONFIDENTIAL INFORMATION TO THEIR RESPECTIVE EMPLOYEES,
AFFILIATES, AUDITORS, ATTORNEYS, ACCOUNTANTS, LENDERS, CONSULTANTS AND
CONTRACTORS, WHERE (A) SUCH DISCLOSURE IS REASONABLY NECESSARY FOR THE
PERFORMANCE OF SUCH ENTITY’S OR INDIVIDUAL’S OBLIGATIONS UNDER OR WITH RESPECT
TO THE AGREEMENT OR OTHERWISE NATURALLY OCCURS IN SUCH ENTITY’S OR INDIVIDUAL’S
SCOPE OF RESPONSIBILITY, (B) THE ENTITY (AND ITS APPLICABLE OFFICERS AND
EMPLOYEES) OR THE INDIVIDUAL IS SUBJECT TO CONFIDENTIALITY OBLIGATIONS
CONSISTENT WITH THIS SECTION 12.3, AND (C) THE DISCLOSING PARTY REMAINS
RESPONSIBLE FOR ANY BREACH OF THIS SECTION BY SUCH ENTITY OR INDIVIDUAL AND
TAKES ALL REASONABLE MEASURES TO ENSURE THAT THE CONFIDENTIAL INFORMATION IS NOT
DISCLOSED OR USED IN BREACH OF THE AGREEMENT.  ANY DISCLOSURE TO SUCH ENTITY OR
INDIVIDUAL WILL BE PURSUANT TO TERMS CONSISTENT WITH THE TERMS AND CONDITIONS AS
PROVIDED HEREIN, BUT IN NO EVENT SHALL IDEARC CONFIDENTIAL INFORMATION BE USED
FOR ANY MARKETING, SALES, COMMERCIAL OR OTHER COMPETITIVE PURPOSES.  EACH
PARTY’S CONFIDENTIAL INFORMATION WILL REMAIN THE PROPERTY OF SUCH PARTY.  IN
ADDITION, PROVIDER SHALL DISCLOSE IDEARC CONFIDENTIAL INFORMATION TO ITS
EMPLOYEES ONLY ON A “NEED TO KNOW” BASIS WHERE SUCH DISCLOSURE IS REASONABLY
NECESSARY FOR THE PERFORMANCE OF THE SERVICES.  UNDER NO CIRCUMSTANCES SHALL
PROVIDER DISCLOSE, OR PERMIT ANY DISCLOSURE OF, ANY IDEARC CONFIDENTIAL
INFORMATION TO ANY EMPLOYEES OF PROVIDER OR ITS AFFILIATES WHO ARE ENGAGED IN
PROVIDER’S CONSULTING OR SYSTEMS INTEGRATION BUSINESS UNLESS (1) SUCH
INDIVIDUALS HAVE BEEN PREVIOUSLY IDENTIFIED TO IDEARC IN WRITING AND
(2) PROVIDER EXPRESSLY ASSUMES RESPONSIBILITY FOR COMPLIANCE OF SUCH INDIVIDUALS
WITH ALL TERMS OF THE AGREEMENT.

 

(II)                                  NEITHER PARTY SHALL (A) MAKE ANY USE OR
COPIES OF THE CONFIDENTIAL INFORMATION OF THE OTHER PARTY EXCEPT AS CONTEMPLATED
BY THE AGREEMENT, (B) ASSERT ANY LIEN AGAINST OR, EXCEPT AS EXPRESSLY PROVIDED
IN ARTICLE XIII, ACQUIRE ANY RIGHT (EXPRESSLY OR IMPLIEDLY) IN THE CONFIDENTIAL
INFORMATION OF THE OTHER PARTY, (C) SELL, ASSIGN, TRANSFER, LEASE, OR OTHERWISE
DISPOSE OF CONFIDENTIAL INFORMATION TO THIRD PARTIES OR COMMERCIALLY EXPLOIT
SUCH

 

52

--------------------------------------------------------------------------------


 

INFORMATION, INCLUDING THROUGH DERIVATIVE WORKS, OR (D) REFUSE FOR ANY REASON
(INCLUDING A DEFAULT OR MATERIAL BREACH OF THE AGREEMENT BY THE OTHER PARTY) TO
PROMPTLY PROVIDE THE OTHER PARTY’S CONFIDENTIAL INFORMATION (INCLUDING COPIES
THEREOF) TO THE OTHER PARTY IF REQUESTED TO DO SO.  UPON EXPIRATION OR ANY
TERMINATION OF THE AGREEMENT AND COMPLETION OF EACH PARTY’S OBLIGATIONS UNDER
THE AGREEMENT, EACH PARTY SHALL RETURN OR DESTROY, AS THE OTHER PARTY MAY
DIRECT, ALL THE OTHER PARTY’S CONFIDENTIAL INFORMATION WITHIN 30 DAYS.  EACH
PARTY SHALL DELIVER TO THE OTHER PARTY WRITTEN CONFIRMATION OF ITS COMPLIANCE
WITH THE PRECEDING SENTENCE SIGNED BY AN AUTHORIZED REPRESENTATIVE OF SUCH
PARTY.

 

(III)                               PRIOR TO ALLOWING PROVIDER PERSONNEL TO USE
OR ACCESS ANY DATA OR INFORMATION OF ANY IDEARC SERVICE RECIPIENT, PROVIDER
SHALL ENSURE THAT EACH SUCH PROVIDER PERSONNEL EXECUTE AND DELIVER TO IDEARC A
CONFIDENTIALITY OR NONDISCLOSURE AGREEMENT (THE FORM OF WHICH IS TO BE PROVIDED
BY IDEARC).

 


(C)                                  EXCLUSIONS.  SECTION 12.3(B) SHALL NOT
APPLY TO ANY PARTICULAR INFORMATION THAT THE RECEIVING PARTY CAN DEMONSTRATE
(I) IS, AT THE TIME OF DISCLOSURE TO IT, IN THE PUBLIC DOMAIN OTHER THAN THROUGH
A BREACH OF THE RECEIVING PARTY’S OR A THIRD PARTY’S CONFIDENTIALITY
OBLIGATIONS; (II) AFTER DISCLOSURE TO IT, IS PUBLISHED BY THE DISCLOSING PARTY
OR OTHERWISE BECOMES PART OF THE PUBLIC DOMAIN OTHER THAN THROUGH A BREACH OF
THE RECEIVING PARTY’S OR A THIRD PARTY’S CONFIDENTIALITY OBLIGATIONS; (III) IS
LAWFULLY IN THE POSSESSION OF THE RECEIVING PARTY WITHOUT AN OBLIGATION OF
CONFIDENTIALITY AT THE TIME OF DISCLOSURE TO IT; (IV) IS RECEIVED FROM A THIRD
PARTY HAVING A LAWFUL RIGHT TO DISCLOSE SUCH INFORMATION WITHOUT BREACHING ANY
APPLICABLE CONFIDENTIALITY OBLIGATIONS; OR (V) IS INDEPENDENTLY DEVELOPED BY THE
RECEIVING PARTY WITHOUT REFERENCE TO CONFIDENTIAL INFORMATION OF THE FURNISHING
PARTY; PROVIDED, HOWEVER, THAT THE FOREGOING EXCLUSIONS SHALL NOT APPLY IN
CONNECTION WITH PROVIDER’S BREACH OF SECTION 12.2 WITH RESPECT TO ANY IDEARC
DATA.  IN THE CASE OF DISCLOSURE BY IDEARC, SECTION 12.3(B) SHALL NOT APPLY TO
ANY INFORMATION RELATED TO THE SERVICES WHICH IDEARC DETERMINES IN GOOD FAITH TO
BE NECESSARY OR APPROPRIATE TO BE DISCLOSED IN CONNECTION WITH ANY REQUESTS BY
IDEARC FOR INFORMATION OR PROPOSALS FROM OTHER SERVICE PROVIDERS, INCLUDING
WITHOUT LIMITATION, INFORMATION OF AN OPERATIONAL, TECHNICAL OR FINANCIAL NATURE
RELATED TO IDEARC WHICH IDEARC DESIRES TO MAKE AVAILABLE TO SUCH SERVICE
PROVIDERS.  IN ADDITION, THE RECEIVING PARTY SHALL NOT BE CONSIDERED TO HAVE
BREACHED ITS OBLIGATIONS UNDER THIS SECTION 12.3 FOR DISCLOSING CONFIDENTIAL
INFORMATION OF THE OTHER PARTY AS REQUIRED, IN THE OPINION OF LEGAL COUNSEL, TO
SATISFY ANY LEGAL REQUIREMENT OF A COMPETENT GOVERNMENT BODY, PROVIDED THAT,
PROMPTLY UPON RECEIVING ANY SUCH REQUEST AND TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, SUCH PARTY ADVISES THE OTHER PARTY OF THE CONFIDENTIAL
INFORMATION TO BE DISCLOSED AND THE IDENTITY OF THE THIRD PARTY REQUIRING SUCH
DISCLOSURE PRIOR TO MAKING SUCH DISCLOSURE IN ORDER THAT THE OTHER PARTY MAY
INTERPOSE AN OBJECTION TO SUCH DISCLOSURE, TAKE ACTION TO ASSURE CONFIDENTIAL
HANDLING OF THE CONFIDENTIAL INFORMATION, OR TAKE SUCH OTHER ACTION AS IT DEEMS
APPROPRIATE TO PROTECT THE

 

53

--------------------------------------------------------------------------------


 


CONFIDENTIAL INFORMATION.  THE RECEIVING PARTY SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO COOPERATE WITH THE DISCLOSING PARTY IN ITS EFFORTS TO SEEK A
PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY OR IF SUCH PROTECTIVE ORDER OR
OTHER REMEDY IS NOT OBTAINED, TO OBTAIN ASSURANCE THAT CONFIDENTIAL TREATMENT
WILL BE ACCORDED SUCH CONFIDENTIAL INFORMATION.


 


(D)                                 PUBLIC SECURITIES FILINGS.


 

(I)                                     NOTWITHSTANDING PARAGRAPHS (B) AND
(C) ABOVE, THE PARTIES ACKNOWLEDGE THAT THE AGREEMENT, OR PORTIONS THEREOF, MAY
BE REQUIRED UNDER APPLICABLE LAWS TO BE DISCLOSED AS AN EXHIBIT TO REQUIRED
PUBLIC DISCLOSURE DOCUMENTS OF IDEARC (OR ITS AFFILIATES) FILED WITH THE UNITED
STATES SECURITIES AND EXCHANGE COMMISSION OR ANY SECURITIES EXCHANGE ON WHICH
ITS SECURITIES ARE LISTED FOR TRADING.  IF IDEARC ADVISES PROVIDER THAT SUCH
DISCLOSURE IS REQUIRED, IDEARC SHALL USE COMMERCIALLY REASONABLE EFFORTS TO SEEK
APPROVAL FROM THE SECURITIES AND EXCHANGE COMMISSION OR OTHER APPLICABLE
REGULATORY AUTHORITY FOR THE CONFIDENTIAL TREATMENT OF CERTAIN CONFIDENTIAL
INFORMATION IDENTIFIED BY THE PARTIES.  PRIOR TO SUCH FILING, IDEARC SHALL
REDACT SUCH PORTIONS OF THE AGREEMENT THAT PROVIDER REASONABLY REQUESTS TO BE
REDACTED, UNLESS, IN IDEARC’S JUDGMENT BASED ON THE ADVICE OF COUNSEL, IDEARC
CONCLUDES THAT SUCH REDACTION REQUEST IS INCONSISTENT WITH IDEARC’S OBLIGATIONS
UNDER APPLICABLE LAWS.

 

(II)                                  BECAUSE PROVIDER PERSONNEL MAY, BY NATURE
OF THE AGREEMENT, HAVE ACCESS TO IDEARC’S FINANCIAL INFORMATION AND OTHER
INFORMATION THAT, IF UTILIZED OR DISCLOSED COULD LEAD TO VIOLATIONS OF THE
APPLICABLE SECURITIES LAWS, PROVIDER COVENANTS THAT IT: (I) WILL NOT TRADE IN
SECURITIES OF IDEARC IN VIOLATION OF ANY APPLICABLE SECURITIES LAWS; AND
(II) WILL IMPLEMENT AND MAINTAIN A POLICY THAT ITS EMPLOYEES, AGENTS, AND
CONTRACTORS WILL NOT TRADE IN THE SECURITIES OF IDEARC IN VIOLATION OF ANY
APPLICABLE SECURITIES LAWS.  AS PART OF THAT POLICY, PROVIDER WILL REQUIRE ITS
EMPLOYEES HAVING ACCESS TO IDEARC CONFIDENTIAL INFORMATION TO SIGN WRITTEN
STATEMENTS INDICATING THAT THEY ARE AWARE OF THE POLICY AGAINST TRADING IN
SECURITIES OF IDEARC IN VIOLATION OF APPLICABLE SECURITIES LAWS, AND THAT WILL
ABIDE BY SUCH POLICY.  THE POLICY IMPLEMENTED BY PROVIDER WILL SPECIFICALLY
ADVISE ITS EMPLOYEES OF THEIR POTENTIAL STATUS AS “INSIDERS” FOR PURPOSES OF
SECTIONS 10 AND 16 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND THE
APPLICABLE RULES PROMULGATED THEREUNDER.

 


(E)                                  LOSS OF CONFIDENTIAL INFORMATION.  EACH
PARTY SHALL (I) PROMPTLY NOTIFY THE OTHER PARTY OF ANY POSSESSION, USE,
KNOWLEDGE, DISCLOSURE, OR LOSS OF SUCH OTHER PARTY’S CONFIDENTIAL INFORMATION IN
BREACH OF THE AGREEMENT; (II) PROMPTLY FURNISH TO THE OTHER PARTY ALL KNOWN
DETAILS AND ASSIST SUCH OTHER PARTY IN INVESTIGATING AND PREVENTING THE
REOCCURRENCE OF SUCH POSSESSION, USE, KNOWLEDGE, DISCLOSURE, OR LOSS;
(III) COOPERATE WITH THE OTHER PARTY IN ANY INVESTIGATION OR LITIGATION DEEMED
NECESSARY BY SUCH OTHER PARTY TO PROTECT ITS RIGHTS; AND (IV) PROMPTLY USE
COMMERCIALLY REASONABLE EFFORTS TO PREVENT FURTHER POSSESSION, USE, KNOWLEDGE,

 

54

--------------------------------------------------------------------------------


 


DISCLOSURE, OR LOSS OF CONFIDENTIAL INFORMATION IN BREACH OF THE AGREEMENT.  IF
A PARTY BREACHES ITS CONFIDENTIALITY OBLIGATIONS UNDER THIS SECTION 12.3, IN
ADDITION TO ANY OTHER RIGHTS OR REMEDIES THE OTHER PARTY MAY HAVE, SUCH
BREACHING PARTY SHALL REIMBURSE THE OTHER PARTY FOR ALL COSTS AND EXPENSES
(INCLUDING INTERNAL COSTS) INCURRED BY SUCH OTHER PARTY IN CONNECTION WITH THIS
SECTION 12.3(E).


 


(F)                                    NO IMPLIED RIGHTS.  NOTHING CONTAINED IN
THIS SECTION 12.3 SHALL BE CONSTRUED AS OBLIGATING A PARTY TO DISCLOSE ITS
CONFIDENTIAL INFORMATION TO THE OTHER PARTY, OR AS GRANTING TO OR CONFERRING ON
A PARTY, EXPRESSLY OR IMPLIEDLY, ANY RIGHTS OR LICENSE TO ANY CONFIDENTIAL
INFORMATION OF THE OTHER PARTY.


 


(G)                                 SURVIVAL.  THE PARTIES’ OBLIGATIONS OF
NON-DISCLOSURE AND CONFIDENTIALITY UNDER THE AGREEMENT SHALL SURVIVE THE
EXPIRATION OR TERMINATION OF THE AGREEMENT INDEFINITELY.


 


ARTICLE XIII
PROPRIETARY RIGHTS


 


13.1.                        IDEARC MATERIALS.


 


(A)                                  OWNERSHIP OF IDEARC MATERIALS.  IDEARC
SHALL BE THE SOLE AND EXCLUSIVE OWNER OF THE FOLLOWING ITEMS (COLLECTIVELY, THE
“IDEARC MATERIALS”):


 

(I)                                   ALL MATERIALS OWNED BY IDEARC AS OF THE
EFFECTIVE DATE AND ALL DERIVATIVE WORKS OF SUCH MATERIALS DEVELOPED IN
CONNECTION WITH THE SERVICES (INCLUDING SUCH DERIVATIVE WORKS SO DEVELOPED UNDER
THE AGREEMENT JOINTLY WITH OR SOLELY BY PROVIDER), INCLUDING ALL UNITED STATES
AND FOREIGN INTELLECTUAL PROPERTY RIGHTS THEREIN;

 

(II)                                ALL MATERIALS ACQUIRED BY IDEARC, OR BY
PROVIDER ON BEHALF OF IDEARC OR MEMBERS OF THE IDEARC GROUP IN CONNECTION WITH
THE PERFORMANCE OF THE SERVICES, FROM THIRD PARTIES AFTER THE EFFECTIVE DATE AND
ALL DERIVATIVE WORKS OF SUCH MATERIALS DEVELOPED IN CONNECTION WITH THE SERVICES
(INCLUDING SUCH DERIVATIVE WORKS SO DEVELOPED UNDER THE AGREEMENT JOINTLY WITH
OR SOLELY BY PROVIDER), INCLUDING ALL UNITED STATES AND FOREIGN INTELLECTUAL
PROPERTY RIGHTS THEREIN; AND

 

(III)                             ALL MATERIALS DEVELOPED BY IDEARC AFTER THE
EFFECTIVE DATE AND ALL DERIVATIVE WORKS OF SUCH MATERIALS, INCLUDING ALL UNITED
STATES AND FOREIGN INTELLECTUAL PROPERTY RIGHTS THEREIN.

 


(B)                                 LICENSE TO PROVIDER.


 

(I)                                   AS OF THE FIRST TOWER COMMENCEMENT DATE,
IDEARC HEREBY GRANTS TO PROVIDER A NON-EXCLUSIVE, NON-TRANSFERABLE, ROYALTY-FREE
LICENSE DURING THE TERM (AND THEREAFTER TO THE EXTENT NECESSARY TO PROVIDE ANY
TERMINATION ASSISTANCE SERVICES), TO USE THAT PORTION OF THE IDEARC MATERIALS
ASSOCIATED

 

55

--------------------------------------------------------------------------------


 

WITH THE PROVISION OF SERVICES UNDER THE AGREEMENT (THE “IDEARC LICENSED
MATERIALS”) FOR THE SOLE PURPOSE OF PROVIDING THE SERVICES TO IDEARC AND MEMBERS
OF THE IDEARC GROUP.  SUCH GRANT SHALL BE LIMITED TO THE RIGHTS, IF ANY, OF
IDEARC IN SUCH IDEARC MATERIALS.

 

(II)                                  PROVIDER SHALL NOT USE IDEARC LICENSED
MATERIALS FOR ANY PURPOSE OTHER THAN THAT STATED IN SUBPARAGRAPH (I) ABOVE, AND
SHALL NOT SUBLICENSE ANY RIGHTS WITH RESPECT TO IDEARC LICENSED MATERIALS EXCEPT
WITH THE WRITTEN CONSENT OF IDEARC.  PROVIDER SHALL NOT (A) USE ANY IDEARC
LICENSED MATERIALS FOR THE BENEFIT OF ANY ENTITY OR INDIVIDUAL OTHER THAN IDEARC
OR MEMBERS OF THE IDEARC GROUP, (B) SEPARATE OR UNCOUPLE ANY PORTIONS OF THE
IDEARC LICENSED MATERIALS, IN WHOLE OR IN PART, FROM ANY OTHER PORTIONS THEREOF,
OR (C) REVERSE ASSEMBLE, REVERSE ENGINEER, TRANSLATE, DISASSEMBLE, DECOMPILE OR
OTHERWISE ATTEMPT TO CREATE OR DISCOVER ANY SOURCE CODE, UNDERLYING ALGORITHMS,
IDEAS, FILE FORMATS OR PROGRAMMING INTERFACES OF THE IDEARC LICENSED MATERIALS
BY ANY MEANS.

 

(III)                               IDEARC LICENSED MATERIALS WILL BE MADE
AVAILABLE TO PROVIDER IN SUCH FORM AND ON SUCH MEDIA AS EXISTS ON THE EFFECTIVE
DATE OR AS IS LATER OBTAINED BY IDEARC, TOGETHER WITH AVAILABLE DOCUMENTATION
AND ANY OTHER RELATED MATERIALS.  PROVIDER SHALL CEASE ALL USE OF, AND AS
ELECTED BY IDEARC, RETURN OR DESTROY ALL COPIES OF IDEARC LICENSED MATERIALS,
TOGETHER WITH AVAILABLE DOCUMENTATION AND ANY OTHER RELATED MATERIALS, UPON
EXPIRATION OR TERMINATION OF THE AGREEMENT.  IF REQUESTED BY IDEARC, PROVIDER
SHALL CERTIFY IN WRITING TO IDEARC AS TO THE FACT OF SUCH CESSATION, RETURN
AND/OR DESTRUCTION.

 

(IV)                              THE IDEARC LICENSED MATERIALS ARE PROVIDED BY
IDEARC TO PROVIDER ON AN AS-IS, WHERE-IS BASIS, WITH NO WARRANTIES WHATSOEVER. 
IDEARC EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, AS TO SUCH IDEARC LICENSED MATERIALS, OR THEIR CONDITION OR SUITABILITY
FOR USE BY PROVIDER, INCLUDING ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE.  THE PARTIES ACKNOWLEDGE AND AGREE THAT THE FOREGOING
DISCLAIMER SHALL NOT BE CONSTRUED TO LIMIT THE RELIEF OR OTHERWISE THE INTENT OF
SECTION 4.9 OR 5.7(D).

 


13.2.                        PROVIDER MATERIALS.


 


(A)                                  OWNERSHIP OF PROVIDER MATERIALS.  PROVIDER
SHALL BE THE SOLE AND EXCLUSIVE OWNER OF THE FOLLOWING ITEMS (COLLECTIVELY,
“PROVIDER MATERIALS”):


 

(I)                                   ALL MATERIALS OWNED BY PROVIDER AS OF THE
EFFECTIVE DATE AND ALL DERIVATIVE WORKS OF SUCH MATERIALS DEVELOPED IN THE
PERFORMANCE OF THE SERVICES (INCLUDING SUCH DERIVATIVE WORKS SO DEVELOPED UNDER
THE

 

56

--------------------------------------------------------------------------------


 

AGREEMENT JOINTLY WITH OR SOLELY BY IDEARC), INCLUDING ALL UNITED STATES AND
FOREIGN INTELLECTUAL PROPERTY RIGHTS THEREIN;

 

(II)                                  ALL MATERIALS ACQUIRED BY PROVIDER FROM
THIRD PARTIES AFTER THE EFFECTIVE DATE (OTHER THAN ACQUISITIONS MADE ON BEHALF
OF IDEARC OR MEMBERS OF THE IDEARC GROUP IN CONNECTION WITH THE PERFORMANCE OF
THE SERVICES) AND ALL DERIVATIVE WORKS OF SUCH MATERIALS DEVELOPED IN THE
PERFORMANCE OF THE SERVICES (INCLUDING SUCH DERIVATIVE WORKS SO DEVELOPED UNDER
THE AGREEMENT JOINTLY WITH OR SOLELY BY IDEARC), INCLUDING ALL UNITED STATES AND
FOREIGN INTELLECTUAL PROPERTY RIGHTS THEREIN; AND

 

(III)                               ALL MATERIALS DEVELOPED BY PROVIDER AFTER
THE EFFECTIVE DATE OUTSIDE THE PERFORMANCE OF THE SERVICES AND THE AGREEMENT AND
ALL DERIVATIVE WORKS OF SUCH MATERIALS DEVELOPED IN THE PERFORMANCE OF SERVICES
(INCLUDING SUCH DERIVATIVE WORKS SO DEVELOPED UNDER THE AGREEMENT JOINTLY WITH
OR SOLELY BY IDEARC), INCLUDING ALL UNITED STATES AND FOREIGN INTELLECTUAL
PROPERTY RIGHTS THEREIN.

 


(B)                                 LICENSE TO PROVIDER MATERIALS.


 

(I)                                   AS OF THE FIRST TOWER COMMENCEMENT DATE,
PROVIDER HEREBY GRANTS TO IDEARC AND THE MEMBERS OF THE IDEARC GROUP, AT NO
ADDITIONAL CHARGE, A NON-EXCLUSIVE, ROYALTY-FREE, IRREVOCABLE, FULLY PAID-UP,
WORLDWIDE LICENSE TO USE THE PROVIDER MATERIALS (INCLUDING ALL MODIFICATIONS,
REPLACEMENTS, UPGRADES, ENHANCEMENTS, METHODOLOGIES, TOOLS, DOCUMENTATION,
MATERIALS AND MEDIA RELATED THERETO), DURING THE TERM (AND THEREAFTER DURING ANY
TERMINATION ASSISTANCE PERIOD), FOR THE PURPOSES DESCRIBED BELOW.  IN ADDITION,
AT NO ADDITIONAL CHARGE, PROVIDER HEREBY GRANTS TO IDEARC THIRD-PARTY
CONTRACTORS A NON-EXCLUSIVE, ROYALTY-FREE, IRREVOCABLE, FULLY PAID-UP, WORLDWIDE
LICENSE TO USE SUCH PROVIDER MATERIALS (INCLUDING ALL MODIFICATIONS,
REPLACEMENTS, UPGRADES, ENHANCEMENTS, METHODOLOGIES, TOOLS, DOCUMENTATION,
MATERIALS AND MEDIA RELATED THERETO) DURING THE TERM (AND THEREAFTER DURING ANY
TERMINATION ASSISTANCE PERIOD), FOR THE PURPOSES DESCRIBED BELOW.  PROVIDER
SHALL GRANT SUCH LICENSES TO IDEARC, MEMBERS OF THE IDEARC GROUP AND IDEARC
THIRD-PARTY CONTRACTORS TO THE EXTENT NECESSARY FOR THE FOLLOWING PURPOSES:

 

(A)                              THE RECEIPT BY IDEARC AND THE MEMBERS OF THE
IDEARC GROUP OF THE FULL BENEFIT OF THE SERVICES PROVIDED BY PROVIDER; AND

 

(B)                                THE PERFORMANCE BY IDEARC, THE MEMBERS OF THE
IDEARC GROUP AND THE IDEARC THIRD-PARTY CONTRACTORS FOR IDEARC OF THE SERVICES
OR FUNCTIONS THAT ARE ANCILLARY TO, BUT NOT PART OF, THE SERVICES PROVIDED BY
PROVIDER, INCLUDING RELATED PUBLISHING OR BUSINESS PROCESS SERVICES AND
FUNCTIONS.

 

57

--------------------------------------------------------------------------------


 


(C)           CONFLICT.  FOR THE AVOIDANCE OF DOUBT, TO THE EXTENT ANY PROVISION
OF THIS SECTION 13.2 CONFLICTS WITH PROVIDER’S OBLIGATIONS REGARDING IDEARC
CONFIDENTIAL INFORMATION SET FORTH IN SECTION 12.3, THE TERMS OF SECTION 12.3
SHALL GOVERN AND CONTROL.


 


13.3.        THIRD-PARTY MATERIALS.


 


(A)           IDEARC THIRD-PARTY MATERIALS.


 

(I)            WITH RESPECT TO THIRD-PARTY MATERIALS (“THIRD-PARTY MATERIALS”)
LICENSED BY IDEARC (“IDEARC THIRD-PARTY MATERIALS”), SUBJECT TO THE PARTIES’
HAVING OBTAINED ANY APPLICABLE REQUIRED CONSENTS IN ACCORDANCE WITH THE
AGREEMENT, IDEARC HEREBY GRANTS TO PROVIDER SOLELY TO THE EXTENT NECESSARY FOR
PERFORMING THE SERVICES AND TO THE EXTENT OF IDEARC’S UNDERLYING RIGHTS, THE
SAME RIGHTS TO USE AS IDEARC POSSESSES UNDER THE APPLICABLE LICENSES WITH
RESPECT TO SUCH IDEARC THIRD-PARTY MATERIALS.  PROVIDER SHALL COMPLY WITH THE
OBLIGATIONS, INCLUDING RESTRICTIONS ON USE OF SUCH MATERIALS AND THOSE OF
NONDISCLOSURE, IMPOSED ON IDEARC BY THE LICENSES FOR SUCH IDEARC THIRD-PARTY
MATERIALS.  PROVIDER SHALL CEASE ALL USE OF SUCH IDEARC THIRD-PARTY MATERIALS
UPON TERMINATION OR EXPIRATION OF THE AGREEMENT.  IF REQUESTED BY IDEARC,
PROVIDER SHALL CERTIFY IN WRITING SUCH CESSATION TO IDEARC.  PROVIDER’S USE OF
SUCH IDEARC THIRD-PARTY MATERIALS SHALL BE SUBJECT TO SECTIONS 4.9 AND 5.7(D).

 

(II)           PROVIDER SHALL PROVIDE IDEARC WITH ALL DATA THAT PROVIDER
POSSESSES OR OTHERWISE COLLECTS IN CONNECTION WITH ITS PERFORMANCE OF THE
SERVICES THAT IS (1) RELATED TO IDEARC’S AND PROVIDER’S USE OF IDEARC
THIRD-PARTY MATERIALS AND (2) REQUIRED BY IDEARC TO ENSURE ITS COMPLIANCE WITH
THE TERMS OF SUCH LICENSES.

 

(III)          THE IDEARC THIRD-PARTY MATERIALS ARE PROVIDED TO PROVIDER ON AN
AS-IS, WHERE-IS BASIS WITH NO WARRANTIES WHATSOEVER.  IDEARC EXPRESSLY DISCLAIMS
ANY REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, AS TO SUCH IDEARC
THIRD-PARTY MATERIALS, OR THEIR CONDITION OR SUITABILITY FOR USE BY PROVIDER,
INCLUDING WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. 
THE PARTIES ACKNOWLEDGE AND AGREE THAT THE FOREGOING DISCLAIMER SHALL NOT BE
CONSTRUED TO LIMIT THE RELIEF OR OTHERWISE THE INTENT OF SECTION 4.9 OR 5.7(D).

 


(B)           PROVIDER THIRD-PARTY MATERIALS.


 

(I)            PRIOR TO INTRODUCING ANY THIRD-PARTY MATERIALS LICENSED TO
PROVIDER (“PROVIDER THIRD-PARTY MATERIALS”) FOR USE IN PROVIDING THE SERVICES,
PROVIDER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO:

 

58

--------------------------------------------------------------------------------


 

(A)          OBTAIN THE RIGHT TO GRANT IDEARC (OR ITS DESIGNEE), FOR THE SOLE
PURPOSE OF PROVIDING SERVICES TO IDEARC AND MEMBERS OF THE IDEARC GROUP, WITHOUT
ADDITIONAL CHARGE AND UPON ANY EXPIRATION OR TERMINATION OF THE AGREEMENT (AND
AS FURTHER PROVIDED IN SECTION 13.6(C)), A PERPETUAL, WORLDWIDE, IRREVOCABLE,
FULLY PAID-UP, ROYALTY-FREE, NONEXCLUSIVE SUBLICENSE TO USE SUCH PROVIDER
THIRD-PARTY MATERIALS AND TO SUBLICENSE THIRD PARTIES TO USE SUCH PROVIDER
THIRD-PARTY MATERIALS SOLELY FOR THE PURPOSE OF PROVIDING SERVICES SIMILAR TO
THE SERVICES TO IDEARC AND MEMBERS OF THE IDEARC GROUP; AND

 

(B)           VERIFY THAT IDEARC (OR ITS DESIGNEE), FOR THE PURPOSE OF PROVIDING
SERVICES TO IDEARC AND MEMBERS OF THE IDEARC GROUP, HAS THE RIGHT TO PURCHASE
ONGOING MAINTENANCE AND SUPPORT OF SUCH PROVIDER THIRD-PARTY MATERIALS ON
COMMERCIALLY REASONABLE TERMS.

 

(II)           TO THE EXTENT THAT PROVIDER IS UNABLE TO OBTAIN THE RIGHTS SET
FORTH IN SUBPARAGRAPH (I) ABOVE, PROVIDER SHALL NOT INTRODUCE SUCH PROVIDER
THIRD-PARTY MATERIALS FOR USE IN PROVIDING SERVICES WITHOUT IDEARC’S PRIOR
WRITTEN CONSENT.  PROVIDER SHALL PROVIDE THE SERVICES IN ACCORDANCE WITH THE
AGREEMENT AND THE SERVICE LEVELS NOTWITHSTANDING ANY DECISION BY IDEARC TO
WITHHOLD ITS CONSENT.  SCHEDULE 13.3 SETS FORTH THE LIST OF PROVIDER THIRD PARTY
MATERIALS THAT IDEARC HAS PROVIDED ITS WRITTEN CONSENT FOR PROVIDER TO USE IN
THE PERFORMANCE OF SERVICES WITHOUT BEING REQUIRED TO OBTAIN OR GRANT THE RIGHTS
AND LICENSE TO IDEARC PURSUANT TO SUBPARAGRAPH (I) ABOVE.

 


13.4.        PUBLISHING PRODUCT.


 


(A)           PUBLISHING WORK PRODUCT. THE COPYRIGHTS AND OTHER INTELLECTUAL
PROPERTY RIGHTS IN THE PUBLISHING PRODUCT CREATED BY PROVIDER HEREUNDER, AND ANY
AND ALL ILLUSTRATIONS, ARTWORK, PHOTOGRAPHS, VIDEO, AUDIO, TEXT, MAPS AND OTHER
ADVERTISING AND INFORMATION CONTENT CREATED FOR SUCH PUBLISHING PRODUCT SHALL BE
DEEMED TO BE THE SOLE AND EXCLUSIVE PROPERTY OF IDEARC AND SHALL CONSTITUTE
“IDEARC MATERIALS”.  PROVIDER SHALL NOT INCLUDE ANY PROVIDER MATERIALS IN THE
PUBLISHING PRODUCT WITHOUT THE PRIOR WRITTEN CONSENT OF IDEARC.  WITH RESPECT TO
PROVIDER MATERIALS THAT ARE INCORPORATED INTO A PUBLISHING PRODUCT, PROVIDER
SHALL GRANT TO IDEARC (AND ITS DESIGNEES) A PERPETUAL, WORLDWIDE, IRREVOCABLE,
FULLY PAID-UP, ROYALTY-FREE, NONEXCLUSIVE LICENSE TO USE SUCH PROVIDER MATERIALS
AND TO SUBLICENSE THIRD PARTIES TO USE SUCH PROVIDER MATERIALS SOLELY FOR THE
PURPOSE OF UTILIZING THE PUBLISHING PRODUCT.  PROVIDER SHALL CONTINUE TO OWN ALL
PROVIDER MATERIALS AND NOTHING IN THIS SECTION 13.4 SHALL BE CONSTRUED TO
TRANSFER OWNERSHIP OR TITLE TO ANY PROVIDER MATERIALS.


 


(B)           FURTHER ASSURANCES.  PROVIDER SHALL EXECUTE, OR CAUSE TO BE
EXECUTED, AND DELIVER, WITHOUT ADDITIONAL COMPENSATION, (I) SUCH DOCUMENTS AND
INSTRUMENTS AS IDEARC MAY REASONABLY REQUEST TO TRANSFER AND ASSIGN TO IDEARC
ANY RIGHT, TITLE OR INTEREST PROVIDER OR PROVIDER PERSONNEL MAY HAVE IN ANY SUCH
PUBLISHING PRODUCT, AND (II)

 

59

--------------------------------------------------------------------------------


 


ANY AND ALL APPLICATIONS OR REGISTRATIONS FOR PATENTS, COPYRIGHTS, TRADEMARKS
AND ANY OTHER INSTRUMENTS DEEMED NECESSARY OR APPROPRIATE FOR IDEARC TO SECURE
AND ENFORCE SUCH RIGHTS.


 


13.5.        GENERAL RIGHTS.


 


(A)           COPYRIGHT LEGENDS.  EACH PARTY SHALL REPRODUCE COPYRIGHT LEGENDS
APPEARING ON ANY PORTION OF MATERIALS THAT MAY BE OWNED BY THE OTHER PARTY OR
THIRD PARTIES.


 


(B)           RESIDUALS.  NOTHING IN THE AGREEMENT SHALL RESTRICT ANY EMPLOYEE
OR REPRESENTATIVE OF A PARTY FROM USING IN THEIR RESPECTIVE BUSINESS THE
PUBLISHING IDEAS, CONCEPTS OR KNOW-HOW ARISING FROM THE PROVISION OF THE
SERVICES PURSUANT TO THE AGREEMENT THAT ARE RETAINED IN THE UNAIDED MEMORY OF
SUCH EMPLOYEE OR REPRESENTATIVE AFTER PERFORMING THE OBLIGATIONS OF SUCH PARTY
UNDER THE AGREEMENT, EXCEPT TO THE EXTENT THAT SUCH USE INFRINGES UPON OR
CONSTITUTES AN INFRINGEMENT OR MISAPPROPRIATION OF, ANY INTELLECTUAL PROPERTY
RIGHTS OF A PARTY OR ITS AFFILIATES; PROVIDED, HOWEVER, THAT THIS
SECTION 13.5(B) SHALL NOT BE DEEMED TO LIMIT EITHER PARTY’S OBLIGATIONS UNDER
THE AGREEMENT WITH RESPECT TO THE DISCLOSURE OR USE OF CONFIDENTIAL INFORMATION;
PROVIDED FURTHER THAT UNDER NO CIRCUMSTANCES SHALL EITHER PARTY DISCLOSE ANY
INFORMATION THAT IDENTIFIES OR MAY BE USED TO IDENTIFY THE OTHER PARTY TO THIRD
PARTIES.  FOR THE AVOIDANCE OF DOUBT, THE PARAGRAPH (B) DOES NOT APPLY TO ANY OF
THE FOLLOWING:  (I) IDEARC DATA, (II) INFORMATION CONCERNING THE OPERATIONS,
AFFAIRS AND BUSINESSES OF IDEARC (OR ITS AFFILIATES), THE FINANCIAL AFFAIRS OF
IDEARC (OR ITS AFFILIATES) AND THE RELATIONS OF IDEARC AND ITS AFFILIATES WITH
THEIR RESPECTIVE CLIENTS, EMPLOYEES AND VENDORS (INCLUDING CLIENT LISTS, CLIENT
INFORMATION, CLIENT ACCOUNT INFORMATION AND OTHER INFORMATION REGARDING THE
BUSINESS PLANNING, OPERATIONS OR MARKETING ACTIVITIES OF IDEARC (OR ITS
AFFILIATES) OR (III) ANY CONFIDENTIAL INFORMATION OF IDEARC NOT EXPRESSLY
COVERED BY THE FIRST SENTENCE OF THIS PARAGRAPH (B).  AN INDIVIDUAL’S MEMORY IS
UNAIDED IF THE INDIVIDUAL HAS NOT INTENTIONALLY MEMORIZED THE PUBLISHING IDEAS,
CONCEPTS OR KNOW-HOW FOR THE PURPOSE OF RETAINING AND SUBSEQUENTLY USING OR
DISCLOSING THE SAME AND DOES NOT IDENTIFY THE INFORMATION AS CONFIDENTIAL
INFORMATION UPON RECOLLECTION.


 


(C)           NO IMPLIED LICENSES.  EXCEPT AS EXPRESSLY SPECIFIED IN THE
AGREEMENT, NOTHING IN THE AGREEMENT SHALL BE DEEMED TO GRANT TO ONE PARTY, BY
IMPLICATION, ESTOPPEL OR OTHERWISE, LICENSE RIGHTS, OWNERSHIP RIGHTS OR ANY
OTHER INTELLECTUAL PROPERTY RIGHTS IN ANY MATERIALS OWNED BY THE OTHER PARTY OR
ANY AFFILIATE OF THE OTHER PARTY.


 


(D)           INCORPORATED MATERIALS.  PROVIDER SHALL NOT INCORPORATE INTO
PUBLISHING PRODUCT ANY MATERIALS SUBJECT TO THIRD-PARTY PATENT, COPYRIGHT, TRADE
SECRET OR LICENSE RIGHTS FOR WHICH IDEARC IS NOT OTHERWISE LICENSED, WITHOUT THE
PRIOR WRITTEN CONSENT OF IDEARC.


 


(E)           PRE-EXISTING MATERIALS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY,
NOTHING IN THE AGREEMENT SHALL PROVIDE A PARTY WITH ANY OWNERSHIP RIGHTS TO THE
OTHER PARTY’S

 

60

--------------------------------------------------------------------------------


 


PRE-EXISTING MATERIALS OR INTELLECTUAL PROPERTY, OR MATERIALS OR INTELLECTUAL
PROPERTY INDEPENDENTLY DEVELOPED OUTSIDE OF THE SCOPE OF THE AGREEMENT.


 


(F)            DEVELOPED SOFTWARE.  THE PARTIES ACKNOWLEDGE AND AGREE THAT, AS
OF THE EFFECTIVE DATE, THE SERVICES DO NOT CONTEMPLATE PROVIDER PERFORMING
SOFTWARE DEVELOPMENT ACTIVITIES, AND ANY SOFTWARE DEVELOPMENT ACTIVITIES
REQUESTED BY IDEARC DURING THE TERM SHALL BE DEEMED TO BE NEW SERVICES AND
SUBJECT TO THE EXECUTION OF A WRITTEN AMENDMENT TO THE AGREEMENT PROVIDING
CUSTOMARY TERMS AND CONDITIONS REGARDING SUCH ACTIVITIES (E.G., OWNERSHIP BY
IDEARC OF THE PROPRIETARY RIGHTS IN SUCH SOFTWARE).

 

13.6.        Idearc Rights Upon Expiration or Termination of Agreement.  Upon
any expiration of the Agreement or termination of the Agreement in whole or in
part, Provider shall provide the following to Idearc:

 


(A)           IDEARC MATERIALS AND PUBLISHING PRODUCT.  WITH RESPECT TO IDEARC
MATERIALS AND PUBLISHING PRODUCT, PROVIDER SHALL, AT NO COST TO IDEARC:


 

(I)            DELIVER TO IDEARC ALL IDEARC MATERIALS AND PUBLISHING PRODUCT
(WHETHER COMPLETE OR INCOMPLETE) AND ALL COPIES THEREOF IN THE FORMAT AND MEDIUM
IN USE BY PROVIDER IN CONNECTION WITH THE SERVICES AS OF THE DATE OF SUCH
EXPIRATION OR TERMINATION; AND

 

(II)           FOLLOWING CONFIRMATION BY IDEARC THAT THE COPIES OF THE IDEARC
MATERIALS AND PUBLISHING PRODUCT DELIVERED BY PROVIDER ARE ACCEPTABLE AND THE
SATISFACTORY COMPLETION BY PROVIDER OF ANY TERMINATION ASSISTANCE SERVICES FOR
WHICH SUCH MATERIALS ARE REQUIRED, DESTROY OR SECURELY ERASE ALL OTHER COPIES OF
SUCH IDEARC MATERIALS AND PUBLISHING PRODUCT THEN IN PROVIDER’S POSSESSION AND
CEASE USING SUCH IDEARC MATERIALS AND PUBLISHING PRODUCT AND ANY INFORMATION
CONTAINED THEREIN FOR ANY PURPOSE.

 


(B)           PROVIDER MATERIALS.


 

(I)            UNLESS IDEARC HAS OTHERWISE CONSENTED, IDEARC SHALL NOT BE
OBLIGATED TO PAY ANY LICENSE OR TRANSFER FEES IN CONNECTION WITH ITS RECEIPT OF
THE LICENSES AND OTHER RIGHTS SPECIFIED IN SECTION 13.4 ABOVE.  PROVIDER SHALL
NOT USE ANY PROVIDER MATERIALS FOR WHICH IT IS UNABLE TO OFFER SUCH LICENSE OR
OTHER RIGHTS WITHOUT OBTAINING IDEARC’S PRIOR WRITTEN CONSENT (AND ABSENT SUCH
CONSENT, PROVIDER’S USE OF ANY PROVIDER MATERIALS SHALL OBLIGATE PROVIDER TO
PROVIDE, AT NO ADDITIONAL COST TO IDEARC, SUCH LICENSE AND OTHER RIGHTS TO
IDEARC, IDEARC’S DESIGNEES AND MEMBERS OF THE IDEARC GROUP).

 


(C)           THIRD-PARTY MATERIALS.


 

(I)            SUBJECT TO SECTION 6.2(C), WITH RESPECT TO PROVIDER THIRD-PARTY
MATERIALS LICENSED BY PROVIDER AND USED TO PROVIDE THE SERVICES, PROVIDER HEREBY
GRANTS TO IDEARC A SUBLICENSE (WITH THE RIGHT TO GRANT SUBLICENSES) OFFERING

 

61

--------------------------------------------------------------------------------


 

THE SAME RIGHTS AND WARRANTIES WITH RESPECT TO SUCH PROVIDER THIRD-PARTY
MATERIALS AVAILABLE TO PROVIDER OR ITS SUBCONTRACTORS, ON THE SAME OR
SUBSTANTIALLY SIMILAR TERMS AND CONDITIONS, FOR THE BENEFIT AND USE OF IDEARC
AND MEMBERS OF THE IDEARC GROUP UPON THE EXPIRATION OR TERMINATION OF THE
AGREEMENT WITH RESPECT TO THE SERVICES FOR WHICH SUCH PROVIDER THIRD-PARTY
MATERIALS WERE USED; PROVIDED, HOWEVER, THAT, DURING THE TERMINATION ASSISTANCE
PERIOD, PROVIDER MAY, BY MUTUAL AGREEMENT OF THE PARTIES, SUBSTITUTE ONE OF THE
FOLLOWING FOR SUCH SUBLICENSE:

 

(A)          THE ASSIGNMENT TO IDEARC (OR, AT IDEARC’S ELECTION, TO ITS
DESIGNEE) OF THE UNDERLYING LICENSE FOR SUCH PROVIDER THIRD-PARTY MATERIALS; OR

 

(B)           THE PROCUREMENT FOR IDEARC (OR, AT IDEARC’S ELECTION, FOR ITS
DESIGNEE) OF A NEW LICENSE (WITH TERMS AT LEAST AS FAVORABLE AS THOSE IN THE
LICENSE HELD BY PROVIDER, ITS AFFILIATES, OR ITS OR THEIR SUBCONTRACTORS AND
WITH THE RIGHT TO GRANT SUBLICENSES) TO SUCH PROVIDER THIRD-PARTY MATERIALS FOR
THE BENEFIT OR USE OF IDEARC AND MEMBERS OF THE IDEARC GROUP; OR

 

(C)           THE PROCUREMENT FOR IDEARC (OR, AT IDEARC’S ELECTION, FOR ITS
DESIGNEE) OF A LICENSE FOR SUBSTITUTE THIRD-PARTY MATERIALS SUFFICIENT TO
PERFORM, WITHOUT ADDITIONAL COST, SUPPORT OR RESOURCES AND AT THE LEVELS OF
PERFORMANCE AND EFFICIENCY REQUIRED UNDER THE AGREEMENT, THE FUNCTIONS OF THE
PROVIDER THIRD-PARTY MATERIALS NECESSARY TO ENABLE IDEARC OR ITS DESIGNEE TO
PROVIDE THE SERVICES AFTER EXPIRATION OR TERMINATION OF THE AGREEMENT.

 

(II)           IN ADDITION, PROVIDER SHALL DELIVER TO IDEARC A COPY OF SUCH
PROVIDER THIRD-PARTY MATERIALS (INCLUDING SOURCE CODE, TO THE EXTENT IT HAS BEEN
MADE AVAILABLE TO PROVIDER) AND RELATED DOCUMENTATION AND SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO CAUSE MAINTENANCE, SUPPORT AND OTHER SERVICES TO CONTINUE
TO BE AVAILABLE TO IDEARC (TO THE EXTENT IT HAS BEEN AVAILABLE TO PROVIDER). 
UNLESS IDEARC HAS OTHERWISE AGREED IN ADVANCE IN ACCORDANCE WITH SECTION 6.2(C),
IDEARC SHALL NOT BE OBLIGATED TO PAY ANY LICENSE OR TRANSFER FEES IN CONNECTION
WITH ITS RECEIPT OF THE LICENSES, SUBLICENSES AND OTHER RIGHTS SPECIFIED IN THIS
SECTION 13.6(C).  PROVIDER SHALL NOT USE ANY PROVIDER THIRD-PARTY MATERIALS FOR
WHICH IT IS UNABLE TO OFFER SUCH LICENSE, SUBLICENSE OR OTHER RIGHTS WITHOUT
OBTAINING IDEARC’S PRIOR WRITTEN CONSENT (AND ABSENT SUCH CONSENT, PROVIDER’S
USE OF ANY SUCH PROVIDER THIRD-PARTY MATERIALS SHALL OBLIGATE PROVIDER TO
PROVIDE, AT NO ADDITIONAL COST TO IDEARC, SUCH LICENSES AND OTHER RIGHTS).

 

(III)          TO THE EXTENT IDEARC HAS AGREED IN ADVANCE TO PAY ANY FEES IN
CONNECTION WITH ITS RECEIPT OF SUCH LICENSES, SUBLICENSES OR OTHER RIGHTS,
PROVIDER SHALL, AT IDEARC’S REQUEST, IDENTIFY THE LICENSING AND SUBLICENSING
OPTIONS AVAILABLE TO IDEARC AND THE LICENSE OR TRANSFER FEES ASSOCIATED WITH
EACH.  PROVIDER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE MOST

 

62

--------------------------------------------------------------------------------


 

FAVORABLE OPTIONS AND THE LOWEST POSSIBLE TRANSFER, LICENSE, RELICENSE,
ASSIGNMENT OR TERMINATION FEES FOR SUCH PROVIDER THIRD-PARTY MATERIALS. 
PROVIDER SHALL NOT COMMIT IDEARC TO PAYING ANY SUCH FEES OR EXPENSES WITHOUT
OBTAINING IDEARC’S PRIOR WRITTEN CONSENT.  IF THE LICENSOR OFFERS MORE THAN ONE
FORM OF LICENSE, IDEARC (NOT PROVIDER) SHALL SELECT THE FORM OF LICENSE TO BE
RECEIVED BY IDEARC.

 

(IV)          IN ANY EVENT, IDEARC OR ITS DESIGNEE SHALL BE OBLIGATED TO MAKE
PAYMENTS ATTRIBUTABLE TO THE LICENSES, SUBLICENSES OR OTHER RIGHTS RECEIVED BY
IDEARC OR ITS DESIGNEE FOR PERIODS FOLLOWING THE LATER OF THE EXPIRATION OR
TERMINATION OF THE AGREEMENT OR THE CONCLUSION OF TERMINATION ASSISTANCE
SERVICES WITH RESPECT TO THE SERVICES FOR WHICH SUCH PROVIDER THIRD-PARTY
MATERIALS WERE USED FOR THE RIGHT TO RECEIVE MAINTENANCE OR SUPPORT RELATED
THERETO, BUT ONLY TO THE EXTENT PROVIDER WOULD HAVE BEEN OBLIGATED TO MAKE SUCH
PAYMENTS IF IT HAD CONTINUED TO HOLD THE LICENSES OR SUBLICENSES IN QUESTION OR
IDEARC HAS AGREED IN ADVANCE TO MAKE SUCH PAYMENTS.

 


ARTICLE XIV


AUDIT RIGHTS

 


14.1.        AUDIT RIGHTS.


 


(A)           CONTRACT RECORDS.  PROVIDER SHALL MAINTAIN REASONABLY COMPLETE AND
ACCURATE RECORDS OF AND SUPPORTING DOCUMENTATION FOR ALL CHARGES, ALL IDEARC
DATA IN ITS POSSESSION AND ALL OTHER DATA AND/OR INFORMATION CREATED, GENERATED,
COLLECTED, PROCESSED OR STORED BY PROVIDER IN ITS PERFORMANCE UNDER THE
AGREEMENT (“CONTRACT RECORDS”).  PROVIDER SHALL RETAIN CONTRACT RECORDS IN
ACCORDANCE WITH IDEARC’S RECORD RETENTION POLICY AS IT MAY BE MODIFIED FROM TIME
TO TIME AND PROVIDED TO PROVIDER POLICIES AS SET FORTH IN THE POLICIES AND
PROCEDURES MANUAL OR OTHERWISE PREVIOUSLY COMMUNICATED (IN WRITING OR
ELECTRONICALLY) TO PROVIDER.


 


(B)           FINANCIAL AND OPERATIONAL AUDITS.  PROVIDER SHALL, AND SHALL CAUSE
ITS SUBCONTRACTORS TO, PROVIDE TO IDEARC (AND INTERNAL AND EXTERNAL AUDITORS,
INSPECTORS, REGULATORS AND OTHER REPRESENTATIVES THAT IDEARC MAY DESIGNATE FROM
TIME TO TIME, INCLUDING CUSTOMERS, VENDORS, LICENSEES AND OTHER THIRD PARTIES TO
THE EXTENT IDEARC OR MEMBERS OF THE IDEARC GROUP ARE LEGALLY OR CONTRACTUALLY
OBLIGATED TO SUBMIT TO AUDITS BY SUCH ENTITIES, BUT IN ALL CASES, WHO ARE
NEITHER COMPETITORS OF PROVIDER OR ENGAGED ON A CONTINGENT FEE BASIS) ACCESS AT
REASONABLE HOURS TO PROVIDER PERSONNEL, TO THE SERVICE LOCATIONS AND TO CONTRACT
RECORDS AND OTHER PERTINENT INFORMATION, ALL TO THE EXTENT RELEVANT TO
PROVIDER’S PERFORMANCE UNDER THE AGREEMENT.  SUCH ACCESS SHALL BE PROVIDED FOR
THE PURPOSE OF PERFORMING AUDITS AND INSPECTIONS TO, AMONG OTHER THINGS,
(I) VERIFY THE ACCURACY AND COMPLETENESS OF CONTRACT RECORDS, (II) VERIFY THE
ACCURACY AND COMPLETENESS OF CHARGES AND THE PASS-THROUGH EXPENSES,
(III) EXAMINE THE FINANCIAL CONTROLS, PROCESSES AND PROCEDURES UTILIZED BY
PROVIDER IN THE PERFORMANCE OF THE SERVICES, (IV) EXAMINE PROVIDER’S PERFORMANCE
OF ANY OF ITS OTHER FINANCIAL AND ACCOUNTING OBLIGATIONS,

 

63

--------------------------------------------------------------------------------


 


(V) VERIFY THE INTEGRITY OF IDEARC DATA (AND WHETHER ANY SECURITY BREACHES HAVE
OCCURRED WITH RESPECT THERETO), (VI) EXAMINE THE SYSTEMS THAT PROCESS, STORE,
SUPPORT AND TRANSMIT SUCH DATA, (VII) EXAMINE THE PROVIDER SERVICE LOCATIONS,
(VIII) EXAMINE PROVIDER’S COMPLIANCE WITH INTERNAL CONTROLS UTILIZED BY PROVIDER
IN THE PERFORMANCE OF THE SERVICES (E.G., FINANCIAL AND ACCOUNTING CONTROLS,
ORGANIZATIONAL CONTROLS, INPUT/OUTPUT CONTROLS, SYSTEM MODIFICATION CONTROLS,
PROCESSING CONTROLS, SYSTEM DESIGN CONTROLS, AND ACCESS CONTROLS), (IX) EXAMINE
PROVIDER’S COMPLIANCE WITH ITS OBLIGATIONS UNDER THE AGREEMENT, INCLUDING THOSE
RELATING TO SECURITY, DISASTER RECOVERY AND BACK-UP PRACTICES AND PROCEDURES,
(X) VERIFY PROVIDER’S REPORTED PERFORMANCE AGAINST THE APPLICABLE SERVICE
LEVELS, (XI) EXAMINE PROVIDER’S MEASUREMENT, MONITORING AND MANAGEMENT TOOLS
UTILIZED BY PROVIDER IN THE PERFORMANCE OF THE SERVICES, AND (XII) ENABLE IDEARC
AND THE MEMBERS OF THE IDEARC GROUP TO MEET APPLICABLE LEGAL, REGULATORY AND
CONTRACTUAL REQUIREMENTS.


 


(C)           REGULATORY AUDIT.  IDEARC AND THE MEMBERS OF THE IDEARC GROUP ARE
SUBJECT TO REGULATION BY SELF-REGULATORY ORGANIZATIONS TO WHICH THEY BELONG,
GOVERNMENTAL BODIES AND OTHER REGULATORY AUTHORITIES UNDER APPLICABLE LAWS,
RULES, REGULATIONS AND CONTRACT PROVISIONS.  IF SUCH A SELF-REGULATORY
ORGANIZATION, GOVERNMENTAL BODY OR REGULATORY AUTHORITY EXERCISES ITS RIGHT TO
EXAMINE OR AUDIT IDEARC’S OR AN IDEARC GROUP MEMBER’S BOOKS, RECORDS, DOCUMENTS
OR ACCOUNTING PRACTICES AND PROCEDURES PURSUANT TO SUCH LAWS, RULES, REGULATIONS
OR CONTRACT PROVISIONS, PROVIDER SHALL PROVIDE SUCH COOPERATION AND ASSISTANCE
AS MAY BE REASONABLY REQUESTED BY IDEARC IN RESPONDING TO SUCH AUDITS OR
REQUESTS FOR INFORMATION.


 


(D)           RESERVED.


 


(E)           GENERAL PROCEDURES.


 

(I)            PROVIDER SHALL PROVIDE SUCH COOPERATION AND ASSISTANCE AS MAY BE
REASONABLY REQUESTED BY IDEARC OR ITS DESIGNEE IN CONDUCTING ANY AUDIT AND SHALL
MAKE REQUESTED PERSONNEL, RECORDS AND INFORMATION AVAILABLE DURING THE TERM AND
THEREAFTER, DURING THE PERIOD SPECIFIED IN IDEARC’S RECORDS RETENTION POLICY AS
SET FORTH IN THE POLICIES AND PROCEDURES MANUAL OR OTHERWISE PREVIOUSLY
COMMUNICATED (IN WRITING OR ELECTRONICALLY) TO PROVIDER.

 

(II)           NOTWITHSTANDING ANY PROVISION OF THIS SECTION 14.1 TO THE
CONTRARY (OTHER THAN REQUIRED PARAGRAPH (D)), IDEARC AND ITS INTERNAL AND
EXTERNAL AUDITORS, INSPECTORS, REGULATORS AND OTHER REPRESENTATIVES SHALL NOT BE
GIVEN ACCESS TO (A) THE PROPRIETARY INFORMATION OF OTHER PROVIDER CUSTOMERS,
(B) PROVIDER LOCATIONS THAT ARE NOT RELATED TO IDEARC, IDEARC CONFIDENTIAL
INFORMATION, IDEARC DATA, OR THE SERVICES, OR (C) PROVIDER’S INTERNAL COSTS,
EXCEPT AS TO THE EXTENT SUCH COSTS ARE THE BASIS UPON WHICH IDEARC IS CHARGED
(E.G., COST-PLUS PRICING).

 

64

--------------------------------------------------------------------------------


 

(III)          IN PERFORMING ANY AUDITS, IDEARC SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO AVOID UNNECESSARY DISRUPTION OF PROVIDER’S OPERATIONS AND
UNNECESSARY INTERFERENCE WITH PROVIDER’S ABILITY TO PERFORM THE SERVICES IN
ACCORDANCE WITH THE SERVICE LEVELS.

 

(IV)          FOLLOWING ANY AUDIT, IDEARC SHALL CONDUCT (IN THE CASE OF AN
INTERNAL AUDIT), OR REQUEST ITS EXTERNAL AUDITORS OR EXAMINERS TO CONDUCT, AN
EXIT CONFERENCE WITH PROVIDER TO OBTAIN FACTUAL CONCURRENCE WITH ISSUES
IDENTIFIED IN THE REVIEW.

 

(V)           PROVIDER SHALL PROVIDE TO IDEARC (AND ITS DESIGNEES) REASONABLE
PRIVATE WORKSPACE IN WHICH TO PERFORM AN AUDIT, PLUS ACCESS TO PHOTOCOPIERS,
TELEPHONES, FACSIMILE MACHINES, COMPUTER HOOK-UPS, AND ANY OTHER FACILITIES OR
EQUIPMENT REASONABLY REQUESTED FOR THE PERFORMANCE OF THE AUDIT.

 

(VI)          PROVIDER ACKNOWLEDGES THAT IDEARC MAY ENGAGE IN UNANNOUNCED
PHYSICAL OR ELECTRONIC AUDITS, INSPECTIONS AND VISITATIONS OF PROVIDER SERVICE
LOCATIONS TO MONITOR COMPLIANCE WITH APPLICABLE LAWS OR IF IDEARC DETERMINES IN
GOOD FAITH THAT PROVIDER IS NOT PERFORMING IN COMPLIANCE WITH THE AGREEMENT.

 


(F)            PROVIDER INTERNAL AUDIT.  PROMPTLY FOLLOWING PROVIDER’S
CONCLUSION OF ANY INTERNAL AUDIT OR SIMILAR REVIEW REGARDING THE SERVICES
(INCLUDING PROVIDER’S INTERNAL CONTROL STRUCTURE, PROVIDER’S FINANCIAL AND
ACCOUNTING CONTROLS, ORGANIZATIONAL CONTROLS, INPUT/OUTPUT CONTROLS, SYSTEM
MODIFICATION CONTROLS, PROCESSING CONTROLS, SYSTEM DESIGN CONTROLS, AND ACCESS
CONTROLS), PROVIDER SHALL PROVIDE IDEARC WITH COPIES OF THOSE PORTIONS OF THE
AUDIT REPORT RELEVANT THERETO.


 


(G)           AUDIT RESPONSE.  PROVIDER AND IDEARC SHALL MEET TO REVIEW EACH
AUDIT REPORT PROMPTLY AFTER THE ISSUANCE THEREOF.  PROVIDER SHALL RESPOND TO
EACH AUDIT REPORT IN WRITING WITHIN THE REQUIRED RESPONSE TIME SPECIFIED IN SUCH
REPORT, BUT IN ANY EVENT WITHIN 30 DAYS AFTER RECEIPT OF SUCH REPORT.  PROVIDER
AND IDEARC SHALL DEVELOP AND AGREE UPON AN ACTION PLAN TO PROMPTLY ADDRESS AND
RESOLVE ANY DEFICIENCIES, CONCERNS OR RECOMMENDATIONS IN SUCH AUDIT REPORT AND
PROVIDER, AT ITS OWN EXPENSE, SHALL UNDERTAKE REMEDIAL ACTION IN ACCORDANCE WITH
SUCH ACTION PLAN AND THE DATES SPECIFIED THEREIN TO THE EXTENT NECESSARY TO
COMPLY WITH PROVIDER’S OBLIGATIONS UNDER THE AGREEMENT.


 


(H)           PROVIDER NONCOMPLIANCE.  IF AN AUDIT BY A GOVERNMENTAL BODY OR
REGULATORY AUTHORITY (INCLUDING A SELF-REGULATORY ORGANIZATION TO WHICH IDEARC
OR A MEMBER OF THE IDEARC GROUP BELONGS) HAVING JURISDICTION OVER IDEARC, A
MEMBER OF THE IDEARC GROUP OR PROVIDER RESULTS IN A FINDING THAT PROVIDER IS NOT
IN COMPLIANCE WITH GAAP OR OTHER AUDIT REQUIREMENT OR ANY RULE, REGULATION OR,
SUBJECT TO SECTION 9.11, ANY LAW RELATING TO THE PERFORMANCE OF ANY OF ITS
OBLIGATIONS UNDER THE AGREEMENT, PROVIDER SHALL, AT ITS OWN EXPENSE AND WITHIN
THE TIME PERIOD SPECIFIED BY SUCH AUDITOR, ADDRESS AND RESOLVE THE DEFICIENCIES
IDENTIFIED BY SUCH

 

65

--------------------------------------------------------------------------------


 


GOVERNMENTAL BODY OR REGULATORY AUTHORITY TO THE EXTENT NECESSARY TO COMPLY WITH
PROVIDER’S OBLIGATIONS UNDER THE AGREEMENT.


 


(I)            AUDIT COSTS.  EXCEPT AS OTHERWISE PROVIDED IN THIS PARAGRAPH,
EACH PARTY WILL BE RESPONSIBLE FOR ITS OWN COSTS ASSOCIATED WITH ANY AUDIT
ACTIVITY PURSUANT TO THIS SECTION 14.1.  IF ANY AUDIT REVEALS AN OVERCHARGE BY
PROVIDER, PROVIDER SHALL PROMPTLY PAY TO IDEARC THE AMOUNT OF SUCH OVERCHARGE,
TOGETHER WITH INTEREST FROM THE DATE OF PROVIDER’S RECEIPT OF SUCH OVERCHARGE AT
THE AT THE RATE OF 1% PER MONTH.  IF AN AUDIT REVEALS EITHER (I) AN OVERCHARGE
OF MORE THAN 5% OR (II) THAT PROVIDER FAILED TO REPORT ANY MATTER TO IDEARC
THAT, PURSUANT TO THE AGREEMENT, IT WAS OBLIGATED TO REPORT, THAT WILL RESULT IN
ANY FINE OR OTHER PENALTY OR THAT WILL OTHERWISE REQUIRE REMEDIATION, THEN
PROVIDER SHALL PROMPTLY REIMBURSE IDEARC FOR THE ACTUAL COST OF SUCH AUDIT
(INCLUDING NON-CONTINGENT AUDITORS’ FEES AND EXPENSES) AND ANY DAMAGES, FEES,
FINES, OR PENALTIES ASSESSED AGAINST OR INCURRED BY IDEARC AS A RESULT THEREOF.


 

14.2.        SAS 70 Reviews.  Upon Idearc’s request from time to time, Provider
shall provide to Idearc a copy of all reports prepared by or on behalf of
Provider, over the previous 18-month period, regarding Provider’s
enterprise-wide financial or operational controls or risk management practices
to the extent related to Idearc, the members of the Idearc Group or the
Services.  In addition, Provider annually shall engage an independent auditor of
nationally recognized standing to conduct a Type II SAS 70 Review of Provider’s
operating practices and procedures (including the internal control environment
of each Provider Service Location), related to Idearc, the members of the Idearc
Group and the Services.  On or before August 1 of each year (or such earlier
date that Idearc may reasonably designate upon at least 60 days’ prior written
notice), Provider shall provide Idearc with an unqualified opinion of such
independent auditor with respect to such Type II SAS 70 Review.  If such opinion
(i) concludes that any control objective has not been met, (ii) identifies one
or more material weaknesses, significant deficiencies or any other deficiencies
in such operating practices and procedures, (iii) determines that such operating
practices and procedures otherwise fail to comply in any material respect with
applicable standards designed to minimize operational and financial risk, or
(iv) is qualified, and, in each such case, such conclusion, determination or
qualification relates to the Services, Provider promptly shall (1) investigate
the results thereof, (2) provide a reasonably detailed report to Idearc
proposing remediation of such failures or deficiencies, (3) implement all
necessary remedial measures to eliminate such failures or deficiencies, and
(4) deliver to Idearc a subsequent unqualified opinion that confirms that such
failures or deficiencies have been remediated and does not identify any other
failures or deficiencies.  Provider shall complete the foregoing as promptly as
practicable but, in any event, no later than the earlier of (i) 30 days after
delivery of such opinion or (ii) the date specified by Idearc as the date on
which Idearc or its officers will need such opinion to satisfy any disclosure or
certification obligations required by applicable Law.  Any failure by Provider
to timely provide an unqualified opinion that does not confirm the remediation
of such failures and deficiencies and does not identify any other failures or
deficiencies in accordance with the foregoing will be deemed to constitute an
uncurable material breach of the Agreement.  Provider acknowledges that such
opinion

 

66

--------------------------------------------------------------------------------


 

may be used and relied upon by (i) Idearc, its officers, its Board of Directors,
its internal auditors and independent auditors, and (ii) any of Idearc’s
regulators to the extent required under applicable Law.  Idearc and Provider
shall share equally in the third-party costs and expenses associated with the
Type II SAS 70 Review; provided, however, that Provider’s maximum obligation for
such third-party costs shall not exceed $25,000 per calendar year.

 


14.3.        IDEARC INTERNAL CONTROL MATTERS.


 


(A)           PROVIDER SHALL BE RESPONSIBLE FOR THE ESTABLISHMENT AND
MAINTENANCE OF THE INTERNAL CONTROL ENVIRONMENT OF ALL SERVICE LOCATIONS,
INCLUDING WHERE APPROPRIATE INTERNAL CONTROL OVER FINANCIAL REPORTING (THE
“PROVIDER CONTROLS”), AS SUCH PROVIDER CONTROLS RELATE TO PROVIDER’S PROVISION
OF THE SERVICES AND AS MAY BE EXPANDED OR ADJUSTED FROM TIME TO TIME UPON
REASONABLE REQUEST BY IDEARC.  IN ADDITION, PROVIDER SHALL PROVIDE SUCH
INFORMATION, CERTIFICATIONS AND ASSISTANCE THAT IDEARC AND MEMBERS OF THE IDEARC
GROUP MAY REASONABLY REQUEST IN CONNECTION WITH (I) THEIR ESTABLISHMENT AND
MAINTENANCE OF INTERNAL CONTROL OVER FINANCIAL REPORTING (INCLUDING THE
INTEGRATION WITH THE PROVIDER CONTROLS), (II) THEIR ASSESSMENT OF THE
EFFECTIVENESS OF THE PROVIDER CONTROLS, (III) THE IDENTIFICATION OR REMEDIATION
OF ANY SIGNIFICANT DEFICIENCIES OR MATERIAL WEAKNESSES IN SUCH PROVIDER
CONTROLS, OR (IV) THEIR DISCLOSURE AND CERTIFICATION OBLIGATIONS UNDER
APPLICABLE LAW.  SUCH INFORMATION, CERTIFICATIONS AND ASSISTANCE MAY INCLUDE
(1) DOCUMENTATION OF THE PROVIDER CONTROLS, (2) EVIDENCE OF THE EFFECTIVENESS OF
SUCH PROVIDER CONTROLS (INCLUDING THEIR DESIGN AND OPERATING EFFECTIVENESS), AND
(3) EVIDENCE OF PROVIDER’S PERIODIC ASSESSMENT OF THE PROVIDER CONTROLS.


 


(B)           PROVIDER PROMPTLY SHALL NOTIFY IDEARC OF THE OCCURRENCE OF ANY OF
THE FOLLOWING AND SHALL PROVIDE SUCH INFORMATION, IN REASONABLE DETAIL, TO FULLY
INFORM IDEARC THEREOF:


 

(I)            PROVIDER BECOMES AWARE THAT IT HAS BREACHED ANY OF ITS
OBLIGATIONS UNDER THE AGREEMENT;

 

(II)           PROVIDER PLANS TO MAKE, OR MAKES, ANY CHANGES TO THE INTERNAL
CONTROL ENVIRONMENT OF ANY SERVICE LOCATION THAT HAS AFFECTED, OR IS REASONABLY
LIKELY TO AFFECT, THE INTERNAL CONTROL OVER FINANCIAL REPORTING OF IDEARC OR ANY
MEMBER OF THE IDEARC GROUP;

 

(III)          PROVIDER BECOMES AWARE OF ANY DETERMINATION THAT A SIGNIFICANT
DEFICIENCY OR MATERIAL WEAKNESS EXISTS, OR IS REASONABLY LIKELY TO EXIST, IN THE
DESIGN OR OPERATION OF THE INTERNAL CONTROLS OF ANY SERVICE LOCATION TO THE
EXTENT RELATED TO THE SERVICES;

 

(IV)          PROVIDER BECOMES AWARE OF ANY INSTANCES OF FRAUD OR OTHER ILLEGAL
ACTS, WHETHER OR NOT MATERIAL, COMMITTED BY ANY PROVIDER PERSONNEL IN CONNECTION
WITH THE PROVISION OF THE SERVICES; OR

 

67

--------------------------------------------------------------------------------


 

(V)           PROVIDER OTHERWISE BECOMES AWARE OF ANY SITUATION RELATED TO THE
ACTIVITIES UNDER THE AGREEMENT THAT HAS HAD, OR IS REASONABLY LIKELY TO HAVE,
ANY OTHER MATERIAL ADVERSE IMPACT ON THE SERVICES OR THE IMPACTED BUSINESS
OPERATIONS OF IDEARC OR ANY MEMBER OF THE IDEARC GROUP.


 


ARTICLE XV


INSURANCE AND RISK OF LOSS


 


15.1.        INSURANCE.


 


(A)           REQUIREMENTS.  PROVIDER SHALL (I) KEEP IN FULL FORCE AND EFFECT
AND MAINTAIN AT ITS SOLE COST AND EXPENSE INSURANCE OF THE KINDS AND AT THE
LIMITS SPECIFIED IN SCHEDULE 15.1 AND (II) ENSURE THAT ITS POLICIES COMPLY WITH
SUCH OTHER REQUIREMENTS AS SET FORTH IN THIS SECTION 15.1.  ALL INSURANCE MUST
BE ISSUED BY ONE OR MORE INSURANCE CARRIERS, LICENSED TO DO BUSINESS IN THE
STATE IN WHICH WORK IS TO BE PERFORMED, AND THAT HAVE AN A.M. BEST RATING OF A,
VII OR BETTER.


 


(B)           ENDORSEMENTS.  PROVIDER’S INSURANCE POLICIES AS REQUIRED HEREIN
SHALL NAME IDEARC, ITS AFFILIATES AND THE IDEARC PERSONNEL AS ADDITIONAL
INSUREDS OR CERTIFICATE HOLDERS (AS APPLICABLE) FOR ANY AND ALL LIABILITY
ARISING AT ANY TIME IN CONNECTION WITH PROVIDER’S PERFORMANCE UNDER THE
AGREEMENT.  ALL INSURANCE AFFORDED TO IDEARC UNDER THIS SECTION 15.1 SHALL BE
PRIMARY INSURANCE AND ANY OTHER VALID INSURANCE EXISTING FOR IDEARC’S BENEFIT
SHALL BE EXCESS OF SUCH PRIMARY INSURANCE.  PROVIDER SHALL OBTAIN SUCH
ENDORSEMENTS TO ITS POLICY OR POLICIES OF INSURANCE AS ARE NECESSARY TO CAUSE
THE POLICY OR POLICIES TO COMPLY WITH THE REQUIREMENTS HEREIN.


 


(C)           CERTIFICATES.  PRIOR TO PROVIDER PROVIDING ANY SERVICES, AND UPON
THE RENEWAL DATE OF EACH POLICY, PROVIDER SHALL PROVIDE IDEARC WITH CERTIFICATES
OF INSURANCE EVIDENCING COMPLIANCE WITH THIS SECTION 15.1 (INCLUDING EVIDENCE OF
RENEWAL OF INSURANCE) SIGNED BY AUTHORIZED REPRESENTATIVES OF THE RESPECTIVE
CARRIERS FOR EACH CONTRACT YEAR.  EACH CERTIFICATE OF INSURANCE SHALL INCLUDE A
STATEMENT THAT THE ISSUING COMPANY SHALL NOT CANCEL, NONRENEW, REDUCE OR
OTHERWISE CHANGE THE INSURANCE AFFORDED UNDER THE ABOVE POLICIES UNLESS 30 DAYS’
PRIOR WRITTEN NOTICE OF SUCH CANCELLATION, NONRENEWAL, REDUCTION OR CHANGE IS
PROVIDED TO IDEARC.


 


(D)           NO IMPLIED LIMITATION.  THE OBLIGATION OF PROVIDER TO PROVIDE THE
INSURANCE SPECIFIED HEREIN SHALL NOT LIMIT OR EXPAND (BUT FOR THE OBLIGATION TO
PROVIDE SUCH COVERAGE) IN ANY WAY ANY OBLIGATION OR LIABILITY OF PROVIDER
PROVIDED ELSEWHERE IN THE AGREEMENT.  THE RIGHTS OF IDEARC TO INSURANCE COVERAGE
UNDER POLICIES ISSUED TO OR FOR THE BENEFIT OF ONE OR MORE OF THEM INDEPENDENT
OF THE AGREEMENT SHALL NOT BE LIMITED BY THE AGREEMENT.


 


(E)           OTHER TYPES AND LIMITS OF INSURANCE.  IDEARC RESERVES THE RIGHT TO
REQUIRE ADDITIONAL TYPES AND LIMITS OF INSURANCE, TO THE EXTENT SUCH COVERAGE IS
NORMALLY

 

68

--------------------------------------------------------------------------------


 


MAINTAINED BY OTHER SUPPLIERS ENGAGED IN PERFORMING SERVICES SIMILAR TO THE
SERVICES AND IS AVAILABLE TO PROVIDER AT MINIMAL INCREMENTAL EXPENSE.


 


(F)            INSURANCE SUBROGATION.  WITH RESPECT TO INSURANCE COVERAGE TO BE
PROVIDED BY PROVIDER PURSUANT TO THIS SECTION 15.1, THE APPLICABLE INSURANCE
POLICIES SHALL PROVIDE THAT THE INSURANCE COMPANIES WAIVE ALL RIGHTS OF
SUBROGATION AGAINST PROVIDER, IDEARC, AND EACH OF THEIR RESPECTIVE SUBSIDIARIES,
AFFILIATES, OFFICERS, DIRECTORS, AND EMPLOYEES.

 

15.2.        Risk of Loss.  Each Party shall be responsible for risk of loss of,
and damage to, any equipment, software, facilities, or other materials in its
possession or under its control.

 


ARTICLE XVI


INDEMNIFICATION

 

16.1.        Indemnity by Provider.  Provider shall indemnify, defend and hold
harmless Idearc and its Affiliates and their respective officers, directors,
employees, agents, representatives, successors and assigns from and against any
and all Losses due to third-party claims arising or resulting from any of the
following:

 


(A)           THE WILLFUL MISCONDUCT OR NEGLIGENCE OF PROVIDER OR ANY PROVIDER
PERSONNEL THAT CAUSES:


 

(I)            THE DAMAGE, LOSS OR DESTRUCTION OF ANY REAL OR TANGIBLE PERSONAL
PROPERTY; OR

 

(II)           THE DEATH OR BODILY INJURY OF ANY EMPLOYEE, AGENT, CUSTOMER,
BUSINESS INVITEE, BUSINESS VISITOR OR OTHER INDIVIDUAL;

 


(B)           PROVIDER’S BREACH OF ANY OF ITS REPRESENTATION AND WARRANTIES SET
FORTH IN SECTION 11.2;


 


(C)           THE BREACH BY PROVIDER (OR ANY PROVIDER SUBCONTRACTOR) OF ITS
OBLIGATIONS WITH RESPECT TO IDEARC DATA OR IDEARC CONFIDENTIAL INFORMATION UNDER
ARTICLE XII;


 


(D)           THE BREACH OF ANY OBLIGATIONS TO BE PERFORMED ON OR AFTER THE
FIRST TOWER COMMENCEMENT DATE BY PROVIDER (OR ANY PROVIDER SUBCONTRACTOR) UNDER
ANY OF THE THIRD-PARTY SOFTWARE LICENSES, EQUIPMENT LEASES OR THIRD-PARTY
CONTRACTS WITH RESPECT TO WHICH (1) IDEARC REMAINS A PARTY AND (2) PROVIDER HAS
FINANCIAL RESPONSIBILITY OR OPERATIONAL RESPONSIBILITY PURSUANT TO THE AGREEMENT
FOR SO LONG AS PROVIDER RETAINS FINANCIAL RESPONSIBILITY OR OPERATIONAL
RESPONSIBILITY FOR SUCH LICENSES, LEASES, OR CONTRACTS;


 


(E)           THE BREACH BY PROVIDER (OR ANY PROVIDER SUBCONTRACTOR) OF ANY OF
ITS OBLIGATIONS UNDER ANY OF THE THIRD-PARTY SOFTWARE LICENSES, EQUIPMENT LEASES
OR THIRD-PARTY CONTRACTS TO WHICH PROVIDER, ITS AFFILIATES OR ITS SUBCONTRACTORS
ARE A PARTY AND

 

69

--------------------------------------------------------------------------------


 


USED BY PROVIDER OR ITS SUBCONTRACTORS TO PROVIDE THE SERVICES (INCLUDING THOSE
LICENSES, LEASES AND CONTRACTS ASSIGNED BY IDEARC TO PROVIDER);


 


(F)            TAXES, TOGETHER WITH INTEREST AND PENALTIES, ASSESSED OR IMPOSED
AGAINST IDEARC OR ANY MEMBER OF THE IDEARC GROUP FOR WHICH PROVIDER HAS
FINANCIAL RESPONSIBILITY PURSUANT TO SECTION 10.12;


 


(G)           ANY FAILURE BY PROVIDER OR ANY PROVIDER SUBCONTRACTOR TO COMPLY
WITH LAWS FOR WHICH IT HAS RESPONSIBILITY PURSUANT TO SECTION 9.11;


 


(H)           A PROVIDER AFFILIATE OR SUBCONTRACTOR ASSERTING RIGHTS UNDER THE
AGREEMENT (OTHER THAN A CLAIM FOR INDEMNIFICATION BY A PROVIDER AFFILIATE
PURSUANT TO SECTION 16.2 OR 16.3); OR


 


(I)            ANY ASPECT OF THE EMPLOYMENT OF PROVIDER PERSONNEL OR THE
TERMINATION OF SUCH EMPLOYMENT, INCLUDING CLAIMS RELATING TO (I) PAYMENT OR
FAILURE TO PAY ANY SALARY, WAGES OR OTHER COMPENSATION DUE AND OWING TO ANY
PROVIDER PERSONNEL, (II) PAYMENT OR FAILURE TO PAY ANY PENSION OR OTHER BENEFITS
OF ANY PROVIDER PERSONNEL, (III) LIABILITY FOR ANY SOCIAL SECURITY OR OTHER
EMPLOYMENT TAXES, WORKERS’ COMPENSATION CLAIMS AND PREMIUM PAYMENTS, AND
CONTRIBUTIONS APPLICABLE TO THE WAGES AND SALARIES OF SUCH PROVIDER PERSONNEL,
AND (IV) WRONGFUL DISCHARGE, CLAIMS FOR BREACH OF EXPRESS OR IMPLIED EMPLOYMENT
CONTRACT AND CLAIMS THAT IDEARC OR A MEMBER OF THE IDEARC GROUP IS AN EMPLOYER,
CO-EMPLOYER OR JOINT EMPLOYER OF ANY PROVIDER PERSONNEL.


 

16.2.        Indemnity by Idearc.  Idearc shall indemnify, defend and hold
harmless Provider and its Affiliates and their respective officers, directors,
employees, agents, representatives, successors and assigns, from and against any
Losses due to third-party claims arising or resulting from any of the following:

 


(A)           THE DAMAGE, LOSS OR DESTRUCTION OF ANY REAL OR TANGIBLE PERSONAL
PROPERTY CAUSED BY THE NEGLIGENCE OR WILLFUL MISCONDUCT OF IDEARC OR ANY IDEARC
PERSONNEL;


 


(B)           THE DEATH OR BODILY INJURY OF ANY EMPLOYEE, AGENT, CUSTOMER,
BUSINESS INVITEE, BUSINESS VISITOR OR OTHER INDIVIDUAL CAUSED BY THE NEGLIGENCE
OR WILLFUL MISCONDUCT OF IDEARC;


 


(C)           THE BREACH OF ANY OBLIGATIONS TO BE PERFORMED PRIOR TO THE FIRST
TOWER COMMENCEMENT DATE BY IDEARC UNDER ANY OF THE THIRD-PARTY SOFTWARE
LICENSES, EQUIPMENT LEASES OR THIRD-PARTY CONTRACTS ASSIGNED TO PROVIDER OR FOR
WHICH PROVIDER HAS FINANCIAL RESPONSIBILITY OR OPERATIONAL RESPONSIBILITY
PURSUANT TO THE AGREEMENT (OTHER THAN OBLIGATIONS WITH RESPECT TO WHICH PROVIDER
HAS AGREED TO INDEMNIFY IDEARC PURSUANT TO SECTION 16.1(D) OR (E));


 


(D)           IDEARC’S BREACH OF ITS OBLIGATIONS WITH RESPECT TO PROVIDER
CONFIDENTIAL INFORMATION UNDER ARTICLE XII;

 

70

--------------------------------------------------------------------------------


 


(E)           TAXES, TOGETHER WITH INTEREST AND PENALTIES, ASSESSED OR IMPOSED
AGAINST PROVIDER FOR WHICH IDEARC HAS RESPONSIBILITY PURSUANT TO SECTION 10.12;


 


(F)            ANY FAILURE BY IDEARC TO COMPLY WITH LAWS FOR WHICH IT HAS
RESPONSIBILITY PURSUANT TO SECTION 9.11; OR


 


(G)           ANY CLAIM ASSERTING RIGHTS UNDER THIS AGREEMENT, OTHER THAN AS SET
FORTH IN SECTION 16.1 OR 16.3, INITIATED BY A MEMBER OF THE IDEARC GROUP (OTHER
THAN IDEARC) THAT USES OR RECEIVES SERVICES THROUGH IDEARC BY VIRTUE OF THIS
AGREEMENT (CONSISTENT WITH THE PARTIES’ INTENTION THAT ONLY IDEARC WILL BE
PERMITTED TO ENFORCE RIGHTS UNDER THIS AGREEMENT AGAINST PROVIDER).


 


16.3.        INFRINGEMENT.


 


(A)           PROVIDER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS IDEARC AND ITS
AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
REPRESENTATIVES, SUCCESSORS AND ASSIGNS FROM AND AGAINST ANY AND ALL LOSSES AND
THREATENED LOSSES ARISING FROM CLAIMS BY THIRD PARTIES THAT THE PUBLISHING
PRODUCT, MATERIALS OR EQUIPMENT PROVIDED OR USED BY OR ON BEHALF OF PROVIDER
PURSUANT TO THE AGREEMENT OR THE PROVISION OF SERVICES BY OR ON BEHALF OF
PROVIDER OR THE PERFORMANCE OF PROVIDER’S OTHER OBLIGATIONS PURSUANT TO THE
AGREEMENT, (I) INFRINGES ANY INTELLECTUAL PROPERTY RIGHTS, INCLUDING PATENTS AND
COPYRIGHTS, OF ANY THIRD PARTY, OR (II) CONSTITUTES MISAPPROPRIATION OR UNLAWFUL
DISCLOSURE OR USE OF A THIRD PARTY’S TRADE SECRETS.


 


(B)           IDEARC SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS PROVIDER, ANY
PROVIDER AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
REPRESENTATIVES, SUCCESSORS AND ASSIGNS FROM AND AGAINST ANY AND ALL LOSSES AND
THREATENED LOSSES ARISING FROM CLAIMS BY THIRD PARTIES THAT ANY EQUIPMENT OR
MATERIALS PROVIDED BY IDEARC FOR PROVIDER’S USE IN PROVIDING SERVICES (OTHER
THAN ANY EQUIPMENT OR MATERIALS ASSIGNED TO PROVIDER BY IDEARC) OR IDEARC’S
PERFORMANCE OF ITS OBLIGATIONS PURSUANT TO THE AGREEMENT (I) INFRINGES ANY
INTELLECTUAL PROPERTY RIGHTS, INCLUDING PATENTS AND COPYRIGHTS, OF ANY THIRD
PARTY, OR (II) CONSTITUTES MISAPPROPRIATION OR UNLAWFUL DISCLOSURE OR USE OF A
THIRD PARTY’S TRADE SECRETS.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE AGREEMENT, NEITHER
PARTY WILL HAVE ANY LIABILITY OR OBLIGATION TO THE OTHER PARTY, SUCH OTHER
PARTY’S AFFILIATES OR ANY OTHER ENTITY OR INDIVIDUAL UNDER PARAGRAPH (A) OR
(B) ABOVE TO THE EXTENT BASED UPON ANY OF THE INFRINGEMENT EXCEPTIONS.


 


(D)           THIRD PARTY EQUIPMENT AND MATERIALS INDEMNIFICATION.


 

(I)            IN ADDITION, WITH RESPECT TO THIRD PARTY EQUIPMENT AND THIRD
PARTY MATERIALS PROVIDED BY OR ON BEHALF OF PROVIDER PURSUANT TO THE AGREEMENT,
PROVIDER COVENANTS THAT IT SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN
AND PROVIDE INTELLECTUAL PROPERTY INDEMNIFICATION FOR IDEARC FROM THE SUPPLIERS
OF SUCH EQUIPMENT OR MATERIALS.  UNLESS OTHERWISE APPROVED IN ADVANCE

 

71

--------------------------------------------------------------------------------


 

BY IDEARC, SUCH INDEMNIFICATION SHALL BE (I) COMPARABLE TO THE INTELLECTUAL
PROPERTY INDEMNIFICATION PROVIDED BY PROVIDER TO IDEARC UNDER THE AGREEMENT, OR
(II) THE INDEMNIFICATION(S) CUSTOMARILY OR REASONABLY AVAILABLE IN THE INDUSTRY
FOR THE SAME OR SUBSTANTIALLY SIMILAR TYPES OF PRODUCTS.

 

(II)           IN ADDITION, WITH RESPECT TO THIRD PARTY EQUIPMENT AND THIRD
PARTY MATERIALS PROVIDED BY OR ON BEHALF OF IDEARC PURSUANT TO THE AGREEMENT AND
OBTAINED OR LICENSED BY IDEARC PRIOR TO THE EFFECTIVE DATE, IDEARC COVENANTS
THAT IT WILL, AT PROVIDER’S REQUEST, ENFORCE SUCH INTELLECTUAL PROPERTY
INDEMNIFICATION RIGHTS AS IT HAS WITH RESPECT TO SUCH EQUIPMENT OR THIRD PARTY
MATERIALS FROM THE SUPPLIER OF SUCH EQUIPMENT OR MATERIALS FOR ITSELF AND ON
BEHALF OF PROVIDER.  WITH RESPECT TO THIRD PARTY EQUIPMENT OR THIRD PARTY
MATERIALS PROVIDED BY OR ON BEHALF OF IDEARC PURSUANT TO THE AGREEMENT AND
OBTAINED OR LICENSED BY IDEARC FOLLOWING THE EFFECTIVE DATE, IDEARC COVENANTS
THAT IT WILL UNDERTAKE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN AND PROVIDE
INTELLECTUAL PROPERTY INDEMNIFICATION FOR PROVIDER FROM THE SUPPLIER OF SUCH
THIRD PARTY EQUIPMENT OR THIRD PARTY MATERIALS THAT IS (1) COMPARABLE TO THE
INTELLECTUAL PROPERTY INDEMNIFICATION PROVIDED BY IDEARC TO PROVIDER UNDER THE
AGREEMENT, OR (2) THE INDEMNIFICATION(S) CUSTOMARILY OR REASONABLY AVAILABLE IN
THE INDUSTRY FOR THE SAME OR SUBSTANTIALLY SIMILAR TYPES OF PRODUCTS.

 


(E)           IF (1) ANY ITEM SUPPLIED BY PROVIDER THAT IS SUBJECT TO THE
INDEMNITY IN SECTION 16.3(A), OR ANY ITEM SUPPLIED BY IDEARC THAT IS SUBJECT TO
THE INDEMNITY IN SECTION 16.3(B) (EACH THE “PROVIDING PARTY” WITH RESPECT TO THE
ITEMS IT HAS SUPPLIED) IS FOUND, OR IN THE PROVIDING PARTY’S REASONABLE JUDGMENT
IS LIKELY TO BE FOUND, TO INFRINGE UPON THE INTELLECTUAL PROPERTY RIGHTS OF ANY
THIRD PARTY IN ANY COUNTRY IN WHICH SERVICES ARE TO BE PROVIDED OR RECEIVED
UNDER THE AGREEMENT, OR (2) THE CONTINUED USE OF SUCH ITEMS IS ENJOINED, THEN
THE PROVIDING PARTY SHALL, IN ADDITION TO DEFENDING, INDEMNIFYING AND HOLDING
HARMLESS THE OTHER PARTY (THE “RECEIVING PARTY”) AS PROVIDED IN SECTIONS
16.3(A) AND 16.3(B) AND IN ADDITION TO THE OTHER RIGHTS THE RECEIVING PARTY MAY
HAVE UNDER THE AGREEMENT, PROMPTLY AND AT ITS OWN COST AND EXPENSE (AND WHERE
IDEARC IS THE RECEIVING PARTY, IN SUCH A MANNER AS TO MINIMIZE ANY DISRUPTION TO
THE BUSINESS AND OPERATIONS OF IDEARC AND MEMBERS OF THE IDEARC GROUP) DO THE
FOLLOWING:


 

(I)            OBTAIN FOR THE RECEIVING PARTY THE RIGHT TO CONTINUE USING SUCH
ITEM, INCLUDING, AS APPLICABLE, THE PROCUREMENT OF A LICENSE (INCLUDING A
BACKLICENSE) FOR UNLICENSED OR UNDER-LICENSED SOFTWARE, AN UPGRADE OR
MAINTENANCE;

 

(II)           IF THE ACTION IN CLAUSE (I) CANNOT BE ACCOMPLISHED WITH
COMMERCIALLY REASONABLE EFFORTS, MODIFY THE ITEMS IN QUESTION SO THAT IT IS NO
LONGER INFRINGING, PROVIDED THAT SUCH MODIFICATION DOES NOT MATERIALLY DEGRADE
THE PERFORMANCE OR QUALITY OF THE SERVICES (OR WHERE IDEARC IS THE

 

72

--------------------------------------------------------------------------------


 

RECEIVING PARTY, MATERIALLY ADVERSELY AFFECT THE INTENDED USE OF SUCH ITEM BY
IDEARC AS CONTEMPLATED BY THE AGREEMENT); OR

 

(III)          IF THE ACTIONS IN CLAUSES (I) AND (II) ABOVE CANNOT BE
ACCOMPLISHED WITH COMMERCIALLY REASONABLE EFFORTS, REPLACE SUCH ITEMS WITH A
NON-INFRINGING FUNCTIONAL EQUIVALENT REASONABLY ACCEPTABLE TO THE RECEIVING
PARTY, PROVIDED THAT SUCH REPLACEMENT DOES NOT MATERIALLY DEGRADE THE
PERFORMANCE OR QUALITY OF THE SERVICES (OR WHERE IDEARC IS THE RECEIVING PARTY,
MATERIALLY ADVERSELY AFFECT THE INTENDED USE OF SUCH ITEM BY IDEARC AS
CONTEMPLATED BY THE AGREEMENT);

 

provided, however, that in the case where Idearc is the Receiving Party, Idearc
may in its sole discretion elect to accept degraded or diminished Services from
Provider in lieu of receiving the benefit of the actions required by the clauses
(i), (ii) and (iii) above.

 

If Idearc accepts degraded or diminished Services in lieu of receiving the
benefit of the actions in clauses (i), (ii) and (iii) above, and if Provider
fails to meet the Service Levels or its other obligations under the Agreement,
then such failure shall be excused if and to the extent such failure is
attributable to the degraded or diminished Services elected to be accepted by
Idearc if (1) Provider notifies, with specificity and in writing, Idearc prior
to its final decision that Provider is not likely to be able, using Commercially
Reasonable Efforts, to meet such specified Service Level or other obligation
under such circumstances; (2) Provider uses Commercially Reasonable Efforts to
identify and consider reasonable alternatives available to address and avoid the
impending performance failure; and (3) Provider uses Commercially Reasonable
Efforts to meet such Service Level or other obligation notwithstanding Idearc’s
election to accept the degraded or diminished Services.  If, after using
Commercially Reasonable Efforts, options (i), (ii) and (iii) are not feasible
(or if Idearc so elects), the Providing Party shall remove the infringing items
from the Services and equitably adjust the Charges to adequately reflect such
removal.  The Parties shall also agree on a work-around (implemented at the
Providing Party’s expense) designed to minimize the financial and operational
effects of such removal.

 

16.4.        Indemnification Procedures.  With respect to third-party claims
subject to indemnification under the Agreement, the following procedures shall
apply:

 


(A)           NOTICE.  PROMPTLY AFTER RECEIPT BY ANY ENTITY OR INDIVIDUAL
ENTITLED TO INDEMNIFICATION (UNDER SECTIONS 16.1 THROUGH 16.3 OR ANY OTHER
PROVISIONS OF THE AGREEMENT) OF NOTICE OF THE COMMENCEMENT OR THREATENED
COMMENCEMENT OF ANY CIVIL, CRIMINAL, ADMINISTRATIVE, OR INVESTIGATIVE ACTION OR
PROCEEDING INVOLVING A CLAIM IN RESPECT OF WHICH THE INDEMNITEE WILL SEEK
INDEMNIFICATION HEREUNDER, THE INDEMNITEE SHALL NOTIFY THE INDEMNITOR OF SUCH
CLAIM.  NO DELAY OR FAILURE TO SO NOTIFY AN INDEMNITOR SHALL RELIEVE IT OF ITS
OBLIGATIONS UNDER THE AGREEMENT EXCEPT TO THE EXTENT THAT SUCH INDEMNITOR HAS
SUFFERED ACTUAL PREJUDICE BY SUCH DELAY OR FAILURE.  WITHIN 15 DAYS FOLLOWING
RECEIPT OF NOTICE FROM THE INDEMNITEE RELATING

 

73

--------------------------------------------------------------------------------


 


TO ANY CLAIM, BUT NO LATER THAN FIVE DAYS BEFORE THE DATE ON WHICH ANY RESPONSE
TO A COMPLAINT OR SUMMONS IS DUE, THE INDEMNITOR SHALL NOTIFY THE INDEMNITEE
THAT THE INDEMNITOR SHALL ASSUME CONTROL OF THE DEFENSE AND SETTLEMENT OF SUCH
CLAIM (A “NOTICE OF ASSUMPTION”).


 


(B)           PROCEDURE FOLLOWING NOTICE OF ASSUMPTION.  IF THE INDEMNITOR
DELIVERS A NOTICE OF ASSUMPTION WITHIN THE REQUIRED NOTICE PERIOD, THE
INDEMNITOR SHALL ASSUME CONTROL (SUBJECT TO INDEMNITEE’S RIGHT TO PARTICIPATE AT
ITS OWN EXPENSE) OVER THE DEFENSE AND SETTLEMENT OF THE CLAIM AND DILIGENTLY
DEFEND THE CLAIM; PROVIDED, HOWEVER, THAT (I) THE INDEMNITOR SHALL KEEP THE
INDEMNITEE FULLY APPRISED AS TO THE STATUS OF THE DEFENSE, AND (II) THE
INDEMNITOR SHALL OBTAIN THE PRIOR WRITTEN APPROVAL OF THE INDEMNITEE BEFORE
ENTERING INTO ANY SETTLEMENT OF SUCH CLAIM ASSERTING ANY LIABILITY AGAINST THE
INDEMNITEE, IMPOSING ANY OBLIGATIONS OR RESTRICTIONS ON THE INDEMNITEE, CEASING
TO DEFEND AGAINST SUCH CLAIM OR OTHERWISE ADVERSELY IMPACTING THE INDEMNITEE. 
THE INDEMNITOR SHALL NOT BE LIABLE FOR ANY LEGAL FEES OR EXPENSES INCURRED BY
THE INDEMNITEE FOLLOWING THE DELIVERY OF A NOTICE OF ASSUMPTION; PROVIDED,
HOWEVER, THAT (I) THE INDEMNITEE SHALL BE ENTITLED TO EMPLOY COUNSEL AT ITS OWN
EXPENSE TO PARTICIPATE IN THE HANDLING OF THE CLAIM, AND (II) THE INDEMNITOR
SHALL PAY THE FEES AND EXPENSES ASSOCIATED WITH SUCH COUNSEL IF, IN THE
REASONABLE JUDGMENT OF THE INDEMNITEE, BASED ON AN OPINION OF COUNSEL, THERE IS
A CONFLICT OF INTEREST WITH RESPECT TO SUCH CLAIM OR IF THE INDEMNITOR HAS
REQUESTED THE ASSISTANCE OF THE INDEMNITEE IN THE DEFENSE OF THE CLAIM OR THE
INDEMNITOR HAS FAILED TO DEFEND THE CLAIM DILIGENTLY.  THE INDEMNITOR SHALL NOT
BE OBLIGATED TO INDEMNIFY THE INDEMNITEE FOR ANY AMOUNT PAID OR PAYABLE BY SUCH
INDEMNITEE IN THE SETTLEMENT OF ANY CLAIM IF (X) THE INDEMNITOR HAS DELIVERED A
TIMELY NOTICE OF ASSUMPTION AND SUCH AMOUNT WAS AGREED TO WITHOUT THE WRITTEN
CONSENT OF THE INDEMNITOR, (Y) THE INDEMNITEE HAS NOT PROVIDED THE INDEMNITOR
WITH NOTICE OF SUCH CLAIM AND A REASONABLE OPPORTUNITY TO RESPOND THERETO, OR
(Z) THE TIME PERIOD WITHIN WHICH TO DELIVER A NOTICE OF ASSUMPTION HAS NOT YET
EXPIRED.


 


(C)           PROCEDURE WHERE NO NOTICE OF ASSUMPTION IS DELIVERED.  IF THE
INDEMNITOR DOES NOT DELIVER A NOTICE OF ASSUMPTION RELATING TO ANY CLAIM WITHIN
THE REQUIRED NOTICE PERIOD, THE INDEMNITEE SHALL HAVE THE RIGHT TO DEFEND THE
CLAIM IN SUCH MANNER AS IT MAY DEEM APPROPRIATE.  THE INDEMNITOR SHALL PROMPTLY
REIMBURSE THE INDEMNITEE FOR ALL REASONABLE COSTS AND EXPENSES INCURRED BY
INDEMNITEE, INCLUDING ATTORNEYS’ FEES, IN CONNECTION THEREWITH TO THE EXTENT IT
IS A CLAIM FOR WHICH THE INDEMNITOR IS OBLIGATED TO INDEMNIFY UNDER THE
AGREEMENT.


 

16.5.        Subrogation.  Except as may otherwise be provided in Article XV, if
an indemnitor is obligated to indemnify an indemnitee pursuant to any provision
of the Agreement, the indemnitor shall, upon payment of such indemnity in full,
be subrogated to all rights of the indemnitee with respect to the claims to
which such indemnification relates.

 

74

--------------------------------------------------------------------------------


 


ARTICLE XVII


LIMITATION OF LIABILITY

 

17.1.        General Intent.  Subject to the specific provisions and limitations
of this Article XVII, it is the intent of the Parties that each Party shall be
liable to the other Party for any actual damages incurred by the non-breaching
Party as a result of the breaching Party’s failure to perform its obligations in
the manner required by the Agreement.

 


17.2.        LIMITATION OF LIABILITY.


 


(A)           CONSEQUENTIAL DAMAGES.  EXCEPT AS PROVIDED IN SECTION 17.2(C),
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY UNDER OR IN CONNECTION WITH THE
AGREEMENT FOR INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL, EXEMPLARY OR
PUNITIVE DAMAGES, INCLUDING LOST PROFITS, REGARDLESS OF THE FORM OF THE ACTION
OR THE THEORY OF RECOVERY, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, WHETHER BASED UPON AN ACTION OR CLAIM IN CONTRACT,
TORT, WARRANTY, NEGLIGENCE, INTENDED CONDUCT OR OTHERWISE (INCLUDING ANY ACTION
OR CLAIM ARISING FROM THE ACTS OR OMISSIONS, NEGLIGENT OR OTHERWISE, OF THE
LIABLE PARTY).


 


(B)           DIRECT DAMAGES.  EXCEPT AS PROVIDED IN SECTION 17.2(C), THE TOTAL
AGGREGATE LIABILITY OF EITHER PARTY (FOR ANY AND ALL CLAIMS), FOR DIRECT DAMAGES
UNDER OR IN CONNECTION WITH THE AGREEMENT, REGARDLESS OF THE FORM OF THE ACTION
OR THE THEORY OF RECOVERY, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, WHETHER BASED UPON AN ACTION OR CLAIM IN CONTRACT,
TORT, WARRANTY, NEGLIGENCE, INTENDED CONDUCT OR OTHERWISE (INCLUDING ANY ACTION
OR CLAIM ARISING FROM THE ACTS OR OMISSIONS, NEGLIGENT OR OTHERWISE, OF THE
LIABLE PARTY), SHALL NOT EXCEED AN AMOUNT EQUAL TO THE TOTAL CHARGES PAYABLE TO
PROVIDER DURING THE EIGHTEEN (18) MONTH PERIOD IMMEDIATELY PRECEDING THE MOST
RECENT EVENT GIVING RISE TO SUCH LIABILITY UNDER THE RELEVANT STATEMENT OF WORK
WHICH GIVES RISE TO SUCH LIABILITY (OR, IF SUCH EVENT OCCURS WITHIN THE FIRST 18
MONTHS OF THE TERM, AN AMOUNT EQUAL TO $15,000,000).


 


(C)           EXCEPTIONS TO EXCLUSIONS AND LIMITATIONS OF LIABILITY.  THE
EXCLUSIONS AND LIMITATIONS OF LIABILITY SET FORTH IN SECTION 17.2(A) AND
SECTION 17(B), RESPECTIVELY, SHALL NOT APPLY WITH RESPECT TO (I) LOSSES
RESULTING FROM ANY ACTS OR OMISSIONS OF A PARTY CONSTITUTING FRAUD, WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE; (II) INDEMNIFICATION OBLIGATIONS OF A PARTY
PURSUANT TO SECTION 16.1, 16.2 OR 16.3; (III) ANY ABANDONMENT BY PROVIDER OF THE
AGREEMENT; OR (IV) LOSSES RESULTING FROM

 

75

--------------------------------------------------------------------------------


 


ANY BREACH OF A PARTY’S OBLIGATIONS UNDER SECTIONS 12.1, 12.2 AND 12.3 OR
ARTICLE XIII.


 


(D)           ITEMS NOT CONSIDERED DAMAGES.  THE FOLLOWING SHALL NOT BE
CONSIDERED DAMAGES SUBJECT TO, AND SHALL NOT BE COUNTED TOWARD, THE LIABILITY
EXCLUSIONS OR LIMITATIONS SPECIFIED IN SECTION 17.2(A) AND SECTION 17.2(B),
RESPECTIVELY:  (I) PERFORMANCE CREDITS ASSESSED AGAINST PROVIDER PURSUANT TO THE
AGREEMENT; (II) INVOICED CHARGES THAT IDEARC IS NOT OBLIGATED TO PAY UNDER THE
AGREEMENT BECAUSE SUCH AMOUNTS ARE ATTRIBUTABLE TO BILLING ERRORS OR FOR
SERVICES NOT PROVIDED IN ACCORDANCE WITH THE AGREEMENT; (III) AMOUNTS PAID BY
IDEARC BUT SUBSEQUENTLY RECOVERED FROM PROVIDER DUE EITHER TO INCORRECT CHARGES
BY PROVIDER OR FOR SERVICES NOT PROVIDED IN ACCORDANCE WITH THE AGREEMENT; OR
(IV) INVOICED CHARGES AND OTHER AMOUNTS THAT ARE DUE AND OWING TO PROVIDER FOR
SERVICES PROVIDED UNDER THE AGREEMENT.


 


(E)           ACKNOWLEDGED DIRECT DAMAGES.  WITHOUT LIMITING THE GENERALITY OF
THE PROVISIONS OF THIS ARTICLE XVII, THE FOLLOWING SHALL BE CONSIDERED A
NON-EXCLUSIVE LIST OF DIRECT DAMAGES AND NEITHER PARTY SHALL ASSERT THAT THEY
CONSTITUTE INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES OR LOST
PROFITS TO THE EXTENT THEY RESULT DIRECTLY FROM EITHER PARTY’S BREACH OF ITS
OBLIGATIONS UNDER THE AGREEMENT:


 

(I)            COSTS AND EXPENSES INCURRED FOR RECONSTRUCTING OR RELOADING ANY
LOST, STOLEN OR DAMAGED IDEARC DATA;

 

(II)           COSTS AND EXPENSES INCURRED FOR IMPLEMENTING AND PERFORMING A
WORK-AROUND IN RESPECT OF A FAILURE TO PROVIDE THE SERVICES OR ANY PART THEREOF
IN ACCORDANCE WITH THE AGREEMENT;

 

(III)          COSTS AND EXPENSES INCURRED FOR REPLACING LOST, STOLEN OR DAMAGED
EQUIPMENT, SOFTWARE OR MATERIALS;

 

(IV)          COVER DAMAGES, INCLUDING THE COSTS AND EXPENSES INCURRED TO
PROCURE REPLACEMENT OR CORRECTED SERVICES FROM AN ALTERNATE SOURCE TO PROVIDE
THE SERVICES OR CORRECTED SERVICES USING A PARTY’S OWN INTERNAL RESOURCES, TO
THE EXTENT IN EXCESS OF PROVIDER’S APPLICABLE CHARGES UNDER THE AGREEMENT;

 

(V)           OVERTIME, STRAIGHT TIME AND RELATED EXPENSES INCURRED BY IDEARC,
INCLUDING OVERHEAD ALLOCATIONS FOR EMPLOYEES, WAGES AND SALARIES OF ADDITIONAL
EMPLOYEES, TRAVEL EXPENSES, OVERTIME EXPENSES, TELECOMMUNICATION CHARGES AND
SIMILAR CHARGES, DUE TO PROVIDER’S FAILURE TO PROVIDE ALL OR A PORTION OF THE
SERVICES, INCURRED IN CONNECTION WITH PARAGRAPHS (I) THROUGH (IV) ABOVE;

 

(VI)          LOSSES OF AN AFFILIATE THAT WOULD BE DIRECT DAMAGES IF THEY HAD
INSTEAD BEEN SUFFERED BY IDEARC OR PROVIDER;

 

76

--------------------------------------------------------------------------------


 

(VII)                         FINES, PENALTIES, INTEREST OR OTHER MONETARY
REMEDIES IMPOSED BY A GOVERNMENTAL OR REGULATORY BODY (INCLUDING SELF-REGULATORY
BODY) AS A RESULT OF A FAILURE BY A PARTY TO COMPLY WITH REQUIREMENTS THAT ARE
SUCH PARTY’S OBLIGATION TO PAY UNDER SECTIONS 16.1(G) OR 16.2(F); AND

 

(VIII)                      PERFORMANCE CREDITS OR MILESTONE CREDITS ASSESSED
AGAINST PROVIDER UNDER THE AGREEMENT; AND

 

(IX)                              SUBJECT TO THE LIMITATIONS SET FORTH IN
ARTICLE IV OF SCHEDULE 5.1, THE INDEPENDENT DAMAGES FROM PROVIDER-CAUSED
PUBLISHING ERRORS OR PRINT ANOMALIES (AS DEFINED IN SCHEDULE 5.1).

 


(F)                                  INDEMNIFIABLE LOSSES.  THE PARTIES
ACKNOWLEDGE THAT LOSSES PAYABLE BY A PARTY TO A THIRD PARTY THAT ARE THE SUBJECT
OF INDEMNIFICATION UNDER THE AGREEMENT SHALL BE CONSIDERED DIRECT DAMAGES UNDER
THE AGREEMENT.

 


ARTICLE XVIII
TERMINATION

 


18.1.                      TERMINATION FOR CAUSE.

 


(A)                                IDEARC MAY, BY GIVING WRITTEN NOTICE TO
PROVIDER IDENTIFYING THE BASIS FOR SUCH NOTICE, TERMINATE THE AGREEMENT WITH
RESPECT TO ALL OR ANY PART OF THE SERVICES, AS OF THE DATE SPECIFIED IN THE
NOTICE OF TERMINATION, IF:


 

(I)                                   PROVIDER FAILS TO COMPLETE ALL TRANSITION
MILESTONES BY THE APPLICABLE TOWER COMMENCEMENT DATE AND SUCH FAILURE IS NOT
OTHERWISE EXCUSED PURSUANT TO SECTIONS 4.9 OR 5.7;

 

(II)                                PROVIDER COMMITS A MATERIAL BREACH OF THE
AGREEMENT, WHICH BREACH IS NOT CURED WITHIN 30 DAYS AFTER RECEIPT FROM IDEARC OF
WRITTEN NOTICE OF THE BREACH SPECIFYING IN REASONABLE DETAIL THE NATURE OF THE
BREACH;

 

(III)                             PROVIDER COMMITS A MATERIAL BREACH OF THE
AGREEMENT THAT IS NOT CAPABLE OF BEING CURED WITHIN 30 DAYS;

 

(IV)                            PROVIDER COMMITS NUMEROUS BREACHES OF THE
AGREEMENT OF WHICH PROVIDER HAS RECEIVED WRITTEN NOTICE FROM IDEARC THAT
COLLECTIVELY CONSTITUTE A MATERIAL BREACH OF THE AGREEMENT;

 

(V)                               PROVIDER INCURS PERFORMANCE CREDITS, PRINT
ANOMALY CREDITS AND PUBLISHED ERROR CREDITS IN AN AGGREGATE AMOUNT EQUAL TO THE
ANNUAL AT-RISK AMOUNT FOR ANY CONTRACT YEAR;

 

(VI)                            PROVIDER COMMITS A MATERIAL BREACH OF ITS
OBLIGATIONS RELATING TO THE ESTABLISHMENT, MAINTENANCE OR COMPLIANCE WITH ANY
AGREED-UPON DATA SECURITY SAFEGUARDS RELATING TO IDEARC CONFIDENTIAL
INFORMATION;

 

77

--------------------------------------------------------------------------------


 

(VII)                         PROVIDER COMMITS A MATERIAL BREACH OF ITS
OBLIGATIONS UNDER SECTION 12.3;

 

(VIII)                      PROVIDER EXPERIENCES A REDUCTION IN ITS LONG-TERM
CREDIT RATING BELOW BBB, AS RATED BY STANDARD & POOR’S OR BAA AS RATED BY
MOODY’S INVESTOR SERVICES OR EXPERIENCES ANY OTHER EVENT OR SERIES OF EVENTS
THAT MAY REASONABLY EVIDENCE A SIGNIFICANT DEGRADATION IN PROVIDER’S LONG-TERM
FINANCIAL CONDITION; OR

 

(IX)                              PROVIDER FAILS TO IMPLEMENT THE DISASTER
RECOVERY AND BUSINESS CONTINUITY PLAN WITHIN THE APPLICABLE TIME PERIOD IN
ACCORDANCE WITH SECTION 4.8(B) AND THE APPLICABLE TRANSACTION DOCUMENT(S); OR,
IN THE ABSENCE OF A FORCE MAJEURE EVENT AS DEFINED IN SECTION 20.1, THE SERVICES
ARE NOT REINSTATED WITHIN THE SPECIFIED TIME PERIOD FOLLOWING IMPLEMENTATION OF
THE DISASTER RECOVERY AND BUSINESS CONTINUITY PLAN.

 


(B)                               PROVIDER SHALL NOT BE ENTITLED TO ANY
TERMINATION FEES IN CONNECTION WITH A TERMINATION PURSUANT TO THIS SECTION 18.1.


 

18.2.                      Termination for Nonpayment.  If Idearc fails to pay
undisputed Charges owed to Provider when due under the Agreement aggregating
more than an amount equal to one month of Charges, then Provider may terminate
the Agreement after giving Idearc written notice pursuant to Section 21.5
specifically identifying that such notice is given under this Section 18.2 and
45 days to cure.  In the event that such Charges have not been paid 30 days
after the date on which the initial notice was delivered to Idearc, Provider
shall issue a second notice in writing and addressed to Idearc’s Chief Financial
Officer.  Provider acknowledges and agrees that this Section 18.2 describes
Provider’s sole right of termination under the Agreement and Provider hereby
waives any other right it might otherwise have to terminate the Agreement.

 


18.3.                      TERMINATION FOR CONVENIENCE.


 


(A)                                IDEARC MAY TERMINATE THE AGREEMENT WITH
RESPECT TO ALL OR ANY PART OF THE SERVICES, FOR CONVENIENCE AND WITHOUT CAUSE AT
ANY TIME BY GIVING PROVIDER AT LEAST THREE MONTHS PRIOR WRITTEN NOTICE.


 


(B)                               IF A PURPORTED TERMINATION FOR CAUSE BY IDEARC
UNDER SECTION 18.1 IS DETERMINED BY A COMPETENT AUTHORITY NOT TO CONSTITUTE A
PROPER TERMINATION FOR CAUSE, THEN SUCH TERMINATION BY IDEARC SHALL BE DEEMED TO
CONSTITUTE A TERMINATION FOR CONVENIENCE UNDER THIS SECTION 18.3.

 

18.4.                      Termination Upon Provider Investment in or
Acquisition of Idearc Competitor.  Idearc may, by giving thirty (30) days
written notice to Provider identifying the basis for such notice, terminate the
Agreement with respect to any of the Services as of the date specified in the
notice of termination, if Provider or any of its Affiliates:

 

78

--------------------------------------------------------------------------------


 


(A)                                BECOMES THE BENEFICIAL OWNER OF A NUMBER OF
SHARES OF COMMON STOCK OF AN IDEARC COMPETITOR THAT REPRESENTS 10% OR MORE OF
THE AGGREGATE VOTING POWER OF THE OUTSTANDING SHARES OF COMMON STOCK OF SUCH
IDEARC COMPETITOR;


 


(B)                               CONSUMMATES ANY MERGER, CONSOLIDATION,
BUSINESS COMBINATION OR OTHER SIGNIFICANT OR STRATEGIC TRANSACTION (OR SERIES OF
RELATED TRANSACTIONS) WITH AN IDEARC COMPETITOR;


 


(C)                                ACQUIRES, BY PURCHASE, TRANSFER OR CONVEYANCE
IN ANY ONE TRANSACTION OR SERIES OF RELATED TRANSACTIONS, ASSETS OR EARNING
POWER AGGREGATING 10% OR MORE OF THE ASSETS OR EARNING POWER OF AN IDEARC
COMPETITOR; OR


 


(D)                               EXECUTES AND DELIVERS ANY AGREEMENT WITH AN
IDEARC COMPETITOR PROVIDING FOR THE CONSUMMATION OF ANY OF THE FOREGOING
TRANSACTIONS OR PUBLICLY ANNOUNCES THE EXECUTION AND DELIVERY OF ANY SUCH
AGREEMENT.


 

For the avoidance of doubt, the foregoing provisions of this Section 18.4 will
not apply merely to the execution, delivery or performance of a nonexclusive
alliance arrangement between Provider (or any of its Affiliates) and any Idearc
Competitor to jointly market products or services to customers; provided,
further, that the termination right available to Idearc shall lapse if Idearc
fails to exercise its right within 120 days after Idearc becomes aware of any
triggering event under this Section 18.4.  Provider shall not be entitled to any
Termination Fees in connection with a termination pursuant to this Section 18.4.

 

18.5.                      Termination Upon Provider Change of Control.  In the
event of a change in Control of Provider (or that portion of Provider providing
all or any material part of the Services under the Agreement) or, if Provider is
not the ultimate parent company, Provider’s ultimate parent company, where such
Control is acquired, directly or indirectly, in a single transaction or series
of related transactions, or all or substantially all of the assets of Provider
(or that portion of Provider providing all or any material part of the Services)
are acquired by any Entity that was not previously an Affiliate of Provider, or
Provider (or that portion of Provider providing all or any material part of the
Services) merges with another Entity and does not constitute the surviving
corporation of such merger, then at any time within 12 months after the last to
occur of such events, Idearc may terminate the Agreement with respect to all or
any part of the Services by giving Provider at least 90 days prior written
notice and designating a date upon which such termination shall be effective;
provided, however, that if such change in Control of Provider involves an Idearc
Competitor, Idearc may terminate the Agreement with respect to all or any part
of the Services by giving Provider at least 30 days prior written notice, and
Provider shall not permit such Idearc Competitor to have any access to Idearc
Data, Idearc Confidential Information or any other information about the Idearc
account, including discussions with Provider Personnel regarding specifics
relating to the Services.  Provider shall not be entitled to any Termination
Fees in connection with a termination pursuant to this Section 18.5.

 

79

--------------------------------------------------------------------------------


 

18.6.                      Termination Upon Idearc Change of Control.  In the
event of a change in Control of Idearc or Idearc’s ultimate parent company,
where such Control is acquired directly or indirectly, in a single transaction
or series of related transactions, or all or substantially all of the assets of
Idearc are acquired by any Entity that was not previously an Affiliate of
Idearc, or Idearc merges with another Entity and does not constitute the
surviving corporation of such merger, then at any time within 12 months after
the last to occur of such events, Idearc may terminate the Agreement with
respect to all or any part of the Services by giving Provider at least 30 days
prior written notice and designating a date upon which such termination shall be
effective.  Idearc shall pay the Termination Fee as set forth in Schedule 18.10
for a termination in accordance with this Section 18.6.

 

18.7.                      Termination for Change in Law.  If (i) any one or
more changes in Law under Section 9.11 or (ii) any one or more changes in Law
that result in the imposition of any Services Taxes that are the responsibility
of Idearc under Section 10.12, in each case which would not have been borne by
Idearc had Idearc performed the Services itself, result in a cumulative increase
of 10% or more in the aggregate of the average monthly Charges and the amount of
Idearc’s retained responsibility for Service Taxes under the Agreement from the
average monthly Charges and retained responsibility for Service Taxes in effect
as of the Effective Date, then, unless Provider elects to bear and be
responsible for such amounts in excess of such 10%, Idearc may, after giving 90
days’ written notice specifically identifying that such notice is given under
this Section 18.7, terminate the Agreement with respect to all or any part of
the affected Services.  Provider shall not be entitled to any Termination Fees
in connection with a termination pursuant to this Section 18.7.

 

18.8.                      Termination for Provider Insolvency.  If (i) Provider
becomes or is declared insolvent, or is unable to pay its debts as they become
due, (ii) Provider makes an assignment for the benefit of its creditors,
(iii) Provider files, publicly discloses or otherwise notifies Idearc of its
intention to file, a petition under any section or chapter of the United States
Bankruptcy Code, as amended from time to time (the “Bankruptcy Code”), or under
any similar law or statute, (iv) a petition is filed against Provider under any
such statute that is not dismissed within 90 days of it being filed,
(v) Provider is the subject of any bona fide proceedings related to liquidation,
insolvency or the appointment of a receiver or similar officer for all or a
substantial part of Provider’s assets, (vi) Provider enters into an agreement or
arrangement for the composition, extension, or readjustment of all or
substantially all of its obligations or any class of its obligations, or
(vii) Provider experiences an event analogous to any of the foregoing in any
jurisdiction in which any of its assets are situated, then Idearc may terminate
the Agreement as of a date specified in a termination notice.  Provider shall
not be entitled to any Termination Fees in connection with a termination
pursuant to this Section 18.8.

 


18.9.                      IDEARC RIGHTS UPON PROVIDER’S BANKRUPTCY.


 


(A)                                UPON THE OCCURRENCE OF ANY OF THE EVENTS
DESCRIBED IN SECTION 18.8, IN ADDITION TO THE OTHER RIGHTS AND REMEDIES SET
FORTH HEREIN, TO THE MAXIMUM EXTENT PERMITTED BY LAW, IDEARC SHALL HAVE THE
IMMEDIATE RIGHT TO RETAIN AND TAKE POSSESSION FOR SAFEKEEPING ALL IDEARC
CONFIDENTIAL INFORMATION, IDEARC-LICENSED THIRD-PARTY

 

80

--------------------------------------------------------------------------------


 


SOFTWARE, IDEARC-OWNED EQUIPMENT, IDEARC MATERIALS, IDEARC-OWNED PUBLISHING
PRODUCT, AND ALL OTHER SOFTWARE, EQUIPMENT, SYSTEMS OR MATERIALS TO WHICH IDEARC
IS OR WOULD BE ENTITLED UPON THE EXPIRATION OR TERMINATION OF THE AGREEMENT. 
PROVIDER SHALL COOPERATE FULLY WITH IDEARC AND ASSIST IDEARC IN IDENTIFYING AND
TAKING POSSESSION OF THE ITEMS LISTED IN THE PRECEDING SENTENCE.  IDEARC SHALL
HAVE THE RIGHT TO HOLD SUCH IDEARC CONFIDENTIAL INFORMATION, SOFTWARE,
EQUIPMENT, SYSTEMS OR MATERIALS UNTIL SUCH TIME AS THE TRUSTEE OR RECEIVER IN
BANKRUPTCY OR OTHER APPROPRIATE COURT OFFICER CAN PROVIDE ADEQUATE ASSURANCES
AND EVIDENCE TO IDEARC THAT THEY WILL BE PROTECTED FROM SALE, RELEASE,
INSPECTION, PUBLICATION, OR INCLUSION IN ANY PUBLICLY ACCESSIBLE RECORD,
DOCUMENT, MATERIAL OR FILING.  PROVIDER AND IDEARC AGREE THAT WITHOUT THIS
MATERIAL PROVISION, IDEARC WOULD NOT HAVE ENTERED INTO THE AGREEMENT OR PROVIDED
ANY RIGHT TO THE POSSESSION OR USE OF IDEARC CONFIDENTIAL INFORMATION, SOFTWARE,
EQUIPMENT, SYSTEMS OR MATERIALS COVERED BY THE AGREEMENT.


 


(B)                               NOTWITHSTANDING ANY OTHER PROVISION OF THE
AGREEMENT TO THE CONTRARY, IF PROVIDER BECOMES A DEBTOR UNDER THE BANKRUPTCY
CODE AND REJECTS THE AGREEMENT PURSUANT TO SECTION 365 OF THE BANKRUPTCY CODE (A
“BANKRUPTCY REJECTION”), (I) ANY AND ALL OF THE LICENSEE AND SUBLICENSEE RIGHTS
OF IDEARC ARISING UNDER OR OTHERWISE SET FORTH IN THE AGREEMENT, INCLUDING THE
RIGHTS OF IDEARC UNDER ARTICLE XIII, SHALL BE DEEMED FULLY RETAINED BY AND
VESTED IN IDEARC AS PROTECTED INTELLECTUAL PROPERTY RIGHTS UNDER
SECTION 365(N)(1)(B) OF THE BANKRUPTCY CODE AND FURTHER SHALL BE DEEMED TO EXIST
IMMEDIATELY BEFORE THE COMMENCEMENT OF THE BANKRUPTCY CASE IN WHICH PROVIDER IS
THE DEBTOR; (II) IDEARC SHALL HAVE ALL OF THE RIGHTS AFFORDED TO NON-DEBTOR
LICENSEES AND SUBLICENSEES UNDER SECTION 365(N) OF THE BANKRUPTCY CODE; AND
(III) TO THE EXTENT ANY RIGHTS OF IDEARC OR THE MEMBERS OF THE IDEARC GROUP
UNDER THE AGREEMENT THAT ARISE AFTER THE TERMINATION OR EXPIRATION OF THE
AGREEMENT ARE DETERMINED BY A BANKRUPTCY COURT TO NOT BE “INTELLECTUAL PROPERTY
RIGHTS” FOR PURPOSES OF SECTION 365(N), ALL OF SUCH RIGHTS SHALL REMAIN VESTED
IN AND FULLY RETAINED BY IDEARC AFTER ANY BANKRUPTCY REJECTION AS THOUGH THE
AGREEMENT WERE TERMINATED OR EXPIRED.  IDEARC SHALL UNDER NO CIRCUMSTANCES BE
REQUIRED TO TERMINATE THE AGREEMENT AFTER A BANKRUPTCY REJECTION TO ENJOY OR
ACQUIRE ANY OF ITS RIGHTS UNDER THE AGREEMENT, INCLUDING ANY OF THE RIGHTS OF
IDEARC UNDER ARTICLE XIII.


 

18.10.                Termination Fee.  If Idearc terminates the Agreement with
respect to all or any portion of the Services pursuant to Section 18.3
[Termination for Convenience] or 18.6 [Termination Upon Idearc Change of
Control] then upon the completion of Provider’s provision of all Termination
Assistance Services in accordance with the Agreement, Idearc shall pay Provider
the applicable termination fee as set forth on Table A of Schedule 18.10 (the
“Termination Fee”); provided, however that such amounts will be discounted by
50% in the event of a termination pursuant to Section 18.6.

 

In addition, in the event of termination of this Agreement for any reason prior
to December 31, 2014 (the expiration of the initial Term), Idearc shall pay
those amounts set forth on Table B of Schedule 18.10 for the applicable date of
termination.

 

81

--------------------------------------------------------------------------------


 

18.11.                Partial Terminations .  If Idearc terminates the Agreement
with respect to any part of the Services, the Charges and Termination Fees
payable under the Agreement shall be equitably reduced to reflect such partial
termination.  Any such impact on the pricing caused by the partial termination
shall be mutually discussed and agreed upon by Idearc and Provider.

 

18.12.                Equitable Remedies.  Provider acknowledges that, if it
breaches (or attempts or threatens to breach) its obligation to provide
Termination Assistance Services pursuant to the Agreement, its obligation
regarding continued performance in accordance with Section 19.2, its obligations
regarding the confidentiality of Idearc Confidential Information in accordance
with Article XII, or its obligation to provide access to computers or files
containing Idearc Data in accordance with Article XII, Idearc shall be
irreparably harmed for which monetary damages would be difficult/impossible to
ascertain or an inadequate remedy and that Idearc, therefore, shall be entitled,
in addition to any other rights and remedies it may have at law or in equity, to
seek injunctive relief enjoining and restraining Provider from doing or
continuing to do any such act and any other violations or threatened violations
of such obligations.

 


18.13.                TERMINATION ASSISTANCE.

 


(A)                                COMMENCEMENT; DURATION; RECIPIENTS. 
COMMENCING (I) AT LEAST SIX MONTHS PRIOR TO THE EXPIRATION OF THE AGREEMENT (OR
ON SUCH EARLIER DATE AS IDEARC MAY REQUEST) OR (II) UPON DELIVERY OF ANY NOTICE
OF TERMINATION OF THE AGREEMENT WITH RESPECT TO ALL OR ANY PART OF THE SERVICES,
AND, IN EACH CASE, CONTINUING FOR UP TO 12 MONTHS FOLLOWING THE EFFECTIVE DATE
OF SUCH EXPIRATION OR TERMINATION, PROVIDER SHALL PROVIDE IDEARC WITH THE
TERMINATION ASSISTANCE SERVICES DESCRIBED IN THIS SECTION 18.13 AND SCHEDULE
18.13 (THE “TERMINATION ASSISTANCE SCHEDULE”).  AT IDEARC’S REQUEST, PROVIDER
ALSO SHALL PROVIDE TERMINATION ASSISTANCE SERVICES DIRECTLY TO AN IDEARC GROUP
MEMBER, ANY OTHER ENTITY OR INDIVIDUAL RECEIVING SERVICES UNDER THE AGREEMENT,
OR AN ENTITY OR INDIVIDUAL ACQUIRING CONTROL OF AN IDEARC GROUP MEMBER. 
PROVIDER SHALL PROVIDE TERMINATION ASSISTANCE REGARDLESS OF THE REASON FOR THE
EXPIRATION OR TERMINATION; PROVIDED, HOWEVER, THAT IF ANY TRANSACTION DOCUMENT
HAS BEEN TERMINATED BY PROVIDER PURSUANT TO SECTION 18.2, THEN IDEARC SHALL PAY
PROVIDER (X) ALL UNDISPUTED AMOUNTS THEN DUE AND PAYABLE AND (Y) MONTHLY, IN
ADVANCE, FOR TERMINATION ASSISTANCE SERVICES.


 


(B)                               PERFORMANCE.  PROVIDER SHALL PROVIDE ALL
TERMINATION ASSISTANCE SERVICES SUBJECT TO AND IN ACCORDANCE WITH THE
AGREEMENT.  PROVIDER SHALL PERFORM THE TERMINATION ASSISTANCE SERVICES WITH AT
LEAST THE SAME DEGREE OF ACCURACY, QUALITY, COMPLETENESS, TIMELINESS,
RESPONSIVENESS AND RESOURCE EFFICIENCY AS IT PROVIDED AND WAS REQUIRED TO
PROVIDE THE SAME OR SIMILAR SERVICES DURING THE TERM.  PROVIDER SHALL TAKE SUCH
ACTION SUCH THAT THE QUALITY AND LEVEL OF PERFORMANCE OF THE SERVICES PROVIDED
BY PROVIDER CONCURRENTLY WITH ITS PROVISION OF TERMINATION ASSISTANCE SERVICES
OR FOLLOWING PROVIDER’S RECEIPT OF A NOTICE OF TERMINATION OR NON-RENEWAL SHALL
CONTINUE TO MEET OR EXCEED THE SERVICE LEVELS AND SHALL NOT BE DEGRADED OR
DEFICIENT IN ANY RESPECT.  TO THE EXTENT PROVIDER REMAINS RESPONSIBLE FOR THE
PROVISION OF SERVICES UNDER AN ENTIRE TRANSACTION DOCUMENT DURING THE

 

82

--------------------------------------------------------------------------------


 


TERMINATION ASSISTANCE PERIOD, SERVICE LEVELS AND RELATED PERFORMANCE CREDITS
ASSOCIATED WITH THE SERVICES PROVIDER IS THEN PROVIDING WILL STILL APPLY TO SUCH
TRANSACTION DOCUMENT DURING THE TERMINATION ASSISTANCE PERIOD.  FURTHER. THE
PROVISIONS RELATING TO PRINT ANOMALY CREDITS AND PUBLISHED ERROR CREDITS AS SET
FORTH IN SCHEDULE 5.1 WILL CONTINUE TO APPLY WITH RESPECT TO PROVIDER’S
PERFORMANCE OF THE SERVICES DURING THE TERMINATION ASSISTANCE PERIOD.


 


(C)                                PAYMENT.  EXCEPT AS PROVIDED ABOVE, IDEARC
SHALL PAY PROVIDER THE RATES AND CHARGES SPECIFIED IN THE AGREEMENT FOR THE
ADDITIONAL PROVIDER PERSONNEL OR RESOURCES REQUIRED TO PERFORM SUCH TERMINATION
ASSISTANCE SERVICES.  TO THE EXTENT RATES AND CHARGES FOR SUCH PERSONNEL OR
RESOURCES ARE NOT SPECIFIED IN THE AGREEMENT, IDEARC SHALL PAY PROVIDER A
NEGOTIATED FEE, WHICH SHALL NOT EXCEED PROVIDER’S THEN-CURRENT COMMERCIAL RATES
AS REDUCED BY THE SAME DISCOUNT FROM SUCH RATES AS REFLECTED IN THE CHARGES IN
EFFECT IMMEDIATELY PRIOR TO EXPIRATION OR TERMINATION OF THE AGREEMENT.  TO THE
EXTENT THE TERMINATION ASSISTANCE SERVICES REQUESTED BY IDEARC CAN BE PROVIDED
BY PROVIDER USING PERSONNEL AND RESOURCES ALREADY ASSIGNED TO IDEARC, THERE WILL
BE NO ADDITIONAL CHARGE TO IDEARC FOR SUCH SERVICES.  IDEARC MAY TEMPORARILY OR
PERMANENTLY ADJUST THE WORK TO BE PERFORMED BY PROVIDER, THE SCHEDULES
ASSOCIATED THEREWITH OR THE SERVICE LEVELS TO PERMIT THE PERFORMANCE OF
TERMINATION ASSISTANCE SERVICES BY PERSONNEL OR RESOURCES ALREADY ASSIGNED TO
IDEARC.


 


(D)                               MITIGATION.  PROVIDER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO MITIGATE THE COST OF TERMINATION AND THE TERMINATION
ASSISTANCE SERVICES, INCLUDING BY USING COMMERCIALLY REASONABLE EFFORTS TO:


 

(I)                                   AS PROMPTLY AS PRACTICABLE, BUT IN NO
EVENT EARLIER THAN IDEARC’S EXERCISE, OR EXECUTION OF A WRITTEN WAIVER, OF ITS
RIGHTS TO HIRE PROVIDER PERSONNEL AS CONTEMPLATED IN THE TERMINATION ASSISTANCE
SCHEDULE, REDEPLOY PERSONNEL USED TO PROVIDE THE SERVICES;

 

(II)                                TERMINATE CONTRACTORS IN ACCORDANCE WITH THE
TERMS OF THEIR CONTRACTS IN SUCH A MANNER TO AVOID OR TO MINIMIZE ANY LIABILITY
TO PAY COMPENSATION FOR EARLY TERMINATION; AND

 

(III)                             REDEPLOY ANY EQUIPMENT USED TO PROVIDE THE
SERVICES THAT IS NOT ACQUIRED BY IDEARC.

 


(E)                                RESOURCES.  PROVIDER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO ENSURE THAT, AT ALL TIMES DURING THE TERM, ON 30 DAYS’
PRIOR NOTICE, PROVIDER IS ABLE TO DEPLOY ALL NECESSARY RESOURCES TO ASSIST
IDEARC WITH A COMPLETE DISENGAGEMENT IN ACCORDANCE WITH THE AGREEMENT AND THE
TERMINATION ASSISTANCE SCHEDULE.


 

18.14.                Extension of Services.  At Idearc’s election upon 90 days’
prior written notice, Provider shall provide to Idearc any or all of the
Services being performed by Provider prior to the date of expiration or
termination of the Agreement for up to 15 months following such date.  To the
extent Idearc requests such Services, Idearc shall pay Provider the Charges

 

83

--------------------------------------------------------------------------------


 

specified in the Schedule 10.1 that Idearc would have been obligated to pay
Provider for such Services if the Agreement had not yet expired or been
terminated; provided, however, that to the extent such Services are provided
following the initial expiration date of the then-current Term, the Charges
shall be increased annually by 3.5% over the Charges (and associated rates)
effective for the immediately previous year.  To the extent that Idearc requests
a portion (but not all) of the Services included in a particular Charge, the
amount to be paid by Idearc shall be equitably adjusted in proportion to the
portion of the Services included in the applicable Charge that Provider will not
be providing or performing.

 

18.15.                Termination Assistance to Designees.  If Idearc designates
one or more alternative suppliers to assume Provider’s role in connection with
any expiration or termination of the Agreement with respect to all or any part
of the Services, then Provider shall provide such Termination Assistance
Services to such alternative suppliers, and such alternative suppliers may
exercise, on behalf of Idearc, the rights afforded to Idearc under the Agreement
relating to Termination Assistance Services.  If Idearc appoints a third-party
designee to assume Idearc’s role in relation to any or all of the Termination
Assistance Services, Provider shall provide Termination Assistance Services to
such designee.

 


ARTICLE XIX
DISPUTE RESOLUTION

 

19.1.                      Informal Dispute Resolution.  Prior to the initiation
of formal dispute resolution procedures with respect to any dispute, other than
a dispute arising out of the breach of a Party’s obligations under Article XII
or subject to Section 18.12, the Parties shall first attempt to resolve such
dispute informally, as follows:

 


(A)                                INITIAL EFFORT.  THE IDEARC PROGRAM MANAGER
AND THE PROVIDER PROJECT EXECUTIVE SHALL ATTEMPT IN GOOD FAITH TO RESOLVE ALL
DISPUTES (OTHER THAN THOSE ARISING OUT OF A BREACH OF A PARTY’S OBLIGATIONS
UNDER ARTICLE XII OR SUBJECT TO SECTION 18.12).  IF THE IDEARC PROGRAM MANAGER
AND THE PROVIDER PROJECT EXECUTIVE ARE UNABLE TO RESOLVE A DISPUTE IN AN AMOUNT
OF TIME THAT EITHER PARTY DEEMS REASONABLE UNDER THE CIRCUMSTANCES, SUCH PARTY
MAY REFER THE DISPUTE FOR RESOLUTION TO THE SENIOR CORPORATE EXECUTIVES
SPECIFIED IN PARAGRAPH (B) BELOW UPON NOTICE TO THE OTHER PARTY.


 


(B)                               ESCALATION.  WITHIN FIVE BUSINESS DAYS OF A
NOTICE UNDER PARAGRAPH (A) ABOVE REFERRING A DISPUTE FOR RESOLUTION BY SENIOR
CORPORATE EXECUTIVES, THE IDEARC PROGRAM MANAGER AND THE PROVIDER PROJECT
EXECUTIVE WILL EACH PREPARE AND PROVIDE TO A PROVIDER VICE PRESIDENT AND THE
IDEARC EXECUTIVE TO WHOM THE IDEARC PROGRAM MANAGER WILL REPORT, RESPECTIVELY,
SUMMARIES OF THE RELEVANT INFORMATION AND BACKGROUND OF THE DISPUTE, ALONG WITH
ANY APPROPRIATE SUPPORTING DOCUMENTATION, FOR THEIR REVIEW.  THE DESIGNATED
SENIOR CORPORATE EXECUTIVES WILL CONFER AS OFTEN AS THEY DEEM REASONABLY
NECESSARY TO GATHER AND FURNISH TO THE OTHER ALL INFORMATION WITH RESPECT TO THE
MATTER IN ISSUE WHICH THE PARTIES BELIEVE TO BE APPROPRIATE AND GERMANE IN
CONNECTION WITH ITS RESOLUTION.  THE DESIGNATED

 

84

--------------------------------------------------------------------------------


 


SENIOR CORPORATE EXECUTIVES SHALL DISCUSS THE PROBLEM AND NEGOTIATE IN GOOD
FAITH IN AN EFFORT TO RESOLVE THE DISPUTE WITHOUT THE NECESSITY OF ANY FORMAL
PROCEEDING.  THE SPECIFIC FORMAT FOR THE DISCUSSIONS WILL BE LEFT TO THE
DISCRETION OF THE DESIGNATED SENIOR CORPORATE EXECUTIVES, BUT MAY INCLUDE THE
PREPARATION OF AGREED-UPON STATEMENTS OF FACT OR WRITTEN STATEMENTS OF POSITION.


 


(C)                                NON-BINDING MEDIATION.  IF JOINTLY ELECTED BY
THE SENIOR CORPORATE EXECUTIVES, THE PARTIES MAY REFER THE DISPUTE TO
NON-BINDING MEDIATION.  THE PARTIES SHALL MUTUALLY AGREE UPON A NEUTRAL
MEDIATOR, THE LOCATION OF MEDIATION, AND THE ATTENDANT PROCEDURES OF THE
MEDIATION.


 


(D)                               PROVISION OF INFORMATION.  DURING THE COURSE
OF NEGOTIATIONS UNDER PARAGRAPH (A), (B) OR (C) ABOVE, ALL COMMERCIALLY
REASONABLE REQUESTS MADE BY ONE PARTY TO ANOTHER FOR NON-PRIVILEGED INFORMATION,
REASONABLY RELATED TO THE DISPUTE, WILL BE HONORED IN ORDER THAT EACH OF THE
PARTIES MAY BE FULLY ADVISED OF THE OTHER’S POSITION.


 


(E)                                PREREQUISITE TO FORMAL PROCEEDINGS.  FORMAL
PROCEEDINGS FOR THE RESOLUTION OF A DISPUTE MAY NOT BE COMMENCED UNTIL THE
EARLIER OF (I) THE DESIGNATED SENIOR CORPORATE EXECUTIVES UNDER PARAGRAPH
(B) ABOVE CONCLUDING IN GOOD FAITH THAT AMICABLE RESOLUTION THROUGH CONTINUED
NEGOTIATION OF THE MATTER DOES NOT APPEAR LIKELY; (II) 90 DAYS AFTER THE NOTICE
UNDER PARAGRAPH (A) ABOVE REFERRING THE DISPUTE TO DESIGNATED SENIOR CORPORATE
EXECUTIVES; OR (III) THE MEDIATION REFERENCED IN PARAGRAPH (C) HAS NEITHER
COMMENCED NOR BEEN RESOLVED WITHIN 60 DAYS FOLLOWING REFUSAL BY THE PARTIES. 
THE TIME PERIODS SPECIFIED IN THIS SECTION 19.1 SHALL NOT BE CONSTRUED TO
PREVENT A PARTY FROM INSTITUTING, AND A PARTY IS AUTHORIZED TO INSTITUTE, FORMAL
PROCEEDINGS EARLIER TO (A) AVOID THE EXPIRATION OF ANY APPLICABLE LIMITATIONS
PERIOD, (B) PRESERVE A SUPERIOR POSITION WITH RESPECT TO OTHER CREDITORS,
(C) SEEK IMMEDIATE INJUNCTIVE RELIEF TO AVOID IRREPARABLE HARM, OR (D) ADDRESS A
CLAIM ARISING OUT OF THE BREACH OF A PARTY’S OBLIGATIONS UNDER ARTICLE XII OR A
DISPUTE SUBJECT TO SECTION 18.12.  THE PARTY FILING A PLEADING SEEKING IMMEDIATE
INJUNCTIVE RELIEF, WHICH IS NOT AWARDED IN SUBSTANTIAL PART, SHALL PAY ALL
REASONABLE COSTS AND ATTORNEYS’ FEES OF THE OTHER PARTY IN CONNECTION WITH SUCH
PLEADING.


 


(F)                                  USE OF PROPOSALS AND INFORMATION. 
PROPOSALS AND INFORMATION EXCHANGED DURING THE INFORMAL PROCEEDINGS DESCRIBED IN
THIS SECTION 19.1 SHALL BE PRIVILEGED, CONFIDENTIAL AND WITHOUT PREJUDICE TO A
PARTY’S LEGAL POSITION IN ANY FORMAL PROCEEDINGS.  ALL SUCH PROPOSALS AND
INFORMATION, AS WELL AS ANY CONDUCT DURING SUCH PROCEEDINGS, SHALL BE CONSIDERED
SETTLEMENT DISCUSSIONS AND PROPOSALS, AND SHALL BE INADMISSIBLE IN ANY
SUBSEQUENT PROCEEDINGS.


 


19.2.                      CONTINUED PERFORMANCE.

 


(A)                                GENERAL.  PROVIDER ACKNOWLEDGES THAT THE
TIMELY AND COMPLETE PERFORMANCE OF ITS OBLIGATIONS PURSUANT TO THE AGREEMENT IS
CRITICAL TO THE BUSINESS AND OPERATIONS OF IDEARC.  EACH PARTY AGREES THAT IT
SHALL, UNLESS OTHERWISE DIRECTED BY THE OTHER PARTY, CONTINUE PERFORMING ITS
OBLIGATIONS UNDER THE AGREEMENT WHILE ANY DISPUTE

 

85

--------------------------------------------------------------------------------


 


IS BEING RESOLVED.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, PENDING
RESOLUTION OF ANY DISPUTE, PROVIDER SHALL NOT DENY, WITHDRAW, OR SUSPEND
PROVIDER’S PROVISION OF THE SERVICES TO IDEARC UNDER THE AGREEMENT.  THIS
SECTION 19.2 SHALL NOT OPERATE OR BE CONSTRUED AS EXTENDING THE TERM OR
PROHIBITING OR DELAYING A PARTY’S EXERCISE OF ANY RIGHT IT MAY HAVE TO TERMINATE
THE AGREEMENT IN ACCORDANCE WITH ARTICLE XVIII.  FOR THE AVOIDANCE OF DOUBT,
PROVIDER SHALL NOT WITHHOLD ANY IDEARC DATA PENDING THE RESOLUTION OF ANY
DISPUTE.


 


(B)                               NON-INTERRUPTION OF SERVICE.  PROVIDER
ACKNOWLEDGES AND AGREES THAT ANY INTERRUPTION TO THE SERVICE WILL CAUSE
IRREPARABLE HARM TO IDEARC, IN WHICH CASE AN ADEQUATE REMEDY AT LAW WOULD NOT BE
AVAILABLE.  PROVIDER EXPRESSLY ACKNOWLEDGES AND AGREES THAT, PENDING RESOLUTION
OF ANY DISPUTE OR CONTROVERSY, IT SHALL NOT DENY, WITHDRAW, OR OTHERWISE
RESTRICT PROVIDER’S PROVISION OF THE SERVICES TO IDEARC UNDER THE AGREEMENT,
EXCEPT AS SPECIFICALLY AND EXPRESSLY AGREED IN WRITING BY IDEARC AND PROVIDER.


 


19.3.                      BINDING ARBITRATION.


 


(A)                                THE PARTIES AGREE TO THAT ANY CONTROVERSY,
CLAIM OR DISPUTE BASED UPON, ARISING OUT OF, OR RELATING TO THE AGREEMENT, OR
THE NEGOTIATION, VALIDITY, EXECUTION, INTERPRETATION OR PERFORMANCE OF THE
AGREEMENT (INCLUDING (I) ANY RIGHTS OR OBLIGATIONS OF THE PARTIES, AND (II) ANY
CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF, OR RELATED TO ANY
REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION WITH THE AGREEMENT OR AS AN
INDUCEMENT TO ENTER INTO THE AGREEMENT) SHALL BE RESOLVED BY BINDING
ARBITRATION.  SUCH BINDING ARBITRATION SHALL BE GOVERNED BY AND RESOLVED
EXCLUSIVELY IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
ITS PRINCIPLES OF CONFLICTS OF LAW WHICH WOULD REQUIRE OR PERMIT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.  SUBJECT TO THE MODIFICATIONS SET FORTH
HEREIN, ANY ARBITRATION SHALL BE ADMINISTERED BY THE DALLAS, TEXAS OFFICE OF THE
AMERICAN ARBITRATION ASSOCIATION (THE “AAA”) IN ACCORDANCE WITH ITS COMMERCIAL
ARBITRATION RULES IN EFFECT AT THE TIME THE ARBITRATION IS INITIATED (THE
“RULES”).


 


(B)                               THE ARBITRATIONS SHALL TAKE PLACE IN DALLAS,
TEXAS WITH A PANEL OF THREE ARBITRATORS.  EACH PARTY SHALL IN GOOD FAITH SELECT
ONE ARBITRATOR.  SUCH ARBITRATORS SHALL SELECT THE THIRD PANEL MEMBER, OR, IF
THEY SHOULD FAIL TO AGREE ON THE THIRD MEMBER, THE THIRD MEMBER SHALL BE
SELECTED BY THE AAA.  SUBJECT TO SECTION 19.3(E), THE ARBITRATION PANEL SHALL BE
EMPOWERED TO RENDER FULL AND COMPLETE RESOLUTION OF THE DISPUTE AND SHALL ASSESS
ALL REASONABLE ATTORNEYS’ FEES AND COSTS, INCLUDING THE COSTS OF THE ARBITRATION
AND THE ARBITRATORS’ COMPENSATION, AGAINST THE LOSING PARTY.  IN THE EVENT THE
ARBITRATION PANEL FINDS THAT ANY PARTY HAS ABUSED OR FAILED TO COMPLY WITH THE
APPLICABLE ARBITRATION OR DISCOVERY PROVISIONS IN THE AGREEMENT OR IN THE RULES,
SUBJECT TO SECTION 19.3(E) THE PANEL SHALL BE EMPOWERED TO RENDER ANY SANCTION
THAT WOULD OTHERWISE BE AVAILABLE UNDER THE FEDERAL RULES OF CIVIL PROCEDURE
INCLUDING, BUT NOT LIMITED TO, RENDITION OF AN AWARD FOR COMPLETE RELIEF
(INCLUDING ATTORNEYS’ FEES AND ALL ARBITRATION EXPENSES), IN FAVOR OF THE
NON-OFFENDING PARTY AND AGAINST THE OFFENDING PARTY.

 

86

--------------------------------------------------------------------------------



 


(C)                                  THE ARBITRATORS SHALL ISSUE A DECISION IN
WRITING, STATING REASONS THEREFOR, INCLUDING BOTH FINDINGS OF FACT AND
CONCLUSIONS OF LAW, AND MAY AWARD ANY REMEDY AVAILABLE AT LAW OR IN EQUITY
(CONSISTENT WITH THE TERMS OF THIS AGREEMENT).  THE ARBITRATOR SHALL HAVE NO
POWER TO AMEND OR SUPPLEMENT THIS AGREEMENT OR REINSTATE THIS AGREEMENT, TO
AWARD DAMAGES OTHER THAN AS PERMITTED BY THIS AGREEMENT, OR TO FAIL TO FOLLOW
APPLICABLE LAW.  ANY AWARD RENDERED BY THE ARBITRATOR(S) SHALL BE FINAL AND
BINDING ON THE PARTIES.  THE ARBITRATOR(S) SHALL BE EMPOWERED TO RECOMMEND THE
GRANTING OF INJUNCTIVE RELIEF TO WHICH THE PARTIES WILL AGREE TO BE BOUND UNTIL
A COURT OF COMPETENT JURISDICTION ENTERS AN ORDER ON THE SAME SUBJECT MATTER. 
THE PARTIES AGREE NOT TO CONTEST THE ENTRY AND ENFORCEMENT OF THE EQUITABLE
RELIEF RECOMMENDED BY THE ARBITRATOR(S) WHEN APPLIED FOR AT A COURT OF COMPETENT
JURISDICTION.  THE PARTIES AGREE THAT JUDGMENT UPON THE AWARD RENDERED BY THE
ARBITRATORS MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF IN ORDER TO
OBTAIN COMPLIANCE THEREWITH.


 


(D)                                 THE PARTIES AGREE THAT THE EXPEDITIOUS
CONCLUSION OF THE ARBITRATION IS CRITICAL TO ALL PARTIES AND THEY DIRECT, AND
AGREE THAT, THE ARBITRATION PANEL SHALL SO ALLOCATE TIME AND IMPOSE DEADLINES
THAT THE COMPLETE PROCEEDING FROM THE INITIAL DEMAND FOR ARBITRATION TO THE
DECISION OF THE PANEL SHALL BE COMPLETED WITHIN 180 CALENDAR DAYS.


 


(E)                                  UNLESS OTHERWISE AGREED TO BY THE PARTIES
IN WRITING OR ORDERED BY THE ARBITRATION PANEL, DISCOVERY SHALL BE CONDUCTED
PURSUANT TO THE FEDERAL RULES OF CIVIL PROCEDURE EXCEPT FOR THE FOLLOWING
LIMITATIONS:


 

(I)                                    THE NUMBER OF DEPOSITIONS CONCERNING ANY
SINGLE OR CONSOLIDATED ARBITRATION SHALL BE LIMITED TO FOUR DEPOSITIONS BY EACH
SIDE TO THE DISPUTE;

 

(II)                                 EACH DEPOSITION SHALL LAST NO MORE THAN
SEVEN HOURS AND MAY COMMENCE NO EARLIER THAN 9:00 A.M. AND CONTINUE NO LATER
THAN 5:00 P.M., AS MEASURED AT THE LOCATION OF THE DEPOSITION; AND

 

(III)                              THE PARTIES MAY EXCHANGE UP TO THREE SETS OF
REQUESTS FOR DOCUMENTS, BUT THE DOCUMENTS REQUESTED SHALL BE LIMITED SO AS NOT
TO EXCEED 1000 PAGES PER REQUEST UNLESS THE PARTIES AGREE IN WRITING TO INCREASE
THE LIMIT OR IF A GREATER PAGE LIMIT IS ORDERED BY THE PANEL.

 


(F)                                    OTHER THAN AS SET FORTH HEREIN, THE
ARBITRATION PANEL MAY NOT AWARD NON-MONETARY OR EQUITABLE RELIEF, PUNITIVE
DAMAGES OR ANY OTHER DAMAGES NOT MEASURED BY THE PREVAILING PARTY’S ACTUAL
DAMAGES.  THIS PARAGRAPH (F) WILL NOT PREVENT ANY PARTY FROM EXERCISING ITS
RIGHT TO PURSUE EQUITABLE REMEDIES IN ACCORDANCE WITH SECTION 19.1(E).  IF ANY
DISPUTE OR CLAIM BETWEEN THE PARTIES IS SUBJECT TO JUDICIAL PROCEEDINGS, EACH
PARTY EXPRESSLY WAIVES ANY RIGHT IT MIGHT HAVE TO DEMAND A JURY TRIAL IN SUCH
PROCEEDINGS.

 

19.4.                      Governing Law; Jurisdiction; Venue.  To the extent
that any claim or cause of action (whether in contract or tort) that may be
based upon, arise out of, or relate to the

 

87

--------------------------------------------------------------------------------


 

Agreement, or the negotiation, validity, execution, interpretation or
performance of the Agreement is not subject to the Section 19.3 above (a
“Non-Arbitration Claim”), it will be governed by and resolved exclusively in
accordance with the laws of the State of Texas, without regard to its principles
of conflicts of law which would require or permit the application of the laws of
another jurisdiction.  The Parties hereby irrevocably submit to the exclusive
jurisdiction of the state district and federal courts located in the State of
Texas, Dallas County, for purposes of any Non-Arbitration Claim, and each party
hereby irrevocably agrees that all Non-Arbitration Claims shall be heard and
determined exclusively in the state district and federal courts of the State of
Texas, Dallas County.  The Parties hereby irrevocably waive, to the fullest
extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute.  Each
of the Parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law.

 


ARTICLE XX
FORCE MAJEURE


 


20.1.                      FORCE MAJEURE.

 


(A)                                  GENERAL.  SUBJECT TO PARAGRAPH (D) BELOW,
NO PARTY SHALL BE LIABLE FOR ANY DEFAULT OR DELAY IN THE PERFORMANCE OF ANY OF
ITS OBLIGATIONS UNDER THE AGREEMENT IF AND TO THE EXTENT SUCH DEFAULT OR DELAY
IS CAUSED, DIRECTLY OR INDIRECTLY, BY (I) FIRE, FLOOD, EARTHQUAKE, ELEMENTS OF
NATURE OR ACTS OF GOD; (II) WARS (DECLARED AND UNDECLARED), ACTS OF TERRORISM,
SABOTAGE, RIOTS, CIVIL DISORDERS, REBELLIONS OR REVOLUTIONS; OR (III) ACTS OF
ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO ANY OF THE FOREGOING, AND PROVIDED
THAT SUCH DEFAULT OR DELAY CANNOT REASONABLY BE CIRCUMVENTED BY THE
NON-PERFORMING PARTY THROUGH THE USE OF COMMERCIALLY REASONABLE ALTERNATE
SOURCES, WORKAROUND PLANS OR OTHER COMMERCIALLY REASONABLE MEANS.  A STRIKE,
LOCKOUT OR LABOR DISPUTE INVOLVING A PARTY (OR, IN THE CASE OF PROVIDER, A
SUBCONTRACTOR) AND ITS OWN PERSONNEL SHALL NOT EXCUSE PROVIDER FROM ITS
OBLIGATIONS HEREUNDER.  IN ADDITION, THE REFUSAL OF PROVIDER OR PROVIDER
PERSONNEL TO ENTER A FACILITY THAT IS THE SUBJECT OF A LABOR DISPUTE SHALL
EXCUSE PROVIDER FROM ITS OBLIGATIONS HEREUNDER ONLY IF AND TO THE EXTENT SUCH
REFUSAL IS BASED UPON A REASONABLE FEAR OF HARM.


 


(B)                                 DURATION AND NOTIFICATION.  IN SUCH EVENT
THE NON-PERFORMING PARTY SHALL BE EXCUSED FROM FURTHER PERFORMANCE OR OBSERVANCE
OF THE OBLIGATIONS SO AFFECTED FOR AS LONG AS SUCH CIRCUMSTANCES PREVAIL AND
SUCH PARTY CONTINUES TO USE COMMERCIALLY REASONABLE EFFORTS TO RECOMMENCE
PERFORMANCE OR OBSERVANCE WHENEVER AND TO WHATEVER EXTENT POSSIBLE WITHOUT
DELAY.  ANY PARTY SO PREVENTED, HINDERED OR DELAYED IN ITS PERFORMANCE SHALL, AS
PROMPTLY AS PRACTICABLE UNDER THE CIRCUMSTANCES, NOTIFY THE PARTY TO WHOM
PERFORMANCE IS DUE IN PERSON OR BY TELEPHONE (TO BE CONFIRMED IN WRITING WITHIN
ONE DAY OF SUCH NOTICE) AND DESCRIBE AT A REASONABLE LEVEL OF DETAIL THE
CIRCUMSTANCES OF THE FORCE MAJEURE EVENT, THE

 

88

--------------------------------------------------------------------------------


 


STEPS BEING TAKEN TO ADDRESS SUCH FORCE MAJEURE EVENT, AND THE EXPECTED DURATION
OF SUCH FORCE MAJEURE EVENT.


 


(C)                                  SUBSTITUTE SERVICES; TERMINATION.  IF ANY
EVENT DESCRIBED IN PARAGRAPH (A) ABOVE SUBSTANTIALLY PREVENTS, HINDERS, OR
DELAYS THE PERFORMANCE BY PROVIDER OR ONE OF ITS SUBCONTRACTORS OF SERVICES
NECESSARY FOR THE PERFORMANCE OF CRITICAL IDEARC FUNCTIONS FOR MORE THAN 24
HOURS, IDEARC MAY PROCURE SUCH SERVICES FROM AN ALTERNATIVE SOURCE.  IDEARC
SHALL NOT BE LIABLE TO MAKE THE PAYMENT FOR THE SERVICES PROVIDER IS UNABLE TO
PROVIDE.  IF ANY EVENT DESCRIBED IN PARAGRAPH (A) ABOVE SUBSTANTIALLY PREVENTS,
HINDERS OR DELAYS THE PERFORMANCE BY PROVIDER OF CRITICAL IDEARC FUNCTIONS FOR
MORE THAN TWO DAYS, IDEARC, MAY TERMINATE THE AGREEMENT WITH RESPECT TO THE
SERVICES SO AFFECTED, INCLUDING, BUT NOT LIMITED TO, THE TRANSACTION DOCUMENT
RELATED TO SUCH SERVICES, WITHOUT PAYMENT OF TERMINATION FEES, AND THE CHARGES
PAYABLE HEREUNDER SHALL BE EQUITABLY REDUCED TO REFLECT SUCH TERMINATED
SERVICES.  IF ANY EVENT DESCRIBED IN PARAGRAPH (A) ABOVE SUBSTANTIALLY PREVENTS,
HINDERS OR DELAYS THE PERFORMANCE BY PROVIDER OF CRITICAL IDEARC FUNCTIONS FOR
MORE THAN 10 DAYS, IDEARC MAY TERMINATE THE AGREEMENT WITH RESPECT TO ALL OR ANY
PART OF THE SERVICES WITHOUT THE PAYMENT OF TERMINATION FEES, AND IF THE
AGREEMENT IS TERMINATED WITH RESPECT TO ONLY PART OF THE SERVICES, THE CHARGES
PAYABLE HEREUNDER SHALL BE EQUITABLY REDUCED.  PROVIDER’S RIGHT TO ADDITIONAL
PAYMENTS OR INCREASED USAGE CHARGES AS A RESULT OF ANY FORCE MAJEURE OCCURRENCE
AFFECTING PROVIDER’S ABILITY TO PERFORM SHALL OCCUR SOLELY PURSUANT TO
SECTION 9.10.


 


(D)                                 DISASTER RECOVERY AND BUSINESS CONTINUITY. 
IN ACCORDANCE WITH SECTION 4.8, UPON THE OCCURRENCE OF A FORCE MAJEURE EVENT,
PROVIDER SHALL IMPLEMENT PROMPTLY, AS APPROPRIATE, ITS DISASTER RECOVERY AND
BUSINESS CONTINUITY PLANS UNDER THE DISASTER RECOVERY AND BUSINESS CONTINUITY
PLAN.  THE OCCURRENCE OF A FORCE MAJEURE EVENT SHALL NOT RELIEVE PROVIDER OF ITS
OBLIGATION TO IMPLEMENT ITS DISASTER RECOVERY AND BUSINESS CONTINUITY PLANS AND
PROVIDE RELATED SERVICES, UNLESS PROVIDER’S PERFORMANCE UNDER SUCH DISASTER
RECOVERY AND BUSINESS CONTINUITY PLANS IS NOT POSSIBLE AS A RESULT OF THE SAME
FORCE MAJEURE EVENT AFFECTING MULTIPLE CONTINENTS.


 


(E)                                  PAYMENT OBLIGATION.  IF PROVIDER FAILS TO
PROVIDE SERVICES IN ACCORDANCE WITH THE AGREEMENT DUE TO THE OCCURRENCE OF A
FORCE MAJEURE EVENT, ALL AMOUNTS PAYABLE TO PROVIDER HEREUNDER SHALL BE
EQUITABLY ADJUSTED IN A MANNER SUCH THAT IDEARC IS NOT REQUIRED TO PAY ANY
AMOUNTS FOR SERVICES THAT IT IS NOT RECEIVING WHETHER FROM PROVIDER OR FROM AN
ALTERNATE SOURCE AT PROVIDER’S EXPENSE PURSUANT TO PARAGRAPH (C) ABOVE.


 


(F)                                    ALLOCATION OF RESOURCES.  WITHOUT
LIMITING PROVIDER’S OBLIGATIONS UNDER THE AGREEMENT, WHENEVER A FORCE MAJEURE
EVENT OR DISASTER CAUSES PROVIDER TO ALLOCATE LIMITED RESOURCES BETWEEN OR AMONG
PROVIDER’S CUSTOMERS AND AFFILIATES, IDEARC SHALL RECEIVE AT LEAST THE SAME
TREATMENT AS SIMILARLY SITUATED PROVIDER CUSTOMERS.

 

89

--------------------------------------------------------------------------------


 


ARTICLE XXI
GENERAL


 

21.1.                      Joint and Several Liability.  TCSL, a company
organized under the laws of the Republic of India with offices at TCS House,
Raveline Street, 21 DS Marg, Fort Mumbai, Mumbai - 400001, Maharashtra, India,
and TCS America, a New York Corporation with its headquarters located at 101
Park Avenue, New York, New York 10178, each hereby agrees to have joint and
several rights, liabilities and obligations of Provider arising out of or in
connection with this Agreement.  For clarity, the combined obligations and/or
liabilities of TCS America and TCSL shall not exceed the limits or limitations
contained in this Agreement.  Each of TCSL, TCS America and Idearc acknowledge
that Idearc would not have entered into the Agreement without TCSL’s acceptance
of this provision and execution hereof.  Further, TCSL and TCS America hereby
agree that any amendment, renewal, Transaction Document, consent, notice,
approval or other documents entered into on behalf of the Provider under or
pursuant to this Master Agreement may be signed on behalf of Provider by TCS
America or TCSL or both and any such document signed by either TCS America or
TCSL shall be binding on both TCS America and TCSL.

 

21.2.                      Binding Nature and Assignment.  The Agreement shall
be binding on the Parties and their respective successors and permitted
assigns.  Neither Party may, or shall have the power to, assign the Agreement
without the prior written consent of the other, except that Idearc may assign
its rights and obligations under the Agreement, without the approval of
Provider, to (i) any of its Affiliates that expressly assumes Idearc’s
obligations and responsibilities under the Agreement, provided, that Idearc
shall remain fully liable for and shall not be relieved from the full
performance of all obligations under the Agreement, (ii) any Entity that
acquires all or substantially all of Idearc’s assets or Idearc’s successor by
way of purchase, merger or acquisition, or (iii) any entity that results from a
restructuring/conversion of Idearc.  Any attempted assignment that does not
comply with the terms of this Section 21.2 shall be null and void.

 

21.3.                      Entire Agreement.  This Master Agreement, including
any Schedules, Attachments and Exhibits referred to herein and attached hereto,
the Transaction Documents, including any Schedules, Attachements and Exhibits
referred to therein and attached thereto, the RFP and the Proposal, each of
which is incorporated herein for all purposes, constitutes the entire agreement
between the Parties with respect to the subject matter hereof.  There are no
agreements, representations, warranties, promises, covenants, commitments or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein.  The Agreement supersedes all prior agreements,
representations, warranties, promises, covenants, commitments or undertakings,
whether written or oral, with respect to the subject matter hereof.

 

90

--------------------------------------------------------------------------------


 

21.4.                      Amendment; Waivers.  No amendment, modification,
change, waiver, or discharge of the Agreement (including the Transaction
Documents) shall be valid unless in writing and signed by an authorized
representative of the Party against which such amendment, modification, change,
waiver, or discharge is sought to be enforced.

 


21.5.                      NOTICES.


 


(A)                                  ANY NOTICE, NOTIFICATION, REQUEST, DEMAND,
OR DETERMINATION PROVIDED BY A PARTY SHALL BE IN WRITING AND MAY BE SENT IN HARD
COPY USING ONE OF THE FOLLOWING METHODS AND SHALL BE DEEMED DELIVERED UPON
RECEIPT; (I) BY HAND, (II) BY A REPUTABLE EXPRESS COURIER WITH A RELIABLE SYSTEM
FOR TRACKING DELIVERY, OR (III) BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID TO THE ADDRESSES SET FORTH BELOW:


 

In the case of Idearc:

 

Idearc Media Services—West Inc.

2200 West Airfield Drive

P.O. Box 619810

DFW Airport, Texas  75261-9810

Attention:  Contract Management

 

With a copy (which shall not constitute effective notice) to:

 

Idearc Media Services West—Inc.

2200 West Airfield Drive

P.O. Box 619810

DFW Airport, Texas  75261-9810

Attention:  Executive Vice President - General Counsel

 

In the case of Provider:

 

TCS America

101 Park Avenue, 26th Floor

New York, New York  10178

Attention:  Senior Contracts Manager

 

With a copy (which shall not constitute effective notice) to:

 

Tata Consultancy Services Limited

TCS House, Raveline Street

21 DS Marg, Fort Mumbai, Mumbai - 400001

Maharashtra, India

Attention:  Deputy General Counsel

 

91

--------------------------------------------------------------------------------


 


(B)                                 A PARTY MAY FROM TIME TO TIME CHANGE ITS
ADDRESS OR DESIGNEE FOR NOTIFICATION PURPOSES BY GIVING THE OTHER PRIOR NOTICE
OF THE NEW ADDRESS OR DESIGNEE AND THE DATE UPON WHICH IT SHALL BECOME
EFFECTIVE.


 

21.6.                      Counterparts.  This Master Agreement and each
Transaction Document may be executed in several counterparts, all of which taken
together shall constitute one single agreement between the Parties hereto.

 

21.7.                      Rules of Construction.  The article and section
headings and the table of contents used herein are for reference and convenience
only and shall not be considered in the interpretation of this Master
Agreement.  As used in this Master Agreement, unless otherwise provided to the
contrary, (a) all references to days, months or quarters will be deemed
references to calendar days, months or quarters and (b) any reference to a
“Section,” “Article,” “Exhibit” or “Schedule” will be deemed to refer to a
section or article of this Master Agreement or an exhibit or schedule to this
Master Agreement. Unless the context otherwise requires, as used in this Master
Agreement, all terms used in the singular will be deemed to refer to the plural
as well, and vice versa.  The words “hereof,” “herein” and “hereunder” and words
of similar import referring to this Master Agreement refer to this Master
Agreement as a whole and not to any particular provision of this Master
Agreement.  Whenever the words “include,” “includes” or “including” are used in
this Master Agreement, they will be deemed to be followed by the words “without
limitation.”  References in the Agreement to “$” will be deemed a reference to
United States dollars unless otherwise specified.

 

21.8.                      Relationship of Parties.  Provider, in furnishing
Services to Idearc under the Agreement, is acting as an independent contractor,
and Provider has the sole obligation to supervise, manage, contract, direct,
procure, perform or cause to be performed, all work to be performed by Provider
under the Agreement.  The relationship of the Parties under the Agreement shall
not constitute a partnership or joint venture or fiduciary relationship for any
purpose.  Provider is not an agent of Idearc and has no right, power or
authority, expressly or impliedly, to represent or bind Idearc as to any
matters, except as expressly authorized in the Agreement.  Idearc is not an
agent of Provider and has no right, power or authority, expressly or impliedly,
to represent or bind Provider as to any matters, except as expressly authorized
in the Agreement.

 

21.9.                      Severability.  If any provision of the Agreement
conflicts with the law under which the Agreement is to be construed or if any
such provision is held invalid or unenforceable by a court with jurisdiction
over the Parties, such provision shall be deemed to be restated to reflect as
nearly as possible the original intentions of the Parties in accordance with
applicable law.  The remaining provisions of the Agreement and the application
of the challenged provision to Persons or circumstances other than those as to
which it is invalid or unenforceable shall not be affected thereby, and each
such provision shall be valid and enforceable to the full extent permitted by
law.

 

21.10.                Consents and Approval.  Except where expressly provided as
being in the sole discretion of a Party, where agreement, approval, acceptance,
consent, confirmation, notice, assistance, cooperation, determination, decision
or similar action by either Party is

 

92

--------------------------------------------------------------------------------


 

required under the Agreement, such action shall not be unreasonably delayed or
withheld.  An approval or consent given by a Party under the Agreement shall not
relieve the other Party from responsibility for complying with the Agreement,
nor shall it be construed as a waiver of any rights under the Agreement, except
as and to the extent otherwise expressly provided in such approval or consent.

 

21.11.                Waiver of Default; Cumulative Remedies.  A delay or
omission by either Party hereto to exercise any right or power under the
Agreement shall not be construed to be a waiver thereof.  A waiver by either of
the Parties hereto of any of the covenants to be performed by the other or any
breach thereof shall not be construed to be a waiver of any succeeding breach
thereof or of any other covenant herein contained.  All waivers shall be in
writing and signed by the Party waiving its rights.  Except as otherwise
expressly provided in the Agreement, all remedies provided for in the Agreement
shall be cumulative and in addition to and not in lieu of any other remedies
available to either Party at law, in equity, by contract or otherwise.  The
election by a Party of any remedy provided for in the Agreement or otherwise
available to such Party shall not preclude such Party from pursuing any other
remedies available to such Party at law, in equity,  by contract or otherwise. 
Without limiting the generality of the foregoing, any termination of the
Agreement with respect to all or any part of the Services (including any
termination by Idearc pursuant to Section 18.1 or 18.3) shall be with a full
reservation of rights to Idearc, and no such termination shall be deemed the
sole and exclusive remedy of Idearc.

 

21.12.                Survival.  Any provision of the Agreement that are
intended to survive the termination or expiration of the Agreement or that
contemplates performance or observance subsequent to any termination or
expiration of the Agreement shall survive any termination or expiration of the
Agreement and continue in full force and effect.

 

21.13.                Publicity.  Neither Party shall use any of the names,
service marks or trademarks of the other Party or refer to the other Party
directly or indirectly in any media release, public announcement, or public
disclosure relating to the Agreement, including in any promotional, advertising
or marketing materials, or business presentations but excluding internal
announcements or disclosures required to meet legal or regulatory requirements
without the prior consent of the other Party to each such use or release.  In
addition, neither Party shall make any public statement about the Agreement, the
Services or their relationship without the other Party’s prior written approval.

 

21.14.                Export.  The Parties acknowledge that certain Equipment,
Materials and technical data to be provided hereunder and certain transactions
hereunder may be subject to export controls under the laws and regulations of
the United States and other countries.  No Party shall export or re-export any
such items or any direct product thereof or undertake any transaction in
violation of any such laws or regulations.  To the extent required for Provider
to perform the Services and within Provider’s control, Provider shall be
responsible for, and shall coordinate and oversee, compliance with such export
laws in respect of such items exported or imported hereunder in connection with
Provider’s delivery of the Services.

 

93

--------------------------------------------------------------------------------


 

21.15.                No Third-Party Beneficiaries.  The Agreement shall not be
deemed to create any rights or causes of action in or on behalf of any third
parties, including any Provider Affiliates (but expressly including Idearc
Affiliates), employees (Provider Personnel or Idearc Personnel), vendors and
customers of a Party, or to create any obligations of a Party to any such third
parties; provided, however, that the Persons entitled to indemnification
pursuant to Article XVI will be entitled to enforce the provisions thereof. 
Idearc may enforce the terms of the Agreement against any Provider Affiliate
performing Services.

 

21.16.                Covenant Against Pledging.  Without the prior consent of
Idearc, Provider shall not assign, transfer, pledge, hypothecate or otherwise
encumber its rights to receive payments from Idearc under the Agreement for any
reason whatsoever.

 


21.17.                ORDER OF PRECEDENCE.  IN THE EVENT OF ANY APPARENT
CONFLICTS OR INCONSISTENCIES BETWEEN THE PROVISIONS OF THE MASTER AGREEMENT, THE
EXHIBITS, THE TRANSACTION DOCUMENTS, THE SCHEDULES OR OTHER ATTACHMENTS TO THE
AGREEMENT AND TRANSACTION DOCUMENTS, SUCH PROVISIONS SHALL BE INTERPRETED SO AS
TO MAKE THEM CONSISTENT TO THE EXTENT POSSIBLE, AND IF SUCH IS NOT POSSIBLE, THE
PROVISIONS OF SECTION 1.6(C) SHALL CONTROL.


 

21.18.                Further Assurances.  Subsequent to the execution and
delivery of the Agreement and without any additional consideration, each Party
shall execute and deliver any further legal instruments and perform any acts
that are or may become reasonably necessary to effectuate the purposes of the
Agreement.

 

21.19.                Liens.  Neither Provider nor any of its subcontractors
shall file, or by its action or inaction permit to be filed, any mechanics’ or
materialmen’s liens on or against any property or realty of Idearc.  If any such
liens arise as a result of any action or inaction of Provider or any of its
subcontractors, Provider shall obtain a bond to fully satisfy such liens or
otherwise remove such Liens at its sole cost and expense promptly, but in any
event within a period not to exceed 30 days.  If Provider has not satisfied or
removed such liens within the 30-day period, Idearc may, in its sole discretion,
pay the amount of such lien or lien claim and setoff such amounts from payments
due to Provider.

 

21.20.                Covenant of Good Faith.  Each Party agrees that, in its
respective dealings with the other Party under or in connection with the
Agreement, it shall act in good faith.

 

21.21.                Acknowledgment.  The Parties each acknowledge that the
terms and conditions of the Agreement have been the subject of active and
complete negotiations, and that such terms and conditions should not be
construed in favor of or against any Party by reason of the extent to which any
Party or its professional advisors participated in the preparation of the
Agreement.

 

*  *  *  *  *

 

[Signature Page Follows]

 

94

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Master Agreement to be executed
by their respective duly authorized representatives to be effective as of the
Effective Date.

 

 

IDEARC MEDIA SERVICES—WEST INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

TATA AMERICA INTERNATIONAL CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

TATA CONSULTANCY SERVICES LIMITED

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

95

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

DEFINITIONS

 

“AAA” has the meaning set forth in Section 19.3(a).

 

“Abandonment” means Provider’s intentional cessation or suspension of, or
refusal or failure to provide, prior to completion a material portion of the
Services (including a material portion of the Termination Assistance Services)
and such cessation, suspension, refusal or failure was not the result of a
termination of the Agreement by Provider in accordance with Section 18.2.

 

“Affiliate” means, with respect to any Entity or individual, any other Entity
that, directly or indirectly, through one or more intermediaries, Controls, is
Controlled by or is under common Control with such Entity or individual.

 

“Agreement” has the meaning set forth in Section 1.6.

 

“Annual At-Risk Amount”

 

“Bankruptcy Code” has the meaning set forth in Section 18.8.

 

“Bankruptcy Rejection” has the meaning set forth in Section. 18.9(b).

 

“Benchmark Standard” has the meaning set forth in Section 10.13(e).

 

“Benchmarker” has the meaning set forth in Section 10.13(a).

 

“Benchmarking” has the meaning set forth in Section 10.13(a).

 

An Entity shall be deemed the “Beneficial Owner” of, and shall be deemed to
“Beneficially Own,” any securities (i) that such Entity, directly or indirectly
is the “beneficial owner” of (as determined pursuant to Rule 13d-3 and
Rule 13d-5 of the General Rules and Regulations under the Exchange Act); or
(ii) that such Entity, directly or indirectly, has the right or obligation to
acquire (whether such right or obligation is exercisable or effective
immediately or only after the passage of time or the occurrence of an event),
pursuant to any agreement or arrangement or upon the exercise of conversion
rights, exchange rights, other rights, warrants or options, or otherwise.

 

“business day” means any day (as measured in Central Time) other than a
Saturday, Sunday or a day on which the Federal Reserve Banks are closed.

 

“Cause” means a material violation of Provider’s generally applicable written
employment rules or policies (including but not limited to a violation of
applicable Law in the course of employment) and specifically excluding, by way
of example and without limitation, performance, redundancy, surplus enrollment,
restructuring of Provider or its operations or other economic-related reasons.

 

1

--------------------------------------------------------------------------------


 

“Change Analysis” has the meaning set forth in Section 9.10(c).

 

“Change Control Procedure” means the procedure set forth in Section 9.10.

 

“Change Control Request” has the meaning set forth in Section 9.10(a).

 

“Change Order” has the meaning set forth in Section 9.10(d).

 

“Charges” means the amounts set forth in Article X and on Schedule 10.1 as
charges for the Services.

 

“Code of Ethics” has the meaning set forth in Section 8.5(c).

 

“Commercially Reasonable Efforts” means a prompt and diligent effort, made in a
professional and workmanlike manner, using qualified individuals.

 

“Common Stock” means, as to any Entity, the shares of common stock or other
securities or equity interests of such Entity of any class or series the holders
of which are entitled to vote generally in the election of directors (or other
comparable managers) of such Entity (excluding any class or series the holders
of which would be entitled so to vote upon the occurrence of any contingency, so
long as such contingency has not occurred).

 

“Competitor Publishing BPO Services Agreement” has the meaning set forth in
Section 4.5(c).

 

“Confidential Information” has the meaning set forth in Section 12.3(a).

 

“Contract Records” has the meaning set forth in Section 14.1(a).

 

“Contract Year” means a calendar year.

 

“Control” (together with its derivatives) means (i) the legal or Beneficial
ownership, directly or indirectly, of (a) at least 50% of the aggregate of all
Common Stock in an Entity or (b) Common Stock having the right to at least 50%
of the profits of an Entity or, in the event of dissolution, to at least 50% of
the assets of an Entity; (ii) the right to appoint, directly or indirectly, a
majority of the board of directors (or other comparable managers); or (iii) the
right to control, directly or indirectly, the management or policies of the
Entity, whether through the ownership of voting securities, by contract or
otherwise.

 

“Data Privacy Laws” means Laws relating to data privacy, trans-border data flow
or data protection, including regulations, policies, rules and guidelines of
Idearc or self regulatory organizations governing the collection, use or
management of personally identifiable information.

 

“Derivative Work” means a work based on one or more preexisting works, including
a condensation, transformation, translation, modification, expansion or
adaptation, that, if prepared without authorization of the owner of the
copyright of such preexisting work, would constitute a copyright infringement
under applicable Law, but excluding the preexisting work.

 

2

--------------------------------------------------------------------------------


 

Disaster” shall have the meaning set forth in the final Disaster Recovery and
Business Continuity Plan.  To the extent such term remains undefined, “Disaster”
shall mean any incident that causes an adverse event that cannot be managed
within the context of normal operating procedures including interruption,
destruction or other loss or diminishment of operational capacity.

 

“Effective Date” has the meaning set forth in the preamble to this Master
Agreement.

 

“Entity” means any corporation, partnership, joint venture, trust, limited
liability company, limited liability partnership, association or other
organization or entity.

 

“Equipment” means all computing, networking, communications and related
equipment procured, provided, operated, supported, or used by Provider in
connection with the Services, including (i) mainframe, midrange, server and
distributed computing equipment and associated attachments, features,
accessories, peripheral devices, and cabling; (ii) personal computers, laptop
computers and workstations and associated attachments, features, accessories,
peripheral devices, and cabling; (iii) voice, data, video and wireless
telecommunications and network and monitoring equipment and associated
attachments, features, accessories, peripheral devices, and cabling and (iv) all
documentation and materials related thereto.

 

“Equipment Leases” means all leasing arrangements whereby Idearc or an Idearc
Third-Party Contractor leases Equipment as of the Tower Commencement Date which
will be used by Provider to perform the Services after such Tower Commencement
Date.  Unless otherwise agreed by the Parties, Equipment Leases shall include
all such leases in use as of the Tower Commencement Date, those as to which the
lease, maintenance and support costs are included in the Idearc Base Case and
all other leases as to which Provider received notice and/or access prior to the
Tower Commencement Date.

 

“Error” has the meaning set forth in Section 11.3(d).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Extraordinary Event” has the meaning set forth in Section 10.8(a).

 

“Financial Responsibility” means, (i) as applied to the Parties generally, that
such Party shall be responsible for all financial obligations with respect to
the applicable asset, including costs associated with acquisition or leasing,
and refresh and upgrade and, (ii) as applied to Provider, the obligations
described in Section 6.2(a).

 

“Financial Responsibility Matrix” has the meaning set forth in Section 6.2(a).

 

“GAAP” means generally accepted accounting standards and generally accepted
accounting principles for the applicable jurisdiction applied on a consistent
basis.

 

“General Laws” has the meaning set forth in Section 9.11(a).

 

“GPI” has the meaning set forth in Schedule 5.1.

 

3

--------------------------------------------------------------------------------


 

“Idearc” has the meaning set forth in the preamble to this Master Agreement.

 

“Idearc Competitor” means the Entities identified in Attachment 1.1-A, together
with their respective Affiliates, successors and assigns.  Attachment 1.1-A may
be modified from time to time in Idearc’s sole discretion; provided, however,
the number of Entities represented on such Attachment 1.1-A may not exceed
nine.  Idearc, in consultation with, and subject to agreement by, Provider, may
supplement such list to exceed the allowed nine Entities and identify in writing
additional Entities that Idearc has reasonably and in good faith determined to
be a competitor.  Any such designation of an additional Idearc Competitor will
be effective for purposes of the Agreement immediately after the date Idearc and
Provider agree upon such designation.

 

“Idearc Data” means any data or information of Idearc, any member of the Idearc
Group, any Idearc Personnel, or any Idearc Service Recipient, in each case that
is provided to or obtained by Provider in connection with the negotiation and
execution of the Agreement or the performance of any of its obligations under
the Agreement, with respect to the businesses, customers, operations,
facilities, products, rates, regulatory compliance, competitors, consumer
markets, assets, expenditures, mergers, acquisitions, divestitures, billings,
collections, revenues and finances of Idearc or any member of the Idearc Group. 
Idearc Data includes any data or information created, generated, or pertaining
to Idearc, any member of the Idearc Group or any Idearc Service Recipient that
is collected or processed by Provider in the performance of any of its
obligations under the Agreement, including data processing input and output,
service level measurements, asset information, third-party service and product
agreements, contract charges, retained expenses and Pass-Through Expenses. 
Idearc Data also includes Idearc and Idearc Service Recipient data and
information that resides in or is accessed through Software, Equipment or
Systems provided, operated, supported, or used by Provider in connection with
the Services.

 

“Idearc Group” means Idearc and its Affiliates.

 

“Idearc Laws” has the meaning set forth in Section 9.11(a).

 

“Idearc Licensed Materials” has the meaning set forth in Section 13.1(b)(i).

 

“Idearc Materials” has the meaning set forth in Section 13.1(a).

 

“Idearc Personal Data” means that portion of Idearc Data which is subject to any
Data Privacy Laws.

 

“Idearc Personnel” means the employees, agents, contractors or representatives
of Idearc, excluding Provider and Provider Personnel.

 

“Idearc Program Manager” has the meaning set forth in Section 9.2.

 

“Idearc Retained Functions” means activities, tasks, responsibilities and
functions expressly identified as such in the Transaction Documents.

 

“Idearc Service Locations” has the meaning set forth in Section 7.1(a).

 

4

--------------------------------------------------------------------------------


 

“Idearc Service Recipient” means any person or Entity to which Idearc provides
or for which Idearc serves as a third-party service provider, including, without
limitation, Idearc customers or recipients of Idearc’s publishing services.

 

“Idearc Site” means those locations owned, leased or under the control of Idearc
or its Affiliates.

 

“Idearc Third-Party Contractors” means a subcontractor, agent or independent
contractor providing services (other than Provider and its contractors with
respect to the provision of the Services) to Idearc or members of the Idearc
Group pursuant to an agreement between Idearc and such third-party contractor.

 

“Idearc Third-Party Materials” has the meaning set forth in Section 13.3(a)(i).

 

“Incentive Pricing Period” has the meaning set forth in Section 4.5(c).

 

“Income Taxes” means any taxes on or measured by the net income of a Party
(including taxes on capital or net worth that are imposed as an alternative to
taxes based on net or gross income), or any taxes which are in the nature of an
excess profits tax, minimum tax on tax preferences, alternative minimum tax,
accumulated earnings tax, personal holding company tax, capital gains tax or
franchise tax for the privilege of doing business.

 

“Infringement Exceptions” means that the Party providing the particular
representation, warranty, covenant or indemnity under the Agreement (the
“Responsible Party”) shall have no obligation with respect to any claim under or
with respect to such representation, warranty, covenant or indemnity to the
extent such claim results from:  (i) the other Party’s combinations of the
Responsible Party’s work product, Equipment or Materials with items not
provided, specified or reasonably anticipated by the Responsible Party where
such combination was not within the reasonable contemplation of the Parties
given the intended use of the item; (ii) unauthorized modifications of Equipment
or Materials made by or on behalf of the Responsible Party; (iii) the
Responsible Party’s compliance with specifications or directions (including with
respect to Materials or processes) provided by or on behalf of the other Party
to the extent such specifications or directions are required to be followed,
unless and to the extent the Responsible Party had knowledge of the infringement
or misappropriation associated with compliance with such specifications or
directions and failed to disclose it to the other Party; (iv) third party
Equipment or Third Party Materials, except to the extent that such infringement
or misappropriation arises from the failure of the Responsible Party to obtain
the necessary rights or licenses or Required Consents for which such Responsible
Party is responsible under the Agreement or to abide by the limitations of the
applicable third party Equipment or Third Party Materials licenses of which such
Responsible Party received reasonable prior notification; or (v) use of
Equipment or Materials in other than their specified operating environment where
such use was not within the reasonable contemplation of the Parties; (vi) the
distribution, operation or use of Software or materials for the benefit of a
third party outside of the other Party’s enterprise where such distribution,
operation or use was not within the reasonable contemplation of the Parties;
provided however, the Responsible Party will pass through to the other Party any
representations, warranties, covenants and indemnities permitted under any
applicable third party agreement.

 

5

--------------------------------------------------------------------------------


 

“Intellectual Property” means patents and other patent rights (including patent
disclosures and applications and patent divisions, continuations,
continuations-in-part, reissues, and extensions thereof); copyrights and other
rights in works of authorship (including software and including registered and
unregistered copyrights and unpublished works of authorship); moral rights,
trade secrets; know-how; trademarks and service marks (including registered and
unregistered); and all other forms of tangible or intangible work, invention,
improvement, discovery, process, writing, design, model, drawing, photograph,
report, formula, pattern, device, compilation, database or computer program,
whether or not protectable under Title 17 of the U.S. Code and whether or not
patentable or otherwise protectable under Title 35 of the U.S. Code and whether
or not protectable or patentable under similar laws worldwide, that are not
conceived of, prepared, procured, generated or produced, whether or not reduced
to practice.

 

“Key Provider Personnel” means Provider Personnel named or filling the positions
designated in each Transaction Document or Schedule 9.3, as applicable, as Key
Provider Personnel.

 

“KPI” has the meaning set forth on Schedule 5.1.

 

“Laws” means all federal, state, provincial and local laws, statutes,
ordinances, regulations, rules, executive orders, supervisory requirements,
directives, circulars, opinions, interpretive letters and other official
releases of or by any government, or any authority, department or agency
thereof, including Data Privacy Laws.  For purposes of the Agreement, Laws also
shall include (i) any rules, regulations, directives, principles and policies of
Idearc or any self-regulatory organizations to which Idearc or a member of the
Idearc Group belong and (ii) GAAP.

 

“Losses” means all claims and all losses, liabilities, damages, fines, and
penalties paid or payable to or for the benefit of any third party asserting a
claim (including such third party’s successors and assigns) pursuant to any
settlement, judgment or award with respect to such claim (including taxes), and
all related costs and expenses (including reasonable legal fees and
disbursements and out-of-pocket costs of investigation, experts, litigation,
settlement, judgment, interest and penalties).

 

“Malicious Code” means (i) any code, program, or sub-program whose known or
intended purpose is to damage or interfere with the operation of the computer
system containing the code, program or sub-program, or to halt, disable or
interfere with the operation of the Software, code, program, or sub-program,
itself, or (ii) any device, method, or token that permits any individual to
circumvent the normal security of the Software or the system containing the
code; provided, however, that Malicious Code shall not include any programming
code, programming instructions or set of instructions that is (y) incorporated
for purposes of applying a software patch or (z) distributed as part of Software
to ensure that the licensee uses the product in accordance with the licensing
agreement.

 

“Master Agreement” has the meaning set forth in the Preamble.

 

“Materials” means, collectively, Software, literary works, other works of
authorship, specifications, designs, analyses, patentable processes,
methodologies, inventions, programs,

 

6

--------------------------------------------------------------------------------


 

program listings, programming tools, documentation, reports, drawings, databases
process and work product, whether tangible or intangible.

 

“Milestone Credits” has the meaning set forth in Schedule 3.2.

 

“New Entity” has the meaning set forth in Section 4.4(a).

 

“New Services” has the meaning set forth in Section 4.6(a).

 

“Non-Arbitration Claim” has the meaning set forth in Section 19.4.

 

“Notice of Assumption” has the meaning set forth in Section 16.4(a).

 

“Party” or “Parties” has the meaning set forth in the preamble to this Master
Agreement.

 

“Pass-Through Expenses” means the expenses, if any, for which Idearc has agreed
in advance to be financially responsible, as set forth in Schedule 10.1.

 

“Peer Group” means (i) the Entities identified in Attachment 1.1-B, together
with their respective Affiliates, successors and assigns, and (ii) such other
Entities that are generally considered top-tier providers of publishing
services.  Attachment 1.1-B may be modified from time to time in Idearc’s sole
discretion; provided, however, the number of Peer Group Entities represented on
such Attachment 1.1-B may not exceed eleven.  Idearc, in consultation with, and
subject to agreement by, Provider, may supplement such list to exceed the
allowed eleven Entities and identify in writing additional Entities that Idearc
has reasonably and in good faith determined to be a peer of Provider.  Any such
designation of an additional Peer Group Entity will be effective for purposes of
the Agreement immediately after the date Idearc and Provider agree upon such
designation.

 

“Performance Credits” has the meaning set forth in Schedule 5.1.

 

“Policies and Procedures Manual” has the meaning set forth in Section 9.6(a).

 

“Pre-Transition Phase” has the meaning set forth in Schedule 3.2.

 

“Processing Norms” has the meaning set forth in Section 4.10.

 

“Productivity” has the meaning set forth in Schedule 10.1.

 

“Proposal” means Provider’s proposal submitted to Idearc in response to the RFP,
as well as any revised submissions, correspondence and other written
communications from Provider to Idearc in connection with the RFP.  In the event
of a conflict between or among the various documents that may comprise the
Proposal, the more recent provisions shall take precedence over earlier
provisions.

 

“Provider” has the meaning set forth in the preamble to this Master Agreement.

 

“Provider Controls” has the meaning set forth in Section 14.3(a).

 

7

--------------------------------------------------------------------------------


 

“Provider Group” has the meaning set forth in Section 4.8(c).

 

“Provider Materials” has the meaning set forth in Section 13.2(a).

 

“Provider Personnel” means those employees, representatives, contractors,
subcontractors and agents of Provider and Provider Affiliates (and their
subcontractors) who perform any Services under the Agreement.

 

“Provider Project Executive” has the meaning set forth in Section 9.1.

 

“Provider Service Locations” has the meaning set forth in Section 7.1(a).

 

“Provider Third-Party Materials” has the meaning set forth in
Section 13.3(b)(i).

 

“Publishing BPO Services” has the meaning set forth in Section 4.5(c).

 

“Publishing Product” means all written or creative work produced by Provider, on
any media, that is directly commissioned by Idearc in connection with the
Services; provided, however, that “Publishing Product” shall not refer to
software or code.

 

“Quality Assurance” means the actions, planned and performed, to provide
confidence that all Systems, Equipment, Software and other components of the
Services that influence the quality of the Services are working as expected
individually and collectively.

 

“Ramp-Up Period”

 

“Reports” has the meaning set forth in Section 9.7.

 

“Required Consents” means the consents, if any, required to be obtained (i) to
assign or transfer to Provider the Idearc Third-Party Software, Third-Party
Contracts or Equipment Leases required to be assigned or transferred pursuant to
Article VI; (ii) to grant Provider the right to use and/or access the Idearc
Third-Party Software for provision of the Services; (iii) to grant Idearc and
the members of the Idearc Group the right to use and/or access Provider
Materials, Provider Third-Party Software and Equipment acquired, operated,
supported or used by Provider in connection with providing the Services; (iv) to
assign or transfer to Idearc, the members of the Idearc Group or their designees
the rights in Publishing Product set forth in Article XIII, (v) to assign or
transfer to Idearc or its designee Provider Materials that are Software,
Provider Third-Party Software, Third-Party Contracts, Equipment Leases or other
rights upon expiration or termination of the Agreement to the extent provided in
the Agreement; and (vi) all other consents required from third parties in
connection with Provider’s provision of the Services.

 

“RFP” has the meaning set forth in the Preamble.

 

“Rules” as the meaning set forth in Section 19.3(a).

 

“Service Change” has the meaning set forth in Section 9.10(a).

 

“Service Level Default” has the meaning set forth in Schedule 5.1.

 

8

--------------------------------------------------------------------------------


 

“Service Levels” has the meaning set forth in Section 5.1.

 

“Service Locations” has the meaning set forth in Section 7.1(a).

 

“Service Taxes” means all sales, lease, service, value-added, use, excise,
consumption, and other taxes or duties that are assessed against either Party on
the provision of the Services as a whole, or on any particular Service received
by Idearc or the members of the Idearc Group from Provider, excluding Income
Taxes.

 

“Services” has the meaning set forth in Section 4.1.

 

“Software” means all computer programs and programming for which a Party is
financially or operationally responsible under the Agreement (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto), including applications, development tools, and
Systems Software.

 

“Special Incentive Discount” has the meaning set forth in Section 4.5(c).

 

“Specifications” means, with respect to Software, Equipment, Systems or other
contract deliverables to be designed, developed, delivered, integrated,
installed and/or tested by Provider, the technical, design and/or functional
specifications, as applicable, (i) agreed by the Parties, (ii) set forth in
third party vendor documentation, or (iii) set forth in any Idearc request for
New Services.

 

“Statement of Work” and “Statements of Work” have the meanings set forth in
Section 4.1(a).

 

“System” means an interconnected grouping of manual or electronic processes,
including Equipment, Software and associated attachments, features, accessories,
peripherals and cabling, and all additions, modifications, substitutions,
Upgrades or enhancements to such System, to the extent a Party has Financial
Responsibility or operational responsibility under the Agreement for such System
or System components.  System shall include all Systems in use as of the Tower
Commencement Date, all additions, modifications, substitutions, Upgrades or
enhancements to such Systems and all Systems installed or developed by or for
Idearc or Provider following the Tower Commencement Date.

 

“Systems Software” means all computer programs and programming (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto) that perform tasks basic to the functioning of the
Equipment and are required to operate the Software or otherwise support the
provision of Services by Provider, including operating systems, systems
utilities, data security software, compilers, performance monitoring and testing
tools and database managers to the extent a Party has Financial Responsibility
or operational responsibility for such programs or programming under Schedule
6.2.  Systems Software shall include all such programs or programming in use as
of the Tower Commencement Date, those as to which the license, maintenance or
support costs are included in the Idearc Base Case and those as to which
Provider otherwise received notice and/or access prior to the Tower Commencement
Date.  Systems Software also shall include all such programs or programming
selected and/or developed by or for Idearc, the members of the Idearc Group or
Provider after the

 

9

--------------------------------------------------------------------------------


 

Tower Commencement Date to the extent a Party has Financial Responsibility or
operational responsibility for such programs or programming under Schedule 6.2 .

 

“Targeted Cost Increases” has the meaning set forth in Section 10.8(d)(i).

 

“Targeted Cost Reductions” has the meaning set forth in Section 10.8(d)(ii).

 

“Targeted Resource Additions” has the meaning set forth in Section 10.8(d)(iii).

 

“Targeted Resource Reductions” has the meaning set forth in Section 10.8(d)(iv).

 

“Technology and Business Process Evolution” means any improvement, upgrade,
supplement, modification, replacement, or enhancement to the systems, business
processes, hardware, software and network systems interfaces, personnel skills,
processes, functions, business sub-processes and methods used to provide the
Services that are necessary to bring such systems, business processes, hardware,
software and network systems interfaces, personnel skills, processes, functions,
business sub-processes and methods into compliance with the practices and
professional standards then generally followed by the Peer Group or any
applicable legal requirements.

 

“Term” has the meaning set forth in Section 2.1.

 

“Termination Assistance Period” means the period during which Provider is
obligated to provide Termination Assistance Services as specified in
Section 18.13.

 

“Termination Assistance Schedule” has the meaning set forth in Section 18.13(a).

 

“Termination Assistance Services” means the termination/expiration assistance
requested by Idearc to allow the Services to continue without interruption or
adverse effect and to facilitate the orderly transfer of the Services to Idearc
or its designee, as such assistance is further described in Section 18.13 and
Schedule 18.13.

 

“Termination Fee” has the meaning set forth in Section 18.10.

 

“Third-Party Contracts” means all agreements between third parties and either
(i) Provider or its subcontractors or Affiliates or (ii) Idearc and its
Affiliates, in each case that have been or will be used by Provider to provide
the Services and that are identified in Schedule 6.2.

 

“Third-Party Software” means all Software products (and all modifications,
replacements, Upgrades, enhancements, documentation, materials and media related
thereto) and Materials (i) that are provided under license or lease to Provider
or Idearc to the extent a Party has Financial Responsibility or operational
responsibility for such Software products under Schedule 6.2 and (ii) that are
used by Provider and its subcontractors to provide the Services.  Third-Party
Software includes both Idearc Third-Party Software and Provider Third-Party
Software.

 

10

--------------------------------------------------------------------------------


 

“Tower” means the major service categories comprising the in-scope Services from
time-to-time.  As of the Effective Date, the Towers are (i) Account Management;
(ii) Book Close, (iii) Ad Production, (iv) Pagination, (v) Listings and
(vi) Verticals.

 

“Tower Commencement Date” shall mean, for each Transaction Document, the date as
the Parties may agree upon in writing as the date on which Provider will assume
full responsibility for the Services under such Transaction Document (except for
the Transition Services, which will commence on the Effective Date).

 

“Transaction Document” or “Transaction Documents” shall have the meaning set
forth Section 1.6 of this Master Agreement.

 

“Transactions” has the meaning set forth in Section 4.4(a).

 

“Transition” means the process of transferring operational responsibility for
the Services from Idearc to Provider.

 

“Transition Milestones” the respective dates by which each key activity, or set
of key activities, or key deliverable is to be completed under the Transition
Plan.

 

“Transition Period” means the period that commences on the Effective Date and
expires 11:59:59 p.m., local time, on the date specified for the applicable
Tower as the Tower Commencement Date as specified in the Transition Plan, unless
expressly extended in writing by Idearc.  For clarity, each Transition Period is
divided between (i) a Pre-Transition Phase and (2) a Ramp-Up Period.

 

“Transition Plan” means the description of Transition Services, Transition
Milestones, timetables and deliverables with regard to each Tower set forth on
Schedule 3.2.

 

“Transition Services” has the meaning set forth in Section 3.2(a).

 

“Upgrade” and its derivatives means updates, renovations, enhancements,
additions and/or new versions or releases of Software or Equipment by Provider. 
Unless otherwise agreed, Financial Responsibility for the costs, fees and
expenses associated with an Upgrade of Software or Equipment shall be allocated
between the Parties in accordance with Article VI.

 

“Use” means to access, use, execute, copy, display and perform.  Use shall,
where expressly permitted under this Agreement, also mean the right to modify,
enhance, or create Derivative Works.  No rights to source code shall be granted
hereunder unless specifically provided in the Agreement.

 

11

--------------------------------------------------------------------------------